Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 1 of 304 PAGEID EXHIBIT
                                                                         #: 20   A

     X   THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                    KEEP THIS CARD
         THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                IN YOUR MOTOR VEHICLE
         THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                  WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                          We can serve you better if you...
OH                           11-12-2019                         1. Report all claims immediately to the police and to your
Policy No.              Effective Date        Expiration Date      agent.
EBA 055 77 79            11-04-2019            11-04-2020
                                                                2. Get the names, addresses, and telephone numbers of
Insured: TASTE OF BELGIUM LLC                                      all drivers, owners, and occupants of the other cars in-
                                                                   volved.
911 E MCMILLAN ST                                               3. Get the names, addresses, and telephone numbers of
CINCINNATI, OH 45206-2007                                          any witnesses.

                                                                4. Do not accept responsibility or discuss the accident with
                                                                   anyone except a police officer or a representative of this
                                                                   Company.
                MOTOR VEHICLE INSURED
Year         Make
                                                                             SUPPLEMENTARY PAYMENTS
2017         FORD TRANSIT CONNECT
Vehicle Identification No.                                      This Company agrees, through its Representative or oth-
NM0LS7E78H1318375                                               erwise, to pay premiums or costs on bonds to release at-
Signature                                                       tachments, also, the premium on or cost of bail bonds not
                                                                to exceed the limit per bail bond listed in "supplementary
                                                                payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                  to apply for or furnish any such bonds.
                   CALL YOUR AGENT. . .                         CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
DRIEHAUS INSURANCE GROUP LLC 34-395                             FORCE ON SPECIFIC VEHICLES.

30 GARFIELD PL STE 620
CINCINNATI, OH 45202-4365


513-977-6860


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company
                                                                      SERVICE TO YOU IS OUR MAIN CONCERN

P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 09/01
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 2 of 304 PAGEID #: 21
     X   THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                    KEEP THIS CARD
         THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                IN YOUR MOTOR VEHICLE
         THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                  WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                          We can serve you better if you...
OH                           11-12-2019                         1. Report all claims immediately to the police and to your
Policy No.              Effective Date        Expiration Date      agent.
EBA 055 77 79            11-04-2019            11-04-2020
                                                                2. Get the names, addresses, and telephone numbers of
Insured: TASTE OF BELGIUM LLC                                      all drivers, owners, and occupants of the other cars in-
                                                                   volved.
911 E MCMILLAN ST                                               3. Get the names, addresses, and telephone numbers of
CINCINNATI, OH 45206-2007                                          any witnesses.

                                                                4. Do not accept responsibility or discuss the accident with
                                                                   anyone except a police officer or a representative of this
                                                                   Company.
                MOTOR VEHICLE INSURED
Year         Make
                                                                             SUPPLEMENTARY PAYMENTS
2012         MINI MINI COOPER
Vehicle Identification No.                                      This Company agrees, through its Representative or oth-
WMWZG3C5XCTY37849                                               erwise, to pay premiums or costs on bonds to release at-
Signature                                                       tachments, also, the premium on or cost of bail bonds not
                                                                to exceed the limit per bail bond listed in "supplementary
                                                                payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                  to apply for or furnish any such bonds.
                   CALL YOUR AGENT. . .                         CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
DRIEHAUS INSURANCE GROUP LLC 34-395                             FORCE ON SPECIFIC VEHICLES.

30 GARFIELD PL STE 620
CINCINNATI, OH 45202-4365


513-977-6860


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company
                                                                      SERVICE TO YOU IS OUR MAIN CONCERN

P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 09/01
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 3 of 304 PAGEID #: 22
     X   THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                    KEEP THIS CARD
         THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                IN YOUR MOTOR VEHICLE
         THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                  WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                          We can serve you better if you...
OH                           11-12-2019                         1. Report all claims immediately to the police and to your
Policy No.              Effective Date        Expiration Date      agent.
EBA 055 77 79            11-04-2019            11-04-2020
                                                                2. Get the names, addresses, and telephone numbers of
Insured: TASTE OF BELGIUM LLC                                      all drivers, owners, and occupants of the other cars in-
                                                                   volved.
911 E MCMILLAN ST                                               3. Get the names, addresses, and telephone numbers of
CINCINNATI, OH 45206-2007                                          any witnesses.

                                                                4. Do not accept responsibility or discuss the accident with
                                                                   anyone except a police officer or a representative of this
                                                                   Company.
                MOTOR VEHICLE INSURED
Year         Make
                                                                             SUPPLEMENTARY PAYMENTS
2016         FORD TRANSIT
Vehicle Identification No.                                      This Company agrees, through its Representative or oth-
1FTYR1ZM9GKA70423                                               erwise, to pay premiums or costs on bonds to release at-
Signature                                                       tachments, also, the premium on or cost of bail bonds not
                                                                to exceed the limit per bail bond listed in "supplementary
                                                                payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                  to apply for or furnish any such bonds.
                   CALL YOUR AGENT. . .                         CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
DRIEHAUS INSURANCE GROUP LLC 34-395                             FORCE ON SPECIFIC VEHICLES.

30 GARFIELD PL STE 620
CINCINNATI, OH 45202-4365


513-977-6860


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company
                                                                      SERVICE TO YOU IS OUR MAIN CONCERN

P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 09/01
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 4 of 304 PAGEID #: 23



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ECP 055 77 79

Effective Date: 11-04-2019

Named Insured: TASTE OF BELGIUM LLC
For professional advice and policy questions or changes, please contact your local independent agency:


DRIEHAUS INSURANCE GROUP LLC
30 GARFIELD PL STE 620
CINCINNATI, OH 45202-4365


513-977-6860

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Sean M. Givler
Senior Vice President - Commercial Lines




IA 4443 04 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 5 of 304 PAGEID #: 24




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    11-12-2019

To:   TASTE OF BELGIUM LLC

Policy Number:       ECP 055 77 79
Expiration Date:     11-04-2020
Agency:              DRIEHAUS INSURANCE GROUP LLC 34-395

      Data breach and identity recovery support and resources included with your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium, helping to safeguard
your business against the rising costs of a data breach and offering services to assist you in the event of
identity theft. Please save this information so you can access all the tools and resources that come with your
cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form, HC102, for a complete
statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal - You gain access to www.eriskhub.com/cic, a website that provides you with the
comprehensive, on-demand resources you need to:
•   Prepare in advance:
    -   Access online resources when you need them
    -   Create your breach response plan from the template
    -   Learn about breach laws that apply to your business
•   Review risk management resources:
    -   Use the compliance reference guide and notification letter examples
    -   Locate credit bureau and government agency notification information
    -   Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -   Call the help line for breach information and assistance
    -   Arrange assistance with notification letters
    -   Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services – You also receive case management services and reimbursement for covered
expenses if you, as a business owner, become the victim of identity theft or account takeover. If you suspect
that you may be an identity theft victim or you have questions, please call our Identity Recovery Help Line,
866-219-9831.




IA4463 (01/16)
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 6 of 304 PAGEID #: 25
Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to preserve your company's goodwill, prevent regulatory sanctions
or fines, avoid civil litigation and safeguard your business reputation.

Please contact your agent representing Cincinnati with questions about this valuable coverage.

Thank you for trusting your agent and Cincinnati to protect your business.

                                              Sincerely,




                                              COMMERCIAL LINES DEPARTMENT
                                              Commercial Lines




IA4463 (01/16)
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 7 of 304 PAGEID #: 26

                       NOTICE TO POLICYHOLDERS
                DIRECT BILL ACCOUNT CREDIT PROCEDURE
This is a notice of how an account credit will be applied to your policy or to all of the policies being billed as
single account.
Account Credits
A. If your account is comprised of a single policy and an endorsement or premium audit results in a credit
    (return premium), the credit is applied to that policy. If your account does not have a future installment due
    at the time the endorsement or audit is processed, the credit is refunded to the payor listed for your
    account. If you do not wish for credits to be automatically applied to future unpaid installments, please
    contact us to request a refund. Please note that the amount of the refund may vary based upon the date
    you contact us and your billing schedule.
B. If your account is comprised of more than one policy and an endorsement or premium audit results in a
    credit (return premium), the credit is applied in the following manner:
    •    Payments previously applied to your account are deferred.
    •    The credit that results from the endorsement or audit is applied to the policy generating the credit.
    •    The payments that were deferred are then reapplied to the account in order to satisfy the amount
         due.
    •    Any excess payment that results from the credit is applied proportionately to your policies with a
         future payment or installment due.
    •    If you do not wish for credits to be automatically applied to future unpaid installments, please contact
         us to request a refund. Please note that the amount of the refund may vary based upon the date you
         contact us and your billing schedule.
    •    If your account does not have a future installment or payment due at the time the endorsement or
         audit is processed, the credit is refunded to the payor listed for your account.
(Does not apply to audit return premium for payors located in New York; Does not apply to premiums due
more than 30 days from the date of processing for payors located in New Hampshire. These credits are
automatically refunded to the payor)
To request a refund, contact us at:
Mailing Address                          Toll free phone number               Electronic mail
The Cincinnati Insurance Company               877-942-2455                   CinciBill@cinfin.com
PO Box 14529
Cincinnati, OH 45250-0529




IA 4407 03 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 8 of 304 PAGEID #: 27

          DISCLOSURE OF DIRECT BILL FEES AND CHARGES
NO COVERAGE IS PROVIDED BY THIS DISCLOSURE, nor can it be construed to replace any provision of
your policy. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE CAREFULLY
for complete information on the coverages provided.
Your insurance premium is being paid directly to us rather than to your insurance agency. We appreciate your
prompt payment of the premium. Please note that these fees apply only in the event your payment is late, is
returned to us for insufficient funds, or if your policy was previously canceled for nonpayment of premium and
has been reinstated at either your or your agents request. We are not required to reinstate a policy once
cancellation for nonpayment of premium has become effective. The decision to reinstate coverage is solely at
the discretion of the company.
Not all fees are applicable in all states. The types of fees are listed below. Following the description of each
fee, we list the states where the fee applies and the amount of the fee. Fees are not levied in KY, MD, MT and
NC.
Non-Sufficient Funds (NSF) Charge: The first time a premium payment is returned due to Non-Sufficient
Funds (NSF), the premium due is the installment amount. For each succeeding return of payment while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, FL, NJ, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI, WV and WY.
Reinstatement Charge: The first time your account is reinstated for nonpayment of premium, the premium
due is the installment amount. For each succeeding reinstatement due to nonpayment of premium while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA and WY.
Late Charge: A charge is added to your next account statement each time your payment is received and
processed after the due date as shown on the account statement. This fee will not apply to Electronic Funds
Transfer (EFT). The amount of the charge is determined by the fees filed with and approved by the state where
the payor of your account is located.
$10 AK, FL, RI, and SC;
$15 MA; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI and WY.




IA 4421 03 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 9 of 304 PAGEID #: 28


                                              The Cincinnati Insurance Company
                                                              A Stock Insurance Company

                                            Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                            Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                           www.cinfin.com n 513-870-2000

                                                          NEW
                                                                     Previous Policy Number
                                CinciPak™
                            FOR RESTAURANTS
                        COMMON POLICY DECLARATIONS
                                                             Billing Method: DIRECT BILL
                                       POLICY NUMBER      ECP 055 77 79 / EBA 055 77 79
 NAMED INSURED TASTE OF BELGIUM LLC
                   REFER TO IA905
 ADDRESS           911 E MCMILLAN ST
 (Number & Street, CINCINNATI, OH 45206-2007
 Town, County,
 State & Zip Code)


 Policy Period:   At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

 All coverages except Automobile and / or Garage
    Policy number: ECP 055 77 79                FROM: 11-04-2019            TO: 11-04-2020
 Automobile and / or Garage
    Policy number: EBA 055 77 79          FROM: 11-04-2019                  TO: 11-04-2020
 Agency     DRIEHAUS INSURANCE GROUP LLC 34-395
 City       CINCINNATI, OH

 Legal Entity / Business Description
 LIMITED LIABILITY COMPANY
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 IL0017         11/98 COMMON POLICY CONDITIONS
 ICP101         05/11 CINCIPAK™ SUMMARY OF PREMIUMS CHARGED
 IA904          04/04 SCHEDULE OF LOCATIONS
 IA905          02/98 NAMED INSURED SCHEDULE
 IA4236         01/15 POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IP446          08/01 NOTICE TO POLICYHOLDERS
 IA4006         07/10 SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
 IA4121OH       01/16 OHIO CHANGES - CANCELLATION AND NONRENEWAL
 IA4238         01/15 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4338         05/11 SIGNATURE ENDORSEMENT
 IL0021         11/85 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
 FM502          07/08 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 GA532          07/08 COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
 GA536OH        03/10 OHIO EMPLOYERS LIABILITY DEFENSE EXPENSES COVERAGE PART
                      DECLARATIONS
 GA539          07/08 LIQUOR LIABILITY COVERAGE PART DECLARATIONS
 MA573          06/07 ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE FORM DECLARATIONS
 CA516          03/09 CRIME AND FIDELITY COVERAGE PART DECLARATIONS (COMMERCIAL
                      ENTITIES)

ICP 517 07 11                                                                                 Page 1 of   2
                                                                    ECP 055 77 79 / EBA 055 77 79
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 10 of 304 PAGEID #: 29

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 AA505          03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS
 USC513         05/10 COMMERCIAL UMBRELLA LIABILITY COVERAGE PART DECLARATIONS
 HC502          01/18 CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS




11-12-2019 09:19
Countersigned                                 By
                                 (Date)                       (Authorized Representative)




ICP 517 07 11                                                                Page 2 of      2
                                                         ECP 055 77 79 / EBA 055 77 79
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 11 of 304 PAGEID #: 30

                         COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A. Cancellation                                                         b.   Give you reports on the conditions we
                                                                             find; and
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                         c.   Recommend changes.
         mailing or delivering to us advance written
         notice of cancellation.                                   2.   We are not obligated to make any inspec-
                                                                        tions, surveys, reports or recommenda-
    2.   We may cancel this policy by mailing or                        tions and any such actions we do under-
         delivering to the first Named Insured writ-                    take relate only to insurability and the
         ten notice of cancellation at least:                           premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
         a.   10 days before the effective date of                      dertake to perform the duty of any person
              cancellation if we cancel for nonpay-                     or organization to provide for the health or
              ment of premium; or                                       safety of workers or the public. And we
         b.   30 days before the effective date of                      do not warrant that conditions:
              cancellation if we cancel for any other                   a.   Are safe or healthful; or
              reason.
                                                                        b.   Comply with laws, regulations, codes
    3.   We will mail or deliver our notice to the                           or standards.
         first Named Insured's last mailing address
         known to us.                                              3.   Paragraphs 1. and 2. of this condition ap-
                                                                        ply not only to us, but also to any rating,
    4.   Notice of cancellation will state the effec-                   advisory, rate service or similar organiza-
         tive date of cancellation. The policy pe-                      tion which makes insurance inspections,
         riod will end on that date.                                    surveys, reports or recommendations.
    5.   If this policy is cancelled, we will send the             4.   Paragraph 2. of this condition does not
         first Named Insured any premium refund                         apply to any inspections, surveys, reports
         due. If we cancel, the refund will be pro                      or recommendations we may make rela-
         rata. If the first Named Insured cancels,                      tive to certification, under state or munici-
         the refund may be less than pro rata. The                      pal statutes, ordinances or regulations, of
         cancellation will be effective even if we                      boilers, pressure vessels or elevators.
         have not made or offered a refund.
                                                              E. Premiums
    6.   If notice is mailed, proof of mailing will be
         sufficient proof of notice.                               The first Named Insured shown in the Declara-
                                                                   tions:
B. Changes
                                                                   1.   Is responsible for the payment of all pre-
    This policy contains all the agreements be-                         miums; and
    tween you and us concerning the insurance af-
    forded. The first Named Insured shown in the                   2.   Will be the payee for any return premiums
    Declarations is authorized to make changes in                       we pay.
    the terms of this policy with our consent. This
    policy's terms can be amended or waived only              F.   Transfer of Your Rights and Duties Under
    by endorsement issued by us and made a part                    this Policy
    of this policy.                                                Your rights and duties under this policy may
C. Examination of Your Books and Records                           not be transferred without our written consent
                                                                   except in the case of death of an individual
    We may examine and audit your books and                        named insured.
    records as they relate to this policy at any time
    during the policy period and up to three years                 If you die, your rights and duties will be trans-
    afterward.                                                     ferred to your legal representative but only
                                                                   while acting within the scope of duties as your
D. Inspections and Surveys                                         legal representative. Until your legal represen-
                                                                   tative is appointed, anyone having proper tem-
    1.   We have the right to:                                     porary custody of your property will have your
         a.   Make inspections and surveys at any                  rights and duties but only with respect to that
              time;                                                property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 12 of 304 PAGEID #: 31

                                CinciPak™
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ECP 055 77 79 / EBA 055 77 79                           Effective Date: 11-04-2019

Named Insured:   TASTE OF BELGIUM LLC
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part     W/EBC                                 $ 10,788                    STR
Commercial General Liability Coverage Part                                  $ 9,137
Commercial Crime Coverage Part                                              $ 1,191
Electronic Data Processing Equipment Coverage Part                          $ INCL                      STR
Commercial Auto Coverage Part                                               $ 6,093
Commercial Umbrella / Excess Liability Coverage Part                        $   5,211
DATA DEFENDER COVERAGE PART                                                 $   143
EMPLOYERS LIABILITY DEFENSE EXPENSES - OH                                   $   1,310
LIQUOR LIABILITY                                                            $   2,857
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $ 243
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $ 36,973
PAYMENTS


                                                      First                      Remaining
                                                  Installment                   Installment(s)
              MONTHLY                           *                     *
                                              *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.

                      ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED


ICP 101 05 11
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 13 of 304 PAGEID #: 32
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY    STATE   ZIP CODE
1     911 E MCMILLAN ST
      CINCINNATI, OH 45206-2007


2     1133 VINE ST
      CINCINNATI, OH 45202-7226


3     2845 SHORT VINE ST
      CINCINNATI, OH 45219-2020


4     3825 EDWARDS RD
      CINCINNATI, OH 45209-1287


5     16 W FREEDOM WAY
      CINCINNATI, OH 45202-3513


6     1801 RACE ST
      CINCINNATI, OH 45202-5932


7     59 SPRUCE ST
      COLUMBUS, OH 43215-1622


8     2700 O'VARSITY WAY
      CINCINNATI, OH 45206




IA 904 04 04
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 14 of 304 PAGEID #: 33
   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           NAMED INSURED SCHEDULE
This Schedule supplements the Declarations.

                                              SCHEDULE

Named Insured:
TASTE OF BELGIUM LLC, TASTE OF BELGIUM FINDLAY LLC, TASTE OF BELGIUM
NORTH MARKET LLC, TASTE OF BELGIUM AT THE BANKS LLC, TASTE OF BEGIUM
PEO LLC, TASTE OF BELGIUM WWHQ LLC, TASTE OF BELGIUM EVENTS LLC,
TASTE OF BELGIUM OVER THE RHINE LLC, TASTE OF BELGIUM SHORT VINE LLC,
TASTE OF BELGIUM ROOKWOOD LLC, JEAN FRANCOIS FLECHET




IA 905 02 98
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 15 of 304 PAGEID #: 34

                           POLICYHOLDER NOTICE
                       TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•   Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
    premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•   Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
    United States Government, Department of Treasury, under a formula established by federal law. Under
    this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
    the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
    insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
    billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
    losses that exceeds $100 billion.
•   Schedule:

           Federal Share of Terrorism Losses
             Percentage       Calendar Year
                 85%                  2015
                 84%                  2016
                 83%                  2017
                 82%                  2018
                 81%                  2019
                 80%                  2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 16 of 304 PAGEID #: 35

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 17 of 304 PAGEID #: 36
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
A.   Special Per Occurrence Deductible
     1.   If an "occurrence" happens to Covered Property under the Commercial Property Coverage Part and
          to Covered Property under at least one of the following:
          a.   The Commercial Inland Marine Coverage Part, and
          b.   The Crime and Fidelity Coverage Part;
          the most we will deduct from any loss or damage in any one "occurrence" is the deductible indicated
          on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.
     2.   This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:
          a.   * Electronic Data Processing Coverage Form, Section III, 2. Deductible, a.(2) Specified
                 Losses Deductible
               * Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
               Windstorm or Hail Percentage Deductible Form
               Earthquake and Volcanic Eruption Endorsement
               Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)
               Flood Coverage Endorsement
               Equipment Breakdown Coverage (Including Production Equipment)
               Equipment Breakdown Coverage (Excluding Production Equipment)
               * Temperature Change Coverage Form
               Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
               or Alteration, 6. Computer Fraud and 7. Funds Transfer Fraud
               Crime Expanded Coverage (XC® ) Coverage or Expanded Coverage Plus Forms, A.
               Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration
               Government Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft - Per Loss
               Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
               Computer Fraud and 8. Funds Transfer Fraud
          *    Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Property
               Power Expanded Coverage or Expanded Coverage Plus Forms
          b.      Other




IA 4006 07 10                                                                                   Page 1 of 2
          Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 18 of 304 PAGEID #: 37
B.   Definition
     For the purpose of this endorsement only, any definition of "occurrence" is deleted in its entirety and the
     following definition is added to:
     1.    COMMERCIAL PROPERTY CONDITIONS,
     2.    COMMERCIAL INLAND MARINE CONDITIONS,
     3.    COMMERCIAL CRIME COVERAGE FORM,
     4.    CRIME EXPANDED COVERAGE (XC® ) COVERAGE FORM, and
     5.    GOVERNMENT CRIME COVERAGE FORM:
     "Occurrence" means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
     from a single happening or event.




IA 4006 07 10                                                                                      Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 19 of 304 PAGEID #: 38
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         OHIO CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    BUSINESSOWNERS POLICY
    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE PART - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS - MADE EXCESS LIABILITY COVERAGE PART
    COMMERCIAL AUTO COVERAGE PART
    COMMERCIAL CRIME AND FIDELITY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    CONTRACTOR'S LIMITED POLLUTION LIABILITY COVERAGE PART
    ELECTRONIC DATA LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EMPLOYEE BENEFIT LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    FARM COVERAGE PART
    GOLF COURSE CHEMICAL APPLICATION LIMITED LIABILITY COVERAGE PART
    HOLE-IN-ONE COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MACHINERY AND EQUIPMENT COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

A. With respect to a policy which has been in ef-                    c.   Discovery of a moral hazard or willful
    fect for more than 90 days, or is a renewal of a                      or reckless acts or omissions on your
    policy we issued, or is a policy for medical                          part which increases any hazard in-
    malpractice professional liability, the Cancella-                     sured against;
    tion Common Policy Condition is replaced by
    the following:                                                   d.   The occurrence of a change in the
                                                                          individual risk which substantially in-
    1.   The first Named Insured shown in the                             creases any hazard insured against
         Declarations may cancel this policy by                           after the insurance coverage has
         mailing or delivering to us advance written                      been issued or renewed except to the
         notice of cancellation.                                          extent the insurer could reasonably
                                                                          have foreseen the change or con-
    2.   We may cancel this policy only for one or                        templated the risk in writing the con-
         more of the following reasons, except as                         tract;
         provided in Paragraph 6. below.
                                                                     e.   Loss of applicable reinsurance or a
         a.   Nonpayment of premium;                                      substantial decrease in applicable re-
         b.   Discovery of fraud or material misrep-                      insurance, if the Superintendent has
              resentation in the procurement of the                       determined that reasonable efforts
              insurance or with respect to any                            have been made to prevent the loss
              claims submitted thereunder;                                of, or substantial decrease in, the ap-
                                                                          plicable reinsurance, or to obtain re-
                                                                          placement coverage;

                                    Includes copyrighted material of Insurance
IA 4121 OH 01 16                     Services Office, Inc., with its permission.                   Page 1 of 2
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 20 of 304 PAGEID #: 39
         f.   Failure of an insured to correct mate-         B. The following is added to the Common Policy
              rial violations of safety codes or to               Conditions and supersedes any provisions to
              comply with reasonable written loss                 the contrary:
              control recommendations; or
                                                                  NONRENEWAL
         g.   A determination by the Superinten-
              dent of Insurance that the continua-                1.   If we elect not to renew this policy, we will
              tion of the policy would create a con-                   mail written notice of nonrenewal to the
              dition that would be hazardous to the                    first Named Insured, and agent if any, at
              policyholders or the public.                             the last mailing addresses known to us.
                                                                       The notice will contain the date of the no-
   3.    We will mail written notice of cancellation                   tice and the policy number, and will state
         to the first Named Insured, and agent if                      the expiration date of the policy. We will
         any, at the last mailing addresses known                      state the reason for nonrenewal for medi-
         to us. Proof of mailing will be sufficient                    cal malpractice professional liability cov-
         proof of notice.                                              erage.
   4.    We will mail the notice of cancellation at               2.   We will mail the notice of nonrenewal at
         least:                                                        least 30 days before:
         a.   10 days from the effective date of                       a.   The expiration date of the policy; or
              cancellation, if we cancel for non-
              payment of premium; or                                   b.   The anniversary date of this policy, if
                                                                            the policy is written for a term of more
         b.   30 days from the effective date of                            than one year.
              cancellation, if we cancel for a reason
              stated in the 2.b. through 2.g. above;              3.   We will mail the notice of nonrenewal at
              or                                                       least 60 days before:

         c.   60 days from the effective date of                       a.   The expiration date of the policy; or
              cancellation, if we cancel for a reason                  b.   The anniversary date of this policy, if
              stated in 2.b. through 2.g. above, ap-                        the policy is written for a term of more
              plicable to medical malpractice pro-                          than one year,
              fessional liability coverage.
                                                                       for medical malpractice professional liabil-
   5.    a. The notice of cancellation will state                      ity.
              the effective date of cancellation. The
              policy period will end on that date.                4.   Proof of mailing will be sufficient proof of
                                                                       notice.
         b.   The notice will also contain the date
              of the notice and the policy number,           C. 1.     Paragraph A.2.a. of the Businessowners
              and will state the reason for cancella-                  Common Policy Conditions is deleted.
              tion.
                                                                  2.   Paragraph E.2. of the Cancellation
   6.    Policies written for a term of more than                      Common Policy Condition in the Stand-
         one year may be cancelled by us for any                       ard Property Policy is deleted. Para-
         reason at an anniversary date, upon 30                        graph E.2. is deleted in its entirety and is
         days' written notice of cancellation or up-                   replaced by the following (unless Item A.
         on 60 days' written notice of cancellation                    of this endorsement applies):
         applicable to medical malpractice profes-
         sional liability coverage.                                    We may cancel this policy by mailing or
                                                                       delivering to the first Named Insured, and
   7.    If this policy is cancelled, we will send the                 agent if any, written notice of cancellation
         first Named Insured any premium refund                        at least:
         due. If we or the first Named Insured can-
         cels, the refund will be pro rata. The can-                   a.   10 days before the effective date of
         cellation will be effective even if we have                        the cancellation, if we cancel for non-
         not made or offered a refund.                                      payment of premium; or
                                                                       b.   30 days before the effective date, if
                                                                            we cancel for any other reason.




                                     Includes copyrighted material of Insurance
IA 4121 OH 01 16                      Services Office, Inc., with its permission.                     Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 21 of 304 PAGEID #: 40
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 22 of 304 PAGEID #: 41

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 23 of 304 PAGEID #: 42


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                       (Broad Form)
This endorsement modifies insurance provided under the following;
     BUSINESSOWNERS POLICY
     COMMERCIAL AUTO COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF TRANS-
     PORTATION
                                                                        possessed, handled, used, proc-
1.   The insurance does not apply:                                      essed, stored, transported or dis-
                                                                        posed of by or on behalf of an "in-
     A. Under any Liability Coverage, to "bodily                        sured;" or
         injury" or "property damage:"
                                                                   (3) The "bodily injury" or "property dam-
         (1) With respect to which an "insured"                         age" arises out of the furnishing by
               under the policy is also an insured                      an "insured" of services, materials,
               under a nuclear energy liability policy                  parts or equipment in connection
               issued by Nuclear Energy Liability                       with the planning, construction,
               Insurance       Association,     Mutual                  maintenance, operation or use of
               Atomic Energy Liability Underwriters,                    any "nuclear facility," but if such fa-
               Nuclear Insurance Association of                         cility is located within the United
               Canada or any of their successors,                       States of America, its territories or
               or would be an insured under any                         possessions or Canada, this exclu-
               such policy but for its termination                      sion (3) applies only to "property
               upon exhaustion of its limit of liability;               damage" to such "nuclear facility"
               or                                                       and any property thereat.
         (2) Resulting from the "hazardous prop-          2. As used in this endorsement:
               erties" of "nuclear material" and with
               respect to which (a) any person or            "Hazardous properties" include radioactive,
               organization is required to maintain          toxic or explosive properties;
               financial protection pursuant to the
               Atomic Energy Act of 1954, or any             "Nuclear material," means "source material,"
               law amendatory thereof, or (b) the            "Special nuclear material" or "by-product ma-
               "insured" is, or had this policy not          terial;"
               been issued would be, entitled to in-
               demnity from the United States of             "Source material," "special nuclear material,"
               America, or any agency thereof, un-           and "by-product material" have the meanings
               der any agreement entered into by             given them in the Atomic Energy Act of 1954
               the United States of America, or any          or in any law amendatory thereof;
               agency thereof, with any person or
               organization.                                 "Spent fuel" means any fuel element or fuel
                                                             component, solid or liquid, which has been
     B. Under any Medical Payments coverage,                 used or exposed to radiation in a "nuclear re-
         to expenses incurred with respect to                actor;"
         "bodily injury" resulting from the "hazard-
         ous properties" of "nuclear material" and           "Waste" means any waste material (a) con-
         arising out of the operation of a "nuclear          taining "by-product material" other than the
         facility" by any person or organization.            tailings or wastes produced by the extraction
                                                             or concentration of uranium or thorium from
     C. Under any Liability Coverage, to "bodily             any ore processed primarily for its "source
         injury" or "property damage" resulting              material" content, and (b) resulting from the
         from the "hazardous properties" of "nu-             operation by any person or organization of
         clear material," if:                                any "nuclear facility" included under the first
                                                             two paragraphs of the definition of "nuclear
         (1) The "nuclear material" (a) is at any            facility."
               "nuclear facility" owned by, or oper-
               ated by or on behalf of, an "insured"         "Nuclear facility" means:
               or (b) has been discharged or dis-
               persed therefrom;                                   (a) Any "nuclear reactor;"

         (2) The "nuclear material" is contained in                 (b) Any equipment or device designed
             "spent fuel" or "waste" at any time                        or used for (1) separating the iso-

IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                  Page 1 of 2
       Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 24 of 304 PAGEID #: 43
             topes of uranium or plutonium, (2)                    (d) Any structure, basin, excavation,
             processing or utilizing "spent fuel," or                  premises or place prepared or used
             (3) handling, processing or packag-                       for the storage or disposal of
             ing "waste;"                                              "waste;"
        (c) Any equipment or device used for                   and includes the site on which any of the
            the processing, fabricating or alloy-              foregoing is located, all operations conducted
            ing of "special nuclear material" if at            on such site and all premises used for such
            any time the total amount of such                  operations;
            material in the custody of the "in-
            sured" at the premises where such                  "Nuclear reactor" means any apparatus de-
            equipment or device is located con-                signed or used to sustain nuclear fission in a
            sists of or contains more than 25                  self-supporting chain reaction or to contain a
            grams of plutonium or uranium 233                  critical mass of fissionable material;
            or any combination thereof, or more                "Property damage" includes all forms of ra-
            than 250 grams or uranium 235;                     dioactive contamination of property.




IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                Page 2 of 2
       Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 25 of 304 PAGEID #: 44




                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
           COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ECP 055 77 79
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.       (address)
           PER STATEMENT OF VALUES ON FILE
           REFER TO IA904

                                                                                   OPTIONAL COVERAGES
                     COVERAGE PROVIDED                                       Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
    Item           Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
            BLANKET BUSINESS              6,734,740 100%       SPECIAL 4%             X
            PERSONAL PROPERTY
            INCLUDING
            IMPROVEMENTS AND
            BETTERMENTS

1           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

2           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

3           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

4           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

5           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

6           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

7           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

8           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL                                                              90
            W/EXTRA EXPENSE (a)

DEDUCTIBLE: $500.00 unless otherwise stated $       2,500

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101       05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                  OF LOSS)
FM 502 07 08                          ECP 055 77 79                          Page 1 of 2
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 26 of 304 PAGEID #: 45

FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FCP401     05/16 CINCIPLUS® CINCIPAK™ PROPERTY XC+® (EXPANDED COVERAGE PLUS) ENDORSEMENT
                 SUMMARY OF COVERAGE LIMITS
FCP201     05/16 CINCIPAK™ COMMERCIAL PROPERTY AMENDATORY ENDORSEMENT
FCP202     05/16 CINCIPAK™ BUSINESS INCOME (AND EXTRA EXPENSE) AMENDATORY ENDORSEMENT
FCP203     05/16 CINCIPAK™ ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FCP204     05/16 CINCIPLUS® CINCIPAK™ PROPERTY XC+® (EXPANDED COVERAGE PLUS) ENDORSEMENT
FCP227     05/16 CINCIPAK™ EATING ESTABLISHMENT FOOD CONTAMINATION BUSINESS INTERRUPTION
                 ENDORSEMENT
CP9993     10/90 TENTATIVE RATE
FA4078OH   05/17 OHIO CHANGES - COMMERCIAL PROPERTY
FA450      05/16 COMMERCIAL PROPERTY CONDITIONS
FA480      02/16 LOSS PAYABLE PROVISIONS
FA244      05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA202      05/16 TEMPERATURE CHANGE LOSS FORM
FA213      05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FM 502 07 08                          ECP 055 77 79                           Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 27 of 304 PAGEID #: 46

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40
          Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 28 of 304 PAGEID #: 47
                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 29 of 304 PAGEID #: 48

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40
          Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 30 of 304 PAGEID #: 49
           (7) Leased personal property used in                      e.   Electronic Data
               your business for which you have a
               contractual responsibility to insure.                      Except as provided in SECTION A.
               Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
               ered personal property of others in                        d. Electronic Data, "Electronic data".
               your care, custody or control;                             This Paragraph e. does not apply to your
                                                                          "stock" of prepackaged software or to
           (8) Personal Property of Others that is in                     "electronic data" which is integrated in
               your care, custody or control or for                       and operates or controls the building's el-
               which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                          conditioning or security system.
               (a) This does not include personal
                     effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                     ers, your partners, or if you are a
                     limited liability company, your                      The cost of excavations, grading, backfill-
                     members or your managers, or                         ing or filling;
                     your     employees        (including            g.   Foundations
                     leased and temporary workers),
                     except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                     age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                     fects;                                               below:
               (b) This does not include property of                      (1) The lowest basement floor; or
                     others for which you are legally
                     liable as:                                           (2) The surface of the ground, if there is
                                                                              no basement.
                     1)   A carrier for hire; or
                                                                     h.   Land, Water or Growing Crops
                     2)   An arranger of transporta-
                          tion, including car loaders,                    Land (including land on which the proper-
                          consolidators,      brokers,                    ty is located), water, growing crops or
                          freight forwarders, or ship-                    lawns (other than lawns which are part of
                          ping associations; and                          a vegetative roof);

           (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                 Bridges, roadways, walks, patios or other
                                                                          paved surfaces;
     Covered Property does not include:
                                                                     j.   Property While Airborne or Waterborne
     a.    Accounts, Deeds, Money or Securities
                                                                          Personal property while airborne or wa-
           Except as provided in SECTION A.                               terborne;
           COVERAGE, 5. Coverage Extensions,
           a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
           currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
           idences of debt, "money", notes or "secu-                      docks;
           rities";
                                                                     l.   Property More Specifically Insured
     b.    Animals
                                                                          Property that is covered under another
           Animals, unless                                                coverage form of this or any other policy
           (1) Owned by others and boarded by                             in which it is more specifically described,
               you; or                                                    except as provided in G. Other Insur-
                                                                          ance of the COMMERCIAL PROPERTY
           (2) Owned by you and covered as                                CONDITIONS;
               "stock" while inside of buildings;
                                                                     m. Retaining Walls
           and then only as provided in 3. Covered
           Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                          building described in the Declarations;
     c.    Automobiles
                                                                     n.   Underground Pipes, Flues or Drains
           Automobiles held for sale;
                                                                          Underground pipes, flues or drains;
     d.    Contraband
           Contraband, or property in the course of
           illegal transportation or trade;

                                        Includes copyrighted material of Insurance
FM 101 05 16                             Services Office, Inc., with its permission.                   Page 4 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 31 of 304 PAGEID #: 50
   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law , the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 32 of 304 PAGEID #: 51
               3)   Mine subsidence, meaning                                act of nature or is otherwise
                    subsidence of a man-made                                caused.
                    mine, whether or not mining
                    activity has ceased;                               (c) Governmental Action

               4)   Earth sinking (other than                               Seizure or destruction of proper-
                    "sinkhole collapse"), rising                            ty by order of governmental au-
                    or shifting including soil                              thority. However, we will pay for
                    conditions which cause set-                             "loss" caused by or resulting
                    tling, cracking or other dis-                           from acts of destruction ordered
                    arrangement of foundations                              by governmental authority and
                    or other parts of realty. Soil                          taken at the time of a fire to pre-
                    conditions include contrac-                             vent its spread, if the fire would
                    tion, expansion, freezing,                              be covered under this Coverage
                    thawing, erosion, improperly                            Part.
                    compacted soil and the ac-                         (d) Nuclear Hazard
                    tion of water under the
                    ground surface.                                         Nuclear reaction or radiation, or
                                                                            radioactive contamination, how-
               But if Earth Movement, as de-                                ever caused.
               scribed in (b)1) through 4)
               above, results in fire or explo-                        (e) Utility Services
               sion, we will pay for the "loss"
               caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                 TION A. COVERAGE, 5.
               5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                    or effusion. But if volcanic                                 Utility Services, the failure
                    eruption, explosion or effu-                                 of power, communication,
                    sion results in fire, building                               water or other utility ser-
                    glass breakage or volcanic                                   vices supplied to the "prem-
                    action, we will pay for the                                  ises", however caused, if
                    "loss" caused by that fire,                                  the failure:
                    building glass breakage or
                    volcanic action.                                             a)   Originates away from
                                                                                      the "premises"; or
                    Volcanic action means di-
                    rect "loss" resulting from the                               b) Originates at the "prem-
                    eruption of a volcano when                                        ises", but only if such
                    the "loss" is caused by:                                          failure involves equip-
                                                                                      ment used to supply
                    a)   Airborne volcanic blast                                      the utility service to the
                         or    airborne   shock                                       "premises"      from     a
                         waves;                                                       source away from the
                                                                                      "premises".
                    b) Ash, dust or particulate
                         matter; or                                              Failure of any utility service
                                                                                 includes lack of sufficient
                    c)   Lava flow.                                              capacity and reduction in
                    With respect to coverage for                                 supply. "Loss" caused by a
                    Volcanic Action, all volcanic                                surge of power is also ex-
                    eruptions that occur within                                  cluded if the surge would
                    any 168-hour period will                                     not have occurred but for an
                    constitute a single occur-                                   event causing the failure of
                    rence.                                                       power.

                    Volcanic action does not in-                                 However, if the failure or
                    clude the cost to remove                                     surge of power, or the fail-
                    ash, dust or particulate mat-                                ure of communication, wa-
                    ter that does not cause di-                                  ter, wastewater removal or
                    rect "loss" to the described                                 other utility service results in
                    property.                                                    a Covered Cause of Loss,
                                                                                 we will pay for that portion
               This Earth Movement exclusion                                     of "loss" caused by that
               applies regardless of whether                                     Covered Cause of Loss.
               any of the above, in paragraphs
               1) through 5), is caused by an                                    Communication services in-
                                                                                 clude but are not limited to
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 6 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 33 of 304 PAGEID #: 52
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 34 of 304 PAGEID #: 53
               2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                    ply:
                                                                             Smoke, vapor or gas from agri-
                    a)   When "fungi", wet or                                cultural smudging or industrial
                         dry rot or bacteria re-                             operations.
                         sults from fire or light-
                         ning; or                                       (d) Miscellaneous Causes of Loss

                    b) To the extent that cov-                               1)   Wear and tear;
                         erage is provided in                                2)   Rust or other corrosion, de-
                         SECTION A. COVER-                                        cay, deterioration, hidden or
                         AGE, 5. Coverage Ex-                                     latent defect or any quality
                         tensions, g. "Fungi",                                    in property that causes it to
                         Wet Rot, Dry Rot and                                     damage or destroy itself;
                         Bacteria - Limited
                         Coverage with respect                               3)   Smog;
                         to "loss" from a cause
                         of loss other than fire or                          4)   Settling, cracking, shrinking
                         lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                              5)   Nesting or infestation, or
           apply whether or not the "loss" event                                  discharge or release of
           results in widespread damage or af-                                    waste products or secre-
           fects a substantial area.                                              tions, by insects, birds, ro-
                                                                                  dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                           6)   Mechanical breakdown, in-
                                                                                  cluding rupture or bursting
           (a) Electrical Current                                                 caused by centrifugal force.
                                                                                  However, if mechanical
               Artificially generated electrical,                                 breakdown results in eleva-
               magnetic or electromagnetic en-                                    tor collision, we will pay for
               ergy that damages, disturbs, dis-                                  that portion of "loss" caused
               rupts or otherwise interferes with                                 by that elevator collision; or
               any:
                                                                             7)   The following causes of loss
               1)   Electrical or electronic wire,                                to personal property:
                    device, appliance, system
                    or network; or                                                a)   Marring or scratching;
               2)   Device, appliance, system                                     b) Except as provided in
                    or network utilizing cellular                                    SECTION A. COVER-
                    or satellite technology.                                         AGE, 4. Additional
                                                                                     Coverages, a. Change
               For the purpose of this exclu-                                        in Temperature or
               sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
               tromagnetic energy includes but                                       erage Extensions, q.
               is not limited to:                                                    Utility Services;
               1)   Electrical current, including                                      i)   Dampness or dry-
                    arcing;                                                                 ness of atmos-
               2)   Electrical charge produced                                              phere; and
                    or conducted by a magnetic                                         ii) Changes in or ex-
                    or electromagnetic field;                                               tremes of      tem-
               3)   Pulse of     electromagnetic                                            perature.
                    energy; or                                               However, if an excluded cause
               4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                    microwaves.                                              7) results in a "specified cause
                                                                             of "loss" or building glass break-
               However, if fire results, we will                             age, we will pay for that portion
               pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                             fied cause of loss" or building
           (b) Delay or Loss of Use                                          glass breakage.
               Delay, loss of use or loss of
               market.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                   Page 8 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 35 of 304 PAGEID #: 54
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 36 of 304 PAGEID #: 55
                   a) The "specified causes                           (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                   b) Breakage of building                                 However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                   c) Weight of rain that col-                             through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                   d) Weight of people or                                  ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
               Discharge, dispersal, seepage,                                   clusion only applies if weather
               migration, release, escape or                                    conditions contribute in any way
               emission of "pollutants" unless                                  with a cause or event excluded
               the discharge, dispersal, seep-                                  in SECTION A. COVERAGE, 3.
               age, migration, release, escape                                  Covered Causes of Loss, b.
               or emission is itself caused by                                  Exclusions, (1)(a) through
               any of the "specified causes of                                  (1)(h) to produce the "loss".
               loss". But if the discharge, dis-
               persal, seepage, migration, re-                             (b) Acts or Decisions
               lease, escape or emission of                                     Acts or decisions, including the
               "pollutants" results in a "speci-                                failure to act or decide, of any
               fied cause of loss", we will pay                                 person, group, organization or
               for the "loss" caused by that                                    governmental body.
               "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
               This exclusion does not apply to                                sions
               "loss" to glass caused by chemi-
               cals applied to the glass.                                       1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a)   Land use;
               We will not pay for "loss" to
               Covered Property consisting of                                        b) Design, specifications,
               merchandise, goods or other                                                construction, workman-
               product caused by or resulting                                             ship;
               from error or omission by any
               person or entity (including those                                     c)   Planning, zoning, de-
                                                                                          velopment, surveying,
               having possession under an ar-
                                                                                          siting, grading, com-
               rangement where work or a por-
                                                                                          paction; or
               tion of the work is outsourced) in
               any stage of the development,                                         d) Maintenance,      installa-
               production or use of the product,                                          tion, renovation, repair,
               including planning, testing, pro-                                          or remodeling
               cessing, packaging, installation,
               maintenance or repair. This ex-                                       of part or all of any property
               clusion applies to any effect that                                    on or off the "premises";
               compromises the form, sub-
               stance or quality of the product.                                2)   A defect, weakness, inade-
                                                                                     quacy, fault, or unsound-
               But if such error or omission re-
               sults in a Covered Cause of                                           ness in materials used in
               Loss, we will pay for "loss"                                          construction or repair of part
                                                                                     or all of any property on or
               caused by that Covered Cause
               of Loss.                                                              off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
               Neglect of an insured to use all
               reasonable means to save and
               preserve property from further
               damage at and after the time of
               "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 37 of 304 PAGEID #: 56
       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 38 of 304 PAGEID #: 57
                    snow, sleet or ice on the                           (b) Contractors equipment, machin-
                    building or structure.                                   ery and tools owned by you or
                                                                             entrusted to you, provided such
           (d) Theft of Building Materials                                   property is Covered Property.
               Building materials and supplies                               However, this limitation does not
               not attached as part of the build-                            apply:
               ing or structure, caused by or
               resulting from theft.                                         1)   If the property is located on
                                                                                  or within 1,000 feet of the
               However, this limitation does not                                  "premises"; or
               apply to:
                                                                             2)   To Business Income cover-
               1)   Building materials and sup-                                   age or to Extra Expense
                    plies held for sale by you; or                                coverage.
               2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                    age or Extra Expense cov-                          Theft
                    erage.
                                                                        This Limitation does not apply to
           (e) Missing Property                                         "Business Income" coverage or to
               Property that is missing, where                          Extra Expense coverage. For each
               the only evidence of the "loss" is                       category described in Paragraph
               a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
               inventory, or other instances                            most we will pay for "loss" in any one
               where there is no physical evi-                          occurrence of theft to all property in
               dence to show what happened                              that category, regardless of the types
               to the property.                                         or number of articles for that category
                                                                        that are lost or damaged in that oc-
           (f) Transferred Property                                     currence, are the following special
                                                                        limits:
               Property that has been trans-
               ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
               outside the "premises" on the                                 and garments trimmed with fur.
               basis of unauthorized instruc-
               tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                             watch      movements,     jewels,
           (g) Vegetative Roofs                                              pearls, precious and semi-
                                                                             precious stones, bullion, gold,
               Lawns, trees, shrubs or plants                                silver, platinum and other pre-
               which are part of a vegetated                                 cious alloys or metals. This limi-
               roof, caused by or resulting                                  tation does not apply to jewelry
               from:                                                         and watches worth $100 or less
                                                                             per item.
               1)   Dampness or dryness of
                    atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                    porting the vegetation;                                  and forms.

               2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                    temperature;                                             ing lottery tickets held for sale,
                                                                             and letters of credit.
               3)   Disease;
                                                                        These special limits are not addition-
               4)   Frost or hail; or                                   al Limits of Insurance.
               5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                       Defects
       (2) Limitations - Various Property for
           Specified Causes                                             (a) We will not pay the cost to repair
                                                                             any defect to a system or appli-
           We will not pay for "loss" to the fol-                            ance from which water, other
           lowing types of property unless                                   liquid, powder or molten material
           caused by the "specified causes of                                escapes; and
           loss" or building glass breakage:
                                                                        (b) We will not pay to replace the
           (a) Animals, and then only if they                                substance that escapes as de-
               are killed or their destruction is                            scribed in Paragraph c.(4)(a)
               deemed necessary.                                             above.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 12 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 39 of 304 PAGEID #: 58
              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 40 of 304 PAGEID #: 59
       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 41 of 304 PAGEID #: 60
            (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                 and other supporting exhibits.                              Parts of Buildings
        (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                              the same "premises" any un-
            (a) Incurred to prove that "loss" is                              damaged portion of your building
                 covered;                                                     or structure caused by enforce-
            (b) Incurred under SECTION D.                                     ment of or compliance with an
                LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                praisal;                                                      demolition of undamaged parts
                                                                              of the same building or structure.
            (c) Incurred for examinations under                               We will only pay the costs to sat-
                 oath;                                                        isfy the minimum requirements
                                                                              of the ordinance or law. Losses
            (d) Billed by and payable to inde-                                and costs incurred in complying
                 pendent or public adjusters; or                              with recommended actions or
            (e) To prepare claims not covered                                 standards that exceed actual re-
                 by this Coverage Part.                                       quirements are not covered.

        The most we will pay for any one occur-                          (b) Demolition Costs
        rence under this Additional Coverage is                               The costs you incur to demolish
        $10,000. This Coverage is in addition to                              and clear the site of undamaged
        the shown in the Declarations.                                        parts of the same building or
   f.   Key and Lock Expense                                                  structure as a result of Para-
                                                                              graph g.(1)(a) above.
        (1) If a key or master key is lost, stolen,
            or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                             tion
            (a) The actual expense of the new
                 keys; and                                                    1)   For buildings or structures
                                                                                   to which SECTION F. OP-
            (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                 cept new keys; or                                                 Replacement Cost applies,
                                                                                   the increased costs to com-
            (c) If required, new locks, including                                  ply with the minimum
                 the expense of their installation;                                standards of an ordinance
            but only for locks at buildings or                                     or law to:
            structures covered by this Coverage                                    a) Repair or reconstruct
            Part.                                                                      damaged portions of
        (2) This Coverage does not apply to                                            that building or struc-
            keys that were given to former em-                                         ture; and
            ployees.                                                               b) Reconstruct or remodel
        The most we will pay in any one occur-                                         undamaged portions of
        rence under this Additional Coverage is                                        that building or struc-
        Limit of Insurance $1,000. This Coverage                                       ture whether or not
        is in addition to the Limit of Insurance                                       demolition is required;
        shown in the Declarations.                                                 However, this increased
   g.   Ordinance or Law                                                           cost of construction applies
                                                                                   only if the building or struc-
        (1) If a covered building or structure sus-                                ture is repaired, recon-
            tains direct "loss" from a Covered                                     structed or remodeled and
            Cause of Loss, resulting in the en-                                    is intended for occupancy
            forcement of or compliance with an                                     similar to the building or
            ordinance or law that is in force at the                               structure it replaces, unless
            time of "loss" and regulates the dem-                                  such occupancy is not per-
            olition, construction or repair of build-                              mitted by zoning or land use
            ings or structures, or establishes zon-                                ordinance or law.
            ing or land use requirements at the
            "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
            D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
            Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                   lowing:


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 15 of 40
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 42 of 304 PAGEID #: 61
                       a) The cost of excava-                           migration, release, escape or emission of
                           tions, grading, backfill-                    the "pollutants" is caused by or results
                           ing and filling;                             from a Covered Cause of Loss that oc-
                                                                        curs during the "coverage term". The ex-
                       b) Foundation of the build-                      penses will be paid only if they are re-
                           ing;                                         ported to us in writing within 180 days of
                       c) Pilings;                                      the date on which the Covered Cause of
                                                                        Loss occurs.
                       d) Underground            pipes,
                           flues and drains.                            This Additional Coverage does not apply
                                                                        to costs to test for, monitor or assess the
                       The items listed in Para-                        existence, concentration or effects of "pol-
                       graphs   g.2)a)    through                       lutants". But we will pay for testing which
                       g.2)d) above are deleted                         is performed in the course of extracting
                       from SECTION A. COVER-                           the "pollutants" from the land or water.
                       AGE, 2.        Property     Not
                       Covered;                                         The most we will pay under this Additional
                                                                        Coverage for each "premises" is $10,000
         (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                        ing out of Covered Causes of Loss during
             (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                  with any ordinance or law which                       in addition to the Limit of Insurance
                  requires the demolition, repair,                      shown in the Declarations.
                  replacement,       reconstruction,
                  remodeling or remediation of                     i.   Preservation of Property
                  property due to contamination by
                  "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                  ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                  spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                  wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                        that property:
             (b) The costs associated with the
                  enforcement of or compliance                          (1) While it is being moved or while tem-
                  with any ordinance or law which                           porarily stored at another location;
                  requires any insured or others to                         and
                  test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                  move, contain, treat, detoxify or                         days after the property is first moved.
                  neutralize, or in any way re-
                  spond to, or assess the effects                       This Coverage is included within Limit of
                  of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                  rot or bacteria.                                      such Covered Property.
         (3) We will not pay for "loss" due to any                 j.   Rewards
             ordinance or law that:
                                                                        We will pay to provide a reward for infor-
             (a) You were required to comply                            mation that leads to a conviction for ar-
                  with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                  building or structure was un-                         conviction must involve a covered "loss"
                  damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                        glary.
             (b) With which you failed to comply.
                                                                        The most we will pay for "loss" in any one
         (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
             age apply separately to each building                      age is $10,000. This Coverage is in addi-
             or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
             age Part.                                                  Declarations.
         The most we will pay under this Additional           5.   Coverage Extensions
         Coverage is $10,000 per building. This is
         in addition to the Limit of Insurance                     Unless amended within a particular Coverage
         shown in the Declarations for the building                Extension, each Extension applies to property
         suffering "loss".                                         located in or on the building described in the
                                                                   Declarations or in the open (or in a vehicle or
   h.    Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
         We will pay your expenses to extract "pol-                "premises".
         lutants" from land or water at the "premis-
         es" if the discharge, dispersal, seepage,
                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 16 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 43 of 304 PAGEID #: 62
   The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
   sions are in addition to the Limit of Insurance
   shown in the Property Declarations. Limits of                              The most we will pay in any one
   Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
   per location unless stated otherwise.                                      of the number of locations, for
                                                                              "loss" caused by a Covered
   SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
   Coinsurance, does not apply to these Cover-                                ceivable while they are away
   age Extensions.                                                            from your "premises".
   a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                              is in addition to the Limit of In-
        SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
        ply to this Coverage Extension.                                       erage Extension.
        (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
            your accounts receivable records                            ered Causes of Loss, b. Exclu-
            caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
            we will pay:                                                 age Extension, except as follows:
            (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                 tomers that you are unable to                               Action;
                 collect;
                                                                         (b) Exclusion (1)(d) Nuclear Haz-
            (b) Interest charges on any loan re-                             ard;
                 quired to offset amounts you are
                 unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                 payment of these amounts;                                   tary Action.
            (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                 your normal collection expenses                         Coverage Extension, we will not pay
                 that are made necessary by the                          for "loss" resulting from any of the fol-
                 "loss"; and                                             lowing:
            (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                 you incur to re-establish your
                 records of accounts receivable.                              1)   You, your partners, employ-
                                                                                   ees, directors, trustees or
        (2) Coverage does not apply to:                                            authorized representatives;
            (a) Records of accounts receivable                                2)   A manager or a member if
                 in storage away from the "prem-                                   you are a limited liability
                 ises"; or                                                         company;
            (b) Contraband, or property in the                                3)   Anyone else with an interest
                 course of illegal transportation or                               in the records of accounts
                 trade.                                                            receivable, or their employ-
                                                                                   ees or authorized repre-
        (3) We will extend coverage to include:                                    sentatives; or
            (a) Removal                                                       4)   Anyone else entrusted with
                 If you give us written notice with-                               the records of accounts re-
                 in 30 days of removal of your                                     ceivable for any purpose.
                 records of accounts receivable                               This Paragraph a.(5)(a) applies
                 because of imminent danger of                                whether or not such persons are
                 direct "loss" from a Covered                                 acting alone or in collusion with
                 Cause of Loss, we will pay for                               other persons or such act occurs
                 "loss" while they are:                                       during the hours of employment.
                 1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                      your "premises"; or                                     does not apply to dishonest acts
                 2)   Being taken to and returned                             of a carrier for hire or to acts of
                      from that place.                                        destruction by your employees.
                                                                              However, theft by employees is
                 This Removal coverage is in-                                 still not covered.
                 cluded within the Limit of Insur-
                 ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                 Extension.                                                   ment or destruction of records of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 17 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 44 of 304 PAGEID #: 63
               accounts receivable done to                                        able for the month in which
               conceal the wrongful giving, tak-                                  the direct "loss" occurred or
               ing or withholding of "money",                                     for any demonstrated vari-
               "securities" or other property.                                    ance from the average for
                                                                                  that month.
               This exclusion applies only to
               the extent of the wrongful giving,                       (b) The following will be deducted
               taking or withholding.                                        from the total amount of ac-
                                                                             counts receivable, however that
           (c) Bookkeeping, accounting or bill-                              amount is established:
               ing errors or omissions.
                                                                             1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                for which there is no direct
               turbance or erasure of "electron-                                  "loss"; and
               ic data" that is caused by or re-
               sults from:                                                   2)   The amount of the accounts
                                                                                  that you are able to re-
               1)   Programming      errors    or                                 establish or collect; and
                    faulty machine instructions;
                                                                             3)   An amount to allow for
               2)   Faulty    installation or                                     probable bad debts that you
                    maintenance of data pro-                                      are normally unable to col-
                    cessing equipment or com-                                     lect; and
                    ponent parts;
                                                                             4)   All unearned interest and
               3)   An occurrence that took                                       service charges.
                    place more than 100 feet
                    from your "premises"; or                        The most we will pay for "loss" in any one
                                                                    occurrence under this Coverage Exten-
               4)   Interruption of electrical                      sion is $25,000.
                    power supply, power surge,
                    blackout or brownout if the                b.   Business Income and Extra Expense
                    cause of such occurrence
                    took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                    feet from your "premises".                      ply to this Coverage Extension.

               But we will pay for direct "loss"                    (1) Business Income
               caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                         "Business Income" and "Rental Val-
               erty by you or anyone entrusted                          ue" you sustain due to the necessary
               with the property if induced to do                       "suspension" of your "operations"
               so by any fraudulent scheme,                             during the "period of restoration". The
               trick, device or false pretense.                         "suspension" must be caused by di-
                                                                        rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                         caused by or resulting from any Cov-
               of records or any inventory com-                         ered Cause of Loss. With respect to
               putation to prove its factual ex-                        "loss" to personal property in the
               istence.                                                 open or personal property in a vehi-
                                                                        cle or portable storage unit, the
       (6) Determination of Receivables:                                "premises" include the area within
           (a) If you cannot accurately estab-                          1,000 feet of the building or 1,000
               lish the amount of accounts re-                          feet of the "premises", whichever is
               ceivable outstanding as of the                           greater.
               time of direct "loss", the following                     With respect to the requirements of
               method will be used:                                     the preceding paragraph, if you are a
               1)   Determine the total of the                          tenant and occupy only part of the
                    average monthly amounts                             site at which the "premises" are lo-
                    of accounts receivable for                          cated, for the purpose of this Cover-
                    the 12 months immediately                           age Extension only, your "premises"
                    preceding the month in                              is the portion of the building that you
                    which the direct "loss" oc-                         rent, lease or occupy, including:
                    curs; and                                           (a) Any area within the building or
               2)   Adjust that total for any                                on the site at which the "premis-
                    normal fluctuations in the                               es" are located if that area ser-
                    amount of accounts receiv-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 18 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 45 of 304 PAGEID #: 64
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 46 of 304 PAGEID #: 65
           (a) New buildings or structures,                                       a)   The date you could re-
               whether complete or under con-                                          store your "operations",
               struction;                                                              with reasonable speed,
                                                                                       to the level which would
           (b) Alterations or additions to exist-                                      generate the business
               ing buildings or structures; and                                        income amount that
           (c) Machinery, equipment, supplies                                          would have existed if
               or building materials located on                                        no direct "loss" had oc-
               or within 1,000 feet of the "prem-                                      curred; or
               ises" and:                                                         b) 60 consecutive days af-
               1)   Used in the construction, al-                                      ter the date determined
                    terations or additions; or                                         in b.(6)(a)1) above.

               2)   Incidental to the occupancy                              However, Extended Business
                    of new buildings.                                        Income does not apply to loss of
                                                                             "Business Income" sustained or
           If such direct "loss" delays the start of                         Extra Expense incurred as a re-
           "operations", the "period of restora-                             sult of unfavorable business
           tion" for "Business Income" Coverage                              conditions caused by the impact
           will begin on the date "operations"                               of the Covered Cause of Loss in
           would have begun if the direct "loss"                             the area where the "premises"
           had not occurred.                                                 are located.
       (5) Newly Purchased or Leased Loca-                                   Loss of "Business Income" must
           tions                                                             be caused by direct "loss" at the
                                                                             "premises" caused by or result-
           We will pay the actual loss of "Busi-                             ing from any Covered Cause of
           ness Income" you sustain and Extra                                Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                        (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                               sary "suspension" of your "oper-
           by or resulting from a Covered Cause                              ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                              ue" "loss" payable under this
           Purchased or Leased Locations will                                Coverage Part, we will pay for
           end when any of the following first                               the actual loss of "Rental Value"
           occurs:                                                           you incur during the period that:
           (a) This policy expires;                                          1)   Begins on the date property
                                                                                  is actually repaired, rebuilt
           (b) You report values to us;                                           or replaced and tenantability
           (c) 90 days pass from the date you                                     is restored; and
               acquire or begin to construct the                             2)   Ends on the earlier of:
               Covered Property.
                                                                                  a)   The date you could re-
       (6) Extended Business Income                                                    store tenant occupan-
           (a) For "Business Income" Other                                             cy, with reasonable
               Than "Rental Value", if the nec-                                        speed, to the level
               essary "suspension" of your                                             which would generate
               "operations" produces a "Busi-                                          the "Rental Value" that
               ness Income" or Extra Expense                                           would have existed if
               "loss" payable under this Cover-                                        no direct "loss" had oc-
               age Part, we will pay for the ac-                                       curred; or
               tual loss of "Business Income"                                     b) 60 consecutive days af-
               you sustain and Extra Expense                                           ter the date determined
               you incur during the period that:                                       in b.(6)(b)1) above.
               1)   Begins on the date property                                        However,       Extended
                    (except "finished stock") is                                       Business Income does
                    actually repaired, rebuilt or                                      not apply to loss of
                    replaced and "operations"                                          "Rental Value" incurred
                    are resumed; and                                                   as a result of unfavora-
               2)   Ends on the earlier of:                                            ble business conditions
                                                                                       caused by the impact of
                                                                                       the Covered Cause of

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 20 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 47 of 304 PAGEID #: 66
                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 48 of 304 PAGEID #: 67
                 3)    Breakage of building glass;                       is not the result of abrupt collapse of
                                                                         a building or structure, we will pay for
                 4)    Weight of people or person-                       direct "loss" to Covered Property
                       al property; or                                   caused by such collapse of personal
                 5)    Weight of rain that collects                      property only if:
                       on a roof.                                        (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                   ty was caused by a Cause of
           apply to:                                                          Loss listed in c.(2)(a) through
                                                                              c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                 sion;
                 part of a building or structure
                 that is in danger of falling down                       (b) The personal property that col-
                 or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                         (c) The property that collapses is
                 that is standing, even if it has                             not of a kind listed in Paragraph
                 separated from another part of                               c.(4) above of this Coverage Ex-
                 the building or structure; or                                tension, regardless of whether
                                                                              that kind of property is consid-
           (c) A building or structure that is                                ered to be personal property or
                 standing or any part of a building                           real property.
                 or structure that is standing,
                 even if it shows evidence of                            The coverage stated in this Para-
                 cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                 bending,     leaning,     settling,                     sonal property if marring and/or
                 shrinkage or expansion.                                 scratching is the only damage to that
                                                                         personal property caused by the col-
       (4) With respect to the following proper-                         lapse.
           ty:
                                                                     (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                           apply to personal property that has
                 tennas (including satellite dish-                       not abruptly fallen down or caved in,
                 es) and their lead-in wiring,                           even if the personal property shows
                 masts or towers;                                        evidence of cracking, bulging, sag-
                                                                         ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                shrinkage or expansion.
                 spouts;
                                                                     (7) This Coverage Extension shall not
           (c) Yard fixtures;                                            increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                   vided in this Coverage Part.

           (e) Fences;                                               (8) The term Covered Cause of Loss in-
                                                                         cludes Collapse as described and
           (f) Piers, wharves and docks;                                 limited in Paragraphs c.(1) through
                                                                         c.(7).
           (g) Beach or diving platforms; in-
                 cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                  (1) This Coverage Extension does not
                                                                         apply to your "stock" of prepackaged
           (i) Walks,    roadways      and    other                      software, or to "electronic data"
                 paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                          controls the building's elevator, light-
           cause of loss listed in Paragraph                             ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                        ing or security system.
           for "loss" to that property only if:                      (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                         restore "electronic data" which has
                 the abrupt collapse of a building                       been destroyed or corrupted by a
                 or structure insured under this                         Covered Cause of Loss that applies
                 Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                         Covered Property, d. Business
           (b) The property is Covered Proper-                           Personal Property. To the extent
                 ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                         or restored, the "loss" will be valued
       (5) If personal property abruptly falls                           at the cost of replacement of the me-
           down or caves in and such collapse
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 22 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 49 of 304 PAGEID #: 68
            dia on which the "electronic data"                   f.   Fences
            was stored with blank media of sub-
            stantially identical type.                                We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your outdoor
        (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
            Extension only, Covered Causes of                         of the "premises" and not otherwise in-
            Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
            similar instruction introduced into or                    age Part.
            enacted on a computer system (in-
            cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
            work to which it is connected, that is                    occurrence under this Coverage Exten-
            designed to damage or destroy any                         sion is $5,000.
            part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
            mal operation. However, there is no                       Limited Coverage
            coverage for "loss" caused by or re-
            sulting from manipulation of a com-                       (1) The coverage described in Para-
            puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
            data") by any employee, including a                           age Extension only apply when the
            temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
            an entity retained by you or for you to                       the result of a Covered Cause of
            inspect, design, install, modify, main-                       Loss that occurs during the "cover-
            tain, repair or replace that system or                        age term" and only if all reasonable
            "electronic data".                                            means were used to save and pre-
                                                                          serve the property from further dam-
        (4) The most we will pay for all direct                           age at the time of and after that oc-
            "loss" under this Coverage Exten-                             currence.
            sion, regardless of the number of
            "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
            volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
            most we will pay for the total of all di-                     Coverage Extension, the term "loss"
            rect "loss" arising out of all occur-                         means:
            rences that take place in the "cover-
            age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
            occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
            amount, then the balance is available                              or bacteria, including the cost of
            for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
            the "coverage term". A balance re-                                 rot or bacteria;
            maining in a "coverage term" does                             (b) The cost to tear out and replace
            not carry over to the next "coverage                               any part of the building or other
            term". With respect to an occurrence                               property as needed to gain ac-
            which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
            and continues or results in additional                             or bacteria; and
            "loss" in a subsequent "coverage
            term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
            tained in the "coverage term" in                                   ter removal, repair, replacement
            which the occurrence began.                                        or restoration of the damaged
                                                                               property is completed, provided
   e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
        We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
        Covered Cause of Loss to your Covered                                  are present.
        Property, including covered property of                       (3) For the coverage described under
        others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
        fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
        tension does not apply while Covered                              "loss", regardless of the number of
        Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
        tion, fair or trade show.                                         most we will pay for the total of all
        The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
        occurrence is $10,000.                                            that take place in the "coverage
                                                                          term". With respect to a particular
        The Limit of Insurance provided under                             occurrence of "loss" which results in
        this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
        per location.                                                     will not pay more than a total of
                                                                          $15,000 even if the "fungi", wet or dry
                                                                          rot or bacteria continues to be pre-

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 23 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 50 of 304 PAGEID #: 69
           sent or active, or recurs, in a subse-                            tion of "fungi", wet or dry rot or
           quent "coverage term".                                            bacteria prolongs the "period of
                                                                             restoration", we will pay for
       (4) The coverage provided under this                                  "loss" and/or expense sustained
           Coverage Extension does not in-                                   during the delay (regardless of
           crease the applicable Limit of Insur-                             when such a delay occurs during
           ance on any Covered Property. If a                                the "period of restoration"), but
           particular occurrence results in "loss"                           such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                           days. The days need not be
           and other "loss", we will not pay                                 consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                     (7) This Coverage Extension does not
           the affected Covered Property.                               apply to lawns, trees, plants or
                                                                        shrubs that are part of any vegetative
           If there is covered "loss" to Covered                        roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                        (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                       building glass that is Covered Prop-
           bacteria causes an increase in the                           erty, we will also pay necessary ex-
           "loss". Any such increase in the                             penses you incur to:
           "loss" will be subject to the terms of                       (a) Put up temporary plates or
           this Coverage Extension.                                          board up openings if repair or
       (5) The terms of this Coverage Exten-                                 replacement of damaged glass
           sion do not increase or reduce the                                is delayed;
           coverage provided under:                                     (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                       frames;
               Coverage Extensions, c. Col-                             (c) Remove or replace obstructions
               lapse;                                                        (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                       replace window displays); and
               Coverage Extensions, s. Wa-                              (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                               (2) If you are a tenant at a covered
                                                                        "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                           (a) The building you occupy is not
           Value", or Extra Expense Coverage                                 Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                        (b) You are legally liable for direct
           isfies all terms and conditions of the                            "loss" to the building glass in that
           applicable      "Business    Income",                             building;
           "Rental Value", or Extra Expense                             such building glass, for the purposes
           Coverage.                                                    of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                          Property. The most we will pay for
               "fungi", wet or dry rot or bacteria                      "loss" in any one occurrence is
               does not in itself necessitate a                         $5,000. This building glass is subject
               "suspension" of "operations", but                        to the building deductible as de-
               such "suspension" is necessary                           scribed in SECTION C. DEDUCTI-
               due to "loss" to property caused                         BLE.
               by "fungi", wet or dry rot or bac-                   (3) For the purposes of this Coverage
               teria, then our payment under                            Extension only, SECTION A. COV-
               "Business Income" and/or Extra                           ERAGE, 3. Covered Causes of
               Expense is limited to the amount                         Loss, b. Exclusions does not apply
               of "loss" and/or expense sus-                            except as follows:
               tained in a period of not more
               than 30 days. The days need not                          (a) Exclusion (1)(b) Earth Move-
               be consecutive.                                              ment;
           (b) If a covered "suspension" of                             (b) Exclusion (1)(c) Governmental
               "operations" was caused by                                   Action;
               "loss" other than "fungi", wet or
               dry rot or bacteria but remedia-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 24 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 51 of 304 PAGEID #: 70
           (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
               ard;                                                         erage Extension does not apply
                                                                            to:
           (d) Exclusion (1)(f) War and Mili-
               tary Action;                                                 1)   Any    business personal
                                                                                 property covered under
           (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
               tear; and                                                         AL PROPERTY COVER-
           (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
               Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
               or latent defect or any quality in                                Extensions, e. Exhibi-
               property that causes it to dam-                                   tions, Fairs, or Trade
               age or destroy itself.                                            Shows or m. Property Off
                                                                                 Premises;
   i.   Newly Purchased, Leased or Con-
        structed Property                                                   2)   Any    business     personal
                                                                                 property that is covered un-
        (1) Buildings                                                            der BUILDING AND PER-
                                                                                 SONAL PROPERTY COV-
           If buildings are Covered Property in                                  ERAGE FORM, SECTION
           this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
           rect "loss" caused by a Covered                                       age Extensions, p. Trans-
           Cause of Loss to:                                                     portation or is otherwise
           (a) Your new buildings or additions                                   considered to be in-transit
               while being built on the "premis-                                 to or from a "premises".
               es";                                                         3)   Business personal property
           (b) Buildings you newly purchase or                                   of others that is temporarily
               become newly required to insure                                   in your possession in the
               by written contract that are:                                     course of installing or per-
                                                                                 forming work on such prop-
               1)   Intended for use by you as                                   erty, or temporarily in your
                    a warehouse; or                                              possession in the course of
                                                                                 your    manufacturing     or
               2)   Similarly used by you as                                     wholesaling activities.
                    buildings insured under this
                    Coverage Part.                                     The most we will pay for "loss" in any
                                                                       one occurrence to your Business
           The most we will pay for "loss" in any                      Personal Property under this Cover-
           one occurrence to a building under                          age Extension is $500,000 at each
           this Coverage Extension is 1,000,000                        building.
           for each building.
                                                                  (3) Period of Coverage
        (2) Business Personal Property
                                                                       Coverage provided under this Cover-
           (a) If business personal property is                        age Extension will end when any of
               Covered Property in this Cover-                         the following first occurs:
               age Part, we will pay for direct
               "loss" caused by a Covered                              (a) This policy expires,
               Cause of Loss to business per-
               sonal property you newly pur-                           (b) For buildings described in Para-
               chase or are required to insure                             graph (1)(a) of this Coverage
               by written contract:                                         Extension, 90 days pass from
                                                                            the date you begin construction
               1)   While located at buildings                              on that part of the building that
                    described in Paragraph                                  would qualify as Covered Prop-
                    a.(1) of this Coverage Ex-                              erty;
                    tension; or
                                                                       (c) For business property described
               2)   While located in a leased                              in Paragraph (1)(b) and Para-
                    building or space therein                              graph (2)(a)1), 90 days after
                    that you are not required to                            your purchase or lease;
                    insure. Such lease must be
                    for a period of 12 consecu-                        (d) For business personal property
                    tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                            90 days from the effective date


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 25 of 40
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 52 of 304 PAGEID #: 71
                  of the lease of the building                        but only if caused by or resulting from any
                  space in the building; or                           of the following causes of loss if they are
                                                                      included as Covered Causes of Loss un-
             (e) You report values to us.                             der this Coverage Part:
         We will charge you additional premium for                    (1) Fire;
         values reported from the date you lease
         or purchase the property, or begin con-                      (2) Lightning;
         struction on that part of the building that
         would qualify as Covered Property.                           (3) Explosion;

   j.    Nonowned Building Damage                                     (4) Riot or Civil Commotion;
         If you are a tenant at a covered "premis-                    (5) Aircraft; or
         es" and:                                                     (6) Falling objects.
         (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
             ered Property; and                                       penses of the above type property that
         (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
             to that building;                                        bris is on your "premises" due to the Cov-
                                                                      ered Causes of Loss described in this
         We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
         ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
         attempted theft.                                             for trees, plants or shrubs owned by the
                                                                      landlord or owner of the building you oc-
         This Coverage Extension does not apply                       cupy.
         to:
                                                                      No other coverage for debris removal ex-
         (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
             mentation, and also necessary:                           applies to this Outdoor Property Cover-
             (a) Repair or replacement of encas-                      age Extension.
                  ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
             (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                  openings or remove or replace                       sion is $5,000, but not more than $1,000
                  obstruction.                                        for any one tree, shrub or plant.

         (2) Building materials and equipment                    l.   Personal Effects
             removed from the "premises".                             If business personal property is Covered
         This Coverage Extension does not apply                       Property in this Coverage Part, we will
         if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
         your name on the building you occupy as                      Cause of Loss to personal effects owned
         required by the lease.                                       by:

         The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
         occurrence under this Coverage Exten-                            or if you are a limited liability compa-
         sion is $25,000.                                                 ny, your members or your managers;
                                                                          or
   k.    Outdoor Property
                                                                      (2) Your employees (including temporary
         We will pay for direct "loss" caused by a                        and leased employees), including
         Covered Cause of Loss to the following                           tools owned by your employees that
         types of your Covered Property:                                  are used in your business. However,
                                                                          employee tools are not covered for
         (1) Radio antennas, television antennas                          theft.
             or satellite dishes (including their
             lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                      to "money" or "securities".
         (2) Trees, shrubs or plants (other than
             trees, shrubs or plants which are                        If theft is included as a Covered Cause of
             "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
             including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                      currence limitation for direct "loss" by
         (3) If you are a tenant, to your awnings                     theft.
             that are attached to a building you
             occupy;


                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 26 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 53 of 304 PAGEID #: 72
        The most we will pay for "loss" in any one                       (a) While the trailer is attached to
        occurrence under this Coverage Exten-                                 any motor vehicle or motorized
        sion is $10,000.                                                      conveyance, whether or not the
                                                                              motor vehicle or motorized con-
   m. Property Off Premises                                                   veyance is in motion;
        (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
            by a Covered Cause of Loss to your                                operations, or when a trailer be-
            Covered Property, including covered                               comes accidentally unhitched
            personal property of others, while it is                          from a motor vehicle or motor-
            away from the "premises", if it is:                               ized conveyance.
            (a) Temporarily at a location you do                     (3) This insurance is excess over the
                 not own, lease or operate; or                           amount due, whether you can collect
            (b) In storage at a location you                             on it or not, from any other insurance
                 lease, provided the lease was                           covering such property.
                 executed for the first time after                   (4) This Coverage Extension does not
                 the beginning of the current                            apply to any property inside or on the
                 "coverage term".                                        trailer.
        (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
            apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
            tions, fairs, trade show, or in transit.                 sion is $5,000.
        The most we will pay for "loss" in any one              p.   Transportation
        occurrence under this Coverage Exten-
        sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                     Covered Cause of Loss to your Covered
        The Limit of Insurance provided by this                      Property, including covered personal
        Coverage Extension does not apply per                        property of others while it is in or on a ve-
        location.                                                    hicle, including loading and unloading of
   n.   Signs                                                        the property.

        We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
        Covered Cause of Loss, including debris                      occurrence is $10,000.
        removal expense, to signs not otherwise                      The Limit of Insurance provided by this
        insured by this Coverage Part.                               Coverage Extension does not apply per
        The most we will pay for "loss" in any one                   location.
        occurrence under this Coverage Exten-                   q.   Utility Services
        sion is $5,000.
                                                                     We will pay for:
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
        location.                                                        your "premises" except for direct
                                                                         "loss" resulting from the partial or
   o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
        (1) If business personal property is Cov-                        moval Services; and
            ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
            we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
            a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
            that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
            (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                 ness;                                                   pense;

            (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                 care, custody or control at the                     complete failure of utility services to the
                 "premises"; and                                     "premises".

            (c) You have a contractual respon-                       The partial or complete failure of the utility
                 sibility to pay for "loss" to the                   services listed below must be caused by
                 trailer.                                            direct "loss" caused by a Covered Cause
                                                                     of Loss to the following property:
        (2) We will not pay for any direct "loss"
            that occurs:                                             (1) Power Supply Property, meaning the
                                                                         following types of property supplying

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 27 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 54 of 304 PAGEID #: 73
           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                vice, or similar lines, excluding                        property or the property of others in
                all such overhead lines of any                           your care, custody or control; result-
                type.                                                    ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication         transmission,                            identical property; or
                distribution, service or similar
                lines, including fiber optic lines,                      (c) The actual cash value of the
                excluding all such overhead                                   damaged property at the time of
                lines of any type;                                            "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                ing satellites.                                          then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 55 of 304 PAGEID #: 74
                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 56 of 304 PAGEID #: 75
subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 57 of 304 PAGEID #: 76
              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 58 of 304 PAGEID #: 77
           (a) If BUILDING AND PERSONAL                                (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                 in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                   Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                   dinance or Law for Demolition
               Cost applies and the property is                            Costs for the building that has
               repaired or replaced, on the                                 suffered "loss".
               same "premises" or another
               "premises"; we will not pay more                   (3) Increased Costs of Construction
               than the lesser of:                                     Loss payment for Increased Costs
               1)   The amount you actually                            of Construction will be determined
                    spend to repair, rebuild or                        as follows:
                    reconstruct the building, but                      (a) We will not pay for the increased
                    not for more than the                                   cost of construction until the
                    amount it would cost to re-                             property is actually repaired or
                    store the building on the                               replaced, at the same "premis-
                    same "premises" and to the                              es" or another location and un-
                    same height, floor area,                                less the repairs or replacement
                    style and comparable quali-                             are made as soon as reasonably
                    ty of the original property in-                         possible after the direct "loss",
                    sured; or                                               not to exceed two years. We
               2)   The limit of insurance indi-                            may extend this period in writing
                    cated in SECTION A.                                     during the two years.
                    COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                    Coverages g. Ordinance                                  placed at the same "premises",
                    or Law for Loss of Use of                               or if you elect to rebuild at an-
                    Undamaged      Parts   of                               other "premises", the most we
                    Building for the building                               will pay for the Increased cost
                    that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                     1)   The increased cost of con-
               PROPERTY           COVERAGE                                       struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                         ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                             2)   The limit of insurance indi-
               not repaired or replaced, or if the                               cated in SECTION A.
               Replacement Cost Coverage                                         COVERAGE, 4. Additional
               Option does not apply, we will                                    Coverages, g. Ordinance
               not pay more than the lesser of:                                  or Law for Increased
                                                                                 Costs of Construction for
               1)   The "actual cash value" of                                   the building that has suf-
                    the building at the time of                                  fered "loss".
                    "loss"; or
                                                                       (c) If the ordinance or law requires
               2)   The limit of insurance indi-                            relocation to another location the
                    cated in SECTION A.                                     most we will pay for the in-
                    COVERAGE, 4. Additional                                 creased cost of construction is
                    Coverages, g. Ordinance                                 the lesser of:
                    or Law for Loss of Use of
                    Undamaged      Parts   of                               1)   The increased cost of con-
                    Building for the building                                    struction at the new loca-
                    that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                 2)   The limit of insurance indi-
                                                                                 cated in SECTION A.
           Loss payment for Demolition Costs                                     COVERAGE, 4. Additional
           will be determined as follows:                                        Coverages, g. Ordinance
           We will not pay more than the lesser                                  or Law for Increased
           of the following:                                                     Costs of Construction for
                                                                                 the building that has suf-
           (a) The amount you actually spend                                     fered "loss".
               to demolish and clear the site of
               the "premises"; or                                 (4) Proportional Payments
                                                                       If the building or structure sustains
                                                                       both direct "loss" that is covered un-
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 32 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 59 of 304 PAGEID #: 78
            der this Coverage Part and direct                                 had occurred. We will deduct
            "loss" that is not covered under this                             from the total of such expenses:
            Coverage Part; and as a result of the
            direct "loss" in its entirety you are re-                         1)   The salvage value that re-
            quired to comply with the ordinance                                    mains of any property
            or law, we will not pay the full amount                                bought for temporary use
            of direct "loss" otherwise payable un-                                 during the "period of resto-
            der the terms of SECTION A. COV-                                       ration", once "operations"
            ERAGE, 4. Additional Coverages,                                        are resumed; and
            g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
            will pay a proportion of such direct                                   paid for by other insurance,
            "loss"; meaning the proportion that                                    except for insurance that is
            the covered direct "loss" bears to the                                 written subject to the same
            total direct "loss".                                                   plan, terms, conditions and
   j.   Loss Determination - Business Income                                       provisions as this insurance;
        and Extra Expense                                                          and

        With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
        AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
        ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                              wise would have been incurred.
        (1) The amount of "Business Income"
            and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
            termined based on:                                           We will reduce the amount of your:
            (a) The Net Income of the business                           (a) "Business Income" and "Rental
                before the direct "loss" occurred;                            Value" "loss", other than Extra
            (b) The likely Net Income of the                                  Expense, to the extent you can
                business if no direct "loss" had                              resume your "operations", in
                occurred, but not including any                               whole or in part, by using dam-
                Net Income that would likely                                  aged or undamaged property
                have been earned as a result of                               (including   merchandise     or
                an increase in the volume of                                  "stock") at the "premises" or
                business due to favorable busi-                               elsewhere.
                ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                impact of the Covered Cause of                                tent you can return "operations"
                Loss on customers or on other                                 to normal and discontinue such
                businesses;                                                   Extra Expense.
            (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                ing payroll expenses, necessary                          do not resume "operations" as quick-
                to resume "operations" with the                          ly as possible, we will pay based on
                same quality of service that ex-                         the length of time it would have taken
                isted just before the direct "loss";                     to resume "operations" as quickly as
                and                                                      possible.
            (d) Other relevant sources of infor-                k.   Party Walls
                mation, including;
                                                                     A party wall is a wall that separates and is
                1)   Your financial records and                      common to adjoining buildings that are
                     accounting procedures;                          owned by different parties. In settling
                2)   Bills, invoices and other                       covered losses involving a party wall, we
                     vouchers; and                                   will pay a proportion of the "loss" to the
                                                                     party wall based on your interest in the
                3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                     owner of the adjoining building. However,
        (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
            determined based on:                                     ing and the owner of the adjoining build-
            (a) All expenses that exceed the                         ing elects not to repair or replace that
                normal operating expenses that                       building, we will pay you the full value of
                would have been incurred by                          the "loss" to the party wall, subject to all
                "operations" during the "period                      applicable policy provisions all other pro-
                of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                     DITIONS, 4. Loss Payment including:

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 33 of 40
          Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 60 of 304 PAGEID #: 79
           (1) Limit of Insurance shown in the Dec-                   (2) Buildings under construction or reno-
               larations;                                                 vation are not considered vacant.
           (2) SECTION D. LOSS CONDITIONS,                       b.   Vacancy Provisions
               7. Valuation; and
                                                                      If the building where direct "loss" occurs
           (3) SECTION E. ADDITIONAL CONDI-                           has been vacant for more than 60 con-
               TIONS, 1. Coinsurance.                                 secutive days before that "loss", we will:
          Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
          paragraph does not alter any right of sub-                      of the following, even if they are
          rogation we may have against any entity,                        Covered Causes of Loss:
          including the owner or insurer of the ad-
          joining building, and does not alter the                        (a) Vandalism;
          terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
           CONDITIONS, I. Transfer Of Rights Of                                have protected       the    system
           Recovery Against Others To Us in this                               against freezing;
           Coverage Part.
                                                                          (c) Building glass breakage;
5.   Recovered Property
                                                                          (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                      (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                       (f) Attempted theft.
     the amount we paid to you for the property.                      (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                            wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                        respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                      other than those listed in b.(1)(a)
6.   Vacancy                                                              through b.(1)(f) of this Loss Condi-
                                                                          tion.
     a.    Description of Terms
                                                            7.   Valuation
           (1) As used in this Vacancy Condition,
               the term building and the term vacant             We will determine the value of Covered Prop-
               have the meanings set forth in (1)(a)             erty in the event of direct "loss" as follows:
               and (1)(b) below:                                 a.   At "Actual Cash Value" as of the time of
               (a) When this Coverage Part is is-                     direct "loss", except as provided in b., c.,
                   sued to a tenant, and with re-                     d., and e. below.
                   spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                   Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                   means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                   leased to the tenant. Such build-                  repair or replace the damaged building
                   ing is vacant when it does not                     property is $2,500 or less, we will pay the
                   contain enough business per-                       cost of building repairs or replacement.
                   sonal property to conduct cus-
                   tomary operations.                                 The cost of building repairs or replace-
                                                                      ment does not include the increased cost
               (b) When this Coverage Part is is-                     attributable to enforcement of or compli-
                   sued to the owner or general                       ance with any ordinance or law regulating
                   lessee of a building, building                     the construction, use or repair of any
                   means the entire building. Such                    property. However, the following property
                   building is vacant unless at least                 will be valued at actual cash value even
                   31% of its total square footage                    when attached to the building:
                   is:
                                                                      (1) Awnings or floor coverings;
                   1)   Rented to a lessee or sub-
                        lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                        conduct their customary op-                       ing, cooking, dishwashing or launder-
                        erations; or                                      ing; or
                   2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                        to conduct customary oper-
                        ations.                                  c.   "Stock" you have sold but not delivered at
                                                                      the selling price less discounts and ex-
                                                                      penses you otherwise would have had.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 34 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 61 of 304 PAGEID #: 80
     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
                                                                      The Limit of Insurance is:     $200,000
     If a Coinsurance percentage is shown in the
                                                                      The Deductible is:                 $250
     Declarations, the following condition applies.
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
          "loss" if the value of Covered Property at                  Step (1):
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40
          Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 62 of 304 PAGEID #: 81
           We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
           in excess of the Deductible. No penalty                      mortgage holder will still have the right to
           applies.                                                     receive loss payment if the mortgage
                                                                        holder:
     b.    If one Limit of Insurance applies to two or
           more separate items, this condition will                     (1) Pays any premium due under this
           apply to the total of all property to which                      Coverage Part at our request if you
           the limit applies.                                               have failed to do so;
           Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                            of loss within 60 days after receiving
           The values of the property are:                                  notice from us of your failure to do
               Bldg. at Location No. 1:       $75,000                       so; and
               Bldg. at Location No. 2:      $100,000
                                                                        (3) Has notified us of any change in
               Personal Property at                                         ownership, occupancy or substantial
               Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                            holder.
                                              250,000
                                                                        All of the terms of this Coverage Part will
           The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
           The Limit of Insurance for                                   er.
               Buildings and Personal
                                                                   e.   If we pay the mortgage holder for any
               Property at Location                                     "loss" and deny payment to you because
               Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
           The Deductible is:                  $1,000                   comply with the terms of this Coverage
           The amount of "loss" is:                                     Part:
               Bldg. at Location No. 2:       $30,000
               Personal Property at                                     (1) The mortgage holder's rights under
               Location No. 2:                $20,000                       the mortgage will be transferred to us
                                              $50,000                       to the extent of the amount we pay;
           Step (1):                                                        and
               $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
               (the minimum amount of insurance to                          er the full amount of the mortgage
               meet your Coinsurance requirements                           holder's claim will not be impaired.
               and to avoid the penalty shown be-
                                                                        At our option, we may pay to the mort-
               low)
                                                                        gage holder the whole principal on the
           Step (2):                                                    mortgage plus any accrued interest. In
               $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                        transferred to us and you will pay your
           Step (3):                                                    remaining mortgage debt to us.
               $50,000 X .80 = $40,000
           Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                        ten notice to the mortgage holder at least:
               $40,000 - $1,000 = $39,000.
                                                                        (1) 10 days before the effective date of
           We will pay no more than $39,000. The                            cancellation if we cancel for your
           remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                   (2) 30 days before the effective date of
                                                                            cancellation if we cancel for any oth-
     a.    The term "mortgage holder" includes trus-                        er reason.
           tee.
                                                                   g.   If we elect not to renew this policy, we will
     b.    We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
           or structures to each mortgage holder                        at least ten days before the expiration
           shown in the Declarations in their order of                  date of this policy.
           precedence, as interests may appear.
     c.    The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
           ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
           holder has started foreclosure or similar          lowing Optional Coverages apply separately to
           action on the building or structure.
                                                              each item.
     d.    If we deny your claim because of your
           acts or because you have failed to comply

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 36 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 63 of 304 PAGEID #: 82
1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40
          Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 64 of 304 PAGEID #: 83
               purpose as the lost or damaged                            any period is for a period of less than 12
               property; and                                             months, constitute individual "coverage
                                                                         terms". The last "coverage term" ends at
           (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
               have been completed or at least un-                       address shown in the Declarations on the
               derway within 2 years following the                       earlier of:
               date of "loss".
                                                                         (1) The day the policy period shown in
     e.    We will not pay more for "loss" on a re-                          the Declarations ends; or
           placement cost basis than the least of:
                                                                         (2) The day the policy to which this Cov-
           (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
               the lost or damaged property;                                 or cancelled.
           (2) The cost to replace, on the same                     b.   However, if after the issuance of this
               "premises", the lost or damaged                           Coverage Part, any "coverage term" is
               property with other property:                             extended for an additional period of less
               (a) Of comparable material and                            than 12 months, that additional period of
                    quality; and                                         time will be deemed to be part of the last
                                                                         preceding "coverage term".
               (b) Used for the same purpose; or
                                                               5.   "Electronic data" means information, facts or
           (3) The amount you actually spend that                   "computer programs" stored as or on, created
               is necessary to repair or replace the                or used on, or transmitted to or from computer
               lost or damaged property.                            software (including systems and applications
                                                                    software), on hard or floppy disks, CD-ROMs,
     f.    The cost of repair or replacement does                   tapes, drives, cells, data processing devices
           not include the increased cost attributable              or any other repositories of computer software
           to enforcement of or compliance with any                 which are used with electronically controlled
           ordinance or law regulating the construc-                equipment.
           tion, use, or repair of any building or
           structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
           A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
           es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                    any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                              Part.
1.   "Actual cash value" means replacement cost                7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                   includes, but is not limited to, any form or type
     age, condition and obsolescence.                               of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                   toxins, spores, scents or byproducts produced
                                                                    or released by fungi.
     a.    Net Income (net profit or loss before in-
           come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
           or incurred; and                                         dental physical damage.

     b.    Continuing normal operating expenses                9.   "Money" means:
           sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                          or not in current use; and
     electronic instructions which direct the opera-                b.   Travelers checks, registered checks and
     tions and functions of a computer or device                         money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or            10. "Operations" means:
     send data.
                                                                    a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                        "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                 b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                       erage for "Business Income" including
                                                                         "Rental Value" or "Rental Value" applies.
     a.    The year commencing on the Effective
           Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
           standard time at your mailing address                    time that:
           shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
           year policy period, each consecutive an-
           nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                  Page 38 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 65 of 304 PAGEID #: 84
         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 66 of 304 PAGEID #: 85
       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 67 of 304 PAGEID #: 86
                                                 ®
                            CinciPlus
                            CinciPak™
            PROPERTY XC+® (EXPANDED COVERAGE PLUS)
                        ENDORSEMENT
                                SUMMARY OF COVERAGE LIMITS
                                                                                                  ®            ™
This is a summary of the Coverages and the Limits of Insurance provided by the CinciPlus CinciPak
             ®
Property XC+ (Expanded Coverage Plus) Endorsement, FCP 204, in combination with the Commercial
Property Coverage Form, FM 101, which are included in this policy. No coverage is provided by this
summary. Refer to endorsement FCP 204 and the Commercial Property Coverage Form, FM 101 to
determine the scope of your insurance protection.


           Blanket Coverages:                         Blanket Coverage Limit:                          Page
                                                                                                        No.
                                               $ 150,000          in total for all loss arising       FCP204
                                               from all Blanket Coverages arising from a
                                               single occurrence, except as noted otherwise
                                               in the form.
Accounts Receivable                                                                                     1
Debris Removal                                                                                          6
Electronic Data Processing Property (EDP):                                                              2
 Duplicate and Backup Electronic Data                                                                   2
 Newly Purchased EDP                                                                                    2
 In Transit or Away From Premises                                                                       3
 Worldwide Laptop Coverage                                                                              3
Ordinance or Law (Increased Construction                                                                4
Costs and Demolition)
Peak Season                                                                                             6
Personal Property of Others                                                                             6
Tenant Move Back Expenses                                                                               6
Valuable Papers and Records                                                                             4




            Other Coverages                               Limit of Insurance:                          Page
                                                                                                        No.
    (not subject to Blanket Coverage Limit):                                                          FCP204
Brands and Labels                              $25,000                                                  9
Business Income and Extra Expense:
 Interruption of Computer Operations           $25,000 (sub-limit, subject to a 24 hour                 1
                                               deductible)




FCP 401 05 16                                                                                     Page 1 of 2
       Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 68 of 304 PAGEID #: 87


             Other Coverages                                Limit of Insurance:                     Page
                                                                                                     No.
    (not subject to Blanket Coverage Limit):                                                       FCP204
Inflation Guard                                   4% on all Building Property referenced in the       8
                                                  Declarations
Lessor's Leasehold Interest                       Actual loss sustained up to $25,000                 9
Nonowned Building Damage:                                                                             8
    Loss caused by theft, burglary or robbery     Up to the Business Personal Property (BPP)          8
                                                  Limit of Insurance
    Loss by any other Covered Cause of Loss       $25,000 or the BPP Limit of Insurance               8
                                                  (whichever is less)
Ordinance or Law (other than          Increased   Subject to the Building Limit of Insurance          4
Construction Costs and Demolition)
Ordinance or Law - Increased Period of            $50,000                                             10
Restoration
Outdoor Property                                  $25,000 ($1,000 for any one tree, shrub or          5
                                                  plant)
Temperature Change                                $5,000                                              6
Unauthorized Business Card Use                    $5,000                                              9
Water Backup Discharged from Sewers, Drains,      $10,000                                             5
Septic or Sump Pump Systems




FCP 401 05 16                                                                                     Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 69 of 304 PAGEID #: 88
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CinciPak™
      COMMERCIAL PROPERTY AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

I.    SECTION A. COVERAGE, Paragraph 2.                            A. The following Additional Coverages are
      Property Not Covered is amended as follows:                       amended as follows:
      Subparagraphs f., g., i., j., k., m. and n. are                   1.   The Limit of Insurance referenced in
      deleted in their entirety.                                             Subparagraph (4) of b. Debris Re-
                                                                             moval is amended to $25,000.
II.   SECTION A. COVERAGE, Paragraph 3. Cov-
      ered Causes of Loss, b. Exclusions, (4)                           2.   The Limit of Insurance referenced in
      Special Exclusions is amended as follows:                              c. Fire Department Service Charge
                                                                             is amended to $25,000.
      Special Exclusions (a) and (b) are deleted in
      their entirety.                                                   3.   Fire Protection Equipment Re-
                                                                             charge - Actual Expenses Incurred
III. SECTION A. COVERAGE, Paragraph 3. Cov-
     ered Causes of Loss, c. Limitations is                                  For this endorsement only, the last
      amended as follows:                                                    paragraph in BUILDING AND PER-
                                                                             SONAL PROPERTY COVERAGE
      A. Subparagraph (1) Limitations - Various                              FORM, SECTION A. COVERAGE, 4.
         Types of Property is amended as fol-                                Additional Coverages, d. Fire Pro-
          lows:                                                              tection Equipment Recharge is de-
          1.   Limitation (c) Building Interiors is                          leted in its entirety and replaced by
               deleted in its entirety and replaced by                       the following:
               the following:                                                The most we will pay in any one oc-
               (c) Building Interiors                                        currence under this Additional Cover-
                                                                             age is the reasonable and necessary
                      The interior of any building or                        expenses you incur to recharge your
                      structure caused by or resulting                       automatic fire suppression system or
                      from rain, snow, sleet, ice, sand                      portable fire extinguishers. This cov-
                      or dust, whether driven by wind                        erage is in addition to the Limits of
                      or not, unless:                                        Insurance shown in the Declarations.
                      1)   The building or structure                    4.   g. Ordinance or Law is amended as
                           first sustains damage by a                        follows:
                           Covered Cause of Loss to
                           its roof or walls through                         a.   The Limit of Insurance refer-
                           which the rain, snow, sleet,                           enced in the last paragraph is
                           ice, sand or dust enters; or                           amended to $25,000; and

                      2)   The "loss" is caused by or                        b.   Paragraph (1) is amended to in-
                           results from thawing of                                clude the following:
                           snow, sleet or ice on the                              (d) Cost to Repair, Rebuild or
                           building or structure.                                     Reconstruct Tenants Im-
          2.   Limitation (d) Theft of Building Ma-                                   provements and Better-
               terials is deleted in its entirety.                                    ments

      B. Subparagraph (3) Limitation - Personal                                         The increased cost to re-
         Property Theft, item (d) is deleted in its                                     pair, rebuild or reconstruct
          entirety.                                                                     tenant's improvements and
                                                                                        betterments, as described in
IV. SECTION A. COVERAGE, Paragraph 4. Ad-                                               SECTION A. COVERAGE;
    ditional Coverages is amended as follows:                                           1. Covered Property, d.

                                       Includes copyrighted material of Insurance
FCP 201 05 16                           Services Office, Inc. with its permission.                     Page 1 of 6
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 70 of 304 PAGEID #: 89
                     Business Personal Prop-                            of direct physical damage caused by
                     erty, Subparagraph (6),                            or resulting from a Covered Cause of
                     caused by enforcement of                           Loss to building property you occupy
                     building, zoning or land use                       as agreed to in your written lease
                     ordinance or law.                                  agreement.
       5.   The Limit of Insurance referenced in                        The most we will pay for "loss" in any
            h. Pollutant Clean Up and Removal                           one occurrence under this Additional
            is amended to $25,000.                                      Coverage is $2,500.
       6.   The number of days referenced in                       4.   Temporary Relocation of Property
            Subparagraph (2) of i. Preservation
            of Property is amended to 90.                               (1) If Covered Property is removed
                                                                             from the "premises" and stored
   B. The following Additional Coverages are                                 temporarily at a location you
       added:                                                                own, lease or operate while the
                                                                             "premises" is being renovated or
       1.   Peak Season Limit Increase                                       remodeled, we will pay for direct
            a.   The Limit of Insurance for Busi-                            "loss" of that stored property:
                 ness Personal Property will au-                             (a) Caused by or resulting from
                 tomatically increase by 25% to                                  a Covered Cause of Loss;
                 provide for seasonal variations.
                                                                             (b) Up to $50,000 at each tem-
            b.   This increase will apply only if                                porary location in any one
                 the Limit of Insurance shown for                                occurrence; and
                 Business Personal Property in
                 the Declarations is at least 100%                           (c) During the storage period of
                 of your average monthly values                                  up to 90 consecutive days
                 during the lesser of:                                           but not beyond the expira-
                                                                                 tion of this policy.
                 (1) The 12 months immediately
                     preceding the       date   the                     (2) This Additional Coverage does
                     "loss" occurs; or                                       not apply if the stored property is
                                                                             more specifically insured.
                 (2) The period of time you have
                     been in business as of the          V. SECTION A. COVERAGE, Paragraph 5. Cov-
                     date the "loss" occurs.                erage Extensions is amended as follows:
       2.   Leasehold Improvements                            A. The following Coverage Extensions are
                                                                   amended as follows:
            If your lease is cancelled in accord-
            ance with a valid lease provision as                   1.   Coverage Extension a. Accounts
            the direct result of a Covered Cause                        Receivable is amended as follows:
            of Loss to property at the location in
            which you are a tenant, and you can-                        a.   The Limit of Insurance refer-
            not legally remove Tenant Improve-                               enced in Subparagraph (3)(b)
            ments and Betterments, as described                              Away From Your Premises is
            in SECTION A. COVERAGE; 1.                                       amended to $25,000; and
            Covered Property, d. Business                               b.   The last Paragraph is deleted in
            Personal Property, Subparagraph                                  its entirety and replaced by the
            (6), we will extend Business Personal                            following:
            Property coverage to apply to the
            unamortized value of Tenant Im-                                  The most we will pay for "loss" in
            provement and Betterment that re-                                any one occurrence under this
            main and that you were forced to                                 Coverage Extension is $50,000.
            abandon.
                                                                   2.   Coverage Extension b. Business In-
            The most we will pay for "loss" in any                      come and Extra Expense is
            one occurrence under this Additional                        amended to include the following:
            Coverage is $25,000.
                                                                        (9) Business Income From Depend-
       3.   Lease Assessment                                                 ent Properties
            Your Business Personal Property is                               (a) We will pay for the actual
            extended to apply to your share of                                   loss of "Business Income"
            any assessment charged to all ten-                                   you sustain due to the nec-
            ants by the building owner as a result                               essary "suspension" of your

                                  Includes copyrighted material of Insurance
FCP 201 05 16                      Services Office, Inc. with its permission.                     Page 2 of 6
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 71 of 304 PAGEID #: 90
                    "operations" during the "pe-                               1)   Deliver materials or
                    riod of restoration". The                                       services to you, or to
                    "suspension"     must     be                                    others for your account
                    caused by direct "loss" to                                      (Contributing      Loca-
                    "dependent         property"                                    tions). But, any property
                    caused by or resulting from                                     which delivers the fol-
                    any Covered Cause of Loss.                                      lowing services is not a
                                                                                    Contributing    Location
                    However, this Coverage Ex-                                      with respect to such
                    tension does not apply when                                     services:
                    the only "loss" to "depend-
                    ent property" is "loss" to                                      a)   Water supply ser-
                    "electronic data", including                                         vices;
                    destruction or corruption of
                    "electronic data". If the "de-                                  b) Power supply ser-
                    pendent property" sustains                                           vices;
                    "loss" to "electronic data"                                     c)   Communication
                    and other property, cover-                                           supply     services,
                    age under this Coverage                                              including services
                    Extension will not continue                                          relating to internet
                    once the other property is                                           access or access
                    repaired, rebuilt or replaced.                                       to any electronic
                    The most we will pay for                                             network;
                    "loss" in any one occurrence                               2)   Accept your products or
                    for each "dependent proper-                                     services;
                    ty" location is $10,000. This
                    $10,000 of coverage for                                    3)   Manufacture products
                    Business Income From De-                                        for delivery to your cus-
                    pendent Properties does not                                     tomers under contract
                    increase the Limit of Insur-                                    for sale; or
                    ance provided in this Cover-
                    age Extension.                                             4)   Attract customers      to
                                                                                    your business.
                (b) We will reduce the amount
                    of your "Business Income"                                  The "dependent property"
                    loss, other than Extra Ex-                                 must be located in the cov-
                    pense, to the extent you can                               erage territory of this Cover-
                    resume "operations", in                                    age Part.
                    whole or in part, by using                             (e) In BUILDING AND PER-
                    any other available:                                       SONAL PROPERTY COV-
                    1)   Source of materials; or                               ERAGE FORM, SECTION
                                                                               G. DEFINITIONS, the "Peri-
                    2)   Outlet for your prod-                                 od of restoration" Definition,
                         ucts.                                                 with respect to "dependent
                                                                               property", is replaced by the
                (c) If you do not resume "opera-                               following:
                    tions", or do not resume
                    "operations" as quickly as                                 "Period  of   restoration"
                    possible, we will pay based                                means the period of time
                    on the length of time it                                   that:
                    would have taken to resume
                    "operations" as quickly as                                 1)   Begins twenty-four (24)
                    possible.                                                       hours after the time of
                                                                                    direct "loss" caused by
                (d) BUILDING AND PERSON-                                            or resulting from any
                    AL PROPERTY COVER-                                              Covered Cause of Loss
                    AGE FORM, SECTION G.                                            at the premises of the
                    DEFINITIONS is amended                                          "dependent property";
                    to include the following defi-                                  and
                    nition:
                                                                               2)   Ends on the date when
                    "Dependent       property"                                      the property at the
                    means property operated by                                      premises of the "de-
                    others whom you depend on                                       pendent      property"
                    to:                                                             should be repaired, re-
                                 Includes copyrighted material of Insurance
FCP 201 05 16                     Services Office, Inc. with its permission.                      Page 3 of 6
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 72 of 304 PAGEID #: 91
                          built or replaced with                                 (including their lead-in wir-
                          reasonable speed and                                   ing, masts and towers); and
                          similar quality.
                                                                             (2) Trees, shrubs or plants
                     "Period of restoration" does                                (other than trees, shrubs or
                     not include any increased                                   plants which are "stock" or
                     period required due to the                                  part of a vegetative roof),
                     enforcement of any ordi-                                    including debris removal;
                     nance or law that:
                                                                             but only if caused by or resulting
                     1)   Regulates the construc-                            from any of the following causes
                          tion, use or repair, or                            of loss if they are included as
                          requires the tearing                               Covered Causes of Loss under
                          down of any property;                              this Coverage Part:
                          or
                                                                                 (a) Fire;
                     2)   Requires any insured or
                          others to test for, moni-                              (b) Lightning;
                          tor, clean up, remove,                                 (c) Explosion;
                          contain, treat, detoxify
                          or neutralize, or in any                               (d) Riot or Civil Commo-
                          way respond to, or as-                                      tion;
                          sess the effects of "pol-
                          lutants".                                              (e) Aircraft;
                     The expiration date of this                                 (f) Falling objects;
                     Coverage Part will not cut                                  (g) Theft; or
                     short the "period of restora-
                     tion".                                                      (h) Vehicle; and
       3.   The Limit of Insurance referenced in                             (3) Awnings that are attached to
            f. Fences is amended to $10,000.                                     a building that you occupy
                                                                                 as a tenant.
       4.   The Limit of Insurance referenced in
            h. Glass Subparagraph (2) is                                     We will pay for the debris re-
            amended to $25,000                                               moval expenses of the above
                                                                             type property that are not your
       5.   In Coverage Extension, i. Newly                                  Covered Property if such debris
            Purchased, Leased, or Construct-                                 is on your "premises" due to the
            ed Property, Paragraphs (3)(b),                                  Covered Causes of Loss de-
            (3)(c) and (3)(d) the number 90 is de-                           scribed in this Coverage Exten-
            leted and replaced by the number                                 sion. If you are a tenant, we do
            180.                                                             not pay debris removal expenses
       6.   The last paragraph of j. Nonowned                                for trees, plants, or shrubs
            Building Damage is deleted in its                                owned by the landlord or owner
            entirety and replaced by the following:                          of the building you occupy.

            The most we will pay for "loss" in any                           No other coverage for debris
            one occurrence under this Coverage                               removal expenses provided in
            Extension is your Business Personal                              this Coverage Part applies to this
            Property Limit of Insurance for the                              Outdoor Property Coverage Ex-
            "premises" where the "loss" occurs.                              tension.

       7.   Coverage    Extension k. Outdoor                                 The most we will pay for "loss" in
            Property is deleted in its entirety and                          any one occurrence under the
            replaced by the following:                                       Coverage Extension is $10,000,
                                                                             but not more than $1,000 for any
            k.   Outdoor Property                                            one tree, shrub or plant.
                 We will pay for direct "loss"                     8.   SECTION A, COVERAGE 5. Cover-
                 caused by a Covered Cause of                           age Extensions l. Personal Effects
                 Loss to the following types of                         is deleted in its entirety and replaced
                 your Covered Property:                                 by the following:
                 (1) Radio antennas, television                         l.   Personal Effects
                     antennas or satellite dishes
                                                                             If business personal property is
                                                                             Covered Property in this Cover-
                                  Includes copyrighted material of Insurance
FCP 201 05 16                      Services Office, Inc. with its permission.                     Page 4 of 6
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 73 of 304 PAGEID #: 92
                 age Part, we will pay for direct                              (2) Carports;
                 "loss" caused by a Covered
                 Cause of Loss to personal ef-                                 (3) Garages;
                 fects owned by:                                               (4) Pump houses; or
                 (1) You, your officers, or your                               (5) Above ground tanks;
                       partners, or if you are a lim-
                       ited liability company, your                            which have not been specifically
                       members or your managers;                               described in the Declarations.
                       or
                                                                          d.   The most we will pay for "loss" in
                 (2) Your employees (including                                 any one occurrence under this
                       temporary and leased em-                                Coverage Extension for any
                       ployees), including tools                               combination of "loss" to Building
                       owned by your employees                                 and Business Personal Property
                       that are used in your busi-                             is $50,000, regardless of the
                       ness.                                                   number of "premises" involved.
                 This Coverage Extension does                        2.   Fine Arts
                 not apply to "money" or "securi-
                 ties".                                                   For the purposes of this endorsement
                                                                          only:
                 The most we will pay for "loss" in
                 any one occurrence under this                            a.   You may extend the insurance
                 Coverage Extension is $25,000.                                provided by this Coverage Part
                                                                               to apply to paintings, etchings,
       9.   The Limit of Insurance referenced in                               pictures, tapestries, art glass
            n, Signs is amended to $10,000.                                    windows, and other bona fide
                                                                               works of art of rarity, historical
       10. The Limit of Insurance referenced in                                value, or artistic merit. The direct
           r. Valuable Papers and Records                                      "loss" must be caused by or re-
           Subparagraph (4)(b) Away From                                       sult from a Covered Cause of
           Your Premises is amended to                                         Loss.
            $25,000.
                                                                          b. SECTION D. LOSS CONDI-
   B. The following Coverage Extensions are                                  TIONS, 7. Valuation is deleted
       added:                                                                  in its entirety and replaced by the
       1.   Appurtenant Buildings and Struc-                                   following:
            tures                                                              We will determine the value of
            a.   When a Limit of Insurance is                                  Covered Property in the event of
                 shown in the Declarations for                                 "loss" at the market value at the
                 Building at the "premises", you                               time of direct "loss".
                 may extend that insurance to                             c.   The most we will pay for "loss" in
                 apply to direct "loss" of incidental                          any one occurrence under this
                 appurtenant buildings or struc-                               Coverage Extension is $25,000.
                 tures, within 1,000 feet of that
                 "premises", caused by or result-                    3.   Ordinance or Law - Increased Pe-
                 ing from a Covered Cause of                              riod of Restoration
                 Loss.
                                                                          a.   When:
            b.   When a Limit of Insurance is
                 shown in the Declarations for                                 (1) A Covered Cause of Loss
                 Business Personal Property at                                      occurs to property at the
                 the "premises", you may extend                                     "premises"; and
                 that insurance to apply to direct                             (2) The Declarations show that
                 "loss" of Business Personal                                       you have coverage for Busi-
                 Property within incidental appur-                                 ness Income and Extra Ex-
                 tenant buildings or structures                                    pense;
                 within 1,000 feet of that "premis-
                 es", caused by or resulting from                              you may extend that insurance to
                 a Covered Cause of Loss.                                      apply to the amount of actual
                                                                               loss of "Business Income" you
            c.   Incidental appurtenant buildings                              sustain and reasonable Extra
                 or structures include:                                        Expense you incur during the in-
                 (1) Storage buildings;                                        creased period of "suspension"

                                    Includes copyrighted material of Insurance
FCP 201 05 16                        Services Office, Inc. with its permission.                      Page 5 of 6
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 74 of 304 PAGEID #: 93
                of "operations" caused by or re-                           (1) Loss due to an ordinance or
                sulting from the enforcement of                                law that:
                any ordinance or law that:
                                                                               (a) You were required to
                (1) Regulates the construction,                                    comply with before the
                    repair or replacement of any                                   "loss", even if the prop-
                    property;                                                      erty was undamaged;
                                                                                   and
                (2) Requires the tearing down
                    or replacement of any parts                                (b) You failed to comply
                    of property not damaged by                                     with; or
                    a Covered Cause of Loss;
                    and                                                    (2) Costs associated with the
                                                                               enforcement of any ordi-
                (3) Is in force at the time of                                 nance or law that requires
                    "loss".                                                    any insured or others to test
                                                                               for, monitor, clean up, re-
           b.   This Coverage Extension applies                                move, contain, treat, detoxi-
                only to the period that would be                               fy or neutralize, or in any
                required, with reasonable speed,                               way respond to, or assess
                to reconstruct, repair or replace                              the effects of "pollutants".
                the property to comply with the
                minimum requirements of the                           d.   The most we will pay for "loss"
                ordinance or law.                                          under this Coverage Extension
                                                                           in any one occurrence is
           c.   This Coverage Extension does                               $25,000 at each "premises".
                not apply to:




                                 Includes copyrighted material of Insurance
FCP 201 05 16                     Services Office, Inc. with its permission.                  Page 6 of 6
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 75 of 304 PAGEID #: 94
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CinciPak™
     BUSINESS INCOME (AND EXTRA EXPENSE) AMENDATORY
                       ENDORSEMENT
This endorsement modifies insurance provided under the following:


     BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE PART

I.   For the purpose of this endorsement only,                               (e) Transmission, distribution, ser-
     SECTION A. COVERAGE, Paragraph 5. Ad-                                        vice or similar lines, excluding all
     ditional Coverages of the Business Income                                    such overhead lines of any type.
     (and Extra Expense) Coverage Part is amend-
     ed to include the following:                                        (3) Water Supply Property, meaning the
                                                                             following types of property supplying
     f.   Utility Services                                                   water to the "premises":
          We will pay for loss of "Business Income",                         (a) Pumping Stations; and
          "Rental Value" and Extra Expense you in-
          cur caused by or resulting from the partial                        (b) Water mains.
          or complete failure of utility services to the                 (4) Wastewater removal Property, mean-
          "premises". The partial or complete failure                        ing a utility system for removing
          of the utility services listed below must be                       wastewater and sewage from the
          caused by direct "loss" caused by a Cov-                           "premises", other than a system de-
          ered Cause of Loss to the following prop-                          signed primarily for draining storm
          erty:                                                              water. The utility property includes
          (1) Communications Supply Property,                                sewer mains, pumping stations and
              meaning property supplying commu-                              similar equipment for moving the ef-
              nication services, including service                           fluent to a holding, treatment or dis-
              relating to Internet access or access                          posal facility, and includes such facili-
              to any electronic, cellular, or satellite                      ties. Coverage under this Additional
              network; telephone, radio, micro-                              Coverage does not apply to interrup-
              wave, or television services to the                            tion in service caused by or resulting
              "premises", such as:                                           from a discharge of water or sewage
                                                                             due to heavy rainfall or flooding.
              (a) Communication         transmission,
                   distribution, service, or similar                     This Additional Coverage does not apply
                   lines, including fiber optic lines,                   to "loss" to "electronic data" including de-
                   excluding all such overhead lines                     struction or corruption of "electronic data".
                   of any type;                               II.   SECTION F. DEFINITIONS of the Business
              (b) Coaxial cables; and                               Income (and Extra Expense) Coverage Part is
                                                                    amended as follows:
              (c) Microwave radio relays, exclud-
                   ing satellites.                                  With respect to a "suspension" of "operations"
                                                                    insured under SECTION A. COVERAGE, Par-
          (2) Power Supply Property, meaning the                    agraph 5. Additional Coverages, f. Utility
              following types of property supplying                 Services of the Business Income (and Extra
              electricity, steam or natural gas to the              Expense) Coverage Part, Paragraph a. of Def-
              "premises":                                           inition 9. "Period of restoration" is deleted and
                                                                    replaced by the following:
              (a) Utility generating plants;
                                                                    a.   Begins 24 hours after the time of direct
              (b) Switching stations;                                    "loss".
              (c) Substations;
              (d) Transformers; and


                                       Includes copyrighted material of Insurance
FCP 202 05 16                           Services Office, Inc. with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 76 of 304 PAGEID #: 95
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              CinciPak™
              ACTUAL LOSS SUSTAINED BUSINESS INCOME
                          ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

A. This endorsement applies to the following                  (iii) 12 consecutive months after the date of
    Coverage Forms:                                                 direct "loss".
    BUSINESS INCOME (AND EXTRA EX-                       D. For the purposes of this endorsement only,
    PENSE) COVERAGE FORM                                    SECTION F. DEFINITIONS, 9., b. is deleted in
                                                              its entirety and replaced by the following:
    BUSINESS INCOME (WITHOUT EXTRA EX-
    PENSE) COVERAGE FORM                                      b.    Ends on the earlier of:
B. For the purposes of this endorsement only,                       (1) The date when the property at the
   SECTION A. COVERAGE, 5. Additional                                    "premises" should be repaired, rebuilt
   Coverages, c. Extended Business Income,                               or replaced with reasonable speed
   (1), (b), (ii) is deleted in its entirety and re-                     and similar quality;
   placed by the following, and (iii) is added:
                                                                    (2) The date when business is resumed
    (ii) 90 consecutive days after the date deter-                       at a new permanent location; or
         mined in c.(1)(a) above; or
                                                                    (3) 12 consecutive months after the date
    (iii) 12 consecutive months after the date of                        of direct "loss".
         direct "loss".
                                                         E. When 12 months ALS (an acronym of Actual
C. For the purposes of this endorsement only,                 Loss Sustained) is shown in the Declarations
   SECTION A. COVERAGE, 5. Additional                         as the Limit of Insurance for Business Income
   Coverages, c. Extended Business Income,                    for a specific item, SECTION B. LIMITS OF
   (2), (b), (ii) is deleted in its entirety and re-          INSURANCE is deleted in its entirety for that
   placed by the following, and (iii) is added:               item.
    (ii) 90 consecutive days after the date deter-
         mined in c.(2)(a) above; or




FCP 203 05 16
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 77 of 304 PAGEID #: 96
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CinciPlus®
                            CinciPak™
            PROPERTY XC+® (EXPANDED COVERAGE PLUS)
                        ENDORSEMENT
This endorsement modifies insurance provided under the following:


    BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to the
above referenced Coverage Parts, or by any other Coverage Part forming a part of the policy of insur-
ance of which the above referenced Coverage Parts form a component.

                                                 SCHEDULE

                         Blanket Coverage Limit          The Limit of Insurance stated in
                                                         the Summary of Coverage Limits
                         Applicable only to those coverages subject to the Blanket Cover-
                         age Limit, as indicated in this endorsement


A. Accounts Receivable                                       B. Business Income and Extra Expense
    For the purposes of this endorsement only:                    Interruption of Computer Operations
    1. In BUILDING AND PERSONAL PROP-                             For the purposes of this endorsement only, in
       ERTY COVERAGE FORM, SECTION A.                             BUILDING AND PERSONAL PROPERTY
       COVERAGE, 5. Coverage Extensions,                          COVERAGE FORM, SECTION A. COVER-
       a. Accounts Receivable, the second                         AGE, 5. Coverage Extensions, b. Business
       paragraph in (3)(b) Away From Your                         Income and Extra Expense, is modified as
       Premises is deleted in its entirety and                    follows:
        replaced by the following:
                                                                  1.   For Interruption of Computer Opera-
        This limit of insurance for Away From                          tions only, all references to $2,500 in b.
        Your Premises coverage is not included                         Business Income and Extra Expense,
        within the Blanket Coverage Limit and is                       Paragraph (7)(c) are deleted and re-
        separate and in addition to the Blanket                        placed with the Limit of Insurance indi-
                                                                                                         ®
        Coverage Limit.                                                cated in the PROPERTY XC+ (EX-
                                                                       PANDED COVERAGE PLUS) EN-
    2. In BUILDING AND PERSONAL PROP-                                  DORSEMENT SUMMARY OF COVER-
       ERTY COVERAGE FORM, SECTION A.                                  AGE LIMITS for Interruption of Comput-
       COVERAGE, 5. Coverage Extensions,                               er Operations.
       a. Accounts Receivable, the last para-
        graph is deleted in its entirety and re-                  2.   BUILDING AND PERSONAL PROPER-
        placed by the following:                                       TY COVERAGE FORM, SECTION G.
                                                                       DEFINITIONS is amended as follows:
        The most we will pay for "loss" in any one
        occurrence under this Account Receiva-                         With respect to a "suspension" of "op-
        ble Coverage Extension is the Blanket                          erations" caused only by an interruption
        Coverage Limit as provided in Section S.                       in computer operations due to the de-
        of this endorsement.                                           struction or corruption of "electronic da-
                                                                       ta" as described in SECTION A. COV-
                                                                       ERAGE, 5. Coverage Extensions, d.
                                                                       Electronic Data, Paragraph a. of Defini-
                                      Includes copyrighted material of ISO
FCP 204 05 16                          Properties, Inc., with its permission.                     Page 1 of 10
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 78 of 304 PAGEID #: 97
       tion 12. "Period of restoration" is deleted                     (c) Your property that you have rented
       and replaced by the following:                                       or leased to someone else and that
                                                                            property is not at your "premises".
       a.   Begins 24 hours after the time of di-
            rect "loss".                                               (d) Any machine or apparatus that is
                                                                            used for research, medical, diag-
C. Electronic Data Processing Property                                      nostic, surgical, dental or pathologi-
   For the purposes of this endorsement only,                               cal purposes.
   BUILDING AND PERSONAL PROPERTY                                      (e) "Production equipment".
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions is amended                         (3) Exclusions
   by adding the following:
                                                                       (a) BUILDING     AND      PERSONAL
   Electronic Data Processing Property                                     PROPERTY COVERAGE FORM,
                                                                           SECTION A. COVERAGE, 3. Cov-
   (1) Covered Property                                                    ered Causes of Loss, b. Exclu-
       You may extend the Coverage provided                                sions does not apply except as fol-
       by this Coverage Part to apply to direct                             lows:
       "loss" to Covered Property consisting of                             1)   Exclusion (1)(c) Governmental
       your:                                                                     Action;
       (a) Data processing equipment;                                       2)   Exclusion (1)(d) Nuclear Haz-
       (b) Air conditioning and other electrical                                 ard;
            equipment, used exclusively with                                3)   Exclusion (1)(f) War and Mili-
            your data processing equipment;                                      tary Action;
       (c) Programming documentation and                                    4)   Exclusion (2)(b) Delay or Loss
            instruction manuals;                                                 of Use;
       (d) "Electronic data", but only as excess                            5)   Exclusion (2)(d) Miscellane-
           over what is valid and collectible un-                                ous Causes of Loss, 1) Wear
           der SECTION A. COVERAGE, 5.                                           and tear;
            Coverage Extensions, d. Elec-
            tronic Data;                                                    6)   Exclusion (2)(h) Dishonest or
                                                                                 Criminal Acts;
       (e) Media, meaning materials on which
            "electronic data" is recorded, such                             7)   Exclusion (3)(b) Acts or Deci-
            as magnetic tapes, disc packs, pa-                                   sions; and
            per tapes and cards, floppy discs
            and compact discs used in pro-                                  8)   Exclusion (3)(c) Defects, Er-
            cessing units; and                                                   rors and Omissions.

       (f) Property of others in your care, cus-                       (b) In addition to Paragraph (3)(a) of
            tody or control that is similar to                              this Coverage Extension, we will
            property described in (1)(a) through                            not pay for the following:
            (e) above.                                                      Hidden or latent defect, gradual de-
   (2) Property Not Covered                                                 terioration, and depreciation. How-
                                                                            ever, if direct "loss" by a Covered
       This Coverage Extension does not apply                               Cause of Loss results, we will pay
       to:                                                                  for that resulting "loss".
       (a) Accounts, records, documents and                       (4) Duplicate and Backup "Electronic Da-
            other "valuable papers and records"                       ta"
            unless they are programming doc-
            umentation or instruction manuals.                         We will pay for direct "loss" resulting
                                                                       from any of the Covered Causes of Loss
            However, we will cover these items                         to duplicate and backup "electronic data"
            once they are converted to "elec-                          that you store at a premises not de-
            tronic data" form.                                         scribed in the Declarations providing
                                                                       such "electronic data" is not covered by
       (b) "Electronic data" or media that can-                        another policy.
            not be replaced with similar property
            of equal quality.




                                      Includes copyrighted material of ISO
FCP 204 05 16                          Properties, Inc., with its permission.                      Page 2 of 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 79 of 304 PAGEID #: 98
   (5) Newly Purchased Electronic Data                            (7) Worldwide Laptop Coverage
       Processing Property
                                                                       (a) You may extend the insurance pro-
       BUILDING AND PERSONAL PROPER-                                        vided by this Coverage Extension to
       TY COVERAGE FORM, SECTION A.                                         apply to your laptops, notebooks
       COVERAGE, 5. Coverage Extensions,                                    and similar highly portable personal
       i. Newly Purchased, Leased, or Con-                                  computers, including their periph-
       structed Property is deleted in its en-                              erals and accessories, while such
       tirety and replaced by the following:                                specific Covered Property is:
       (a) We will pay for direct "loss" from a                             1)   In your or your employee's
           Covered Cause of Loss to newly                                        care, custody and control;
           purchased or leased Covered Prop-
           erty described in Paragraph (1) of                               2)   Not located at a premises you
           this Coverage Extension while at:                                     own or lease; and

           1)   Locations that are newly pur-                               3)   Not located in the coverage ter-
                chased or leased;                                                ritory stated in Paragraph 2. of
                                                                                 the Commercial Property Con-
           2)   Your newly constructed build-                                    dition H. Policy Period, Cov-
                ings or additions at a "premis-                                  erage Territory, provided that
                es"; or                                                          location is not under a United
                                                                                 States Department of State
           3)   Any "premises" described in the                                  trade or travel restriction at the
                Declarations.                                                    time of "loss".
       (b) Insurance under this Coverage Ex-                           (b) This Worldwide Laptop Coverage
           tension for such newly acquired                                  does not apply per location.
           property, or Covered Property al-
           ready insured by this Coverage Ex-                     (8) Electronic Data Processing Property
           tension which is moved to a newly                          Deductible
           acquired location, will end when any
           of the following first occurs:                              SECTION C. DEDUCTIBLE is amended
                                                                       to include the following:
           1)   This Coverage Part expires;
                                                                       We will not pay for direct "loss" in any
           2)   90 days pass from the date you                         one occurrence unless the amount of
                acquire your new property or                           "loss" exceeds the Deductible shown in
                move Covered Property to a                             the Declarations. We will then pay the
                newly acquired location; or                            amount of "loss" in excess of the De-
                                                                       ductible, up to the Limit of Insurance
           3)   You report values to us.                               provided by this Coverage Extension.
   (6) In Transit or Away From Premises                                However, direct "loss" caused by or re-
       SECTION A. COVERAGE, 5. Coverage                                sulting from any of the following Causes
       Extensions, e. Exhibitions, Fairs or                            of Loss will have the greater of the De-
       Trade Shows, m. Property Off Prem-                              ductible shown in the Declarations or
       ises and p. Transportation are deleted                          $1,000 as the applicable deductible:
       in their entirety and replaced by the fol-                      a. "Loss" caused by faulty construction,
       lowing:                                                             error in design or processing, or ser-
       (a) You may extend the insurance pro-                               vice or work upon the data pro-
           vided by this Coverage Extension to                             cessing system;
           apply to Covered Property as de-                            b. "Loss"    resulting in mechanical
           scribed in Paragraph (1):                                       breakdown, short circuiting, blowout,
           1)   While in or on a vehicle, includ-                          or other electrical damage, unless
                ing loading and unloading; or                              caused by lightning; or

           2)   While at a location that is not                        c. "Loss" caused by or resulting from
                your "premises".                                           interruption of power supply, power
                                                                           surge, blackout or brownout.
       (b) This In Transit or Away From
           Premises coverage does not apply                       (9) Electronic Data Processing Property
           per location.                                              Valuation
                                                                       SECTION D. LOSS CONDITIONS, 7.
                                                                       Valuation is deleted in its entirety and
                                                                       replaced by the following:
                                      Includes copyrighted material of ISO
FCP 204 05 16                          Properties, Inc., with its permission.                       Page 3 of 10
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 80 of 304 PAGEID #: 99
       7.   Valuation of Electronic Data Pro-                                        determined at the time of
            cessing Property                                                         "loss".
            In the event of direct "loss", we will                          b.   For "electronic data"
            determine the value of Covered
            Property as described in Paragraph                                   We will not pay more than the
            (1) of this Coverage Extension as                                    actual reproduction costs of
            follows:                                                             your "electronic data". If you do
                                                                                 not replace or reproduce your
            a.   Except for "electronic data"                                    "electronic data" following the
                                                                                 "loss", the most we will pay is
                 (1) If you repair or replace this                               the cost of blank media as de-
                     Electronic Data Processing                                  scribed in Paragraph C.(1)(e) of
                     property within a reasona-                                  this Coverage Extension.
                     ble time following the
                     "loss", the property will be                 (10) Electronic Data Processing Property
                     valued at the full cost of                        Additional Definition
                     repair or replacement.
                                                                       The following definition is added to
                     However, the most we will                         SECTION G. DEFINITIONS of the
                     pay is the least of the fol-                      BUILDING AND PERSONAL PROPER-
                     lowing:                                           TY COVERAGE FORM:
                     (a) The actual cost to re-                        "Production equipment" means any
                          pair or restore the                          machinery and related components, in-
                          property with materials                      cluding any integrated or dedicated
                          of like kind and quality;                    computer system, which is used, or can
                                                                       be used, to produce or process other
                     (b) The cost of replacing                         tangible property.
                          that    property with
                          property of similar                     The most we will pay for "loss" in any one oc-
                          quality and function;                   currence under this Electronic Data Pro-
                                                                  cessing Property Coverage Extension is the
                     (c) The amount you actu-                     Blanket Coverage Limit as provided in Sec-
                          ally and necessarily                    tion S. of this endorsement.
                          spend to repair or re-
                          place the property; or             D. Ordinance or Law
                     (d) The Limit of Insurance                   For the purpose of this endorsement only,
                          applicable to the prop-                 BUILDING AND PERSONAL PROPERTY
                          erty.                                   COVERAGE FORM, SECTION A. COVER-
                                                                  AGE, 4. Additional Coverages, g. Ordi-
                 (2) If you do not repair or re-                  nance or Law, the last paragraph is deleted
                     place this property within a                 in its entirety and replaced by the following:
                     reasonable time following a
                     "loss", the most we will pay                 The most we will pay for "loss" in any one oc-
                     will be the least of the fol-                currence under Paragraph (a) Loss of Use
                     lowing:                                      of Undamaged Parts of the Building is the
                                                                  Limit of Insurance shown in the COMMER-
                     (a) "Actual cash value" of                   CIAL PROPERTY COVERAGE PART DEC-
                          the property;                           LARATIONS as applicable to the covered
                     (b) "Actual cash value" of                   building or structure incurring "loss". This
                          repairs with material of                Coverage is included within, and not in addi-
                          like kind and quality;                  tion to, that applicable Limit of Insurance.
                          or                                      The most we will pay for all "loss" in any one
                     (c) The Limit of Insurance                   occurrence under Paragraph (b) Demolition
                          applicable to the prop-                 Costs and Paragraph (c) Increased Costs
                          erty.                                   of Construction is the Blanket Coverage
                                                                  Limit as provided in Section S. of this en-
                     We reserve the right to re-                  dorsement per building or structure suffering
                     pair or replace the property                 "loss". This is an additional Limit of Insurance
                     or to pay for the property in                applicable to the building or structure suffer-
                     money.                                       ing "loss".
                     In the event of "loss", the             E. Valuable Papers and Records
                     value of property will be
                                                                  For the purposes of this endorsement only:

                                      Includes copyrighted material of ISO
FCP 204 05 16                          Properties, Inc., with its permission.                      Page 4 of 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 81 of 304 PAGEID #: 100
     1. In the BUILDING AND PERSONAL                                           from Sewers, Drains, Septic or
        PROPERTY COVERAGE FORM, SEC-                                           Sump Pump Systems, waterborne
        TION A. COVERAGE, 5. Coverage Ex-                                      material carried or otherwise moved
        tensions, r. Valuable Papers and Rec-                                  by any of the water referred to in
        ords, the second paragraph in (4)(b)                                   Paragraph 1), 3) or 4), or material
        Away From Your Premises is deleted in                                  carried or otherwise moved by mud-
         its entirety and replaced by the following:                           slide or mudflow as described in
                                                                               Paragraph (g)2).
         The limit of insurance for Away From
         Your Premises is not included within the                    3. BUILDING AND PERSONAL PROPER-
         Blanket Coverage Limit and is separate                         TY COVERAGE FORM, SECTION A.
         and in addition to the Blanket Coverage                        COVERAGE, 5. Coverage Extensions,
         Limit.                                                           is amended to include the following:
     2. In the BUILDING AND PERSONAL                                      Water Backup Discharged from
        PROPERTY COVERAGE FORM, SEC-                                      Sewers, Drains, Septic or Sump
        TION A. COVERAGE, 5. Coverage Ex-                                 Pump Systems
        tensions, r. Valuable Papers and Rec-
        ords, the last paragraph is deleted in its                        We will pay for "loss" caused by or result-
         entirety and replaced by the following:                          ing from water or waterborne material
                                                                          that has entered and then backs up
         The most we will pay for "loss" in any one                       through and is discharged from a sewer,
         occurrence under this Valuable Papers                            drain (including roof drains and related
         and Records Coverage Extension is the                            fixtures), septic system, sump pump sys-
         Blanket Coverage Limit as provided in                            tem or related equipment.
         Section S. of this endorsement.
                                                                      4. SECTION C. DEDUCTIBLE is amended
F.   Water Backup Discharged from Sewers,                                 by adding the following:
     Drains, Septic or Sump Pump Systems
                                                                          Water Backup Deductible
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                     We will not pay for "loss" in any one oc-
     AGE, 5. Coverage Extensions is amended                               currence caused by or resulting from wa-
     by adding the following:                                             ter or waterborne material which backs
                                                                          up through and is discharged from a
     Water Backup Discharged from Sewers,                                 sewer, drain, septic system, sump pump
     Drains, Septic or Sump Pump Systems                                  system or related equipment, until the
                                                                          amount of "loss" exceeds the Deductible
     For purposes of this endorsement only,
                                                                          shown in the Declarations, or $1,000,
     1. BUILDING AND PERSONAL PROPER-                                     whichever is greater. We will then pay
        TY COVERAGE FORM, SECTION A.                                      the amount of "loss" in excess of that
        COVERAGE, 3. Covered Causes of                                    deductible, up to the applicable limit indi-
        Loss, b. Exclusion 1(g) Water, Para-                              cated in Paragraph 5. of this Coverage
        graph 3) is deleted in its entirety and re-                       Extension.
         placed by the following:
                                                                     5.   The most we will pay for "loss" in any
         3)   Except as provided in SECTION A.                            one occurrence, including any applicable
              COVERAGE, 5. Coverage Exten-                                "Business Income", "Rental Value" and
              sions, Water Backup Discharged                              Extra Expense, under this Water Backup
              from Sewers, Drains, Septic or                              Discharged from Sewers, Drains, Septic
              Sump Pump Systems, water that                               or Sump Pump Systems Coverage Ex-
              has entered and then backs up                               tension is the Limit of Insurance shown
                                                                                                    ®
              through and is discharged from a                            in the PROPERTY XC+ (EXPANDED
              sewer, drain, septic system, sump                           COVERAGE PLUS) ENDORSEMENT
              pump system or related equipment;                           SUMMARY OF COVERAGE LIMITS for
              or                                                          Water Backup Discharged from Sewers,
                                                                          Drains, Septic or Sump Pump Systems.
     2. BUILDING AND PERSONAL PROPER-
        TY COVERAGE FORM, SECTION A.                            G. Outdoor Property
        COVERAGE, 3. Covered Causes of                               For the purposes of this endorsement only, in
        Loss, b. Exclusion 1(g) Water, Para-                         BUILDING AND PERSONAL PROPERTY
        graph 5) is deleted in its entirety and re-
         placed by the following:
                                                                     COVERAGE FORM, SECTION A. COVER-
                                                                     AGE, 5. Coverage Extensions, k. Outdoor
         5)   Except as provided in SECTION A.                       Property, the last paragraph is deleted in its
              COVERAGE, 5. Coverage Exten-                           entirety and replaced by the following:
              sions, Water Backup Discharged
                                         Includes copyrighted material of ISO
FCP 204 05 16                             Properties, Inc., with its permission.                      Page 5 of 10
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 82 of 304 PAGEID #: 101
   The most we will pay for "loss" in any one oc-             I.   Peak Season
   currence under this Outdoor Property Cover-
   age Extension is the Limit of Insurance stated                  For the purposes of this endorsement only,
                           ®
   in the PROPERTY XC+ (EXPANDED COV-                              BUILDING AND PERSONAL PROPERTY
   ERAGE PLUS) ENDORSEMENT SUM-                                    COVERAGE FORM, SECTION A. COVER-
   MARY OF COVERAGE LIMITS for Outdoor                             AGE, 5. Coverage Extensions is amended
   Property, but not more than the Limit of In-                    to include the following:
                                              ®
   surance stated in the PROPERTY XC+                              Peak Season
   (EXPANDED COVERAGE PLUS) EN-
   DORSEMENT SUMMARY OF COVERAGE                                   1.   In the event that the limit of insurance
   LIMITS for any one tree, shrub, or plant.                            stated in the Declarations for Business
                                                                        Personal Property is insufficient to fully
H. Tenant Move Back Expenses                                            insure a covered "loss" due to a Peak
   For the purposes of this endorsement only,                           Season Demand for your inventory, we
   BUILDING AND PERSONAL PROPERTY                                       will pay up to the Blanket Coverage Limit
   COVERAGE FORM, SECTION A. COVER-                                     as provided in Section S. of this en-
   AGE, 5. Coverage Extensions is amended                               dorsement to that "loss".
   to include the following:                                       2.   Peak Season Demand means a tempo-
   Tenant Move Back Expenses                                            rary (90 consecutive days or less) in-
                                                                        crease in your inventory to meet a sea-
   1.    We will reimburse you for expenses you                         sonal demand as verified by:
         pay for Covered Move Back Expenses of
         your tenants who temporarily vacate a                          a.   Your previous inventory records for
         portion of the building at a "premises".                            that historical period of time; and
         The vacancy must have occurred while                           b.   Custom and practice in your indus-
         the portion of the building rented by your                          try.
         tenant could not be occupied due to di-
         rect "loss" to your Covered Property                 J.   Personal Property of Others
         caused by or resulting from a Covered
         Cause of Loss during the "coverage                        For the purposes of this endorsement only,
         term". The move back must be complet-                     BUILDING AND PERSONAL PROPERTY
         ed within 60 calendar days after the por-                 COVERAGE FORM, SECTION A. COVER-
         tion of the building rented by your tenant                AGE, 5. Coverage Extensions is amended
         has been repaired or rebuilt and is ready                 to include the following:
         for occupancy.                                            Personal Property of Others
   2.    Covered Move Back Expenses means                          In the event that the limit of insurance stated
         only documented, reasonable and nec-                      in the COMMERCIAL PROPERTY COVER-
         essary expenses of:                                       AGE DECLARATIONS for Business Person-
         a.   Packing, insuring and transporting                   al Property is insufficient to fully insure a cov-
              business personal property;                          ered "loss" to both your Covered Personal
                                                                   Property and property described in Paragraph
         b.   Re-establishing electric utility and                 (8) of SECTION A. COVERAGE, 1. Covered
              communication services, less re-                     Property, d. Business Personal Property,
              funds from discontinued services;                    we will pay up to the Blanket Coverage Limit
                                                                   as provided in Section S. of this endorsement
         c.   Assembling and setting up fixtures                   in any one occurrence for such property.
              and equipment; or
                                                              K. Debris Removal
         d.   Unpacking and re-shelving stock
              and supplies.                                        For the purposes of this endorsement only,
                                                                   BUILDING AND PERSONAL PROPERTY
   3.    If your tenants have valid and collectible                COVERAGE FORM, SECTION A. COVER-
         insurance for Covered Move Back Ex-                       AGE, 5. Coverage Extensions is amended
         penses, we will pay only for the amount                   to include the following:
         of Covered Move Back Expenses in ex-
         cess of the amount payable from such                      In the event that the limits of insurance stated
         other insurance.                                          in BUILDING AND PERSONAL PROPERTY
                                                                   COVERAGE FORM, SECTION A. COVER-
   4.    The most we will pay for "loss" in any                    AGE, 4. Additional Coverages, b. Debris
         one occurrence under this Tenant Move                     Removal are insufficient to fully cover a
         Back Expenses Coverage Extension is                       "loss" insured thereunder, we will pay up to
         the Blanket Coverage Limit as provided                    the Blanket Coverage Limit in any one occur-
         in Section S. of this endorsement.


                                       Includes copyrighted material of ISO
FCP 204 05 16                           Properties, Inc., with its permission.                       Page 6 of 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 83 of 304 PAGEID #: 102
     rence as provided in Section S. of this en-                               (2) Exclusion (1)(c) Governmental
     dorsement.                                                                    Action;
L.   Temperature Change                                                        (3) Exclusion (1)(d) Nuclear Haz-
                                                                                   ard;
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                                            (4) Exclusion (1)(f) War and Mili-
     COVERAGE FORM, SECTION A. COVER-                                              tary Action;
     AGE, 5. Coverage Extensions is amended
     to include the following:                                                 (5) Exclusion (1)(g) Water; or

     Temperature Change                                                        (6) Exclusion (1)(h) "Fungi", Wet
                                                                                   Rot, Dry Rot, and Bacteria.
     1.   Coverage
                                                                          b.   In addition to Paragraph 3.a. of this
          a.   BUILDING     AND      PERSONAL                                  Coverage Extension, we will not pay
               PROPERTY COVERAGE FORM,                                         for direct "loss" caused by or result-
               SECTION A. COVERAGE, 1. Cov-                                    ing from any of the following:
               ered Property is deleted in its en-
               tirety and replaced by the following:                           (1) The disconnecting of any heat-
                                                                                   ing, refrigerating, cooling or
               Covered Property means "perisha-                                    humidity control system from
               ble stock" located in a building at a                               the source of its power;
               "premises".
                                                                               (2) The deactivation of electrical
          b.   BUILDING     AND     PERSONAL                                       power caused by the manipula-
               PROPERTY COVERAGE FORM,                                             tion of any switch or other de-
               SECTION A. COVERAGE, 2. Prop-                                       vice (on "premises") used to
               erty Not Covered is deleted in its                                  control the flow of electrical
               entirety and replaced by the follow-                                power or current;
               ing:
                                                                               (3) The inability of an Electrical
               Covered Property does not include:                                  Utility Company or other power
                                                                                   source to provide sufficient
               "Perishable Stock" Not in Build-                                    power due to:
               ings
                                                                                   (a) Lack of fuel, or
               "Perishable stock" located on build-
               ings, in or on vehicles, or otherwise                               (b) Governmental order;
               in the open.
                                                                               (4) The inability of a power source
     2.   Covered Causes of Loss                                                   at the "premises" to provide
                                                                                   sufficient power due to the lack
          BUILDING AND PERSONAL PROPER-                                            of generating capacity to meet
          TY COVERAGE FORM, SECTION A.                                             demand; or
          COVERAGE, 3. Covered Causes of
          Loss, a. Covered Causes of Loss is                                   (5) Breaking of any glass that is a
          deleted in its entirety and replaced by the                              permanent part of any heating,
          following:                                                               refrigeration, cooling or humidi-
                                                                                   ty control unit.
          a.   Covered Causes of Loss
                                                                     4.   Limits of Insurance
               Covered Causes of Loss means di-
               rect "loss" from "temperature                              BUILDING AND PERSONAL PROPER-
               change" to Covered Property unless                         TY COVERAGE FORM, SECTION B.
               "loss" is excluded or limited in this                      LIMITS OF INSURANCE is deleted in its
               Coverage Part.                                             entirety and replaced by the following:
     3.   Excluded Causes of Loss                                         SECTION B. LIMITS OF INSURANCE
          a.   BUILDING     AND       PERSONAL                            a.   The most we will pay for all "loss" in
               PROPERTY COVERAGE FORM                                          any one occurrence, including any
               SECTION A. COVERAGE, 3. Cov-                                    applicable    "Business     Income",
               ered Causes of Loss, b. Exclu-                                  "Rental Value" and Extra Expense
               sions does not apply to this Cover-                             loss, under this Temperature
               age Extension, except as follows:                               Change Coverage Extension, is the
                                                                               Limit of Insurance indicated in the
               (1) Exclusion (1)(b) Earth Move-                                PROPERTY XC+
                                                                                                   ®
                                                                                             (EXPANDED
                   ment;                                                       COVERAGE PLUS) ENDORSE-

                                         Includes copyrighted material of ISO
FCP 204 05 16                             Properties, Inc., with its permission.                       Page 7 of 10
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 84 of 304 PAGEID #: 103
              MENT SUMMARY OF COVERAGE                                        (4) The freezing of "perishable
              LIMITS for Temperature Change.                                      stock" resulting from the faulty
                                                                                  operation of any stationary
         b.   The Limit of Insurance for Tempera-                                 heating plant, when such "per-
              ture Change is not an additional                                    ishable stock" is contained with-
              amount of insurance and will not in-                                in a building at the "premises".
              crease the Limit of Insurance shown
              in the Declarations for Business                 M. Nonowned Building Damage
              Personal Property or "stock".
                                                                    For the purposes of this endorsement only,
   5.    Duties in the Event of Loss                                BUILDING AND PERSONAL PROPERTY
                                                                    COVERAGE FORM, SECTION A. COVER-
         BUILDING AND PERSONAL PROPER-                              AGE, 5. Coverage Extensions, j.
         TY COVERAGE FORM, SECTION D.                               Nonowned Building Damage is deleted in
         LOSS CONDITIONS, 3. Duties in the                          its entirety and replaced by the following:
         Event of Loss or Damage, a.(2) is de-
         leted in its entirety and replaced by the                  If you are a tenant, you may extend the in-
         following:                                                 surance provided by this Coverage Part for
                                                                    Business Personal Property to direct "loss"
         (2) All claims under this Temperature                      that occurs to the building at a "premises"
              Change Coverage Extension should                      you occupy but do not own.
              be reported immediately upon oc-
              currence. Include a description of                    This Coverage Extension applies only if your
              the damaged "stock". All damaged                      lease makes you legally responsible for that
              "stock" must be available for inspec-                 part of the building sustaining "loss".
              tion and verification.
                                                                    1.   This Coverage Extension does not apply
   6.    Coinsurance                                                     to:
         BUILDING AND PERSONAL PROPER-                                   a.   Glass, including lettering and orna-
         TY COVERAGE FORM, SECTION E.                                         mentation, and also necessary:
         ADDITIONAL CONDITIONS, 1. Coin-
         surance does not apply to the coverage                               (1) Repair or replacement of en-
         provided by this endorsement.                                            casing frames or alarm tapes;
                                                                                  and
   7.    Definitions
                                                                              (2) Expenses incurred to board up
         BUILDING AND PERSONAL PROPER-                                            openings or remove or replace
         TY COVERAGE FORM, SECTION G.                                             obstruction.
         DEFINITIONS is amended to include the
         following definitions:                                          b.   Building materials and equipment
                                                                              removed from the "premises".
         a.   "Perishable stock" means personal
              property:                                             2.   The most we will pay for "loss" in any
                                                                         one occurrence under this Nonowned
              (1) Preserved and maintained un-                           Building Damage Coverage Extension is:
                  der controlled conditions; and
                                                                         a.   The actual "loss" sustained up to the
              (2) Susceptible to "loss" if the con-                           applicable Limit of Insurance for
                  trolled conditions change.                                  Business Personal Property for di-
                                                                              rect "loss" caused by theft, burglary
         b.   "Temperature change" means:                                     or robbery, or the attempt of the
              (1) The fluctuation or total interrup-                          foregoing; or
                  tion of electrical power, either                       b.   The applicable Limit of Insurance for
                  on or off "premises", resulting                             Business Personal Property or the
                  from conditions beyond your                                 Limit of Insurance stated in the
                  control.                                                    PROPERTY XC+
                                                                                                  ®
                                                                                               (EXPANDED
              (2) Mechanical breakdown of any                                 COVERAGE PLUS) ENDORSE-
                  refrigerating or cooling appa-                              MENT SUMMARY OF COVERAGE
                  ratus or equipment (on "prem-                               LIMITS for Nonowned Building
                  ises") including the blowing of                             Damage, whichever is less, for
                  any fuse, fuses, or circuit                                 "loss" caused by any other Covered
                  breakers.                                                   Cause of Loss, not referenced in
                                                                              2.a. above.
              (3) Contamination by refrigerant.



                                        Includes copyrighted material of ISO
FCP 204 05 16                            Properties, Inc., with its permission.                       Page 8 of 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 85 of 304 PAGEID #: 104
N. Inflation Guard                                                       resulting from a Covered Cause of Loss
                                                                         during the "coverage term".
    For the purposes of this endorsement only,
    the COMMERCIAL PROPERTY COVER-                                  2.   Covered Leasehold Interest:
    AGE PART DECLARATIONS is amended to
    show the percentage (%) shown in the                                 a.   Means the difference between the:
                        ®
    PROPERTY XC+ (EXPANDED COVER-                                             (1) Rent you were collecting at the
    AGE PLUS) ENDORSEMENT SUMMARY                                                 "premises" prior to the direct
    OF COVERAGE LIMITS for Inflation Guard                                        "loss"; and
    in the OPTIONAL COVERAGES - Inflation
    Guard column for each scheduled Building                                  (2) "Rental Value" of the "premis-
    Property. If an Inflation Guard percentage is                                 es" after the direct "loss" has
    already indicated on the COMMERCIAL                                           been repaired or rebuilt; and
    PROPERTY COVERAGE PART DECLARA-
    TIONS for that Building property, this per-                          b.   Does not mean refunds or rebates
    centage is excess of that Inflation Guard per-                            of:
    centage for that Building property.                                       (1) Prepaid rent;
O. Brands and Labels                                                          (2) Security or other deposits made
    For the purposes of this endorsement only,                                    by your tenants; or
    BUILDING AND PERSONAL PROPERTY                                            (3) Insurance, taxes or other pay-
    COVERAGE FORM, SECTION A. COVER-                                              ments made on your behalf by
    AGE, 5. Coverage Extensions is amended                                        tenants.
    to include the following:
                                                                    3.   The most we will pay for "loss" in any
    Brands and Labels                                                    one occurrence under this Lessor’s
    If branded or labeled merchandise that is                            Leasehold Interest Additional Coverage
    Covered Property is damaged by a Covered                             is the least of:
    Cause of Loss, we may take all or any part of                        a.   Your Covered Leasehold Interest for
    the property at an agreed or appraised value.                             the 12 months immediately following
    If so, you may:                                                           the "period of restoration" plus the
    1.   Stamp ‘salvage’ on the merchandise or                                90 days of Extended Business In-
         its containers, if the stamp will not physi-                         come but ending with the normal
         cally damage the merchandise; or                                     expiration date of each cancelled
                                                                              lease; or
    2.   Remove the brands or labels, if doing so
         will not physically damage the merchan-                         b.   The Limit of Insurance stated in the
                                                                                                  ®
         dise. You must relabel the merchandise                               PROPERTY XC+         (EXPANDED
         or its containers to comply with the law.                            COVERAGE PLUS) ENDORSE-
                                                                              MENT SUMMARY OF COVERAGE
    The most we will pay for "loss" in any one oc-                            LIMITS for Lessor’s Leasehold In-
    currence under this Brands and Labels Cov-                                terest for all Covered Leasehold In-
    erage Extension is the Limit of Insurance                                 terest of all your tenants cancelling
                                   ®
    stated in the PROPERTY XC+ (EXPANDED                                      their leases arising out of an occur-
    COVERAGE  PLUS)  ENDORSEMENT                                              rence at a "premises".
    SUMMARY OF COVERAGE LIMITS for
    Brands and Labels.                                         Q. Unauthorized Business Card Use

P. Lessor's Leasehold Interest                                      1.   For the purposes of this endorsement
                                                                         only, BUILDING AND PERSONAL
    For the purposes of this endorsement only,                           PROPERTY COVERAGE FORM, SEC-
    BUILDING AND PERSONAL PROPERTY                                       TION A. COVERAGE, 4. Additional
    COVERAGE FORM, SECTION A. COVER-                                     Coverages is amended to include the
    AGE, 4. Additional Coverages is amended                              following:
    to include the following:
                                                                         Unauthorized Business Card Use
    Lessor's Leasehold Interest
                                                                         We will pay for your loss of "money" or
    1.   We will pay for the cost of Covered                             charges and costs you incur that result
         Leasehold Interest you sustain due to                           directly from the unauthorized use of
         the cancellation of lease contracts by                          credit, debit or charge cards issued in
         your tenants. The cancellation must re-                         your business name, including:
         sult from direct "loss" to your Covered
         Property at the "premises" caused by or                         a.   Fund transfer cards;
                                                                         b.   Charge plates; or
                                        Includes copyrighted material of ISO
FCP 204 05 16                            Properties, Inc., with its permission.                       Page 9 of 10
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 86 of 304 PAGEID #: 105
         c.   Telephone cards.                                 R. Ordinance or Law - Increased Period of
                                                                  Restoration
         The most we will pay in any one occur-
         rence under this Unauthorized Business                     For the purposes of this endorsement only, in
         Card Use Additional Coverage is the                        BUILDING AND PERSONAL PROPERTY
         Limit of Insurance stated in the PROP-                     COVERAGE FORM, SECTION A. COVER-
                     ®
         ERTY XC+ (EXPANDED COVERAGE                                AGE, 5. Coverage Extensions, Ordinance
         PLUS) ENDORSEMENT SUMMARY                                  or Law - Increased Period of Restoration,
         OF COVERAGE LIMITS for Unauthor-                           Paragraph d. is deleted in its entirety and re-
         ized Business Card Use.                                    placed by the following:
   2.    BUILDING AND PERSONAL PROPER-                              d.   The most we will pay for loss of "Busi-
         TY COVERAGE FORM, SECTION A.                                    ness Income", "Rental Value" and Extra
         COVERAGE, 2. Property Not Covered                               Expense in any one occurrence under
         is amended by deleting Paragraph a. in                          this Ordinance or Law - Increased Period
         its entirety and replacing it with the fol-                     of Restoration Coverage Extension is the
         lowing:                                                         Limit of Insurance stated in the PROP-
                                                                                    ®
                                                                         ERTY XC+ (EXPANDED COVERAGE
         Covered Property does not include:                              PLUS) ENDORSEMENT SUMMARY
         a.   Accounts, Deeds, Money or Secu-                            OF COVERAGE LIMITS for Ordinance
              rities                                                     or Law - Increased Period of Restoration
                                                                         at each "premises".
              Except as provided in SECTION A.
              COVERAGE:                                        S. Blanket Coverage Limit

              (1) 4. Additional Coverages, Un-                      We will pay up to the Limit of Insurance stat-
                  authorized Business Card                          ed in the Schedule of this endorsement in to-
                  Use; and                                          tal in any one occurrence for the sum of all
                                                                    "loss" insured under coverages provided in
              (2) 5. Coverage Extensions, a.                        this endorsement which are subject to the
                  Accounts Receivable,                              Blanket Coverage Limit. You may apportion
                                                                    this Limit among these coverages as you
              Accounts, bills, currency, deeds,                     choose.
              food stamps or other evidences of
              debt, "money", notes or "securities";




                                        Includes copyrighted material of ISO
FCP 204 05 16                            Properties, Inc., with its permission.                    Page 10 of 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 87 of 304 PAGEID #: 106
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          CinciPak™
                    EATING ESTABLISHMENT
           FOOD CONTAMINATION BUSINESS INTERRUPTION
                        ENDORSEMENT
This endorsement modifies insurance provided under the following:


     BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART

For the purposes of this endorsement only, BUSI-                   Fines or penalties of any kind.
NESS INCOME (AND EXTRA EXPENSE) COV-
ERAGE FORM, SECTION A. COVERAGE, 5. Ad-                       d.   With respect only to the Food Contamination
ditional Coverages is amended to include the fol-                  Business Interruption Additional Coverage,
lowing:                                                            BUSINESS INCOME (AND EXTRA EX-
                                                                   PENSE) COVERAGE FORM, SECTION C.
Food Contamination Business Interruption                           LOSS CONDITIONS, Condition 2. Duties in
                                                                   the Event of Loss is deleted in its entirety and
a.   We will pay for the actual loss of "Business                  replaced by the following:
     Income" you sustain and Extra Expense you
     incur due to the necessary "suspension" of                    2.   Duties in the Event of Loss
     your "operations" during the "period of restora-
     tion". The "suspension" must be caused direct-                     You must see that the following are done
     ly by "food contamination" as a result of a dec-                   in the event of "food contamination" de-
     laration by the Board of Health or other gov-                      clared by the Board of Health or other
     ernmental body at a "premises".                                    governmental body at a "premises":

b.   You may use up to $10,000 of the Limit of In-                      a.   Give us prompt notice of the declara-
     surance applicable to Food Contamination                                tion of the Board of Health or other
     Business Interruption after a declaration of                            governmental body, identifying the
     "food contamination" at a "premises" by the                             "premises" involved;
     Board of Health or other governmental body to                      b.   Notify any public authority that may
     pay for:                                                                have jurisdiction over the incident;
     (1) Your cost to clean your equipment at the                       c.   As soon as possible, give us a de-
          "premises" according to local Board of                             scription of how, when and where the
          Health requirements;                                               "food contamination" was first dis-
     (2) Your costs to replace consumable goods                              covered;
          declared contaminated by the local Board                      d.   Resume all of your "operations" as
          of Health;                                                         quickly as possible, we will pay based
     (3) Necessary medical tests and vaccines for                            on the time it would have taken to re-
          affected employees as required by the                              sume "operations" as quickly as pos-
          Board of Health or other governmental                              sible;
          body. This coverage is primary to any                         e.   Send us a signed, sworn proof of loss
          other insurance coverage; and                                      containing the information we request
     (4) Reimbursement of infected patrons for                               to investigate the claim. You must do
          medical care, hospitalization and neces-                           this within 60 days after our request;
          sary blood testing.                                           f.   Cooperate with us in the investigation
c.   With respect only to the Food Contamination                             or settlement of the claim; and
     Business Interruption Additional Coverage,                         g.   Do, or have done on your behalf, all
     the BUILDING AND PERSONAL PROPERTY                                      things reasonably practical to avoid
     COVERAGE FORM, SECTION A. COVER-                                        or diminish the loss.
     AGE, 3. Covered Causes of Loss, b. Exclu-
     sions, Paragraph (1) is amended to include
     the following:
                                        Includes copyrighted material of ISO
FCP 227 05 16                            Properties, Inc., with its permission.                       Page 1 of 2
       Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 88 of 304 PAGEID #: 107
e.   BUSINESS INCOME (AND EXTRA EX-                                         es" by the Board of Health or other
     PENSE) COVERAGE FORM, SECTION F.                                       governmental body.
     DEFINITIONS is amended as follows:
                                                                       b.   Ends the earlier of:
     (1) The following definitions are added, but
         only with respect to the Food Contamina-                           (1) The date when the "premises" is
         tion Business Interruption Additional                                    cleared to reopen for business,
         Coverage:                                                                or should have been but for the
                                                                                  lack of your due diligence, by the
         (a) "Communicable disease" means a                                       Board of Health or other gov-
              bacterial microorganism transmitted                                 ernmental body; or
              to customers through human contact
              with food.                                                    (2) The date when business is re-
                                                                                  sumed at a new permanent loca-
         (b) "Food contamination" means the ac-                                   tion.
              tual or alleged occurrence of food
              poisoning or suspected food poison-             f.   BUSINESS INCOME (AND EXTRA EX-
              ing of one or more of your customers.                PENSE) COVERAGE FORM, SECTION A.
              The food contamination must have                     COVERAGE, 5. Additional Coverages. Food
              resulted from tainted food purchased                 Contamination Business Interruption is
              by you or "communicable disease"                     amended to include the following:
              transmitted by one or more of your                   Limit of Insurance for Food Contamination
              employees.                                           Business Interruption
     (2) The definition of "Period of restoration" is              The most we will pay in one occurrence under
         amended as follows, but only with respect                 Food Contamination Business Interruption
         to the Food Contamination Business                        is $50,000. This Limit of Insurance is included
         Interruption Additional Coverage:                         within, and is not in addition to, the Limit of In-
         Paragraphs a. and b. are deleted in their                 surance for the "Business Income" and Extra
         entirety and replaced by the following:                   Expense.

         a.   Begins 24 hours after the declaration
              of "food contamination" at a "premis-




                                        Includes copyrighted material of ISO
FCP 227 05 16                            Properties, Inc., with its permission.                         Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 89 of 304 PAGEID #: 108

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       TENTATIVE RATE
The rates used in the development of the premium for the Commercial Property Coverage Part are tentative.
We will adjust the premium effective from the inception date of this Coverage Part once the rates are promul-
gated. If this is a renewal of a policy previously issued by us, we will adjust the premium effective from the
renewal date of this Coverage Part once the rates are promulgated.


 3      2845 SHORT VINE ST
        CINCINNATI, OH 45219-2020




CP 99 93 10 90          Copyright, ISO Commercial Risk Services, Inc., 1983, 1989
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 90 of 304 PAGEID #: 109
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  OHIO CHANGES - COMMERCIAL PROPERTY
This endorsement modifies insurance provided under the following:


     COMMERCIAL PROPERTY COVERAGE PART

A.   Paragraphs c. and h. of the Loss Payment Condi-
     tion are replaced by the following, except as pro-                 3.   Extra Expense Coverage Form; and
     vided in Paragraph B.:                                             4.   Leasehold Interest Coverage Form; and
          c.   We will give you notice, within 21 days                  5.   Mortgage Interest Coverage Form.
               after we receive a properly executed
               proof of loss, that we:                                  In the forms listed above, the Loss Payment Loss
                                                                        Condition is replaced by the following:
               (1) Accept your claim;
                                                                             LOSS PAYMENT
               (2) Deny your claim; or
                                                                             a.   We will give you notice, within 21 days
               (3) Need more time to investigate your                             after we receive a properly executed
                    claim.                                                        proof of loss, that we:
               If we need more time to investigate your                           (1) Accept your claim;
               claim, we will provide an explanation for
               our need for more time. We will continue                           (2) Deny your claim; or
               to notify you again in writing, at least eve-
               ry 45 days, of the status of the investiga-                        (3) Need more time to investigate your
               tion and of the continued time needed for                               claim.
               the investigation.                                                 If we need more time to investigate your
          h.   Provided you have complied with all the                            claim, we will provide an explanation for
               terms of this Coverage Part, we will pay                           our need for more time. We will continue
               for covered "loss" or damage within:                               to notify you again in writing, at least eve-
                                                                                  ry 45 days, of the status of the investiga-
               (1) 10 days after we accept your claim                             tion and of the continued time needed for
                    if such acceptance occurs within the                          the investigation.
                    first 21 days after we receive a
                    properly executed proof of loss, un-                     b.   Provided you have complied with all the
                    less the claim involves an action by                          terms of this Coverage Part, we will pay
                    a probate court or other extraordi-                           for covered "loss" or damage within:
                    nary circumstances as documented                              (1) 10 days after we accept your claim
                    in the claim file; or                                              if such acceptance occurs within the
               (2) Five days after we accept your                                      first 21 days after we receive a
                    claim if such acceptance occurs                                    properly executed proof of loss, un-
                    more than 21 days after we receive                                 less the claim involves an action by
                    a properly executed proof of loss,                                 a probate court or other extraordi-
                    and                                                                nary circumstances as documented
                                                                                       in the claim file; or
                    (a) An appraisal award has been
                         made; or                                                 (2) Five days after we accept your
                                                                                       claim if such acceptance occurs
                    (b) We have reached an agree-                                      more than 21 days after we receive
                         ment with you on the amount                                   a properly executed proof of loss,
                         of "loss" that was in dispute.                                and

B.   Paragraph A. does not apply to the Loss Payment                                   (a) An appraisal award has been
     Loss Condition in the following forms:                                                 made; or

     1.   Business Income (And Extra Expense) Cover-                                   (b) We have reached an agree-
          age Form;                                                                         ment with you on the amount
                                                                                            of "loss" that was in dispute.
     2.   Business Income (Without Extra Expense)
          Coverage Form;

                                             Includes copyrighted material of ISO
FA 4078 OH 05 17                              Properties, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 91 of 304 PAGEID #: 110

                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.   This Coverage Part;                                     1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.   The Covered Property;                                        visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.   Your interest in the Covered Property; or                    share of the covered "loss". Our share is
    4.   A claim under this Coverage Part.                            the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.   There has been full compliance with all of                        Declarations; and
         the terms of this Coverage Part; and                         b.   Within the coverage territory.
    2.   The action is brought within 2 years after              2.   The coverage territory:
         the date on which the direct "loss" oc-
         curred.                                                      a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 92 of 304 PAGEID #: 111
   1.    Prior to a direct "loss" to your Covered                    b.   A business firm:
         Property or Covered Income.
                                                                          (1) Owned or controlled by you; or
   2.    After a direct "loss" to your Covered
         Property or Covered Income only if, at                           (2) That owns or controls you; or
         time of direct "loss", that party is one of                 c.   Your tenant.
         the following:
                                                                 This will not restrict your insurance.
         a.   Someone insured by this insurance;




                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                     Page 2 of 2
   Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 93 of 304 PAGEID #: 112
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
5                  1                                                                       C

M2 LEASE FUNDS LLC
175 N PATRICK BLVD
STE 140
BROOKFIELD, WI 53045-5889




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 94 of 304 PAGEID #: 113
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
         d.   If we pay the Loss Payee for any "loss"                    you have entered a contract with for the sale
              and deny payment to you because of                         of Covered Property.
              your acts or because you have failed to
              comply with the terms of this Coverage                2.   For Covered Property in which both you and
              Part:                                                      the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
              At our option, we may pay to the Loss                      contract of sale, the word "you" includes the
              Payee the whole principal on the debt                      Loss Payee.
              plus any accrued interest. In this event,        E. Building Owner Loss Payable Clause
              you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.    If we cancel this policy, we will give written                  this endorsement is the owner of the build-
         notice to the Loss Payee at least:                              ing in which you are a tenant.
         a.    10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
         b.    30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 95 of 304 PAGEID #: 114
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Excluding Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
                                                                           Law Exclusion.
         ERTY COVERAGE FORM, SECTION A.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-      B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 244 05 11                                                                                   Page 1 of 3
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 96 of 304 PAGEID #: 115
   A. COVERAGE, 4. Additional Coverages is                 to the lost or damaged Covered Property,
   amended as follows:                                     whichever is greater.
   1.    The first paragraph is deleted in its en-      D. Conditions
         tirety and replaced with the following:
                                                           For the purposes of the coverages in this en-
         All other terms and conditions of this Cov-       dorsement only, BUILDING AND PERSONAL
         erage Part, including Limits of Insurance         PROPERTY COVERAGE FORM, SECTION
         and deductibles, apply to these Additional        E. ADDITIONAL CONDITIONS is amended by
         Coverages.                                        adding the following:
   2.   The following is added:                            1.   Suspension
         a.   Drying Out                                        Whenever any covered equipment is
                                                                found to be in, or exposed to, a danger-
              If electrical equipment included in
                                                                ous condition, any of our representatives
              Covered Property requires "drying                 may immediately suspend the insurance
              out" as a result of a "flood", the rea-
                                                                against "loss" from an "accident" to that
              sonable expense incurred for the                  covered equipment. This can be done by
              "drying out" will be covered. This Ad-            delivering or mailing a written notice of
              ditional Coverage is included within
                                                                suspension to:
              the Limit of Insurance shown in the
              Declarations as applicable to the                 a.   Your last known address; or
              Covered Property.
                                                                b.   The address where the covered
         b.   Expediting Expenses                                    equipment is located.
              With respect to "loss" covered by this            Once suspended in this way, your insur-
              endorsement, and with respect to                  ance can be reinstated only by written no-
              your damaged Covered Property, we                 tice from us.
              will pay the reasonable extra cost to:
                                                                If we suspend your insurance, you will get
              (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                                ered equipment. However, the suspension
              (2) Expedite permanent repairs; and               will be effective even if we have not yet
              (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                           2.   Inspection
         c.   Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
              ment                                              tion to comply with state or municipal
              We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
              from an "accident" to non-owned util-             agree to perform such inspection on your
              ity equipment described in E. Defini-             behalf.
              tions, 1.a.(6) but we will not pay for    E. Definitions
              any expense to repair or replace di-
              rect damage to non-owned utility             For the purposes of the coverages in this en-
              equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                           PROPERTY COVERAGE FORM, SECTION
              (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
              (2) That is not in your care custody         following:
                  and control.
                                                           1. a."Accident" means a sudden and acci-
         This Additional Coverage is included                   dental breakdown of the following covered
         within the Limit of Insurance shown in the             equipment:
         Declarations as applicable to the Covered
                                                                (1) Any boiler;
         Property.
                                                                (2) Any fired or unfired pressure vessel
C. Deductible                                                        subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                     sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                             its contents;
   PROPERTY COVERAGE FORM, SECTION                              (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                            ment;
   following:
                                                                (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by
                                                                     system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 244 05 11                                                                                  Page 2 of 3
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 97 of 304 PAGEID #: 116
         (5) Any mechanical or electrical machine       2.   "Drying out" means restoration of electrical
             or apparatus used for the generation,           equipment to service following a "flood" by re-
             transmission or utilization of me-              moval of excess moisture from that equipment
             chanical or electrical power.                   including:
         (6) Equipment of a type described in                a.   Application of heat or controlled electrical
             definition a.(1) through (5) above                   current, circulation of air, or use of dehu-
             which you do not own, lease or rent                  midification equipment, after rinsing the
             and is not in your care, custody or                  electrical equipment with clean fresh wa-
             control that is on or within one mile of             ter if necessary to flush away "flood" de-
             a covered "location", and is supplying               bris;
             you with electricity, gas, water,
             steam, heat, refrigeration, air condi-          b.   "Drying out" can be done in place or
             tioning or communication services.                   equipment can be disconnected and re-
                                                                  moved to a repair facility for drying if nec-
         At the time the breakdown occurs, it must                essary.
         become apparent by physical damage
         that requires repair or replacement of the          c.   "Drying out" does not include or apply to:
         covered equipment or part thereof.                       (1) Replacement or repair of any electri-
    b.   None of the following is an "accident":                      cal equipment or parts thereof; or

         (1) Depletion, deterioration, corrosion or               (2) Any expense related to deconstruc-
             erosion, wear and tear;                                  tion, demolition, or reconstruction of
                                                                      any building component, structure or
         (2) Leakage at any valve, fitting, shaft                     part thereof to gain access to electri-
             seal, gland packing, joint or connec-                    cal equipment.
             tion;
                                                        3.   "Flood" means a general and temporary con-
         (3) The functioning of any safety or pro-           dition of partial or complete inundation of nor-
             tective device; or                              mally dry land areas due to:
         (4) The breakdown of any structure or               a.   The overflow of inland or tidal waters;
             foundation.
                                                             b.   The unusual or rapid accumulation or
    c.   None of the following are covered equip-                 runoff of surface waters from any source;
         ment:                                                    or
         (1) Any sewer piping, underground gas               c.   Mudslides or mudflows, which are caused
             piping, or piping forming a part of a                by flooding as defined above in Paragraph
             sprinkler system;                                    3.b. For the purpose of this Covered
                                                                  Cause of Loss, a mudslide or mudflow in-
         (2) Water piping other than boiler feed                  volves a river of liquid and flowing mud on
             water piping, boiler condensate return               the surface of normally dry land areas as
             piping or water piping forming a part                when earth is carried by a current of water
             of a refrigeration or air conditioning               and deposited along the path of the cur-
             system;                                              rent.
         (3) Insulating or refractory material;                   All flooding in a continuous or protracted
         (4) Vehicle, elevator, escalator, con-                   event will constitute a single "flood".
             veyor, hoist or crane;                     4.   "Hazardous Substance" means a substance
         (5) Felt, wire, screen, die, extrusion              declared to be hazardous to health by a gov-
             plate, swing hammer, grinding disc,             ernmental agency.
             cutting blade, non-electrical cable,       5.   "Production Machinery" means:
             chain, belt, rope, clutch plate, brake
             pad, nonmetallic part, or any part or           a.   Production or process machine or appara-
             tool subject to periodic replacement;                tus that processes, forms, cuts, shapes
             or                                                   grinds or conveys raw material, material in
                                                                  process or finished products, and the
         (6) "Production Machinery".                              computers and their peripherals that con-
    d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
         sabotage or vandalism results in an "acci-               tus.
         dent", this insurance applies. However,             b.   Machine or apparatus used for research,
         the War and Military Action Exclusion and                medical, diagnostic, surgical, dental or
         the conditions of this Coverage Part still               pathological purposes, and computers
         apply.                                                   and their peripherals that control or oper-
                                                                  ate such a machine or apparatus.

FA 244 05 11                                                                                     Page 3 of 3
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 98 of 304 PAGEID #: 117
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        TEMPERATURE CHANGE LOSS FORM
This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                         SCHEDULE

                                                                                    Limit of
Loc          Bldg      Description of Perishable Stock                             Insurance      Deductible
1            1         RESTAURANT                                                 150,000          2,500




Per Occurrence Deductible
$500 unless indicated otherwise as follows:
 ¨    $1,000      ¨     $2,500        ¨
                                      X    $    SEE ABOVE

A. Coverage                                                         ered Causes of Loss is deleted in its entirety
                                                                    and replaced by the following:
      For the purposes of this endorsement only:
                                                                    a.   Covered Causes of Loss
      1.   BUILDING AND PERSONAL PROPER-
           TY COVERAGE FORM, SECTION A.                                  Covered Causes of Loss means direct
           COVERAGE, 1. Covered Property is de-                          "loss" from "temperature change" to Cov-
           leted in its entirety and replaced by the                     ered Property unless "loss" is excluded or
           following:                                                    limited in this Coverage Part.
           Covered Property means "perishable                 C. Excluded Causes of Loss
           stock" for which a Limit of Insurance is
           shown in the Schedule of this endorse-                   1.   For the purposes of this endorsement on-
           ment.                                                         ly, BUILDING AND PERSONAL PROP-
                                                                         ERTY COVERAGE FORM, SECTION A.
      2.   BUILDING AND PERSONAL PROPER-                                 COVERAGE, 3. Covered Causes of
           TY COVERAGE FORM, SECTION A.                                  Loss, b. Exclusions does not apply to
           COVERAGE, 2. Property Not Covered                             this endorsement, except as follows:
           is deleted in its entirety and replaced by
           the following:                                                a.   Exclusion (1)(b) Earth Movement;
           Covered Property does not include:                            b.   Exclusion (1)(c) Governmental Ac-
                                                                              tion;
           "Perishable Stock" Not in Buildings
                                                                         c.   Exclusion (1)(d) Nuclear Hazard;
           "Perishable stock" located on buildings, in
           or on vehicles, or otherwise in the open.                     d.   Exclusion (1)(f) War and Military
                                                                              Action;
B. Covered Causes of Loss
                                                                         e.   Exclusion (1)(g) Water; or
      For the purposes of this endorsement only,
      BUILDING AND PERSONAL PROPERTY                                     f.   Exclusion (1)(h) "Fungi", Wet Rot,
      COVERAGE FORM, SECTION A. COVER-                                        Dry Rot, and Bacteria.
      AGE, 3. Covered Causes of Loss, a. Cov-

                                      Includes copyrighted material of Insurance
FA 202 05 16                           Services Office, Inc., with its permission.                    Page 1 of 2
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 99 of 304 PAGEID #: 118
   2.    In addition to Paragraph C.1. of this en-                2.   No other deductible in this Coverage Part
         dorsement, we will not pay for direct                         applies to the Coverages provided by this
         "loss" caused by or resulting from any of                     endorsement.
         the following:
                                                             F.   Duties in the Event of Loss
         a.   The disconnecting of any heating, re-
              frigerating, cooling or humidity control            For the purpose of this endorsement only,
              system from the source of its power;                BUILDING AND PERSONAL PROPERTY
                                                                  COVERAGE FORM, SECTION D. LOSS
         b.   The deactivation of electrical power                CONDITIONS, 3. Duties in the Event of
              caused by the manipulation of any                   Loss or Damage, a.(2) is deleted in its entire-
              switch or other device (on "premis-                 ty and replaced by the following:
              es") used to control the flow of elec-
              trical power or current;                            (2) All claims under this TEMPERATURE
                                                                      CHANGE LOSS FORM should be re-
         c.   The inability of an Electrical Utility                   ported immediately upon occurrence.
              Company or other power source to                         Include a description of the damaged
              provide sufficient power due to:                         "perishable stock". All damaged "per-
              (1) Lack of fuel; or                                     ishable stock" must be available for
                                                                       inspection and verification.
              (2) Governmental order;
                                                             G. Coinsurance
         d.   The inability of a power source at the
              "premises" to provide sufficient pow-               For the purposes of this endorsement only,
              er due to the lack of generating ca-                BUILDING AND PERSONAL PROPERTY
              pacity to meet demand; or                           COVERAGE FORM, SECTION E. ADDI-
                                                                  TIONAL CONDITIONS, 1. Coinsurance does
         e.   Breaking of any glass that is a per-                not apply to the coverage provided by this en-
              manent part of any heating, refrigera-              dorsement.
              tion, cooling or humidity control unit.
                                                             H. Definitions
D. Limits of Insurance
                                                                  For the purposes of this endorsement only,
   For the purposes of this endorsement only,                     BUILDING AND PERSONAL PROPERTY
   BUILDING AND PERSONAL PROPERTY                                 COVERAGE FORM, SECTION G. DEFINI-
   COVERAGE FORM, SECTION B. LIMITS OF                            TIONS is amended to include the following:
   INSURANCE is deleted in its entirety and re-
   placed by the following:                                       1.   "Perishable stock" means personal prop-
                                                                       erty:
   SECTION B. LIMITS OF INSURANCE
                                                                       a.   Preserved and maintained under
   1.    The most we will pay for direct "loss"                             controlled conditions; and
         caused by "temperature change" in any
         one occurrence is the applicable Limit of                     b.   Susceptible to "loss" if the controlled
         Insurance shown in the Schedule of this                            conditions change.
         endorsement.
                                                                  2.   "Temperature change" means:
   2.    The Limit of Insurance is not an additional
         amount of insurance and will not increase                     a.   The fluctuation or total interruption of
         the Limit of Insurance shown in the Decla-                         electrical power, either on or off
         rations for Business Personal Property or                          "premises", resulting from conditions
         "stock". The Limit of Insurance shown in                           beyond your control.
         the Schedule is the most we will pay for
         "loss" caused by "temperature change".                        b.   Mechanical breakdown or mechani-
                                                                            cal failure of any refrigerating or cool-
E. Deductible                                                               ing apparatus or equipment (on
                                                                            "premises") including the blowing of
   For the purposes of this endorsement only,                               any fuse, fuses, or circuit breakers,
   BUILDING AND PERSONAL PROPERTY                                           only while such equipment is at the
   COVERAGE FORM, SECTION C. DEDUCT-                                        "premises".
   IBLE is deleted in its entirety and replaced
   with the following:                                                 c.   Contamination by refrigerant.

   SECTION C. DEDUCTIBLE                                               d.   Damage due to the freezing of "per-
                                                                            ishable stock" that is not meant to be
   1.    We will not pay for direct "loss" in any one                       frozen resulting from the faulty opera-
         occurrence unless the direct "loss" ex-                            tion of any stationary heating plant,
         ceeds the Deductible shown in the                                  when such "perishable stock" is con-
         Schedule of this endorsement. We will                              tained within the building described in
         then pay the amount of direct "loss" in ex-                        the Declarations.
         cess of that Deductible, up to the Limit of
         Insurance shown in that Schedule.

                                     Includes copyrighted material of Insurance
FA 202 05 16                          Services Office, Inc., with its permission.                      Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 100 of 304 PAGEID #: 119

                   BUSINESS INCOME (AND EXTRA EXPENSE)
                              COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
 and what is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the Company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
 NITIONS.

 SECTION A. COVERAGE                                                        cated if that area services or is used
                                                                            to gain access to the described
 Coverage is provided as described and limited be-                          "premises".
 low for one or more of the following options for
 which a Limit of Insurance is shown in the Declara-                    (2) Your personal property in the open
 tions:                                                                     (or in a vehicle or portable storage
                                                                            unit) within 1,000 feet of the building
 a.   "Business Income" including "Rental Value".                           or 1,000 feet of the "premises",
 b.   "Business Income" other than "Rental Value".                          whichever distance is greater.

 c.   "Rental Value".                                         2.   Extra Expense
 If option a. above is selected, the term "Business
 Income" will include "Rental Value". If option c.                 a.   Extra Expense coverage is provided at
                                                                        the "premises" described in the Declara-
 above is selected, the term "Business Income" will
                                                                        tions only if the Declarations show that
 mean "Rental Value" only.
                                                                        "Business Income" coverage applies at
 If Limits of Insurance are shown under more than                       that "premises".
 one of the above options, the provisions of this
 Coverage Part apply separately to each.                           b.   Extra Expense means necessary ex-
                                                                        penses you sustain (as described in Par-
 1.   Business Income                                                   agraphs 2.c., d. and e.) during the "period
                                                                        of restoration" that you would not have
      a.   We will pay for the actual loss of "Busi-                    sustained if there had been no direct
           ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
           essary "suspension" of your "operations"                     from a Covered Cause of Loss.
           during the "period of restoration". The
           "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
           "loss" to property at "premises" which are                   payable "Business Income" "loss", we will
           described in the Declarations and for                        pay expenses (other than the expense to
           which a "Business Income" Limit of Insur-                    repair or replace property as described in
           ance is shown in the Declarations. The                       Paragraph 2.d.) to:
           "loss" must be caused by or result from a
           Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
           "loss" to personal property in the open (or                      of business and to continue "opera-
                                                                            tions" either:
           personal property in a vehicle or portable
           storage unit), the "premises" include the                        (a) At the "premises"; or
           area within 1,000 feet of the building or
           1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
           distance is greater.                                                  temporary locations, including
                                                                                 relocation expenses and costs to
      b.   With respect to the requirements set forth                            equip and operate the replace-
           in the preceding paragraph, if you are a                              ment location or temporary loca-
           tenant and occupy only part of the site at                            tion; or
           which the "premises" are located, for the
           purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
           "premises" is the portion of the building                        ness if you cannot continue "opera-
           which you rent, lease or occupy, includ-                         tions".
           ing:
                                                                   d.   We will also pay expenses to:
           (1) Any area within the building or on the
               site at which the "premises" are lo-                     (1) Repair or replace property; or

                                      Includes copyrighted material of Insurance
 FA 213 05 16                          Services Office, Inc., with its permission.                   Page 1 of 9
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 101 of 304 PAGEID #: 120
          (2) Research, replace or restore the lost                   sulting from any Covered Cause of Loss
              information on damaged "valuable                        to:
              papers and records";
                                                                      (1) New buildings or structures, whether
          but only to the extent this payment reduc-                       complete or under construction;
          es the otherwise payable "Business In-
          come" "loss". If any property obtained for                  (2) Alterations or additions to existing
          temporary use during the "period of resto-                       buildings or structures; and
          ration" remains after the resumption of                     (3) Machinery, equipment, supplies or
          normal "operations", the amount we will                          building materials located on or with-
          pay under this Coverage Form will be re-                         in 1,000 feet of the "premises" and:
          duced by the salvage value of that prop-
          erty.                                                            (a) Used in the construction, altera-
                                                                                tions or additions; or
     e.   Extra Expense as described in Para-
          graphs 2.a. thru 2.d. does not apply to                          (b) Incidental to the occupancy of
          "loss" to Covered Property as described                               new buildings.
          in the BUILDING AND PERSONAL
          PROPERTY COVERAGE FORM.                                     If such direct "loss" delays the start of
                                                                      "operations", the "period of restoration"
3.   Covered Causes of Loss                                           for "Business Income" coverage will begin
                                                                      on the date "operations" would have be-
     See BUILDING AND PERSONAL PROPER-                                gun if the direct "loss" had not occurred.
     TY COVERAGE FORM, SECTION A. COV-
     ERAGE, 3. Covered Causes of Loss.                            b. Civil Authority
                                                                      When a Covered Cause of Loss causes
4.   Limitation for Electronic Data
                                                                      direct damage to property other than
     a.   Coverage for "Business Income" does not                     Covered Property at the "premises", we
          apply when a "suspension" of "opera-                        will pay for the actual loss of "Business
          tions" is caused by destruction or corrup-                  Income" you sustain and necessary Extra
          tion of "electronic data", or any "loss" to                 Expense you sustain caused by action of
          "electronic data", except as provided un-                   civil authority that prohibits access to the
          der SECTION A. COVERAGE, 5. Addi-                           "premises", provided that both of the fol-
          tional Coverages, d. Interruption of                        lowing apply:
          Computer Operations.
                                                                      (1) Access to the area immediately sur-
     b.   Coverage for Extra Expense does not ap-                          rounding the damaged property is
          ply when action is taken to avoid or mini-                       prohibited by civil authority as a re-
          mize a "suspension" of "operations"                              sult of the damage; and
          caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                  (2) The action of civil authority is taken in
                                                                           response to dangerous physical con-
          tronic data", except as provided under
                                                                           ditions resulting from the damage or
          SECTION A. COVERAGE, 5. Additional
                                                                           continuation of the Covered Cause of
          Coverages, d. Interruption of Comput-
                                                                           Loss that caused the damage, or the
          er Operations.
                                                                           action is taken to enable a civil au-
     c.   This Limitation does not apply when                              thority to have unimpeded access to
          "loss" to "electronic data" involves only                        the damaged property.
          "electronic data" which is integrated in
                                                                      Civil Authority coverage for "Business In-
          and operates or controls a building's ele-
          vator, lighting, heating, ventilation, air                  come" will begin immediately after the
          conditioning or security system.                            time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
                                                                      apply for a period of up to 30 consecutive
5.   Additional Coverages                                             days from the date on which such cover-
     The Additional Coverages in Paragraphs 5.a.                      age began.
     through 5.e. are included within and not addi-
                                                                      Civil Authority coverage for Extra Ex-
     tional "Business Income" and Extra Expense                       pense will begin immediately after the
     Limits of Insurance.                                             time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
     a.   Alterations and New Buildings                               end 30 consecutive days after the date of
          We will pay for the actual loss of "Busi-                   that action; or when your Civil Authority
          ness Income" you sustain and necessary                      coverage for "Business income" coverage
          Extra Expense you sustain due to direct                     ends, whichever is later.
          "loss" at the "premises" caused by or re-
                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                      Page 2 of 9
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 102 of 304 PAGEID #: 121
     c. Extended Business Income                                              (ii) 60 consecutive days after
                                                                                  the    date   determined     in
        (1) "Business   Income"        Other   Than                               c.(2)(a) above.
            "Rental Value"
                                                                     However, Extended Business Income
            If the necessary "suspension" of your                    does not apply to loss of "Rental Value"
            "operations" produces a "Business                        sustained as a result of unfavorable busi-
            Income" "loss" payable under this                        ness conditions caused by the impact of
            Coverage Part, we will pay for the ac-                   the Covered Cause of Loss in the area
            tual loss of "Business Income" you                       where the "premises" are located.
            sustain during the period that:
                                                                     Loss of "Rental Value" must be caused by
            (a) Begins on the date property (ex-                     direct "loss" at the described "premises"
                cept "finished stock") is actually                   caused by or resulting from any Covered
                repaired, rebuilt or replaced and                    Cause of Loss.
                "operations" are resumed; and
                                                                d.   Interruption of Computer Operations
            (b) Ends on the earlier of:
                                                                     (1) Subject to all provisions of this Addi-
                (i) The date you could restore                           tional Coverage - Interruption of
                     your "operations", with rea-                        Computer Operations, you may ex-
                     sonable speed, to the level                         tend the insurance that applies to
                     which would generate the                            "Business Income" and Extra Ex-
                     "Business Income" amount                            pense to apply to a "suspension" of
                     that would have existed if no                       "operations" caused by an interrup-
                     direct "loss" had occurred; or                      tion in computer operations due to
                (ii) 60 consecutive days after                           destruction or corruption of "electron-
                     the   date    determined     in                     ic data" due to a Covered Cause of
                     c.(1)(a) above.                                     Loss. This Additional Coverage - In-
                                                                         terruption of Computer Operations
            However, Extended Business Income                            does not apply when "loss" to "elec-
            does not apply to loss of "Business                          tronic data" only involves "loss" to
            Income" sustained as a result of un-                         "electronic data" which is integrated
            favorable business conditions caused                         in and operates or controls a build-
            by the impact of the Covered Cause                           ing's elevator, lighting, heating, venti-
            of Loss in the area where the "prem-                         lation, air conditioning or security
            ises" are located.                                           system.
            Loss of "Business Income" must be                        (2) The Covered Causes of Loss include
            caused by direct "loss" at the "prem-                        a virus, harmful code or similar in-
            ises" caused by or resulting from any                        struction introduced into or enacted
            Covered Cause of Loss.                                       on a computer system (including
                                                                         "electronic data") or a network to
        (2) "Rental Value"                                               which it is connected, designed to
            If the necessary "suspension" of your                        damage or destroy any part of the
            "operations" produces a "Rental Val-                         system or disrupt its normal opera-
            ue" loss payable under this Coverage                         tion. But there is no coverage for an
            Part, we will pay for the actual loss of                     interruption related to manipulation of
            "Rental Value" you sustain during the                        a computer system (including "elec-
            period that:                                                 tronic data") by any employee, in-
                                                                         cluding a temporary or leased em-
            (a) Begins on the date property is                           ployee, or by an entity retained by
                actually repaired, rebuilt or re-                        you or for you to inspect, design, in-
                placed and tenantability is re-                          stall, maintain, repair or replace that
                stored; and                                              system.
            (b) Ends on the earlier of:                              (3) The most we will pay under this Addi-
                                                                         tional Coverage - Interruption of
                (i) The date you could restore                           Computer Operations is $2,500 for
                     tenant occupancy, with rea-                         all "loss" sustained and expense sus-
                     sonable speed, to the level                         tained in any "coverage term", re-
                     which would generate the                            gardless of the number of interrup-
                     "Rental Value" that would                           tions or the number of "premises", lo-
                     have existed if no direct                           cations or computer systems in-
                     "loss" had occurred; or                             volved. If loss payment relating to the
                                                                         first interruption does not exhaust this

                                   Includes copyrighted material of Insurance
 FA 213 05 16                       Services Office, Inc., with its permission.                     Page 3 of 9
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 103 of 304 PAGEID #: 122
                amount, then the balance is available                   (2) Buildings you newly purchase or be-
                for "loss" or expense sustained as a                        come required to insure by written
                result of subsequent interruptions in                       contract; or
                that "coverage term". A balance re-
                maining at the end of a "coverage                       (3) Leased buildings or space therein
                term" does not increase the amount                          that you are not required to insure.
                of insurance in the next "coverage                          Such lease must be for a period of 12
                term". With respect to any interrup-                        consecutive months or longer.
                tion which begins in one "coverage                      This does not apply to property situated at
                term" and continues or results in ad-                   trade shows, fairs or exhibitions.
                ditional "loss" or expense in that sub-
                sequent "coverage term", all "loss"                b.   The most we will pay in total for "Business
                and expense is deemed to be sus-                        Income" and Extra Expense "loss" under
                tained in the "coverage term" in                        this Coverage Extension is $100,000 at
                which the interruption began.                           each location described in Paragraph 6.a.
          (4) This Additional Coverage - Interrup-                 c.   Insurance under this Coverage Extension
              tion in Computer Operations does                          will end when any of the following first oc-
                not apply to "loss" sustained or ex-                    curs:
                pense sustained after the end of the
                "period of restoration", even if the                    (1) This policy expires;
                amount of insurance stated in Para-                     (2) 90 days pass from the date you
                graph d.(3) of this Additional Cover-                       begin construction on that part of the
                age has not been exhausted.                                 building that would qualify as Cov-
     e.   Ingress and Egress                                                ered Property;

          We will pay for the actual loss of "Busi-                     (3) 90 days pass from the date you pur-
          ness Income" you sustain and necessary                            chase, lease, or become contractual-
          Extra Expense you sustain caused by the                           ly required to insure property de-
          prevention of existing ingress or egress at                       scribed in Paragraphs 6.a.(2) and (3);
          a "premises" shown in the Declarations                            or
          due to direct "loss" by a Covered Cause                       (4) You report values to us when you
          of Loss at a location contiguous to such                          acquire your new building or busi-
          "premises". However, coverage does not                            ness personal property.
          apply if ingress or egress from the "prem-
          ises" is prohibited by civil authority.                  We will charge you additional premium for
                                                                   values reported from the date you purchase or
          Ingress and egress coverage for "Busi-                   lease the property or begin construction on
          ness Income" will begin immediately after                that part of the building that would qualify as
          the time of the direct "loss" and will con-              Covered Property.
          tinue for a period up to 30 consecutive
          days.                                               SECTION B. LIMITS OF INSURANCE
          Ingress and egress coverage for Extra               The most we will pay for "loss" in any one occur-
          Expense will begin at time of the direct            rence is the applicable Limit of Insurance shown in
          "loss" and will continue for 30 consecutive         the Declarations.
          days or whenever your Ingress and
          Egress "business income" coverage                   SECTION C. LOSS CONDITIONS
          ends, whichever occurs first.                       The following conditions apply in addition to the
6.   Coverage Extension                                       COMMON POLICY CONDITIONS and the COM-
                                                              MERCIAL PROPERTY CONDITIONS.
     The limit applicable to the Coverage Extension
     is in addition to the Limit of Insurance. SEC-           1.   Appraisal
     TION D. ADDITIONAL CONDITION, 1. Coin-                        If we and you disagree on the amount of
     surance does not apply to this Coverage Ex-                   "Business Income" or Extra Expense "loss",
     tension.                                                      either may make written demand for an ap-
     Newly Purchased or Leased Locations                           praisal of the "loss". In this event, each party
                                                                   will select a competent and impartial apprais-
     a.   You may extend your "Business Income"                    er.
          and Extra Expense coverages to apply to
          property located at:                                     The two appraisers will select an umpire. If
                                                                   they cannot agree, either may request that se-
          (1) New buildings or additions while be-                 lection be made by a judge of a court having
                ing built on a "premises";                         jurisdiction. The appraisers will state separate-

                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                    Page 4 of 9
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 104 of 304 PAGEID #: 123
      ly the amount of "Business Income" or Extra                            your "operations" as quickly as pos-
      Expense "loss". If they fail to agree, they will                       sible.
      submit their differences to the umpire. A deci-
      sion agreed to by any two will be binding.                    b.   We may examine any insured under oath,
      Each party will:                                                   while not in the presence of any other in-
                                                                         sured and at such times as may be rea-
      a.   Pay its chosen appraiser; and                                 sonably required, about any matter relat-
                                                                         ing to this insurance or the claim, includ-
      b.   Bear the other expenses of the appraisal                      ing an insured's books and records. In the
           and umpire equally.                                           event of an examination, an insured's an-
      If there is an appraisal, we will still retain our                 swers must be signed.
      right to deny the claim.                                 3.   Loss Determination
 2.   Duties in the Event of Loss                                   a.   The amount of "Business Income" "loss"
      a.   You must see that the following are done                      will be determined based on:
           in the event you have a "Business In-                         (1) The Net Income of the business be-
           come" or Extra Expense "loss":                                    fore the direct "loss" occurred;
           (1) Notify the police if a law may have                       (2) The likely Net Income of the business
               been broken.                                                  if no direct "loss" had occurred, but
           (2) Give us prompt notice of the direct                           not including any Net Income that
               "loss". Include a description of the                          would likely have been earned as a
               property involved.                                            result of an increase in the volume of
                                                                             business due to favorable business
           (3) As soon as possible, give us a de-                            conditions caused by the impact of
               scription of how, when, and where                             the Covered Cause of Loss on cus-
               the direct "loss" occurred.                                   tomers or on other businesses;
           (4) Take all reasonable steps to protect                      (3) The operating expenses, including
               the Covered Property from further                             payroll expenses, necessary to re-
               damage, and keep a record of your                             sume "operations" with the same
               expenses necessary to protect the                             quality of service that existed just be-
               Covered Property, for consideration                           fore the direct "loss"; and
               in the settlement of the claim. This
               will not increase the Limit of Insur-                     (4) Other relevant sources of infor-
               ance. However, we will not pay for                            mation, including:
               any subsequent "loss" resulting from                          (a) Your financial records and ac-
               a cause of loss that is not a Covered                              counting procedures;
               Cause of Loss. Also, if feasible, set
               the damaged property aside and in                             (b) Bills, invoices and other vouch-
               the best possible order for examina-                               ers; and
               tion.
                                                                             (c) Deeds, liens or contracts.
           (5) As often as may be reasonably re-
               quired, permit us to inspect the prop-               b.   The amount of Extra Expense will be de-
               erty proving the "loss" and examine                       termined based on:
               your books and records.                                   (1) All expenses that exceed the normal
               Also permit us to take samples of                             operating expenses that would have
               damaged and undamaged property                                been sustained by "operations" dur-
               for inspection, testing and analysis,                         ing the "period of restoration" if no di-
               and permit us to make copies from                             rect "loss" had occurred. We will de-
               your books and records.                                       duct from the total of such expenses:

           (6) Send us a signed, sworn proof of                              (a) The salvage value that remains
               loss containing the information we                                 of any property bought for tem-
               request to investigate the claim. You                              porary use during the "period of
               must do this within 60 days after our                              restoration", once "operations"
               request. We will supply you with the                               are resumed; and
               necessary forms.                                              (b) Any Extra Expense that is paid
           (7) Cooperate with us in the investigation                             for by other insurance, except
               or settlement of the claim.                                        for insurance that is written sub-
                                                                                  ject to the same plan, terms,
           (8) If you intend to continue your busi-                               conditions and provisions as this
               ness, you must resume all or part of                               insurance; and
                                       Includes copyrighted material of Insurance
 FA 213 05 16                           Services Office, Inc., with its permission.                     Page 5 of 9
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 105 of 304 PAGEID #: 124
          (2) Necessary expenses that reduce the                 Instead, we will determine the most we will
              "Business Income" "loss" that other-               pay using the following steps:
              wise would have been incurred.
                                                                 1.   Multiply the Net Income and operating
     c.   Resumption of Operations                                    expense for the 12 months following the
                                                                      inception, or last previous anniversary
          We will reduce the amount of your:                          date, of this Coverage Part by the Coin-
          (1) "Business Income" "loss", other than                    surance percentage;
              Extra Expense to the extent you can                2.   Divide the Limit of Insurance for the de-
              resume your "operations", in whole or                   scribed "premises" by the figure deter-
              in part, by using damaged or undam-                     mined in Step 1.; and
              aged property (including merchan-
              dise or stock) at the "premises" or                3.   Multiply the total amount of "loss" by the
              elsewhere.                                              figure determined in Step 2.
          (2) Extra Expense "loss" to the extent                 We will pay the amount determined in Step 3.
              you can return "operations" to normal              or the limit of insurance, whichever is less. For
              and discontinue such Extra Expense.                the remainder, you will either have to rely on
                                                                 other insurance or absorb the loss yourself.
     d.   If you do not resume "operations", or do
          not resume "operations" as quickly as                  In determining operating expenses for the
          possible, we will pay based on the length              purpose of applying the Coinsurance condi-
          of time it would have taken to resume                  tion, the following expenses, if applicable,
          "operations" as quickly as possible.                   shall be deducted from the total of all operat-
                                                                 ing expenses:
4.   Loss Payment
                                                                 1.   Prepaid freight - outgoing;
     We will pay for insured "loss" within 30 days
     after we receive the sworn proof of loss, if you            2.   Returns and allowances;
     have complied with all of the terms of this
     Coverage Part and:                                          3.   Discounts;

     a.   We have reached agreement with you on                  4.   Bad debts;
          the amount of "loss"; or                               5.   Collection expenses;
     b.   An appraisal award has been made.                      6.   Cost of raw stock and factory supplies
SECTION D. ADDITIONAL CONDITION                                       consumed    (including   transportation
                                                                      charges);
1.   Coinsurance
                                                                 7.   Cost of merchandise sold (including
     If a Coinsurance percentage is shown in the                      transportation charges);
     Declarations, the following condition applies in
     addition to the COMMON POLICY CONDI-                        8.   Cost of other supplies consumed (includ-
     TIONS and the COMMERCIAL PROPERTY                                ing transportation charges);
     CONDITIONS.                                                 9.   Cost of services purchased from outsid-
     We will not pay the full amount of any "Busi-                    ers (not employees) to resell, that do not
     ness Income" "loss" if the Limit of Insurance                    continue under contract;
     for "Business Income" is less than:                         10. Power, heat and refrigeration expenses
     a.   The Coinsurance percentage shown for                        that do not continue under contract (if
          "Business Income" in the Declarations;                      Form CP 15 11 is attached);
          times                                                  11. All payroll expenses or the amount of
     b.   The sum of:                                                payroll expense excluded (if Form FA 465
                                                                      is attached); and
          (1) The Net Income (Net Profit or Loss
              before income taxes), and                          12. Special deductions for mining properties
                                                                      (royalties unless specifically included in
          (2) Operating expenses, including pay-                      coverage; actual depletion commonly
              roll expenses,                                          known as unit or cost depletion - not per-
                                                                      centage depletion; welfare and retirement
          that would have been earned or incurred                     fund charges based on tonnage; hired
          (had no direct "loss" occurred) by your                     trucks).
          "operations" at the "premises" for the 12              Example No. 1 (Underinsurance):
          months following the inception, or last
          previous anniversary date, of this Cover-              When:       The Net Income and operating
          age Part (whichever is later).                                     expenses for the 12 months follow-

                                    Includes copyrighted material of Insurance
FA 213 05 16                         Services Office, Inc., with its permission.                    Page 6 of 9
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 106 of 304 PAGEID #: 125
                  ing the inception, or last previous                   (2) The Limit of Insurance shown in the
                  anniversary date of this Coverage                         Declarations.
                  Part at "premises" would have
                  been $400,000.                              2.   Monthly Limit of Indemnity
      The Coinsurance percentage is              50%               a.   SECTION D. ADDITIONAL CONDI-
                                                                        TIONS, 1. Coinsurance does not apply
      The Limit of Insurance Is              $150,000                   to this Coverage Part at the "premises" to
      "Business Income" "loss" is             $80,000                   which this Optional Coverage applies.

      Step 1:     $400,000 X 50% = $200,000                        b.   The most we will pay for "Business In-
                  (the minimum amount of insurance                      come" "loss" in each period of 30 consec-
                  to meet your Coinsurance re-                          utive days after the beginning of the "pe-
                  quirements)                                           riod of restoration" is:

      Step 2:     $150,000 ÷ $200,000 = .75                             (1) The Limit of Insurance; multiplied by
      Step 3:     $ 80,000 X .75 = $60,000                              (2) The fraction shown in the Declara-
                                                                            tions for this Optional Coverage.
      We will pay no more than $60,000. The re-
      maining $20,000 is not covered.                              Example:
      Example No. 2 (Adequate Insurance):                          When:      The "Business Income" Limit of In-
                                                                              surance is $120,000
      When: The Net Income and operating ex-
            penses for the 12 months following                                The fraction shown in the Declara-
            the inception, or last previous anni-                             tions for this Optional Coverage is
            versary date of this Coverage Part at                             1/4
            the "premises" would have been
                                                                              The most we will pay for "loss" in
            $400,000.
                                                                              each period of 30 consecutive days
      The Coinsurance percentage is              50%                          is: $120,000 X 1/4 = $30,000.
      The Limit of Insurance Is              $200,000              If, in this example, the actual amount of "Busi-
                                                                   ness Income" "loss" is:
      "Business Income" "loss" is             $80,000
                                                                   Days               1-30                 $40,000
      The minimum amount of insurance to meet                      Days              31-60                  20,000
      your Coinsurance requirement is $200,000                     Days              61-90                  30,000
      ($400,000 x 50%). Therefore, the Limit of In-                                                        $90,000
      surance in this example is adequate and no
      penalty applies. We will pay no more than                    We will pay:
      $80,000 (amount of "loss").                                  Days               1-30                 $30,000
      This condition does not apply to Extra Ex-                   Days              31-60                  20,000
      pense.                                                       Days              61-90                  30,000
                                                                                                           $80,000
 SECTION E. OPTIONAL COVERAGES
                                                                   The remaining $10,000 is not covered.
 If shown as applicable in the Declarations, the fol-
 lowing Optional Coverages apply separately to                3.   Business Income Agreed Value
 each item.                                                        a.   To activate this Optional Coverage:
 1.   Maximum Period of Indemnity                                       (1) A Business Income Report/Work
                                                                            Sheet must be on file with the Com-
      a.   SECTION D. ADDITIONAL CONDI-
                                                                            pany and must show financial data
           TIONS, 1. Coinsurance does not apply
                                                                            for your "operations":
           to this Coverage Part at the "premises" to
           which this Optional Coverage applies.                            (a) During the 12 months prior to
                                                                                  the date of the Work Sheet; and
      b.   The most we will pay in total for "Business
           Income" and Extra Expense "loss" is the                          (b) Estimated for the 12 months
           lesser of:                                                             immediately following the incep-
                                                                                  tion of this Optional Coverage.
           (1) The amount of "Business Income"
                and Extra Expense "loss" sustained                      (2) The Declarations must indicate that
                during the 120 days immediately fol-                        the Business Income Agreed Value
                lowing the beginning of the "period of                      Optional Coverage applies. The
                restoration"; or                                            "Business Income" Limit of Insurance
                                                                            indicated on the Declarations should


                                      Includes copyrighted material of Insurance
 FA 213 05 16                          Services Office, Inc., with its permission.                   Page 7 of 9
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 107 of 304 PAGEID #: 126
               be at least equal to the Agreed Val-                  b.    Continuing normal operating expenses
               ue, which is determined by:                                 sustained, including payroll.
               (a) The      Coinsurance percentage
                                                              2.    "Computer programs" means a set of related
                    shown in the Declarations; mul-                 electronic instructions which direct the opera-
                    tiplied by
                                                                    tions and functions of a computer or device
               (b) The amount of Net Income and                     connected to it, which enable the computer or
                    Operating Expenses for the fol-                 device to receive, process, store, retrieve or
                    lowing 12 months you report on                  send data.
                    the Work Sheet.
                                                              3.    "Coverage term" means the following individ-
     b.    Except as noted in c. below, the ADDI-                   ual increment, or if a multi-year policy period,
           TIONAL CONDITION Coinsurance is                          increments, of time, which comprise the policy
           suspended until the expiration date of this              period of this Coverage Part:
           Coverage Part.
                                                                    a.    The year commencing on the Effective
     c.    We will reinstate the ADDITIONAL CON-                          Date of this Coverage Part at 12:01 A.M.
           DITION Coinsurance automatically if you                        standard time at your mailing address
           do not submit a new Work Sheet and                             shown in the Declarations, and if a multi-
           Agreed Value:                                                  year policy period, each consecutive an-
                                                                          nual period thereafter, or portion thereof if
           (1) When you request a change in your
                                                                          any period is for a period of less than 12
               "Business Income" Limit of Insur-
               ance; or                                                   months, constitute individual "coverage
                                                                          terms". The last "coverage term" ends at
           (2) When you request the coinsurance                           12:00 A.M. standard time at your mailing
               percentage be changed on the Work                          address shown in the Declarations on the
               Sheet.                                                     earlier of:

     d.    If the "Business Income" Limit of Insur-                       (1) The day the policy period shown in
           ance is less than the Agreed Value, we                             the Declarations ends; or
           will not pay more of any loss than the
           amount of loss multiplied by:                                  (2) The day the policy to which this Cov-
                                                                              erage Part is attached is terminated
           (1) The "Business Income" Limit of In-                             or cancelled.
               surance; divided by
                                                                    b.    However, if after the issuance of this
           (2) The Agreed Value.                                          Coverage Part, any "coverage term" is
                                                                          extended for an additional period of less
     Example:                                                             than 12 months, that additional period of
     When:      The Limit of Insurance is $100,000                        time will be deemed to be part of the last
                                                                          preceding "coverage term".
                The Agreed Value is $200,000
                                                              4.    "Electronic data" means information, facts or
                "Business Income" "loss" is $80,000                 "computer programs" stored as or on, created
     Step (a): $100,000 ÷ $200,000 = .50                            or used on, or transmitted to or from computer
                                                                    software (including systems and applications
     Step (b): .50 X $80,000 = $40,000                              software), on hard or floppy disks, CD-ROMs,
     We will pay $40,000. The remaining $40,000                     tapes, drives, cells, data processing devices
     is not covered.                                                or any other repositories of computer software
                                                                    which are used with electronically controlled
                                                                    equipment.
4.   Extended Period of Indemnity
     In SECTION A. COVERAGE, 5. Additional                     5.   "Finished stock" means stock you have
     Coverages, c. Extended Business Income,                        manufactured.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the                  "Finished stock" also includes whiskey and al-
     Declarations for this Optional Coverage.                       coholic products being aged, unless there is a
                                                                    coinsurance percentage shown for "Business
SECTION F. DEFINITIONS                                              Income" in the Declarations.
1.   "Business Income" means the:                                   "Finished stock" does not include stock you
                                                                    have manufactured that is held for sale on the
      a.    Net income (Net Profit or Loss before in-               "premises" of any retail outlet insured under
            come taxes) that would have been                        this Coverage Part.
            earned or incurred; and


                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                       Page 8 of 9
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 108 of 304 PAGEID #: 127
 6    "Loss" means accidental physical loss or acci-                property, or the environment regardless of
      dental physical damage.                                       whether injury or damage is caused directly or
                                                                    indirectly by the "pollutants" and whether:
 7.   "Operations" means:
                                                                    a.   You are regularly or otherwise engaged in
      a.   Your business activities occurring at the                     activities which taint or degrade the envi-
           "premises"; and                                               ronment; or
      b.   The tenantability of the "premises", if cov-             b.   You use, generate or produce the "pollu-
           erage for "Business Income" including                         tant".
           "Rental Value" or "Rental Value" applies.
                                                               10. "Premises" means the Locations and Build-
 8.   "Period of restoration" means the period of                   ings described in the Declarations.
      time that:
                                                               11. "Rental Value" means "Business Income" that
      a.   Begins at the time of direct "loss".                     consists of:
      b.   Ends on the earlier of:                                  a.   Net income (Net Profit or Loss before in-
           (1) The date when the property at the                         come taxes) that would have been earned
               "premises" should be repaired, rebuilt                    or incurred as rental income from tenant
               or replaced with reasonable speed                         occupancy of the "premises" described in
               and similar quality; or                                   the Declarations as furnished and
                                                                         equipped by you, including fair rental val-
           (2) The date when business is resumed                         ue of any portion of the "premises" which
               at a new permanent location.                              is occupied by you; and
      c.   "Period of restoration" does not include                 b.   Continuing normal operating expenses
           any increased period required due to the                      incurred in connection with that "premis-
           enforcement of or compliance with any                         es", including:
           ordinance or law that:
                                                                         (1) Payroll; and
           (1) Regulates the construction, use or
               repair, or requires the tearing down                      (2) The amount of charges, which are
               of any property; or                                           the legal obligation of the tenant(s)
                                                                             but would otherwise be your obliga-
           (2) Requires any insured or others to                             tions.
               test for, monitor, clean up, remove,
               contain, treat, detoxify or neutralize,         12. "Suspension" means:
               or in any way respond to or assess                   a.   The slowdown or cessation of your busi-
               the effects of "pollutants".                              ness activities; and
      d.   The expiration date of the Coverage Part                 b.   That a part or all of the "premises" is ren-
           will not cut short the "period of restora-                    dered untenantable if coverage for "Busi-
           tion".                                                        ness Income" including "Rental Value" or
 9.   "Pollutants" means any solid, liquid, gaseous                      "Rental Value" applies.
      or thermal irritant or contaminant, including            13. "Valuable papers and records" means in-
      smoke, vapor, soot, fumes, acids, alkalis, as-                scribed, printed or written documents, manu-
      bestos, chemicals, petroleum, petroleum                       scripts or records, including abstracts, books,
      products and petroleum by-products, and                       card index systems, deeds, drawings, films,
      waste. Waste includes materials to be recy-                   maps, mortgages, or proprietary information.
      cled, reconditioned or reclaimed. "Pollutants"                But "valuable papers and records" does not
      include but are not limited to substances                     mean "money" or "securities" or "electronic
      which are generally recognized in industry or                 data", including the materials on which the
      government to be harmful or toxic to persons,                 "electronic data" is recorded.




                                       Includes copyrighted material of Insurance
 FA 213 05 16                           Services Office, Inc., with its permission.                    Page 9 of 9
   Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 109 of 304 PAGEID #: 128




                  THE CINCINNATI                      INSURANCE COMPANY
                                            A Stock Insurance Company


                  COMMERCIAL GENERAL LIABILITY COVERAGE
                           PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: ECP 055 77 79
 Named Insured is the same as it appears in the Common Policy Declarations
 LIMITS OF INSURANCE
  EACH OCCURRENCE LIMIT                                         $ 1,000,000
  GENERAL AGGREGATE LIMIT                                       $ 2,000,000
  PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                 $ 2,000,000
  PERSONAL & ADVERTISING INJURY LIMIT                           $ 1,000,000              ANY ONE PERSON OR
                                                                                         ORGANIZATION
  DAMAGE TO PREMISES RENTED TO YOU LIMIT                                                 ANY ONE
  $100,000 limit unless otherwise indicated herein:             $ 1,000,000              PREMISES
  MEDICAL EXPENSE LIMIT
  $5,000 limit unless otherwise indicated herein:               $ SEE GCP203             ANY ONE PERSON



        CLASSIFICATION           CODE       PREMIUM                 RATE                    ADVANCE PREMIUM
                                  NO.        BASE
                                          A - Area          Products /       All Other    Products /     All Other
                                          B - Payroll       Completed                     Completed
                                          C - Gross Sales   Operations                    Operations
                                          D - Units
                                          E - Other
LOC. 1 - OH
FAMILY-STYLE RESTAURANTS 03013 C 300,000                           .122         1.058             37             317

LOC. 2 - OH
BISTROS, BRASSERIES AND         03004 C 2,130,000                  .080           .744          170           1,585
CAFES

LOC. 3 - OH
BISTROS, BRASSERIES AND         03004 C 1,416,000                  .080           .744          113           1,054
CAFES

LOC. 4 - OH
BISTROS, BRASSERIES AND         03004 C 3,406,000                  .080           .744          272           2,534
CAFES

LOC. 5 - OH
BISTROS, BRASSERIES AND         03004 C 2,590,000                  .080           .744          207           1,927
CAFES

LOC. 6 - OH
BISTROS, BRASSERIES AND         03004 C 636,000                    .080           .744            51             473
CAFES

LOC. 7 - OH
BAKERIES                        03078 C 50,000                     .094           .145             5                 7

LOC. 8 - OH
BAKERIES                        03078 C 20,000                     .094           .288             2                 6

     GA 532 07 08                           ECP 055 77 79                                       Page 1 of 2
   Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 110 of 304 PAGEID #: 129

       CLASSIFICATION             CODE        PREMIUM                RATE                      ADVANCE PREMIUM
                                   NO.         BASE
                                           A - Area          Products /     All Other        Products /       All Other
                                           B - Payroll       Completed                       Completed
                                           C - Gross Sales   Operations                      Operations
                                           D - Units
                                           E - Other

BROADENED COVERAGE               20291                                           2.5%                                 219

BI EXCEPTIONS TO                 20410                                                  2%                            158
POLLUTANT EXCLUSION
 The General Liability Coverage Part is subject to an
 annual minimum premium.
                                                                 TOTAL ANNUAL PREMIUM               $ 9,137
 FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:
 GA101    12/04      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 GCP203   09/17      CINCIPAK™ COMMERCIAL GENERAL LIABILITY BROADENED ENDORSEMENT
 CG2407   01/96      PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED
 GA216OH  03/10      OHIO LIABILITY COVERAGE ENHANCEMENT
 GA3024   05/14      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                     INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
                     INJURY EXCEPTION
 GA478    12/04      BODILY INJURY EXCEPTIONS TO POLLUTANT EXCLUSION
 GCP201   05/11      CINCIPAK™ COMMERCIAL GENERAL LIABILITY AMENDATORY ENDORSEMENT




    GA 532 07 08                             ECP 055 77 79                                         Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 111 of 304 PAGEID #: 130

           COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 Various provisions in this Coverage Part restrict                      SUPPLEMENTARY PAYMENTS - COV-
 this insurance. Read the entire Coverage Part                          ERAGES A AND B.
 carefully to determine rights, duties and what is
 and is not covered.                                               b.   This insurance applies to "bodily injury"
                                                                        and "property damage" only if:
 Throughout this Coverage Part the words "you"
 and "your" refer to the Named Insured shown in                         (1) The "bodily injury" or "property dam-
 the Declarations, and any other person or organi-                          age" is caused by an "occurrence"
 zation qualifying as a Named Insured under this                            that takes place in the "coverage ter-
 Coverage Part. The words "we", "us" and "our"                              ritory";
 refer to the Company providing this insurance.                         (2) The "bodily injury" or "property dam-
 The word "insured" means any person or organi-                             age" occurs during the policy period;
 zation qualifying as such under SECTION II - WHO                           and
 IS AN INSURED.                                                         (3) Prior to the "coverage term" in which
 Other words and phrases that appear in quotation                           "bodily injury" or "property damage"
 marks have special meaning. Refer to SECTION                               occurs, you did not know, per Para-
 V - DEFINITIONS.                                                           graph 1.d. below, that the "bodily in-
                                                                            jury" or "property damage" had oc-
 SECTION I - COVERAGES                                                      curred or had begun to occur, in
                                                                            whole or in part.
 COVERAGE A. BODILY INJURY AND PROP-
 ERTY DAMAGE LIABILITY                                             c.   "Bodily injury" or "property damage"
                                                                        which:
 1.   Insuring Agreement
                                                                        (1) Occurs during the "coverage term";
      a.   We will pay those sums that the insured                          and
           becomes legally obligated to pay as
           damages because of "bodily injury" or                        (2) Was not, prior to the "coverage
           "property damage" to which this insur-                           term", known by you, per Paragraph
           ance applies. We will have the right and                         1.d. below, to have occurred;
           duty to defend the insured against any
           "suit" seeking those damages. However,                       includes any continuation, change or re-
           we will have no duty to defend the in-                       sumption of that "bodily injury" or "prop-
           sured against any "suit" seeking dam-                        erty damage" after the end of the "cover-
           ages for "bodily injury" or "property dam-                   age term" in which it first became known
           age" to which this insurance does not                        by you.
           apply. We may, at our discretion, investi-              d.   You will be deemed to know that "bodily
           gate any "occurrence" and settle any                         injury" or "property damage" has oc-
           claim or "suit" that may result. But:                        curred at the earliest time when any
           (1) The amount we will pay for damages                       "authorized representative":
               is limited as described in SECTION                       (1) Reports all, or any part, of the "bodily
               III - LIMITS OF INSURANCE; and                               injury" or "property damage" to us or
           (2) Our right and duty to defend ends                            any other insurer;
               when we have used up the applica-                        (2) Receives a written or verbal demand
               ble limit of insurance in the payment                        or claim for damages because of the
               of judgments or settlements under                            "bodily injury" or "property damage";
               SECTION I - COVERAGES, COV-
               ERAGE A. BODILY INJURY AND                               (3) First observes, or reasonably should
               PROPERTY DAMAGE LIABILITY;                                   have first observed, the "bodily in-
               SECTION I - COVERAGES, COV-                                  jury" or "property damage";
               ERAGE B. PERSONAL AND AD-
               VERTISING INJURY LIABILITY; or                           (4) Becomes aware, or reasonably
               medical expenses under SECTION I                             should have become aware, by any
               - COVERAGES, COVERAGE C.                                     means other than as described in (3)
               MEDICAL PAYMENTS.                                            above, that "bodily injury" or "prop-
                                                                            erty damage" had occurred or had
           No other obligation or liability to pay sums                     begun to occur; or
           or perform acts or services is covered
           unless expressly provided for under                          (5) Becomes aware, or reasonably
                                                                            should have become aware, of a

                                    Includes copyrighted material of Insurance
 GA 101 12 04                        Services Office, Inc., with its permission.                     Page 1 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 112 of 304 PAGEID #: 131
              condition from which "bodily injury"                     (3) Any statute, ordinance or regulation
              or "property damage" is substantially                        relating to the sale, gift, distribution
              certain to occur.                                            or use of alcoholic beverages.
     e.   Damages because of "bodily injury" in-                       This exclusion applies only if you are in
          clude damages claimed by any person or                       the business of manufacturing, distribut-
          organization for care, loss of services or                   ing, selling, serving or furnishing alcoholic
          death resulting at any time from the "bod-                   beverages.
          ily injury".
                                                                  d.   Workers' Compensation and Similar
2.   Exclusions                                                        Laws
     This insurance does not apply to:                                 Any obligation of the insured under a
                                                                       workers' compensation, disability benefits
     a.   Expected or Intended Injury                                  or unemployment compensation law or
          "Bodily injury" or "property damage"                         any similar law.
          which may reasonably be expected to re-                 e.   Employer's Liability
          sult from the intentional or criminal acts of
          the insured or which is in fact expected or                  "Bodily injury" to:
          intended by the insured, even if the injury
          or damage is of a different degree or type                   (1) An "employee" of the insured sus-
          than actually expected or intended. This                         tained in the "workplace";
          exclusion does not apply to "bodily injury"                  (2) An "employee" of the insured arising
          resulting from the use of reasonable force                       out of the performance of duties re-
          to protect persons or property.                                  lated to the conduct of the insured's
     b.   Contractual Liability                                            business; or

          "Bodily injury" or "property damage" for                     (3) The spouse, child, parent, brother or
          which the insured is obligated to pay                            sister of that "employee" as a conse-
          damages by reason of the assumption of                           quence of Paragraphs (1) or (2)
          liability in a contract or agreement. This                       above.
          exclusion does not apply to liability for                    This exclusion applies:
          damages:
                                                                       (1) Whether the insured may be liable
          (1) That the insured would have in the                           as an employer or in any other ca-
              absence of the contract or agree-                            pacity; and
              ment; or
                                                                       (2) To any obligation to share damages
          (2) Assumed in a contract or agreement                           with or repay someone else who
              that is an "insured contract", pro-                          must pay damages because of the
              vided the "bodily injury" or "property                       injury.
              damage" occurs subsequent to the
              execution of the contract or agree-                      This exclusion does not apply to liability
              ment. When a claim for such "bodily                      assumed by the insured under an "in-
              injury" or "property damage" is                          sured contract".
              made, we will defend that claim pro-
              vided the insured has assumed the                   f.   Pollutant
              obligation to defend such claim in the                   (1) "Bodily injury" or "property damage"
              "insured contract". Such defense                             arising out of the actual, alleged or
              payments will not reduce the limits of                       threatened discharge, dispersal,
              insurance.                                                   seepage, migration, release, escape
     c.   Liquor Liability                                                 or emission of "pollutants":

          "Bodily injury" or "property damage" for                          (a) At or from any premises, site or
          which any insured may be held liable by                               location which is or was at any
          reason of:                                                            time owned or occupied by, or
                                                                                rented or loaned to, any insured.
          (1) Causing or contributing to the intoxi-                            However, Paragraph (a) does
              cation of any person;                                             not apply to:
          (2) The furnishing of alcoholic bever-                                  1)   "Bodily injury" to any person
              ages to a person under the legal                                         injured while on any prem-
              drinking age or under the influence                                      ises, site or location owned
              of alcohol; or                                                           or occupied by, or rented or
                                                                                       loaned to, you provided:

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                      Page 2 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 113 of 304 PAGEID #: 132
                  a)   The injury is caused by                                   airborne irritants or con-
                       the inadequate ventila-                                   taminants used in a manu-
                       tion of vapors;                                           facturing process or which
                                                                                 is the product or by-product
                  b)   The person injured is                                     of any manufacturing proc-
                       first exposed to such                                     ess;
                       vapors during the pol-
                       icy period; and                                      2)   "Bodily injury" or "property
                                                                                 damage" for which you may
                  c)   Within 30 days of such                                    be held liable, if you are a
                       first exposure, the per-                                  contractor, and the owner
                       son injured is clinically                                 or lessee of such premises,
                       diagnosed or treated                                      site or location has been
                       by a physician for the                                    added to this Coverage Part
                       medical          condition                                as an additional insured
                       caused by the expo-                                       with respect to your ongo-
                       sure to such vapors.                                      ing operations or "your
                       However, Paragraph c)                                     work" performed for that
                       does not apply if the                                     additional insured at that
                       "bodily injury" is caused                                 premises, site or location
                       by vapors produced by                                     and such premises, site or
                       or originating       from                                 location is not and never
                       equipment that is used                                    was owned or occupied by,
                       to heat, cool or dehu-                                    or rented or loaned to, any
                       midify the building, or                                   insured, other than that ad-
                       equipment that is used                                    ditional insured; or
                       to heat water for per-
                       sonal use, by the                                    3)   "Bodily injury" or "property
                       building's occupants or                                   damage" arising out of heat,
                       their guests.                                             smoke or fumes from a
                                                                                 "hostile fire";
                  This exception 1) shall ap-
                  ply only to Named Insureds;                        (b) At or from any premises, site or
                  we shall have no duty to                               location which is or was at any
                  defend or pay damages for                              time used by or for any insured
                  any person or organization                             or others for the handling, stor-
                  that is not a Named In-                                age, disposal, processing or
                  sured. However, this para-                             treatment of waste;
                  graph does not apply if the
                  "bodily injury" is caused by                       (c) Which are or were at any time
                  vapors produced by or                                  transported, handled, stored,
                  originating from equipment                             treated, disposed of, or proc-
                  that is used to heat, cool or                          essed as waste by or for:
                  dehumidify the building, or                               1)   Any insured; or
                  equipment that is used to
                  heat water for personal use,                              2)   Any person or organization
                  by the building's occupants                                    for whom you may be le-
                  or their guests.                                               gally responsible;
                  For the purpose of the ex-                         (d) At or from any premises, site or
                  ception granted in Para-                               location on which any insured or
                  graph 1) only, vapors                                  any contractors or subcontrac-
                  means any gaseous or air-                              tors working directly or indirectly
                  borne irritant or airborne                             on any insured's behalf are
                  contaminant,       including                           performing operations if the
                  smoke, fumes, vapor or                                 "pollutants" are brought on or to
                  soot, but excluding asbes-                             the premises, site or location in
                  tos, which is discharged,                              connection with such operations
                  dispersed,    emitted,    re-                          by such insured, contractor or
                  leased or escapes from                                 subcontractor. However, Para-
                  materials, machinery or                                graph (d) does not apply to:
                  equipment used in the
                  service or maintenance of                                 1)   "Bodily injury" or "property
                  the premises. Vapors does                                      damage" arising out of the
                  not mean any gaseous or                                        discharge, dispersal, seep-
                                                                                 age, migration, release, es-
                             Includes copyrighted material of Insurance
 GA 101 12 04                 Services Office, Inc., with its permission.                      Page 3 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 114 of 304 PAGEID #: 133
                    cape or emission of fuels,                                erations are to test for, monitor,
                    lubricants or other operating                             clean up, remove, contain, treat,
                    fluids, or exhaust gases,                                 detoxify or neutralize, or in any
                    which are needed to per-                                  way respond to, or assess the
                    form, or are the result of,                               effects of, "pollutants".
                    the normal electrical, hy-
                    draulic or mechanical func-                    (2) Any loss, cost or expense arising out
                    tions necessary for the op-                        of any:
                    eration of "mobile equip-                          (a) Request, demand, order or
                    ment" or its parts, if such                            statutory or regulatory require-
                    fuels, lubricants or other                             ment that any insured or others
                    operating fluids, or exhaust                           test for, monitor, clean up, re-
                    gases, escape, seep or mi-                             move, contain, treat, detoxify or
                    grate, or are discharged,                              neutralize, or in any way re-
                    dispersed,     released     or                         spond to, or assess the effects
                    emitted from a vehicle part                            of, "pollutants"; or
                    designed to hold, store or
                    receive them. This excep-                          (b) Claim or suit by or on behalf of a
                    tion does not apply if the fu-                         governmental authority for dam-
                    els, lubricants or other op-                           ages because of testing for,
                    erating fluids, or exhaust                             monitoring, cleaning up, remov-
                    gases, escape, seep or mi-                             ing, containing, treating, detoxi-
                    grate, or are discharged,                              fying or neutralizing, or in any
                    dispersed,     released     or                         way responding to, or assessing
                    emitted with the intent to                             the effects of, "pollutants".
                    cause "bodily injury" or
                    "property damage" or with                          However, Paragraphs (2)(a) and (b)
                    the knowledge that "bodily                         do not apply to liability for damages
                    injury" or "property damage"                       because of "property damage" that
                    is substantially certain to                        the insured would have in the ab-
                    occur, or if such fuels, lubri-                    sence of such request, demand, or-
                    cants or other operating                           der or statutory or regulatory re-
                    fluids, or exhaust gases,                          quirement, or such claim or "suit" by
                    are brought on or to the                           or on behalf of a governmental
                    premises, site or location                         authority.
                    with such intent to escape,               g.   Aircraft, Auto or Watercraft
                    seep or migrate, or be dis-
                    charged, dispersed, re-                        "Bodily injury" or "property damage" aris-
                    leased or emitted as part of                   ing out of the ownership, maintenance,
                    the operations being per-                      use or entrustment to others of any air-
                    formed by such insured,                        craft, "auto" or watercraft owned or oper-
                    contractor or subcontractor;                   ated by or rented or loaned to any in-
                                                                   sured.     Use includes operation and
               2)   "Bodily injury" or "property                   "loading or unloading".
                    damage" sustained within a
                    building and caused by the                     This exclusion applies even if the claims
                    release of gases, fumes or                     against any insured allege negligence or
                    vapors      from    materials                  other wrongdoing in the supervision, hir-
                    brought into that building in                  ing, employment, training or monitoring of
                    connection with operations                     others by that insured, if the "occurrence"
                    being performed by you or                      which caused the "bodily injury" or "prop-
                    on your behalf by a con-                       erty damage" involved the ownership,
                    tractor or subcontractor; or                   maintenance, use or entrustment to oth-
                                                                   ers of any aircraft, "auto" or watercraft
               3)   "Bodily injury" or "property                   that is owned or operated by or rented or
                    damage" arising out of heat,                   loaned to any insured.
                    smoke or fumes from a
                    "hostile fire"; or                             This exclusion does not apply to:
           (e) At or from any premises, site or                    (1) A watercraft while ashore on prem-
               location on which any insured or                        ises you own or rent;
               any contractors or subcontrac-
               tors working directly or indirectly                 (2) A watercraft you do not own that is:
               on any insured's behalf are                             (a) Less than 51 feet long; and
               performing operations if the op-

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                      Page 4 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 115 of 304 PAGEID #: 134
               (b) Not being used to carry persons                         governmental authority in hindering
                   or property for a charge;                               or defending against any of these.
         (3) Parking an "auto" on, or on the ways                 j.   Damage to Property
             next to, premises you own or rent,
             provided the "auto" is not owned by                       "Property damage" to:
             or rented or loaned to you or the in-                     (1) Property you own, rent or occupy,
             sured;                                                        including any costs or expenses in-
         (4) Liability assumed under any "insured                          curred by you, or any other person,
             contract" for the ownership, mainte-                          organization or entity, for repair, re-
             nance or use of aircraft or watercraft;                       placement, enhancement, restora-
             or                                                            tion or maintenance of such property
                                                                           for any reason, including prevention
         (5) "Bodily injury" or "property damage"                          of injury to a person or damage to
             arising out of:                                               another's property;
               (a) The operation of machinery or                       (2) Premises you sell, give away or
                   equipment that is on, attached                          abandon, if the "property damage"
                   to, or part of, a land vehicle that                     arises out of any part of those prem-
                   would qualify under the defini-                         ises;
                   tion of "mobile equipment" if it
                   were not subject to a compul-                       (3) Property loaned to you;
                   sory or financial responsibility                    (4) Personal property in the care, cus-
                   law or other motor vehicle insur-                       tody or control of an insured;
                   ance law in the state where it is
                   licensed or principally garaged;                    (5) That particular part of real property
                   or                                                      on which you or any contractors or
                                                                           subcontractors working directly or
               (b) The operation of any of the ma-                         indirectly on your behalf are per-
                   chinery or equipment listed in                          forming operations, if the "property
                   Paragraph f.(2) or f.(3) of the                         damage" arises out of those opera-
                   definition of "mobile equipment".                       tions; or
    h.   Mobile Equipment                                              (6) That particular part of any property
         "Bodily injury" or "property damage" aris-                        that must be restored, repaired or
         ing out of:                                                       replaced because "your work" was
                                                                           incorrectly performed on it.
         (1) The transportation of "mobile equip-
             ment" by an "auto" owned or oper-                         Paragraphs (1), (3) and (4) of this exclu-
             ated by or rented or loaned to any                        sion do not apply to "property damage"
             insured; or                                               (other than damage by fire or explosion)
                                                                       to premises, including the contents of
         (2) The use of "mobile equipment" in, or                      such premises, rented to you for a period
             while in practice for, or while being                     of 7 or fewer consecutive days, for which
             prepared for, any prearranged rac-                        the amount we will pay is limited to the
             ing, speed, demolition, or stunting                       Damage To Premises Rented To You
             activity.                                                 Limit as described in SECTION III - LIM-
                                                                       ITS OF INSURANCE.
    i.   War
                                                                       Paragraph (2) of this exclusion does not
         "Bodily injury" or "property damage",                         apply if the premises are "your work" and
         however caused, arising, directly or indi-                    were never occupied, rented or held for
         rectly, out of:                                               rental by you.
         (1) War, including undeclared or civil                        Paragraphs (3), (4), (5) and (6) of this ex-
             war;                                                      clusion do not apply to liability assumed
         (2) Warlike action by a military force, in-                   under a sidetrack agreement.
             cluding action in hindering or de-                        Paragraph (6) of this exclusion does not
             fending against an actual or ex-                          apply to "property damage" included in
             pected attack, by any government,                         the "products-completed operations haz-
             sovereign or other authority using                        ard".
             military personnel or other agents; or
                                                                  k.   Damage to Your Product
         (3) Insurrection, rebellion, revolution,
             usurped power, or action taken by                         "Property damage" to "your product"
                                                                       arising out of it or any part of it.
                                   Includes copyrighted material of Insurance
 GA 101 12 04                       Services Office, Inc., with its permission.                     Page 5 of 22
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 116 of 304 PAGEID #: 135
   l.     Damage to Your Work                                     q.   Employment-Related Practices
          "Property damage" to "your work" arising                     "Bodily injury" to:
          out of it or any part of it and included in
          the "products-completed operations haz-                      (1) A person arising out of any:
          ard".                                                             (a) Refusal to employ that person;
          This exclusion does not apply if the dam-                         (b) Termination of      that person's
          aged work or the work out of which the                                employment; or
          damage arises was performed on your
          behalf by a subcontractor.                                        (c) Other employment-related prac-
                                                                                tices, policies, acts or omissions
   m. Damage to Impaired Property or Prop-                                      including but not limited to coer-
      erty Not Physically Injured                                               cion,      criticism,    demotion,
          "Property damage" to "impaired property"                              evaluation, failure to promote,
          or property that has not been physically                              reassignment, discipline, defa-
          injured, arising out of:                                              mation, harassment, humiliation
                                                                                or discrimination directed at that
          (1) A defect, deficiency, inadequacy or                               person; or
              dangerous condition in "your prod-
              uct" or "your work"; or                                  (2) The spouse, child, parent, brother or
                                                                           sister of that person as a conse-
          (2) A delay or failure by you or anyone                          quence of "bodily injury" to that per-
              acting on your behalf to perform a                           son at whom any of the employment-
              contract or agreement in accordance                          related practices described in Para-
              with its terms.                                              graphs (a), (b) or (c) above is di-
                                                                           rected.
          This exclusion does not apply to the loss
          of use of other property arising out of                      This exclusion applies:
          sudden and accidental physical injury to
          "your product" or "your work" after it has                   (1) Whether the insured may be liable
          been put to its intended use.                                    as an employer or in any other ca-
                                                                           pacity; and
   n.     Recall of Products, Work or Impaired
          Property                                                     (2) To any obligation to share damages
                                                                           with or repay someone else who
          Any liability or damages claimed for any                         must pay damages because of the
          loss, cost or expense incurred by you or                         injury.
          others for the loss of use, withdrawal, re-
          call, inspection, repair, replacement, ad-              r.   Additional Insured Prior Knowledge
          justment, removal or disposal of:                            An additional insured added by attach-
          (1) "Your product";                                          ment of an endorsement to this Coverage
                                                                       Part that is seeking coverage for a claim
          (2) "Your work"; or                                          or "suit", if that additional insured knew,
                                                                       per the following paragraph, that "bodily
          (3) "Impaired property";                                     injury" or "property damage" had oc-
          if such product, work or property is with-                   curred or had begun to occur, in whole or
          drawn or recalled from the market or from                    in part, prior to the "coverage term" in
          use by any person or organization be-                        which such "bodily injury" or "property
          cause of a known or suspected defect,                        damage" occurs or begins to occur.
          deficiency, inadequacy or dangerous                          An additional insured added by attach-
          condition in it.                                             ment of an endorsement to this Coverage
   o.     Personal and Advertising Injury                              Part will be deemed to have known that
                                                                       "bodily injury" or "property damage" has
          "Bodily injury" arising out of "personal and                 occurred or has begun to occur at the
          advertising injury".                                         earliest time when that additional insured,
                                                                       or any one of its owners, members, part-
   p.     Asbestos                                                     ners, managers, executive officers, "em-
          "Bodily injury" or "property damage" aris-                   ployees" assigned to manage that addi-
          ing out of, attributable to, or any way re-                  tional insured's insurance program, or
          lated to asbestos in any form or trans-                      "employees" assigned to give or receive
          mitted in any manner.                                        notice of an "occurrence", "personal and
                                                                       advertising injury" offense, claim or "suit":



                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 6 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 117 of 304 PAGEID #: 136
            (1) Reports all, or any part, of the "bodily             a.   We will pay those sums that the insured
                injury" or "property damage" to us or                     becomes legally obligated to pay as
                any other insurer;                                        damages because of "personal and ad-
                                                                          vertising injury" to which this insurance
            (2) Receives a written or verbal demand                       applies. We will have the right and duty
                or claim for damages because of the                       to defend the insured against any "suit"
                "bodily injury" or "property damage";                     seeking those damages. However, we
            (3) First observes, or reasonably should                      will have no duty to defend the insured
                have first observed, the "bodily in-                      against any "suit" seeking damages for
                jury" or "property damage";                               "personal and advertising injury" to which
                                                                          this insurance does not apply. We may,
            (4) Becomes aware, or reasonably                              at our discretion, investigate any offense
                should have become aware, by any                          and settle any claim or "suit" that may re-
                means other than as described in (3)                      sult. But:
                above, that "bodily injury" or "prop-
                erty damage" had occurred or had                          (1) The amount we will pay for damages
                begun to occur; or                                            is limited as described in SECTION
                                                                              III - LIMITS OF INSURANCE; and
            (5) Becomes aware, or reasonably
                should have become aware, of a                            (2) Our right and duty to defend ends
                condition from which "bodily injury"                          when we have used up the applica-
                or "property damage" is substantially                         ble limit of insurance in the payment
                certain to occur.                                             of judgments or settlements under
                                                                              SECTION I - COVERAGES, COV-
      s.    Electronic Data                                                   ERAGE A. BODILY INJURY AND
                                                                              PROPERTY DAMAGE LIABILITY;
            Damages arising out of the loss of, loss                          SECTION I - COVERAGES, COV-
            of use of, damage to, corruption of, in-                          ERAGE B. PERSONAL AND AD-
            ability to access, or inability to manipulate                     VERTISING INJURY LIABILITY; or
            "electronic data".                                                medical expenses under SECTION I
      t.    Distribution of Material in Violation of                          - COVERAGES, COVERAGE C.
            Statutes                                                          MEDICAL PAYMENTS.

            "Bodily injury" or "property damage" aris-                    No other obligation or liability to pay sums
            ing directly or indirectly out of any action                  or perform acts or services is covered
            or omission that violates or is alleged to                    unless expressly provided for under
            violate:                                                      SUPPLEMENTARY PAYMENTS - COV-
                                                                          ERAGES A AND B.
           a.   The Telephone Consumer Protection
                Act (TCPA), including any amend-                     b.   This insurance applies to "personal and
                ment of or addition to such law; or                       advertising injury" only if:

           b.   The CAN-SPAM Act of 2003, includ-                         (1) The "personal and advertising injury"
                ing any amendment of or addition to                           is caused by an offense arising out
                such law; or                                                  of your business; and

           c.   Any statute, ordinance or regulation,                     (2) The "personal and advertising injury"
                other than the TCPA or CAN-SPAM                               offense was committed in the "cov-
                Act of 2003, that prohibits or limits the                     erage territory" during the policy pe-
                sending, transmitting, communicating                          riod; and
                or distribution of material or informa-                   (3) Prior to the "coverage term" in which
                tion.                                                         the "personal and advertising injury"
      Exclusions c. through q. do not apply to                                offense is committed, you did not
      "property damage" by fire or explosion to                               know, per Paragraph 1.d. below, that
      premises while rented to you or temporarily                             the offense had been committed or
      occupied by you with permission of the owner,                           had begun to be committed, in whole
      for which the amount we will pay is limited to                          or in part.
      the Damage to Premises Rented To You Limit                     c.   "Personal and advertising injury" caused
      as described in SECTION III - LIMITS OF IN-                         by an offense which:
      SURANCE.
                                                                          (1) Was committed during the "coverage
 COVERAGE B. PERSONAL AND ADVERTISING                                         term"; and
 INJURY LIABILITY
 1.   Insuring Agreement

                                      Includes copyrighted material of Insurance
 GA 101 12 04                          Services Office, Inc., with its permission.                     Page 7 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 118 of 304 PAGEID #: 137
          (2) Was not, prior to the "coverage                            (1) The inception of this Coverage Part;
              term", known by you, per Paragraph                             or
              1.d. below, to have been committed;
                                                                         (2) The "coverage term" in which insur-
          includes any continuation, change or re-                           ance coverage is sought.
          sumption of that offense after the end of
          the "coverage term" in which it first be-                 d.   Criminal Acts
          came known by you.                                             "Personal and advertising injury" arising
     d.   You will be deemed to know that a "per-                        out of a criminal act committed by or at
          sonal and advertising injury" offense has                      the direction of the insured.
          been committed at the earliest time when                  e.   Contractual Liability
          any "authorized representative":
                                                                         "Personal and advertising injury" for
          (1) Reports all, or any part, of the "per-                     which the insured is obligated to pay
              sonal and advertising injury" to us or                     damages by reason of the assumption of
              any other insurer;                                         liability in a contract or agreement. This
          (2) Receives a written or verbal demand                        exclusion does not apply to liability for
              or claim for damages because of the                        damages:
              "personal and advertising injury";                         (1) That the insured would have in the
          (3) First observes, or reasonably should                           absence of the contract or agree-
              have first observed, the offense that                          ment; or
              caused the "personal and advertis-                         (2) Assumed in a contract or agreement
              ing injury";                                                   that is an "insured contract", pro-
          (4) Becomes aware, or reasonably                                   vided the "personal and advertising
              should have become aware, by any                               injury" is caused by or arises out of
              means, other than as described in                              an offense committed subsequent to
              (3) above, that the offense had been                           the execution of the contract or
              committed or had begun to be com-                              agreement. When a claim for such
              mitted; or                                                     "personal and advertising injury" is
                                                                             made, we will defend that claim, pro-
          (5) Becomes aware, or reasonably                                   vided the insured has assumed the
              should have become aware, of a                                 obligation to defend such claim in the
              condition from which "personal and                             "insured contract". Such defense
              advertising injury" is substantially                           payments will not reduce the limits of
              certain to occur.                                              insurance.
2.   Exclusions                                                     f.   Breach of Contract
     This insurance does not apply to:                                   "Personal and advertising injury" arising
                                                                         out of a breach of contract, except an im-
     a.   Knowing Violation of Rights of Another                         plied contract to use another's advertising
          "Personal and advertising injury" caused                       idea in your "advertisement".
          by or at the direction of the insured with                g.   Quality or Performance of Goods -
          the knowledge that the act would violate                       Failure to Conform to Statements
          the rights of another and would inflict
          "personal and advertising injury".                             "Personal and advertising injury" arising
                                                                         out of the failure of goods, products or
     b.   Material Published With Knowledge of                           services to conform with any statement of
          Falsity                                                        quality or performance made in your "ad-
          "Personal and advertising injury" arising                      vertisement".
          out of oral or written publication of mate-               h.   Wrong Description of Prices
          rial, if done by or at the direction of the in-
          sured with knowledge of its falsity.                           "Personal and advertising injury" arising
                                                                         out of the wrong description of the price
     c.   Material Published Prior to Coverage                           of goods, products or services stated in
          Term                                                           your "advertisement".
          "Personal and advertising injury" arising                 i.   Infringement of Copyright,         Patent,
          out of oral or written publication of mate-                    Trademark or Trade Secret
          rial whose first publication took place be-
          fore the later of the following:                               "Personal and advertising injury" arising
                                                                         out of the infringement of copyright, pat-


                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                    Page 8 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 119 of 304 PAGEID #: 138
         ent, trademark, trade secret or other in-                               or discrimination directed at that
         tellectual property rights.                                             person; or
         However, this exclusion does not apply to                    (2) The spouse, child, parent, brother or
         infringement, in your "advertisement", of                        sister of that person as a conse-
         copyright, trade dress or slogan.                                quence of "personal and advertising
                                                                          injury" to that person at whom any of
    j.   Insureds in Media and Internet Type                              the employment-related practices
         Businesses                                                       described in Paragraphs (a), (b) or
         "Personal and advertising injury" com-                           (c) above is directed.
         mitted by an insured whose business is:                      This exclusion applies:
         (1) Advertising, broadcasting, publishing                    (1) Whether the insured may be liable
             or telecasting;                                              as an employer or in any other ca-
         (2) Designing or determining content of                          pacity; and
             web-sites for others; or                                 (2) To any obligation to share damages
         (3) An Internet search, access, content                          with or repay someone else who
             or service provider.                                         must pay damages because of the
                                                                          injury.
         However, this exclusion does not apply to
         Paragraphs 17. a., b. and c. of "personal               n.   Pollutant
         and advertising injury" under SECTION V                      "Personal and advertising injury" arising
         - DEFINITIONS.                                               out of the actual, alleged or threatened
         For the purposes of this exclusion, the                      discharge, dispersal, seepage, migration,
         placing of frames, borders or links, or ad-                  release, escape or emission of "pollut-
         vertising, for you or others anywhere on                     ants" at any time.
         the Internet is not, by itself, considered              o.   Pollutant-Related
         the business of advertising, broadcasting,
         publishing or telecasting.                                   Any loss, cost or expense arising out of
                                                                      any:
    k.   Electronic    Chatrooms      or    Bulletin
         Boards                                                       (1) Request, demand, order or statutory
                                                                          or regulatory requirement that any
         "Personal and advertising injury" arising                        insured or others test for, monitor,
         out of an electronic chatroom or bulletin                        clean up, remove, contain, treat,
         board any insured hosts, owns, or over                           detoxify or neutralize, or in any way
         which any insured exercises control.                             respond to, or assess the effects of,
    l.   Unauthorized Use of Another's Name                               "pollutants"; or
         or Product                                                   (2) Claim or suit by or on behalf of a
         "Personal and advertising injury" arising                        governmental authority for damages
         out of the unauthorized use of another's                         because of testing for, monitoring,
         name or product in your e-mail address,                          cleaning up, removing, containing,
         domain name or metatag, or any other                             treating, detoxifying or neutralizing,
         similar tactics to mislead another's poten-                      or in any way responding to, or as-
         tial customers.                                                  sessing the effects of, "pollutants".

    m. Employment Related Practices                              p.   Asbestos

         "Personal and advertising injury" to:                        "Personal and advertising injury" arising
                                                                      out of, attributable to, or any way related
         (1) A person arising out of any:                             to asbestos in any form or transmitted in
                                                                      any manner.
             (a) Refusal to employ that person;
                                                                 q.   Additional Insured Prior Knowledge
             (b) Termination of      that person's
                 employment; or                                       An additional insured added by attach-
                                                                      ment of an endorsement to this Coverage
             (c) Other employment-related prac-                       Part that is seeking coverage for a claim
                 tices, policies, acts or omissions                   or "suit", if that additional insured knew,
                 including but not limited to coer-                   per the following paragraph, that a "per-
                 cion,      criticism,    demotion,                   sonal and advertising injury" offense had
                 evaluation, failure to promote,                      been committed or had begun to be
                 reassignment, discipline, defa-                      committed, in whole or in part, prior to the
                 mation, harassment, humiliation                      "coverage term" in which such offense
                                  Includes copyrighted material of Insurance
 GA 101 12 04                      Services Office, Inc., with its permission.                      Page 9 of 22
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 120 of 304 PAGEID #: 139
          was committed or began to be commit-                          "Personal and advertising injury" arising
          ted.                                                          directly or indirectly out of any action or
                                                                        omission that violates or is alleged to
          An additional insured added by attach-                        violate:
          ment of an endorsement to this Coverage
          Part will be deemed to have known that a                     a.   The Telephone Consumer Protection
          "personal and advertising injury" offense                         Act (TCPA), including any amend-
          has been committed or has begun to be                             ment of or addition to such law; or
          committed at the earliest time when that
          additional insured, or any one of its own-                   b.   The CAN-SPAM Act of 2003, includ-
          ers, members, partners, managers, ex-                             ing any amendment of or addition to
          ecutive officers, "employees" assigned to                         such law; or
          manage that additional insured's insur-                      c.   Any statute, ordinance or regulation,
          ance program, or "employees" assigned                             other than the TCPA or CAN-SPAM
          to give or receive notice of an "occur-                           Act of 2003, that prohibits or limits the
          rence", "personal and advertising injury"                         sending, transmitting, communicating
          offense, claim or "suit":                                         or distribution of material or informa-
          (1) Reports all, or any part, of the "per-                        tion.
              sonal and advertising injury" to us or         COVERAGE C. MEDICAL PAYMENTS
              any other insurer;
                                                             1.   Insuring Agreement
          (2) Receives a written or verbal demand
              or claim for damages because of the                 a.    We will pay medical expenses as de-
              "personal and advertising injury";                        scribed below for "bodily injury" caused
                                                                        by an accident:
          (3) First observes, or reasonably should
              have first observed, the offense that                     (1) On premises you own or rent;
              caused the "personal and advertis-
              ing injury";                                              (2) On ways next to premises you own
                                                                            or rent; or
          (4) Becomes aware, or reasonably
              should have become aware, by any                          (3) Because of your operations;
              means other than as described in (3)                      provided that:
              above, that the "personal and adver-
              tising injury" offense had been com-                      (1) The accident takes place in the
              mitted or had begun to be commit-                             "coverage territory" and during the
              ted; or                                                       policy period;
          (5) Becomes aware, or reasonably                              (2) The expenses are incurred and re-
              should have become aware, of a                                ported to us within three years of the
              condition from which "personal and                            date of the accident; and
              advertising injury" is substantially
              certain to occur.                                         (3) The injured person submits to ex-
                                                                            amination, at our expense, by physi-
   r.     War                                                               cians of our choice as often as we
                                                                            reasonably require.
          "Personal and advertising injury", how-
          ever caused, arising, directly or indirectly,           b.    We will make these payments regardless
          out of:                                                       of fault. These payments will not exceed
                                                                        the applicable limit of insurance. We will
          (1) War, including undeclared or civil                        pay reasonable expenses for:
              war;
                                                                        (1) First aid administered at the time of
          (2) Warlike action by a military force, in-                       an accident;
              cluding action in hindering or de-
              fending against an actual or ex-                          (2) Necessary medical, surgical, x-ray
              pected attack, by any government,                             and dental services, including pros-
              sovereign or other authority using                            thetic devices; and
              military personnel or other agents; or
                                                                        (3) Necessary ambulance, hospital,
          (3) Insurrection, rebellion, revolution,                          professional nursing and funeral
              usurped power, or action taken by                             services.
              governmental authority in hindering
              or defending against any of these.             2.   Exclusions

   s.     Distribution of Material in Violation of                We will not pay expenses for "bodily injury":
          Statutes

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 10 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 121 of 304 PAGEID #: 140
      a.   Any Insured                                             cluding actual loss of earnings up to $250 a
                                                                   day because of time off from work.
           To any insured, except "volunteer work-
           ers".                                              5.   All costs taxed against the insured in the
                                                                   "suit".
      b.   Hired Person
                                                              6.   Prejudgment interest awarded against the
           To a person hired to do work for or on                  insured on that part of the judgment we be-
           behalf of any insured or a tenant of any                come obligated to pay and which falls within
           insured.                                                the applicable limit of insurance. If we make
      c.   Injury on Normally Occupied Premises                    an offer to pay the applicable limit of insur-
                                                                   ance, we will not pay any prejudgment interest
           To a person injured on that part of prem-               based on that period of time after the offer.
           ises you own or rent that the person nor-
           mally occupies.                                    7.   All interest on the full amount of any judgment
                                                                   that accrues after entry of the judgment and
      d.   Workers' Compensation and Similar                       before we have paid, offered to pay, or de-
           Laws                                                    posited in court the part of the judgment that
                                                                   is within the applicable limit of insurance.
           To a person, whether or not an "em-
           ployee" of any insured, if benefits for the        These payments will not reduce the limits of insur-
           "bodily injury" are payable or must be             ance.
           provided under a workers' compensation
           or disability benefits law or a similar law.       SECTION II - WHO IS AN INSURED

      e.   Athletic Activities                                1.   If you are designated in the Declarations as:

           To any person injured while officiating,                a.   An individual, you and your spouse are
           coaching, practicing for, instructing or                     insureds, but only with respect to the
           participating in any physical exercises or                   conduct of a business of which you are
           games, sports, or athletic contests or ex-                   the sole owner.
           hibitions of an athletic or sports nature.              b.   A partnership or joint venture, you are an
      f.   Products-Completed Operations Haz-                           insured. Your members, your partners,
           ard                                                          and their spouses are also insureds, but
                                                                        only with respect to the conduct of your
           Included within the "products-completed                      business.
           operations hazard".
                                                                   c.   A limited liability company, you are an in-
      g.   Coverage A Exclusions                                        sured. Your members are also insureds,
                                                                        but only with respect to the conduct of
           Excluded under COVERAGE A. BODILY                            your business. Your managers are in-
           INJURY AND PROPERTY DAMAGE LI-                               sureds, but only with respect to their du-
           ABILITY.                                                     ties as your managers.
 SUPPLEMENTARY PAYMENTS - COVERAGES                                d.   An organization other than a partnership,
 A AND B                                                                joint venture or limited liability company,
 We will pay, with respect to any claim we investi-                     you are an insured. Your "executive offi-
 gate or settle, or any "suit" against an insured we                    cers" and directors are insureds, but only
 defend:                                                                with respect to their duties as your offi-
                                                                        cers or directors. Your stockholders are
 1.   All expenses we incur.                                            also insureds, but only with respect to
                                                                        their liability as stockholders.
 2.   Up to $250 for cost of bail bonds required be-
      cause of accidents or traffic law violations                 e.   A trust, you are an insured. Your trustees
      arising out of the use of any vehicle to which                    are also insureds, but only with respect to
      the Bodily Injury Liability Coverage applies.                     their duties as trustees.
      We do not have to furnish these bonds.
                                                              2.   Each of the following is also an insured:
 3.   The cost of bonds to release attachments, but
      only for bond amounts within the applicable                  a.   Your "volunteer workers" only while per-
      limit of insurance. We do not have to furnish                     forming duties related to the conduct of
      these bonds.                                                      your business, or your "employees",
                                                                        other than either your "executive officers"
 4.   All reasonable expenses incurred by the in-                       (if you are an organization other than a
      sured at our request to assist us in the inves-                   partnership, joint venture or limited liability
      tigation or defense of the claim or "suit", in-                   company) or your managers (if you are a
                                                                        limited liability company), but only for acts
                                                                        within the scope of their employment by
                                    Includes copyrighted material of Insurance
 GA 101 12 04                        Services Office, Inc., with its permission.                     Page 11 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 122 of 304 PAGEID #: 141
        you or while performing duties related to               d.   Your legal representative if you die, but
        the conduct of your business. However,                       only with respect to duties as such. That
        none of these "employees" or "volunteer                      representative will have all your rights
        workers" are insureds for:                                   and duties under this Coverage Part.
        (1) "Bodily injury" or "personal and ad-           3.   Any organization you newly acquire or form,
            vertising injury":                                  other than a partnership, joint venture or lim-
                                                                ited liability company, and over which you
            (a) To you, to your partners or                     maintain ownership or majority interest, will
                members (if you are a partner-                  qualify as a Named Insured if there is no other
                ship or joint venture), to your                 similar insurance available to that organiza-
                members (if you are a limited li-               tion. However:
                ability company), to a co-
                "employee" while in the course                  a.   Insurance under this provision is afforded
                of his or her employment or                          only until the 90th day after you acquire
                performing duties related to the                     or form the organization or the end of the
                conduct of your business, or to                      policy period, whichever is earlier;
                your other "volunteer workers"
                while performing duties related                 b.   COVERAGE A. BODILY INJURY AND
                to the conduct of your business;                     PROPERTY DAMAGE LIABILITY does
                                                                     not apply to "bodily injury" or "property
            (b) To the spouse, child, parent,                        damage" that occurred before you ac-
                brother or sister of that co-                        quired or formed the organization; and
                "employee"     or    "volunteer
                worker" as a consequence of                     c.   COVERAGE B. PERSONAL AND AD-
                Paragraph (1)(a) above;                              VERTISING INJURY LIABILITY does not
                                                                     apply to "personal and advertising injury"
            (c) For which there is any obligation                    arising out of an offense committed be-
                to share damages with or repay                       fore you acquired or formed the organi-
                someone else who must pay                            zation.
                damages because of the injury
                described in Paragraphs (1)(a)             No person or organization is an insured with re-
                or (b) above; or                           spect to the conduct of any current or past part-
                                                           nership, joint venture or limited liability company
            (d) Arising out of his or her provid-          that is not shown as a Named Insured in the Dec-
                ing or failing to provide profes-          larations.
                sional health care services.
                                                           SECTION III - LIMITS OF INSURANCE
        (2) "Property damage" to property:
                                                           1.   The Limits of Insurance shown in the Declara-
            (a) Owned, occupied or used by; or                  tions and the rules below fix the most we will
                                                                pay regardless of the number of:
            (b) Rented to, in the care, custody
                or control of, or over which                    a.   Insureds;
                physical control is being exer-
                cised for any purpose by,                       b.   Claims made or "suits" brought; or

            you, any of your "employees", "vol-                 c.   Persons or organizations making claims
            unteer workers", any partner or                          or bringing "suits".
            member (if you are a partnership or            2.   a.   The General Aggregate Limit is the most
            joint venture), or any member (if you                    we will pay for the sum of:
            are a limited liability company).
                                                                     (1) Medical expenses under COVER-
   b.   Any person (other than your "employee"                           AGE C. MEDICAL PAYMENTS;
        or "volunteer worker"), or any organiza-
        tion while acting as your real estate man-                   (2) Damages under COVERAGE A.
        ager.                                                            BODILY INJURY AND PROPERTY
                                                                         DAMAGE LIABILITY, except dam-
   c.   Any person or organization having proper                         ages because of "bodily injury" or
        temporary custody of your property if you                        "property damage" included in the
        die, but only:                                                   "products-completed     operations
        (1) With respect to liability arising out of                     hazard"; and
            the maintenance or use of that prop-                     (3) Damages under COVERAGE B.
            erty; and                                                    PERSONAL AND ADVERTISING
        (2) Until your legal representative has                          INJURY LIABILITY.
            been appointed.                                          This General Aggregate Limit will not ap-
                                                                     ply if either the Location General Aggre-

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                  Page 12 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 123 of 304 PAGEID #: 142
         gate Limit of Insurance, Paragraph 2.b.,                        your behalf at the same location for
         or the Construction Project General Ag-                         the same persons or organizations,
         gregate Limit of Insurance, Paragraph                           no matter how often or under how
         2.c. applies.                                                   many different contracts, will be
                                                                         deemed to be a single construction
    b.   A separate Location General Aggregate                           project.
         Limit of Insurance, equal to the amount of
         the General Aggregate Limit shown in the          3.   The Products-Completed Operations Aggre-
         Declarations, shall apply to each location             gate Limit is the most we will pay under COV-
         owned by, or rented or leased to you and               ERAGE A. BODILY INJURY AND PROP-
         is the most we will pay for the sum of:                ERTY DAMAGE LIABILITY for damages be-
                                                                cause of "bodily injury" and "property dam-
         (1) Damages under COVERAGE A.                          age" included in the "products-completed op-
             BODILY INJURY AND PROPERTY                         erations hazard".
             DAMAGE LIABILITY, except dam-
             ages because of "bodily injury" or            4.   Subject to 2.a. above, the Personal and Ad-
             "property damage" included in the                  vertising Injury Limit is the most we will pay
             "products-completed     operations                 under COVERAGE B. PERSONAL AND AD-
             hazard"; and                                       VERTISING INJURY LIABILITY for the sum of
                                                                all damages because of all "personal and ad-
         (2) Medical expenses under COVER-                      vertising injury" sustained by any one person
             AGE C. MEDICAL PAYMENTS,                           or organization.
         which can be attributed to operations at          5.   Subject to 2. or 3. above, whichever applies,
         only a single location owned by, or rented             the Each Occurrence Limit is the most we will
         or leased to you.                                      pay for the sum of:
    c.   A separate Construction Project General                a.   Damages under COVERAGE A. BODILY
         Aggregate Limit of Insurance, equal to                      INJURY AND PROPERTY DAMAGE LI-
         the amount of the General Aggregate                         ABILITY; and
         Limit shown in the Declarations, shall ap-
         ply to each construction project and is the            b.   Medical expenses under COVERAGE C.
         most we will pay for the sum of:                            MEDICAL PAYMENTS;
         (1) Damages under COVERAGE A.                          because of all "bodily injury" and "property
             BODILY INJURY AND PROPERTY                         damage" arising out of any one "occurrence".
             DAMAGE LIABILITY, except dam-
             ages because of "bodily injury" or            6.   Subject to 5. above, the Damage to Premises
             "property damage" included in the                  Rented to You Limit is the most we will pay
             "products-completed     operations                 under COVERAGE A. BODILY INJURY AND
             hazard"; and                                       PROPERTY DAMAGE LIABILITY for dam-
                                                                ages because of "property damage" to any
         (2) Medical expenses under COVER-                      one premises, while rented to you, or in the
             AGE C. MEDICAL PAYMENTS;                           case of damage by fire or explosion, while
                                                                rented to you or temporarily occupied by you
         which can be attributed only to ongoing                with permission of the owner.
         operations and only at a single construc-
         tion project.                                     7.   Subject to 5. above, the Medical Expense
                                                                Limit is the most we will pay under COVER-
    d.   Only for the purpose of determining which              AGE C. MEDICAL PAYMENTS for all medical
         General Aggregate Limit of Insurance,                  expenses because of "bodily injury" sustained
         2.a., 2.b., or 2.c., applies:                          by any one person.
         (1) Location means premises involving             The Limits of Insurance of this Coverage Part ap-
             the same or connecting lots, or               ply separately to each "coverage term".
             premises, whose connection is inter-
             rupted only by a street, roadway,             SECTION IV - COMMERCIAL GENERAL LI-
             waterway or right-of-way of a rail-           ABILITY CONDITIONS
             road.
                                                           1.   Bankruptcy
         (2) Construction project means a loca-
             tion you do not own, rent or lease                 Bankruptcy or insolvency of the insured or of
             where ongoing improvements, al-                    the insured's estate will not relieve us of our
             terations, installation, demolition or             obligations under this Coverage Part.
             maintenance work is performed by              2.   Duties in the Event of Occurrence, Offense,
             you or on your behalf. All connected               Claim or Suit
             ongoing improvements, alterations,
             installation, demolition or mainte-                a.   You must see to it that we are notified as
             nance work performed by you or on                       soon as practicable of an "occurrence" or

                                 Includes copyrighted material of Insurance
 GA 101 12 04                     Services Office, Inc., with its permission.                  Page 13 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 124 of 304 PAGEID #: 143
          a "personal and advertising injury" of-                 under the terms of this Coverage Part or that
          fense which may result in a claim. To the               are in excess of the applicable limit of insur-
          extent possible, notice should include:                 ance. An agreed settlement means a settle-
                                                                  ment and release of liability signed by us, the
          (1) How, when and where the "occur-                     insured and the claimant or the claimant's le-
              rence" or offense took place;                       gal representative.
          (2) The names and addresses of any                 4.   Liberalization
              injured persons and witnesses; and
                                                                  If, within 60 days prior to the beginning of this
          (3) The nature and location of any injury               Coverage Part or during the policy period, we
              or damage arising out of the "occur-                make any changes to any forms or endorse-
              rence" or offense.                                  ments of this Coverage Part for which there is
     b.   If a claim is made or "suit" is brought                 currently no separate premium charge, and
          against any insured, you must:                          that change provides more coverage than this
                                                                  Coverage Part, the change will automatically
          (1) Immediately record the specifics of                 apply to this Coverage Part as of the latter of:
              the claim or "suit" and the date re-
              ceived; and                                         a.   The date we implemented the change in
                                                                       your state; or
          (2) Notify us as soon as practicable.
                                                                  b.   The date this Coverage Part became ef-
          You must see to it that we receive written                   fective; and
          notice of the claim or "suit" as soon as
          practicable.                                            will be considered as included until the end of
                                                                  the current policy period. We will make no
     c.   You and any other involved insured must:                additional premium charge for this additional
                                                                  coverage during the interim.
          (1) Immediately send us copies of any
              demands, notices, summonses or                 5.   Other Insurance
              legal papers received in connection
              with the claim or "suit";                           If other valid and collectible insurance is
                                                                  available to the insured for a loss we cover
          (2) Authorize us to obtain records and                  under COVERAGE A. BODILY INJURY AND
              other information;                                  PROPERTY DAMAGE LIABILITY or COV-
                                                                  ERAGE B. PERSONAL AND ADVERTISING
          (3) Cooperate with us in the investiga-                 INJURY LIABILITY of this Coverage Part, our
              tion or settlement of the claim or de-              obligations are limited as follows:
              fense against the "suit"; and
                                                                  a.   Primary Insurance
          (4) Assist us, upon our request, in the
              enforcement of any right against any                     This insurance is primary except when b.
              person or organization which may be                      below applies. If this insurance is pri-
              liable to the insured because of in-                     mary, our obligations are not affected
              jury or damage to which this insur-                      unless any of the other insurance is also
              ance may also apply.                                     primary. Then, we will share with all that
                                                                       other insurance by the method described
     d.   No insured will, except at that insured's                    in c. below.
          own cost, voluntarily make a payment,
          assume any obligation, or incur any ex-                 b.   Excess Insurance
          pense, other than for first aid, without our
          consent.                                                     This insurance is excess over:

3.   Legal Action Against Us                                           (1) Any of the other insurance, whether
                                                                           primary, excess, contingent or on
     No person or organization has a right under                           any other basis:
     this Coverage Part:
                                                                           (a) That is Fire, Extended Cover-
     a.   To join us as a party or otherwise bring                             age, Builder's Risk, Installation
          us into a "suit" asking for damages from                             Risk or similar insurance for
          an insured; or                                                       "your work";
     b.   To sue us on this Coverage Part unless                           (b) That is Fire or Explosion insur-
          all of its terms have been fully complied                            ance for premises rented to you
          with.                                                                or temporarily occupied by you
                                                                               with permission of the owner;
     A person or organization may sue us to re-
     cover on an agreed settlement or on a final                           (c) That is insurance purchased by
     judgment against an insured; but we will not                              you to cover your liability as a
     be liable for damages that are not payable                                tenant for "property damage" to

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                   Page 14 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 125 of 304 PAGEID #: 144
                 premises rented to you or tem-                      shown in the Declarations of this Cover-
                 porarily occupied by you with                       age Part.
                 permission of the owner; or
                                                                c.   Method of Sharing
            (d) If the loss arises out of the
                maintenance or use of aircraft,                      If all of the other insurance permits con-
                "autos" or watercraft to the ex-                     tribution by equal shares, we will follow
                tent not subject to SECTION I -                      this method also. Under this approach
                COVERAGES, COVERAGE A.                               each insurer contributes equal amounts
                BODILY INJURY AND PROP-                              until it has paid its applicable limit of in-
                ERTY DAMAGE LIABILITY, 2.                            surance or none of the loss remains,
                Exclusions, g. Aircraft, Auto or                     whichever comes first.
                Watercraft.                                          If any of the other insurance does not
        (2) Any other primary insurance avail-                       permit contribution by equal shares, we
            able to the insured covering liability                   will contribute by limits.         Under this
            for damages arising out of the                           method, each insurer's share is based on
            premises or operations, or the prod-                     the ratio of its applicable limit of insurance
            ucts and completed operations, for                       to the total applicable limits of insurance
            which the insured has been added                         of all insurers.
            as an additional insured by attach-            6.   Premium Audit
            ment of an endorsement.
                                                                a.   We will compute all premiums for this
        (3) Any other insurance:                                     Coverage Part in accordance with our
            (a) Whether primary, excess, con-                        rules and rates.
                tingent or on any other basis,                  b.   Premium shown in this Coverage Part as
                except when such insurance is                        advance premium is a deposit premium
                written specifically to be excess                    only. At the close of each audit period we
                over this insurance; and                             will compute the earned premium for that
            (b) That is a consolidated (wrap-up)                     period and send notice to the first Named
                insurance program which has                          Insured. The due date for audit and ret-
                been provided by the prime                           rospective premiums is the date shown
                contractor/project manager or                        as the due date on the bill. If:
                owner of the consolidated proj-                      (1) The earned premium is less than the
                ect in which you are involved.                           deposit premium, we will return the
        When this insurance is excess, we will                           excess to the first Named Insured; or
        have no duty under COVERAGE A.                               (2) The earned premium is greater than
        BODILY INJURY AND PROPERTY                                       the deposit premium, the difference
        DAMAGE LIABILITY or COVERAGE B.                                  will be due and payable to us by the
        PERSONAL AND ADVERTISING IN-                                     first Named Insured upon notice from
        JURY LIABILITY to defend the insured                             us.
        against any "suit" if any other insurer has
        a duty to defend the insured against that               c.   The first Named Insured must keep rec-
        "suit". If no other insurer defends, we will                 ords of the information we need for pre-
        undertake to do so, but we will be entitled                  mium computation, and send us copies at
        to the insured's rights against all those                    such times as we may request.
        other insurers.
                                                           7.   Representations
        When this insurance is excess over other
        insurance, we will pay only our share of                By accepting this Coverage Part, you agree:
        the amount of the loss, if any, that ex-                a.   The statements in the Declarations are
        ceeds the sum of:                                            accurate and complete;
        (1) The total amount that all such other                b.   Those statements are based upon repre-
            insurance would pay for the loss in                      sentations you made to us; and
            the absence of this insurance; and
                                                                c.   We have issued this Coverage Part in re-
        (2) The total of all deductible and self-                    liance upon your representations.
            insured amounts under all that other
            insurance.                                     8.   Separation of Insureds
        We will share the remaining loss, if any,               Except with respect to the Limits of Insurance,
        with any other insurance that is not de-                and any rights or duties specifically assigned
        scribed in this Excess Insurance provi-                 in this Coverage Part to the first Named In-
        sion and was not bought specifically to                 sured, this insurance applies:
        apply in excess of the Limits of Insurance

                                 Includes copyrighted material of Insurance
 GA 101 12 04                     Services Office, Inc., with its permission.                     Page 15 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 126 of 304 PAGEID #: 145
     a.   As if each Named Insured were the only                       (1) An individual, you and your spouse
          Named Insured; and                                               are "authorized representatives".
     b.   Separately to each insured against whom                      (2) A partnership or joint venture, your
          claim is made or "suit" is brought.                              members, your partners, and their
                                                                           spouses are "authorized representa-
9.   Transfer of Rights of Recovery Against                                tives".
     Others to Us
                                                                       (3) A limited liability company, your
     If the insured has rights to recover all or part                      members and your managers are
     of any payment we have made under this                                "authorized representatives".
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                     (4) An organization other than a part-
     impair them. At our request, the insured will                         nership, joint venture or limited liabil-
     bring "suit" or transfer those rights to us and                       ity company, your "executive offi-
     help us enforce them.                                                 cers" and directors are "authorized
                                                                           representatives". Provided you are
10. Two or More Coverage Forms or Policies                                 not a publicly traded organization,
    Issued by Us                                                           your stockholders are also "author-
     If this Coverage Part and any other Coverage                          ized representatives".
     Form, Coverage Part or policy issued to you                       (5) A trust, your trustees are "authorized
     by us or any company affiliated with us apply                         representatives".
     to the same "occurrence" or "personal and
     advertising injury" offense, the aggregate                   b.   Your "employees":
     maximum limit of insurance under all the Cov-
     erage Forms, Coverage Parts or policies shall                     (1) Assigned to manage your insurance
     not exceed the highest applicable limit of in-                        program; or
     surance under any one Coverage Form, Cov-                         (2) Responsible for giving or receiving
     erage Part or policy. This condition does not                         notice of an "occurrence", "personal
     apply to any Coverage Form, Coverage Part                             and advertising injury" offense, claim
     or policy issued by us or an affiliated company                       or "suit";
     specifically to apply as excess insurance over
     this Coverage Part.                                               are also "authorized representatives".
11. When We Do Not Renew                                     3.   "Auto" means:
     If we decide not to renew this Coverage Part,                a.   A land motor vehicle, trailer or semitrailer
     we will mail or deliver to the first Named In-                    designed for travel on public roads, in-
     sured shown in the Declarations written notice                    cluding any attached machinery or
     of the nonrenewal not less than 30 days be-                       equipment; or
     fore the expiration date.
                                                                  b.   Any other land vehicle that is subject to a
     If notice is mailed, proof of mailing will be suf-                compulsory or financial responsibility law
     ficient proof of notice.                                          or other motor vehicle insurance law in
                                                                       the state where it is licensed or principally
SECTION V - DEFINITIONS                                                garaged.
1.   "Advertisement" means a notice that is broad-                However, "auto" does not include "mobile
     cast, telecast or published to the general pub-              equipment".
     lic or specific market segments about your
     goods, products or services for the purpose of          4.   "Bodily injury" means bodily injury, sickness or
     attracting customers or supporters. "Adver-                  disease sustained by a person, including
     tisement" includes a publicity article. For pur-             death resulting from any of these at any time.
     poses of this definition:
                                                             5.   "Coverage term" means the following individ-
     a.   Notices that are published include mate-                ual increment, or if a multi-year policy period,
          rial placed on the Internet or on similar               increments, of time, which comprise the policy
          electronic means of communication; and                  period of this Coverage Part:
     b.   Regarding web-sites, only that part of a                a.   The year commencing on the Effective
          web-site that is about your goods, prod-                     Date of this Coverage Part at 12:01 AM
          ucts or services for the purposes of at-                     standard time at your mailing address
          tracting customers or supporters is con-                     shown in the Declarations, and if a multi-
          sidered an "advertisement".                                  year policy period, each consecutive an-
                                                                       nual period thereafter, or portion thereof if
2.   "Authorized representative" means:                                any period is for a period of less than 12
     a.   If you are designated in the Declarations                    months, constitute individual "coverage
          as:                                                          terms". The last "coverage term" ends at

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                    Page 16 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 127 of 304 PAGEID #: 146
           12:00 AM standard time at your mailing             10. "Hostile fire" means one which becomes un-
           address shown in the Declarations on the               controllable or breaks out from where it was
           earlier of:                                            intended to be.
           (1) The day the policy period shown in             11. "Impaired property" means tangible property,
               the Declarations ends; or                          other than "your product" or "your work", that
                                                                  cannot be used or is less useful because:
           (2) The day the policy to which this Cov-
               erage Part is attached is terminated                a.   It incorporates "your product" or "your
               or cancelled.                                            work" that is known or thought to be de-
                                                                        fective, deficient, inadequate or danger-
      b.   However, if after the issuance of this                       ous; or
           Coverage Part, any "coverage term" is
           extended for an additional period of less               b.   You have failed to fulfill the terms of a
           than 12 months, that additional period of                    contract or agreement;
           time will be deemed to be part of the last
           preceding "coverage term".                              if such property can be restored to use by:

 6.   "Coverage territory" means:                                  a.   The repair, replacement, adjustment or
                                                                        removal of "your product" or "your work";
      a.   The United States of America (including                      or
           its territories and possessions), Puerto
           Rico and Canada;                                        b.   Your fulfilling the terms of the contract or
                                                                        agreement.
      b.   International waters or airspace, but only
           if the injury or damage occurs in the              12. "Insured contract" means:
           course of travel or transportation between              a.   A contract for a lease of premises. How-
           any places included in a. above; or                          ever, that portion of the contract for a
      c.   All other parts of the world if the injury or                lease of premises that indemnifies any
           damage arises out of:                                        person or organization for "property
                                                                        damage" by fire or explosion to premises
           (1) Goods or products made or sold by                        while rented to you or temporarily occu-
               you in the territory described in a.                     pied by you with permission of the owner
               above;                                                   is not an "insured contract";
           (2) The activities of a person whose                    b.   A sidetrack agreement;
               home is in the territory described in
               a. above, but is away for a short time              c.   Any easement or license agreement, ex-
               on your business; or                                     cept in connection with construction or
                                                                        demolition operations on or within 50 feet
           (3) "Personal and advertising injury" of-                    of a railroad;
               fenses that take place through the
               Internet or similar electronic means                d.   An obligation, as required by ordinance,
               of communication,                                        to indemnify a municipality, except in
                                                                        connection with work for a municipality;
           provided the insured's responsibility to
           pay damages is determined in a "suit" on                e.   An elevator maintenance agreement;
           the merits, in the territory described in a.            f.   That part of any other contract or agree-
           above or in a settlement to which we                         ment pertaining to your business (includ-
           agree.                                                       ing an indemnification of a municipality in
 7.   "Electronic data" means information, facts or                     connection with work performed for a
      programs stored as or on, created or used on,                     municipality) under which you assume
      or transmitted to or from computer software,                      the tort liability of another party to pay for
      including systems and applications software,                      "bodily injury", "property damage" or
      hard or floppy disks, CD-ROMs, tapes, drives,                     "personal and advertising injury" to a third
      cells, data processing devices or any other                       person or organization.          Tort liability
      media which are used with electronically con-                     means a liability that would be imposed
      trolled equipment.                                                by law in the absence of any contract or
                                                                        agreement.
 8.   "Employee" includes a "leased worker". "Em-
      ployee" does not include a "temporary                             Paragraph f. does not include that part of
      worker".                                                          any contract or agreement:

 9.   "Executive officer" means a person holding                        (1) That indemnifies a railroad for "bodily
      any of the officer positions created by your                          injury", "property damage" or "per-
      charter, constitution, by-laws or any other                           sonal and advertising injury" arising
      similar governing document.                                           out of construction or demolition op-
                                                                            erations, within 50 feet of any rail-

                                    Includes copyrighted material of Insurance
 GA 101 12 04                        Services Office, Inc., with its permission.                     Page 17 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 128 of 304 PAGEID #: 147
           road property and affecting any rail-                       engines; marketing analysis; and
           road bridge or trestle, tracks, road-                       providing access to the Internet or
           beds, tunnel, underpass or crossing;                        other similar networks; or
       (2) That indemnifies an architect, engi-                    (7) Under which the insured, if a web-
           neer or surveyor for injury or damage                       site designer or content provider, or
           arising out of:                                             Internet search, access, content or
                                                                       service provider, assumes liability for
           (a) Preparing, approving, or failing                        injury or damage arising out of the
               to prepare or approve, maps,                            insured's rendering or failure to ren-
               shop drawings, opinions, re-                            der Internet services, including those
               ports, surveys, field orders,                           listed in Paragraph (6), above.
               change orders or drawings and
               specifications; or                        13. "Leased worker" means a person leased to
                                                             you by a labor leasing firm under an agree-
           (b) Giving directions or instructions,            ment between you and the labor leasing firm,
               or failing to give them, if that is           to perform duties related to the conduct of
               the primary cause of the injury               your business. "Leased worker" includes su-
               or damage;                                    pervisors furnished to you by the labor leasing
       (3) Under which the insured, if an archi-             firm. "Leased worker" does not include a
           tect, engineer or surveyor, assumes               "temporary worker".
           liability for an injury or damage aris-       14. "Loading or unloading" means the handling of
           ing out of the insured's rendering or             property:
           failure to render professional serv-
           ices, including those listed in Para-              a.   After it is moved from the place where it is
           graph (2) above and supervisory, in-                    accepted for movement into or onto an
           spection, architectural or engineering                  aircraft, watercraft or "auto";
           activities;
                                                              b.   While it is in or on an aircraft, watercraft
       (4) That indemnifies an advertising, pub-                   or "auto"; or
           lic relations or media consulting firm
           for "personal and advertising injury"              c.   While it is being moved from an aircraft,
           arising out of the planning, execution                  watercraft or "auto" to the place where it
           or failure to execute marketing com-                    is finally delivered;
           munications programs.        Marketing             but "loading or unloading" does not include
           communications programs include                    the movement of property by means of a me-
           but are not limited to comprehensive               chanical device, other than a hand truck, that
           marketing campaigns; consumer,                     is not attached to the aircraft, watercraft or
           trade and corporate advertising for                "auto".
           all media; media planning, buying,
           monitoring and analysis; direct mail;         15. "Mobile equipment" means any of the follow-
           promotion; sales materials; design;               ing types of land vehicles, including any at-
           presentations; point-of-sale materi-              tached machinery or equipment:
           als; market research; public relations
           and new product development;                       a.   Bulldozers, farm machinery, forklifts and
                                                                   other vehicles designed for use princi-
       (5) Under which the insured, if an adver-                   pally off public roads;
           tising, public relations or media con-
           sulting firm, assumes liability for                b.   Vehicles maintained for use solely on or
           "personal and advertising injury"                       next to premises you own or rent;
           arising out of the insured's rendering             c.   Vehicles that travel on crawler treads;
           or failure to render professional
           services, including those services                 d.   Vehicles, whether self-propelled or not,
           listed in Paragraph (4), above;                         maintained primarily to provide mobility to
                                                                   permanently mounted:
       (6) That indemnifies a web-site designer
           or content provider, or Internet                        (1) Power cranes, shovels, loaders, dig-
           search, access, content or service                          gers or drills; or
           provider for injury or damage arising
           out of the planning, execution or fail-                 (2) Road construction or resurfacing
           ure to execute Internet services.                           equipment such as graders, scrap-
           Internet services include but are not                       ers or rollers;
           limited to design, production, distri-
                                                              e.   Vehicles not described in a., b., c. or d.
           bution, maintenance and administra-                     above that are not self-propelled and are
           tion of web-sites and web-banners;
                                                                   maintained primarily to provide mobility to
           hosting web-sites; registering do-
           main names; registering with search

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                    Page 18 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 129 of 304 PAGEID #: 148
          permanently attached equipment of the                   d.   Oral or written publication, in any manner,
          following types:                                             of material that slanders or libels a per-
                                                                       son or organization or disparages a per-
          (1) Air compressors, pumps and gen-                          son's or organization's goods, products or
              erators, including spraying, welding,                    services;
              building cleaning, geophysical explo-
              ration, lighting and well servicing                 e.   Oral or written publication, in any manner,
              equipment; or                                            of material that violates a person's right of
                                                                       privacy;
          (2) Cherry pickers and similar devices
              used to raise or lower workers;                     f.   The use of another's advertising idea in
                                                                       your "advertisement"; or
     f.   Vehicles not described in a., b., c. or d.
          above maintained primarily for purposes                 g.   Infringing upon another's copyright, trade
          other than the transportation of persons                     dress or slogan in your "advertisement".
          or cargo.
                                                             18. "Pollutant" means any solid, liquid, gaseous or
          However, self-propelled vehicles with the              thermal irritant or contaminant, including
          following types of permanently attached                smoke, vapor, soot, fumes, acids, alkalis,
          equipment are not "mobile equipment"                   chemicals, petroleum, petroleum products
          but will be considered "autos":                        and petroleum by-products, and waste.
                                                                 Waste includes materials to be recycled, re-
          (1) Equipment designed primarily for:                  conditioned or reclaimed. "Pollutants" include
              (a) Snow removal;                                  but are not limited to substances which are
                                                                 generally recognized in industry or govern-
              (b) Road maintenance, but not con-                 ment to be harmful or toxic to persons, prop-
                  struction or resurfacing; or                   erty or the environment regardless of whether
                                                                 the injury or damage is caused directly or indi-
              (c) Street cleaning;                               rectly by the "pollutants" and whether:
          (2) Cherry pickers and similar devices                  a.   The insured is regularly or otherwise en-
              mounted on automobile or truck                           gaged in activities which taint or degrade
              chassis and used to raise or lower                       the environment; or
              workers; and
                                                                  b.   The insured uses, generates or produces
          (3) Air compressors, pumps and gen-                          the "pollutant".
              erators, including spraying, welding,
              building cleaning, geophysical explo-          19. "Products-completed operations hazard":
              ration, lighting and well servicing
              equipment.                                          a.   Includes all "bodily injury" and "property
                                                                       damage" occurring away from premises
     However, "mobile equipment" does not in-                          you own or rent and arising out of "your
     clude any land vehicles that are subject to a                     product" or "your work" except:
     compulsory or financial responsibility law or
     other motor vehicle insurance law in the state                    (1) Products that are still in your physical
     where it is licensed or principally garaged.                          possession; or
     Land vehicles subject to a compulsory or fi-                      (2) Work that has not yet been com-
     nancial responsibility law or other motor vehi-                       pleted or abandoned.         However,
     cle insurance law are considered "autos".                             "your work" will be deemed com-
 16. "Occurrence" means an accident, including                             pleted at the earliest of the following
     continuous or repeated exposure to substan-                           times:
     tially the same general harmful conditions.                           (a) When all of the work called for in
 17. "Personal and advertising injury" means in-                               your contract has been com-
     jury, including consequential "bodily injury",                            pleted; or
     arising out of one or more of the following of-                       (b) When all of the work to be done
     fenses:                                                                   at the job site has been com-
     a.   False arrest, detention or imprisonment;                             pleted if your contract calls for
                                                                               work at more than one job site;
     b.   Malicious prosecution;                                               or
     c.   The wrongful eviction from, wrongful entry                       (c) When that part of the work done
          into, or invasion of the right of private oc-                        at a job site has been put to its
          cupancy of a room, dwelling or premises                              intended use by any person or
          that a person occupies, committed by or                              organization other than another
          on behalf of its owner, landlord or lessor;                          contractor    or   subcontractor
                                                                               working on the same project.


                                   Includes copyrighted material of Insurance
 GA 101 12 04                       Services Office, Inc., with its permission.                    Page 19 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 130 of 304 PAGEID #: 149
             Work that may need service, main-                  her work and acts at the direction of and
             tenance, correction, repair or re-                 within the scope of duties determined by you,
             placement, but which is otherwise                  and is not paid a fee, salary or other compen-
             complete, will be treated as com-                  sation by you or anyone else for their work
             pleted.                                            performed for you.
    b.   Does not include "bodily injury" or "prop-        24. "Workplace" means that place and during
         erty damage" arising out of:                          such hours to which the "employee" sustain-
                                                               ing "bodily injury" was assigned by you, or
         (1) The transportation of property, un-               any other person or entity acting on your be-
             less the injury or damage arises out              half, to work on the date of "occurrence".
             of a condition in or on a vehicle not
             owned or operated by you, and that            25. "Your product":
             condition was created by the "load-
             ing or unloading" of that vehicle by               a.   Means:
             any insured;                                            (1) Any goods or products, other than
         (2) The existence of tools, uninstalled                         real property, manufactured, sold,
             equipment or abandoned or unused                            handled, distributed or disposed of
             materials; or                                               by:

         (3) Products or operations for which the                        (a) You;
             classification, listed in the Declara-                      (b) Others trading under your name;
             tions or in a schedule, states that                             or
             products-completed operations are
             included.                                                   (c) A person or organization whose
                                                                             business or assets you have
20. "Property damage" means:                                                 acquired; and
    a.   Physical injury to tangible property, in-                   (2) Containers (other than vehicles),
         cluding all resulting loss of use of that                       materials, parts or equipment fur-
         property. All such loss of use shall be                         nished in connection with such
         deemed to occur at the time of the physi-                       goods or products.
         cal injury that caused it; or
                                                                b.   Includes:
    b.   Loss of use of tangible property that is
         not physically injured. All such loss of                    (1) Warranties or representations made
         use shall be deemed to occur at the time                        at any time with respect to the fit-
         of the "occurrence" that caused it.                             ness, quality, durability, performance
                                                                         or use of "your product"; and
    For the purposes of this insurance, "electronic
    data" is not tangible property.                                  (2) The providing of or failure to provide
                                                                         warnings or instructions.
21. "Suit" means a civil proceeding in which
    money damages because of "bodily injury",                   c.   Does not include vending machines or
    "property damage" or "personal and advertis-                     other property rented to or located for the
    ing injury" to which this insurance applies are                  use of others but not sold.
    alleged. "Suit" includes:
                                                           26. "Your work":
    a.   An arbitration proceeding in which such
         damages are claimed and to which the                   a.   Means:
         insured must submit or does submit with                     (1) Work or operations performed by
         our consent;                                                    you or on your behalf; and
    b.   Any other alternative dispute resolution                    (2) Materials, parts or equipment fur-
         proceeding in which such damages are                            nished in connection with such work
         claimed and to which the insured submits                        or operations.
         with our consent; or
                                                                b.   Includes:
    c.   An appeal of a civil proceeding.
                                                                     (1) Warranties or representations made
22. "Temporary worker" means a person who is                             at any time with respect to the fit-
    furnished to you to substitute for a permanent                       ness, quality, durability, performance
    "employee" on leave or to meet seasonal or                           or use of "your work"; and
    short-term workload conditions.
                                                                     (2) The providing of or failure to provide
23. "Volunteer worker" means a person who is                             warnings or instructions.
    not your "employee", and who donates his or



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                   Page 20 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 131 of 304 PAGEID #: 150

                    NUCLEAR ENERGY LIABILITY EXCLUSION
                               (Broad Form)
 1.   The insurance does not apply:                                          an insured of services, materials,
                                                                             parts or equipment in connection
      A.   Under any Liability Coverage, to "bodily                          with the planning, construction,
           injury" or "property damage":                                     maintenance, operation or use of
           (1) With respect to which an insured un-                          any "nuclear facility", but if such fa-
               der this Coverage Part is also an in-                         cility is located within the United
               sured under a nuclear energy liability                        States of America, its territories or
               policy issued by Nuclear Energy Li-                           possessions or Canada, this Exclu-
               ability Insurance Association, Mutual                         sion (3) applies only to "property
               Atomic Energy Liability Underwriters,                         damage" to such "nuclear facility"
               Nuclear Insurance Association of                              and any property thereat.
               Canada, or any of their successors,             2.   As used in this exclusion:
               or would be an insured under any
               such policy but for its termination                  "Hazardous properties" includes radioactive,
               upon exhaustion of its limit of liability;           toxic or explosive properties.
               or
                                                                    "Nuclear material" means "source material",
           (2) Resulting from the "hazardous prop-                  "special nuclear material" or "by-product ma-
               erties" of "nuclear material" and with               terial".
               respect to which (a) any person or
               organization is required to maintain                 "Source material", "special nuclear material",
               financial protection pursuant to the                 and "by-product material" have the meanings
               Atomic Energy Act of 1954, or any                    given them in the Atomic Energy Act of 1954
               law amendatory thereof, or (b) the                   or in any law amendatory thereof.
               insured is, or had this Coverage Part                "Spent fuel" means any fuel element or fuel
               not been issued would be, entitled to                component, solid or liquid, which has been
               indemnity from the United States of                  used or exposed to radiation in a "nuclear re-
               America, or any agency thereof, un-                  actor".
               der any agreement entered into by
               the United States of America, or any                 "Waste" means any waste material (a) con-
               agency thereof, with any person or                   taining "by-product material" other than the
               organization.                                        tailings or wastes produced by the extraction
                                                                    or concentration of uranium or thorium from
      B.   Under any Medical Payments coverage,                     any ore processed primarily for its "source
           to expenses incurred with respect to                     material" content, and (b) resulting from the
           "bodily injury" resulting from the "hazard-              operation by any person or organization of
           ous properties" of "nuclear material" and                any "nuclear facility" included under the first
           arising out of the operation of a "nuclear               two paragraphs of the definition of "nuclear
           facility" by any person or organization.                 facility".
      C.   Under any Liability Coverage, to "bodily                 "Nuclear facility" means:
           injury" or "property damage" resulting
           from the "hazardous properties" of "nu-                  A.   Any "nuclear reactor";
           clear material", if:
                                                                    B.   Any equipment or device designed or
           (1) The "nuclear material" (a) is at any                      used for (1) separating the isotopes of
               "nuclear facility" owned by, or oper-                     uranium or plutonium, (2) processing or
               ated by or on behalf of, an insured,                      utilizing "spent fuel", or (3) handling,
               or (b) has been discharged or dis-                        processing or packaging "waste";
               persed therefrom;
                                                                    C.   Any equipment or device used for the
           (2) The "nuclear material" is contained in                    processing, fabricating or alloying of
               "spent fuel" or "waste" at any time                       "special nuclear material" if at any time
               possessed, handled, used, proc-                           the total amount of such material in the
               essed, stored, transported or dis-                        custody of the insured at the premises
               posed of, by or on behalf of an in-                       where such equipment or device is lo-
               sured; or                                                 cated consists of or contains more than
                                                                         25 grams of plutonium or uranium 233 or
           (3) The "bodily injury" or "property dam-                     any combination thereof, or more than
               age" arises out of the furnishing by                      250 grams of uranium 235;

                                     Includes copyrighted material of Insurance
 GA 101 12 04                         Services Office, Inc., with its permission.                   Page 21 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 132 of 304 PAGEID #: 151
   D.   Any structure, basin, excavation, prem-               "Nuclear reactor" means any apparatus de-
        ises or place prepared or used for the                signed or used to sustain nuclear fission in a
        storage or disposal of "waste";                       self-supporting chain reaction or to contain a
                                                              critical mass of fissionable material.
   and includes the site on which any of the
   foregoing is located, all operations conducted             "Property damage" includes all forms of ra-
   on such site and all premises used for such                dioactive contamination of property.
   operations.




                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                 Page 22 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 133 of 304 PAGEID #: 152
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             CinciPakTM
               COMMERCIAL GENERAL LIABILITY BROADENED
                           ENDORSEMENT
 This endorsement modifies insurance provided under the following:


     COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A. Endorsement - Table of Contents:
     Coverage:                                                                                                                          Begins on Page:
     1.    Employee Benefit Liability Coverage.......................................................................................2
     2.    Unintentional Failure To Disclose Hazards .............................................................................8
     3.    Supplementary Payments .........................................................................................................8
     4.    Medical Payments ......................................................................................................................8
     5.    180 Day Coverage For Newly Formed Or Acquired Organizations ......................................8
     6.    Waiver Of Subrogation ..............................................................................................................8
     7.    Automatic Additional Insured - Specified Relationships: .....................................................8
           •   Managers Or Lessors Of Premises;
           •   Lessor Of Leased Equipment;
           •   Vendors;
           •   State Or Governmental Agency Or Subdivision Or Political Subdivision - Permits
               Or Authorizations Relating To Premises; and
           •   Mortgagee, Assignee Or Receiver
     8.    Property Damage To Borrowed Equipment ......................................................................... 11
     9.    Employees As Insureds - Specified Health Care Services And Good Samaritan
           Services ................................................................................................................................... 12
     10.   Broadened Notice Of Occurrence ......................................................................................... 12
     11.   Nonowned Aircraft .................................................................................................................. 12
     12.   Bodily Injury Redefined .......................................................................................................... 13
     13.   Expected Or Intended Injury Redefined ............................................................................... 13
     14.   Former Employees As Insureds ............................................................................................ 13

 B. Limits Of Insurance:
     The Commercial General Liability Limits of Insurance apply to the insurance provided by this endorse-
     ment, except as provided below:
     1.    Employee Benefit Liability Coverage
           Each Employee Limit: $1,000,000
           Aggregate Limit:     $3,000,000
           Deductible Amount:   $    1,000
     3.    Supplementary Payments
           Bail Bonds:                        $ 2,500
     4.    Medical Payments
           Medical Expense Limit: $ 10,000
     8.    Property Damage To Borrowed Equipment
           Each Occurrence Limit: $10,000
           Deductible Amount:     $ 250




                                                   Includes copyrighted material of Insurance
 GCP 203 09 17                                      Services Office, Inc., with its permission.                                                Page 1 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 134 of 304 PAGEID #: 153

C. Coverages                                                                         this endorsement pro-
                                                                                     vided:
   1.   Employee Benefit Liability Coverage
                                                                                      a)   You did not have
        a.   The following is added to Section I -                                         knowledge of a
             Coverages:                                                                    claim or "suit" on or
             Employee Benefit Liability Cover-                                             before the "first ef-
             age                                                                           fective date" of this
                                                                                           endorsement.
             (1) Insuring Agreement
                                                                                           You     will   be
                 (a) We will pay those sums that                                           deemed to have
                     the insured becomes legally                                           knowledge of a
                     obligated to pay as damag-                                            claim or "suit"
                     es caused by any act, error                                           when any "author-
                     or omission of the insured,                                           ized   representa-
                     or of any other person for                                            tive";
                     whose acts the insured is
                     legally liable, to which this                                         i)   Reports all, or
                     insurance applies. We will                                                 any part, of the
                     have the right and duty to                                                 act, error or
                     defend the insured against                                                 omission to us
                     any "suit" seeking those                                                   or any other
                     damages. However, we will                                                  insurer;
                     have no duty to defend                                                ii) Receives      a
                     against any "suit" seeking                                                 written or ver-
                     damages to which this in-                                                  bal demand or
                     surance does not apply. We                                                 claim for dam-
                     may, at our discretion, in-                                                ages because
                     vestigate any report of an                                                 of the act, er-
                     act, error or omission and                                                 ror or omis-
                     settle any claim or "suit" that                                            sion; and
                     may result. But:
                                                                                      b) There is no other
                     1)   The amount we will pay                                           applicable     insur-
                          for damages is limited                                           ance.
                          as described in Section
                          III - Limits Of Insur-                        (2) Exclusions
                          ance; and
                                                                            This insurance does not apply to:
                     2)   Our right and duty to
                          defend ends when we                               (a) Bodily Injury, Property
                          have used up the appli-                               Damage Or Personal And
                          cable limit of insurance                              Advertising Injury
                          in the payment of judg-                                "Bodily injury", "property
                          ments or settlements.                                  damage" or "personal and
                     No other obligation or liabil-                              advertising injury".
                     ity to pay sums or perform                             (b) Dishonest,     Fraudulent,
                     acts or services is covered                                Criminal Or Malicious Act
                     unless explicitly provided for
                     under       Supplementary                                   Damages arising out of any
                     Payments.                                                   intentional,        dishonest,
                                                                                 fraudulent, criminal or mali-
                 (b) This insurance applies to                                   cious act, error or omission,
                     damages only if the act, er-                                committed by any insured,
                     ror or omission, is negligent-                              including the willful or reck-
                     ly committed in the "admin-                                 less violation of any statute.
                     istration" of your "employee
                     benefit program"; and                                  (c) Failure To Perform A Con-
                                                                                tract
                     1)   Occurs during the policy
                          period; or                                             Damages arising out of fail-
                                                                                 ure of performance of con-
                     2)   Occurred prior to the                                  tract by any insurer.
                          "first effective date" of
                                  Includes copyrighted material of Insurance
GCP 203 09 17                      Services Office, Inc., with its permission.                   Page 2 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 135 of 304 PAGEID #: 154

                 (d) Insufficiency Of Funds                                 (i) Taxes, Fines Or Penalties
                     Damages arising out of an                                   Taxes, fines or penalties, in-
                     insufficiency of funds to                                   cluding those imposed un-
                     meet any obligations under                                  der the Internal Revenue
                     any plan included in the                                    Code or any similar state or
                     "employee benefit program".                                 local law.
                 (e) Inadequacy Of Perfor-                                  (j) Employment-Related Prac-
                     mance      Of      Invest-                                 tices
                     ment/Advice Given With
                     Respect To Participation                                    Any liability arising out of
                                                                                 any:
                     Any claim based upon:
                                                                                 (1) Refusal to employ;
                     1)   Failure of any invest-
                          ment to perform;                                       (2) Termination of employ-
                                                                                     ment;
                     2)   Errors in providing in-
                          formation on past per-                                 (3) Coercion,      demotion,
                          formance of investment                                     evaluation,    reassign-
                          vehicles; or                                               ment, discipline, defa-
                                                                                     mation,     harassment,
                     3)   Advice given to any                                        humiliation, discrimina-
                          person with respect to                                     tion or other employ-
                          that person's decision to                                  ment - related practices,
                          participate or not to par-                                 acts or omissions; or
                          ticipate in any plan in-
                          cluded in the "employee                                (4) Consequential liability
                          benefit program".                                          as a result of (1), (2) or
                                                                                     (3) above.
                 (f) Workers'    Compensation
                     And Similar Laws                                            This    exclusion    applies
                                                                                 whether the insured may be
                     Any claim arising out of your                               held liable as an employer
                     failure to comply with the                                  or in any other capacity and
                     mandatory provisions of any                                 to any obligation to share
                     workers' compensation, un-                                  damages with or repay
                     employment compensation                                     someone else who must pay
                     insurance, social security or                               damages because of the in-
                     disability benefits law or any                              jury.
                     similar law.
                                                                        (3) Supplementary Payments
                 (g) ERISA
                                                                            Section I - Coverages, Sup-
                     Damages for which any in-                              plementary Payments - Cover-
                     sured is liable because of li-                         ages A and B also apply to this
                     ability imposed on a fiduci-                           Coverage.
                     ary by the Employee Re-
                     tirement Income Security                      b.   Who Is An Insured
                     Act of 1974, as now or                             As respects Employee Benefit Lia-
                     hereafter amended, or by                           bility Coverage, Section II - Who Is
                     any similar federal, state or                      An Insured is replaced by the follow-
                     local laws.                                        ing:
                 (h) Available Benefits                                 (1) If you are designated in the Dec-
                     Any claim for benefits to the                          larations as:
                     extent that such benefits are                          (a) An individual, you and your
                     available, with reasonable                                  spouse are insureds, but on-
                     effort and cooperation of the                               ly with respect to the con-
                     insured, from the applicable                                duct of a business of which
                     funds accrued or other col-                                 you are the sole owner.
                     lectible insurance.
                                                                            (b) A partnership or joint ven-
                                                                                 ture, you are an insured.
                                                                                 Your members, your part-

                                  Includes copyrighted material of Insurance
 GCP 203 09 17                     Services Office, Inc., with its permission.                   Page 3 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 136 of 304 PAGEID #: 155

                    ners, and their spouses are                            zation. However, coverage under
                    also insureds but only with                            this provision:
                    respect to the conduct of
                    your business.                                         (a) Is afforded only until the
                                                                                180th day after you acquire
                (c) A limited liability company,                                or form the organization or
                    you are an insured. Your                                    the end of the policy period,
                    members are also insureds,                                  whichever is earlier; and
                    but only with respect to the
                    conduct of your business.                              (b) Does not apply to any act,
                    Your managers are in-                                       error or omission that was
                    sureds, but only with respect                               committed before you ac-
                    to their duties as your man-                                quired or formed the organi-
                    agers.                                                      zation.

                (d) An organization other than a                  c.   Limits Of Insurance
                    partnership, joint venture or                      As respects Employee Benefit Lia-
                    limited liability company, you                     bility Coverage, Section III - Limits
                    are an insured. Your "execu-                       Of Insurance is replaced by the fol-
                    tive officers" and directors                       lowing:
                    are insureds, but only with
                    respect to their duties as                         (1) The Limits of Insurance shown in
                    your officers or directors.                            Section B. Limits Of Insurance,
                    Your stockholders are also                             1. Employee Benefit Liability
                    insureds, but only with re-                            Coverage and the rules below fix
                    spect to their liability as                            the most we will pay regardless
                    stockholders.                                          of the number of:
                (e) A trust, you are an insured.                           (a) Insureds;
                    Your trustees are also in-
                    sureds, but only with respect                          (b) Claims      made   or   "suits"
                    to their duties as trustees.                                brought;

           (2) Each of the following is also an                            (c) Persons   or organizations
                insured:                                                        making claims or bringing
                                                                                "suits";
                (a) Each of your "employees"
                    who is or was authorized to                            (d) Acts, errors or omissions; or
                    administer your "employee                              (e) Benefits included in your
                    benefit program";                                           "employee benefit program".
                (b) Any persons, organizations                         (2) The Aggregate Limit shown in
                    or "employees" having prop-                            Section B. Limits Of Insurance,
                    er temporary authorization                             1. Employee Benefit Liability
                    to administer your "employ-                            Coverage of this endorsement is
                    ee benefit program" if you                             the most we will pay for all dam-
                    die, but only until your legal                         ages because of acts, errors or
                    representative is appointed;                           omissions negligently committed
                    or                                                     in the "administration" of your
                (c) Your legal representative if                           "employee benefit program".
                    you die, but only with re-                         (3) Subject to the limit described in
                    spect to duties as such. That                          (2) above, the Each Employee
                    representative will have all                           Limit shown in Section B. Limits
                    your rights and duties under                           Of Insurance, 1. Employee
                    this Coverage Part.                                    Benefit Liability Coverage of
           (3) Any organization you newly ac-                              this endorsement is the most we
                quire or form, other than a part-                          will pay for all damages sus-
                nership, joint venture or limited                          tained by any one "employee",
                liability company, and over which                          including damages sustained by
                you maintain ownership or major-                           such "employee's" dependents
                ity interest, will qualify as a                            and beneficiaries, as a result of:
                Named Insured if no other similar                          (a) An act, error or omission; or
                insurance applies to that organi-

                                 Includes copyrighted material of Insurance
GCP 203 09 17                     Services Office, Inc., with its permission.                 Page 4 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 137 of 304 PAGEID #: 156

                 (b) A series of related acts, er-                                tification of the action taken,
                     rors or omissions, regard-                                   you shall promptly reim-
                     less of the amount of time                                   burse us for such part of the
                     that lapses between such                                     Deductible Amount as we
                     acts, errors or omissions;                                   have paid.
                 negligently committed in the                       d.   Additional Conditions
                 "administration" of your "employ-
                 ee benefit program".                                    As respects Employee Benefit Lia-
                                                                         bility Coverage, Section IV - Com-
                 However, the amount paid under                          mercial General Liability Condi-
                 this endorsement shall not ex-                          tions is amended as follows:
                 ceed, and will be subject to the
                 limits and restrictions that apply                      (1) Item 2. Duties In The Event Of
                 to the payment of benefits in any                           Occurrence, Offense, Claim Or
                 plan included in the "employee                              Suit is replaced by the following:
                 benefit program."                                           2.   Duties In The Event Of An
            (4) Deductible Amount                                                 Act, Error Or Omission, Or
                                                                                  Claim Or Suit
                 (a) Our obligation to pay dam-
                     ages on behalf of the in-                                    a.   You must see to it that
                     sured applies only to the                                         we are notified as soon
                     amount of damages in ex-                                          as practicable of an act,
                     cess of the Deductible                                            error or omission which
                     Amount stated in the Decla-                                       may result in a claim.
                     rations as applicable to                                          To the extent possible,
                     Each Employee. The limits                                         notice should include:
                     of insurance shall not be re-                                     (1) What the act, error
                     duced by the amount of this                                            or omission was
                     deductible.                                                            and when it oc-
                 (b) The      Deductible Amount                                             curred; and
                     stated in the Declarations                                        (2) The     names and
                     applies to all damages sus-                                            addresses of any-
                     tained by any one "employ-                                             one who may suf-
                     ee", including such "employ-                                           fer damages as a
                     ee's" dependents and bene-                                             result of the act,
                     ficiaries, because of all acts,                                        error or omission.
                     errors or omissions to which
                     this insurance applies.                                      b.   If a claim is made or
                                                                                       "suit" is brought against
                 (c) The terms of this insurance,                                      any insured, you must:
                     including those with respect
                     to:                                                               (1) Immediately record
                                                                                            the specifics of the
                     1)    Our right and duty to                                            claim or "suit" and
                           defend   the  insured                                            the date received;
                           against   any  "suits"                                           and
                           seeking those damag-
                           es; and                                                     (2) Notify us as soon
                                                                                            as practicable.
                     2)    Your duties, and the du-
                           ties of any other in-                                       You must see to it that
                           volved insured, in the                                      we receive written no-
                           event of an act, error or                                   tice of the claim or "suit"
                           omission, or claim;                                         as soon as practicable.
                     apply irrespective of the ap-                                c.   You and any other in-
                     plication of the Deductible                                       volved insured must:
                     Amount.
                                                                                       (1) Immediately send
                 (d) We may pay any part or all                                             us copies of any
                     of the Deductible Amount to                                            demands, notices,
                     effect settlement of any                                               summonses or le-
                     claim or "suit" and, upon no-                                          gal  papers   re-

                                   Includes copyrighted material of Insurance
 GCP 203 09 17                      Services Office, Inc., with its permission.                   Page 5 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 138 of 304 PAGEID #: 157

                               ceived in connec-                                      tion by equal shares,
                               tion with the claim                                    we will follow this meth-
                               or "suit";                                             od also. Under this ap-
                                                                                      proach each insurer
                          (2) Authorize us to ob-                                     contributes         equal
                               tain records and                                       amounts until it has
                               other information;                                     paid its applicable limit
                          (3) Cooperate with us                                       of insurance or none of
                               in the investigation                                   the     loss     remains,
                               or settlement of the                                   whichever comes first.
                               claim or defense                                       If any of the other in-
                               against the "suit";                                    surance does not permit
                               and                                                    contribution by equal
                          (4) Assist us, upon our                                     shares, we will contrib-
                               request, in the en-                                    ute by limits. Under this
                               forcement of any                                       method, each insurer's
                               right against any                                      share is based on the
                               person or organi-                                      ratio of its applicable
                               zation which may                                       limit of insurance to the
                               be liable to the in-                                   total applicable limits of
                               sured because of                                       insurance of all insur-
                               an act, error or                                       ers.
                               omission to which                                 c.   No Coverage
                               this insurance may
                               also apply.                                            This insurance shall not
                                                                                      cover any loss for which
                     d.   No insured will, except                                     the insured is entitled to
                          at that insured's own                                       recovery under any
                          cost, voluntarily make a                                    other insurance in force
                          payment, assume any                                         previous to the effective
                          obligation, or incur any                                    date of this Coverage
                          expense without our                                         Part.
                          consent.
                                                                   e.   Additional Definitions
           (2) Item 5. Other Insurance is re-
                placed by the following:                                As respects Employee Benefit Lia-
                                                                        bility Coverage, Section V - Defini-
                5.   Other Insurance                                    tions is amended as follows:
                     If other valid and collectible                     (1) The following definitions are
                     insurance is available to the                          added:
                     insured for a loss we cover
                     under this Coverage Part,                              1.   "Administration" means:
                     our obligations are limited as
                     follows:                                                    a.   Providing information to
                                                                                      "employees", including
                     a.   Primary Insurance                                           their dependents and
                                                                                      beneficiaries, with re-
                          This insurance is prima-                                    spect to eligibility for or
                          ry except when c. below                                     scope of "employee
                          applies. If this insurance                                  benefit programs";
                          is primary, our obliga-
                          tions are not affected                                 b.   Interpreting the     "em-
                          unless any of the other                                     ployee     benefit    pro-
                          insurance is also prima-                                    grams";
                          ry. Then, we will share
                          with all that other insur-                             c.   Handling records in
                          ance by the method de-                                      connection with the
                          scribed in b. below.                                        "employee benefit pro-
                                                                                      grams"; or
                     b.   Method Of Sharing
                                                                                 d.   Effecting, continuing or
                          If all of the other insur-                                  terminating any "em-
                          ance permits contribu-                                      ployee's" participation in

                                  Includes copyrighted material of Insurance
GCP 203 09 17                      Services Office, Inc., with its permission.                   Page 6 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 139 of 304 PAGEID #: 158

                           any benefit included in                                 c.   Unemployment      insur-
                           the "employee benefit                                        ance, social security
                           program".                                                    benefits, workers' com-
                                                                                        pensation and disability
                      However,     "administration"                                     benefits; and
                      does not include:
                                                                                   d.   Vacation plans, includ-
                      a.   Handling payroll deduc-                                      ing buy and sell pro-
                           tions; or                                                    grams; leave of ab-
                      b.   The failure to effect or                                     sence programs, includ-
                           maintain any insurance                                       ing military, maternity,
                           or adequate limits of                                        family, and civil leave;
                           coverage of insurance,                                       tuition assistance plans;
                           including but not limited                                    transportation       and
                           to unemployment insur-                                       health club subsidies.
                           ance, social security                              4.   "First effective date" means
                           benefits, workers' com-                                 the date upon which cover-
                           pensation and disability                                age was first effected in a
                           benefits.                                               series of uninterrupted re-
                 2.   "Cafeteria plans" means                                      newals of insurance cover-
                      plans authorized by applica-                                 age.
                      ble law to allow "employees"                        (2) The following definitions are de-
                      to elect to pay for certain                             leted in their entirety and re-
                      benefits with pre-tax dollars.                          placed by the following:
                 3.   "Employee     benefit    pro-                           8.   "Employee" means a person
                      grams" means a program                                       actively employed, formerly
                      providing some of all of the                                 employed, on leave of ab-
                      following benefits to "em-                                   sence or disabled, or retired.
                      ployees", whether provided                                   "Employee"     includes     a
                      through a "cafeteria plan" or                                "leased worker". "Employee"
                      otherwise:                                                   does not include a "tempo-
                      a.   Group life insurance;                                   rary worker".
                           group accident or health                           21. "Suit" means a civil proceed-
                           insurance; dental, vision                               ing in which money damag-
                           and hearing plans; and                                  es because of an act, error
                           flexible spending ac-                                   or omission to which this in-
                           counts; provided that no                                surance applies are alleged.
                           one other than an "em-                                  "Suit" includes:
                           ployee" may subscribe
                           to such benefits and                                    a.   An arbitration proceed-
                           such benefits are made                                       ing in which such dam-
                           generally available to                                       ages are claimed and to
                           those "employees" who                                        which the insured must
                           satisfy the plan's eligibil-                                 submit or does submit
                           ity requirements;                                            with our consent;
                      b.   Profit sharing plans,                                   b.   Any other alternative
                           employee          savings                                    dispute resolution pro-
                           plans, employee stock                                        ceeding in which such
                           ownership plans, pen-                                        damages are claimed
                           sion plans and stock                                         and to which the in-
                           subscription plans, pro-                                     sured submits with our
                           vided that no one other                                      consent; or
                           than an "employee"
                           may subscribe to such                                   c.   An appeal of a civil pro-
                           benefits and such bene-                                      ceeding.
                           fits are made generally
                           available to all "employ-
                           ees" who are eligible
                           under the plan for such
                           benefits;

                                    Includes copyrighted material of Insurance
 GCP 203 09 17                       Services Office, Inc., with its permission.                  Page 7 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 140 of 304 PAGEID #: 159

   2.   Unintentional Failure To Disclose Haz-                       We waive any right of recovery we may
        ards                                                         have against any person or organization
                                                                     against whom you have agreed to waive
        Section IV - Commercial General Liabil-                      such right of recovery in a written contract
        ity Conditions, 7. Representations is                        or agreement because of payments we
        amended by the addition of the following:                    make for injury or damage arising out of
        Based on our dependence upon your rep-                       your ongoing operations or "your work"
        resentations as to existing hazards, if un-                  done under a written contract or agree-
        intentionally you should fail to disclose all                ment with that person or organization and
        such hazards at the inception date of your                   included in the "products-completed oper-
        policy, we will not reject coverage under                    ations hazard". However, our rights may
        this Coverage Part based solely on such                      only be waived prior to the "occurrence"
        failure.                                                     giving rise to the injury or damage for
                                                                     which we make payment under this Cov-
   3.   Supplementary Payments                                       erage Part. The insured must do nothing
                                                                     after a loss to impair our rights. At our re-
        Under Section I - Supplementary Pay-                         quest, the insured will bring "suit" or trans-
        ments - Coverages A and B:                                   fer those rights to us and help us enforce
        Paragraph 2. is replaced by the following:                   those rights.

        Up to the limit shown in Section B. Limits              7.   Automatic Additional Insured - Speci-
        Of Insurance, 3. Bail Bonds of this en-                      fied Relationships
        dorsement for cost of bail bonds required                    a.   The following is added to Section II -
        because of accidents or traffic law viola-                        Who Is An Insured:
        tions arising out of the use of any vehicle
        to which the Bodily Injury Liability Cover-                       (1) Any person(s) or organization(s)
        age applies. We do not have to furnish                                described in Paragraph 7.a.(2) of
        these bonds.                                                          this endorsement (hereinafter re-
                                                                              ferred to as additional insured)
        This amendment of the Supplementary                                   whom you are required to add as
        Payments – Bail Bonds limit replaces, and                             an additional insured under this
        is not in addition to, the amendment of the                           Coverage Part by reason of a
        Supplementary Payments - Bail Bonds                                   written contract, written agree-
                                       TM
        limit (II.A.2.) in the CinciPak Commer-                               ment, written permit or written
        cial General Liability Amendatory En-                                 authorization.
        dorsement.
                                                                          (2) Only the following persons or or-
   4.   Medical Payments                                                      ganizations are additional in-
        The Medical Expense Limit of Any One                                  sureds under this endorsement,
        Person as stated in the Declarations is                               and insurance coverage provided
        amended to the limit shown in Section B.                              to such additional insureds is lim-
        Limits Of Insurance, 4. Medical Pay-                                  ited as provided herein:
        ments of this endorsement.                                            (a) Managers Or Lessors Of
   5.   180 Day Coverage For Newly Formed                                         Premises
        Or Acquired Organizations                                                  The manager or lessor of a
        Section II - Who Is An Insured is                                          premises leased to you with
        amended as follows:                                                        whom you have agreed per
                                                                                   Paragraph 7.a.(1) of this en-
        Subparagraph a. of Paragraph 3. is re-                                     dorsement to provide insur-
        placed by the following:                                                   ance, but only with respect
                                                                                   to liability arising out of the
        a.   Insurance under this provision is af-                                 ownership, maintenance or
             forded only until the 180th day after                                 use of that part of the prem-
             you acquire or form the organization                                  ises leased to you, subject
             or the end of the policy period,                                      to the following additional
             whichever is earlier;                                                 exclusions:
   6.   Waiver Of Subrogation                                                      This insurance does not ap-
        Section IV - Commercial General Liabil-                                    ply to:
        ity Conditions, 9. Transfer Of Rights Of                                   (i) Any "occurrence" which
        Recovery Against Others To Us is                                                takes place after you
        amended by the addition of the following:

                                    Includes copyrighted material of Insurance
GCP 203 09 17                        Services Office, Inc., with its permission.                   Page 8 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 141 of 304 PAGEID #: 160

                        cease to be a tenant in                                      for which the ven-
                        that premises;                                               dor is obligated to
                                                                                     pay damages by
                    (ii) Structural alterations,                                     reason of the as-
                        new construction or                                          sumption of liability
                        demolition  operations                                       in a contract or
                        performed by or on be-                                       agreement.       This
                        half of such additional                                      exclusion does not
                        insured.                                                     apply to liability for
                 (b) Lessor Of Leased Equip-                                         damages that the
                     ment                                                            vendor would have
                                                                                     in the absence of
                    Any person or organization                                       the contract or
                    from whom you lease                                              agreement;
                    equipment when you and
                    such person(s) or organiza-                                  2) Any express war-
                    tion(s) have agreed per Par-                                     ranty unauthorized
                    agraph 7.a.(1) of this en-                                       by you;
                    dorsement to provide insur-                                  3) Any     physical or
                    ance. Such person(s) or or-                                      chemical change in
                    ganization(s) are insureds                                       the product made
                    only with respect to liability                                   intentionally by the
                    for "bodily injury", "property                                   vendor;
                    damage" or "personal and
                    advertising injury" caused, in                               4) Repackaging, ex-
                    whole or in part, by your                                        cept when un-
                    maintenance, operation or                                        packed solely for
                    use of equipment leased to                                       the purpose of in-
                    you by such person(s) or or-                                     spection, demon-
                    ganization(s). A person's or                                     stration, testing, or
                    organization's status as an                                      the substitution of
                    additional insured under this                                    parts under in-
                    endorsement ends when                                            structions from the
                    their contract or agreement                                      manufacturer, and
                    with you for such leased                                         then repackaged in
                    equipment ends. However,                                         the original con-
                    this insurance does not ap-                                      tainer;
                    ply to any "occurrence"
                    which takes place after the                                  5) Any failure to make
                    equipment lease expires.                                         such inspections,
                                                                                     adjustments, tests
                 (c) Vendors                                                         or servicing as the
                                                                                     vendor has agreed
                    Any person or organization                                       to make or normal-
                    (referred to below as ven-                                       ly undertakes to
                    dor) with whom you have                                          make in the usual
                    agreed      per     Paragraph                                    course of busi-
                    7.a.(1) of this endorsement                                      ness, in connection
                    to provide insurance, but on-                                    with the distribution
                    ly with respect to "bodily in-                                   or sale of the
                    jury" or "property damage"                                       products;
                    arising out of "your products"
                    which are distributed or sold                                6) Demonstration, in-
                    in the regular course of the                                     stallation, servicing
                    vendor's business, subject                                       or repair opera-
                    to the following additional                                      tions, except such
                    exclusions:                                                      operations       per-
                                                                                     formed at the ven-
                    (i) The insurance afforded                                       dor's premises in
                        the vendor does not                                          connection with the
                        apply to:                                                    sale of the product;
                         1) "Bodily injury" or                                   7) Products which, af-
                               "property damage"                                     ter distribution or

                                  Includes copyrighted material of Insurance
 GCP 203 09 17                     Services Office, Inc., with its permission.             Page 9 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 142 of 304 PAGEID #: 161

                          sale by you, have                                            been excluded un-
                          been labeled or re-                                          der this Coverage
                          labeled or used as                                           Part with respect to
                          a container, part or                                         such products.
                          ingredient of any
                          other thing or sub-                            (d) State Or Governmental
                          stance by or for the                               Agency Or Subdivision Or
                          vendor; or                                         Political Subdivision -
                                                                             Permits Or Authorizations
                     8)   "Bodily injury" or                                 Relating To Premises
                          "property damage"
                          arising out of the                                  Any state or governmental
                          sole negligence of                                  agency or subdivision or po-
                          the vendor for its                                  litical subdivision with which
                          own acts or omis-                                   you have agreed per Para-
                          sions or those of                                   graph 7.a.(1) of this en-
                          its employees or                                    dorsement to provide insur-
                          anyone else acting                                  ance, subject to the follow-
                          on its behalf. How-                                 ing additional provision:
                          ever, this exclusion                                This insurance applies only
                          does not apply to:                                  with respect to the following
                          a)   The       excep-                               hazards for which the state
                               tions contained                                or governmental agency or
                               in Paragraphs                                  subdivision or political sub-
                               (c)(i)4) or 6) of                              division has issued a permit
                               this endorse-                                  or authorization in connec-
                               ment; or                                       tion with premises you own,
                                                                              rent or control and to which
                          b) Such      inspec-                                this insurance applies:
                               tions, adjust-
                               ments, tests or                                (i) The existence, mainte-
                               servicing    as                                    nance, repair, construc-
                               the vendor has                                     tion, erection or removal
                               agreed       to                                    of advertising signs,
                               make or nor-                                       awnings, canopies, cel-
                               mally    under-                                    lar    entrances,    coal
                               takes to make                                      holes, driveways, man-
                               in the usual                                       holes, marquees, hoist
                               course       of                                    away openings, side-
                               business,     in                                   walk vaults, street ban-
                               connection                                         ners or decorations and
                               with the distri-                                   similar exposures; or
                               bution or sale                                 (ii) The construction, erec-
                               of the prod-                                       tion or removal of eleva-
                               ucts.                                              tors; or
                 (ii) This insurance does not                                 (iii) The ownership, mainte-
                     apply to any insured                                         nance or use of any el-
                     person or organization:                                      evators covered by this
                     1) From whom you                                             insurance.
                          have       acquired                            (e) Mortgagee, Assignee Or
                          such products, or                                  Receiver
                          any ingredient, part
                          or container, enter-                                Any person or organization
                          ing into, accompa-                                  with whom you have agreed
                          nying or containing                                 per Paragraph 7.a.(1) of this
                          such products; or                                   endorsement to provide in-
                                                                              surance, but only with re-
                     2) When liability in-                                    spect to their liability as
                          cluded within the                                   mortgagee, assignee, or re-
                          "products-                                          ceiver and arising out of the
                          completed opera-                                    ownership, maintenance, or
                          tions hazard" has

                               Includes copyrighted material of Insurance
GCP 203 09 17                   Services Office, Inc., with its permission.                 Page 10 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 143 of 304 PAGEID #: 162

                      use of the premises by you.                   c.   Section IV - Commercial General
                      However, this insurance                            Liability Conditions is amended to
                      does not apply to structural                       add the following:
                      alterations, new construction
                      and demolition operations                          Automatic Additional Insured Pro-
                      performed by or for that per-                      vision
                      son or organization.                               This insurance applies only if the
             (3) The insurance afforded to addi-                         "bodily injury" or "property damage"
                 tional insureds described in Par-                       occurs, or the "personal and advertis-
                 agraph 7.a.(1) of this endorse-                         ing injury" offense is committed:
                 ment:                                                   (1) During the policy period; and
                 (a) Only applies to the extent                          (2) Subsequent to your execution of
                      permitted by law; and                                  the written contract or written
                 (b) Will not be broader than that                           agreement, or the issuance of a
                     which you are required by                               written permit or written authori-
                     the written contract, written                           zation, described in Paragraph
                     agreement, written permit or                            7.a.(1).
                     written authorization to pro-                  d.   Section IV - Commercial General
                     vide for such additional in-                        Liability Conditions is amended as
                     sured; and                                          follows:
                 (c) Does not apply to any per-                          Condition 5. Other Insurance is
                      son, organization, vendor,                         amended to include:
                      state, governmental agency
                      or subdivision or political                        Primary And Noncontributory In-
                      subdivision,      specifically                     surance
                      named as an additional in-
                      sured under any other provi-                       This insurance is primary to and will
                      sion of, or endorsement                            not seek contribution from any other
                      added to, this Coverage                            insurance available to an additional
                      Part, provided such other                          insured per Paragraph 7.a.(1) of this
                      provision or endorsement                           endorsement provided that:
                      covers the injury or damage                        (1) The additional insured is a
                      for which this insurance ap-                           Named Insured under such other
                      plies.                                                 insurance; and
        b.   With respect to the insurance afford-                       (2) You have agreed in writing in a
             ed to the additional insureds de-                               contract, agreement, permit or
             scribed in Paragraph 7.a.(1) of this                            authorization described in 7.a.(2)
             endorsement, the following is added                             of this endorsement that this in-
             to Section III - Limits Of Insurance:                           surance would be primary and
             The most we will pay on behalf of the                           would not seek contribution from
             additional insured is the amount of in-                         any other insurance available to
             surance:                                                        the additional insured.

             (1) Required by the written contract,             8.   Property Damage To Borrowed Equip-
                 written agreement, written permit                  ment
                 or written authorization described                 a.   The following is added to Exclusion
                 in Paragraph 7.a.(1) of this en-                        2.j. Damage To Property under Sec-
                 dorsement; or                                           tion I - Coverage A - Bodily Injury
             (2) Available under the applicable                          And Property Damage Liability:
                 Limits of Insurance shown in the                        Paragraphs (3) and (4) of this exclu-
                 Declarations;                                           sion do not apply to tools or equip-
             whichever is less.                                          ment loaned to you, provided they are
                                                                         not being used to perform operations
             This endorsement shall not increase                         at the time of loss.
             the applicable Limits of Insurance
             shown in the Declarations.                             b.   With respect to the insurance provid-
                                                                         ed by this section of the endorse-



                                   Includes copyrighted material of Insurance
 GCP 203 09 17                      Services Office, Inc., with its permission.                Page 11 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 144 of 304 PAGEID #: 163

           ment, the following additional provi-             9.   Employees As Insureds - Specified
           sions apply:                                           Health Care Services And Good Samar-
                                                                  itan Services
           (1) The Limits of Insurance shown in
                the Declarations are replaced by                  Paragraph 2.a.(1)(d) under Section II -
                the limits designated in Section                  Who Is An Insured does not apply to:
                B. Limits Of Insurance, 8.
                Property Damage To Borrowed                       a.   Your "employees" who provide pro-
                Equipment of this endorsement                          fessional health care services on your
                with respect to coverage provid-                       behalf as a duly licensed nurse,
                ed by this endorsement. These                          emergency medical technician or
                limits are inclusive of and not in                     paramedic in the jurisdiction where an
                addition to the limits being re-                       "occurrence" or offense to which this
                placed. The Limits of Insurance                        insurance applies takes place; or
                shown in Section B. Limits Of                     b.   Your "employees" or "volunteer work-
                Insurance, 8. Property Damage                          ers", other than an employed or vol-
                To Borrowed Equipment of this                          unteer doctor, providing first aid or
                endorsement fix the most we will                       good samaritan services during their
                pay in any one "occurrence" re-                        work hours for you will be deemed to
                gardless of the number of:                             be acting within the scope of their
                (a) Insureds;                                          employment by you or performing du-
                                                                       ties related to the conduct of your
                (b) Claims   made      or   "suits"                    business.
                    brought; or
                                                             10. Broadened Notice Of Occurrence
                (c) Persons  or organizations
                    making claims or bringing                     Paragraph a. of Condition 2. Duties In
                    "suits".                                      The Event Of Occurrence, Offense,
                                                                  Claim Or Suit under Section IV - Com-
           (2) Deductible Clause                                  mercial General Liability Conditions is
                                                                  replaced by the following:
                (a) Our obligation to pay dam-
                    ages on your behalf applies                   a.   You must see to it that we are notified
                    only to the amount of dam-                         as soon as practicable of an "occur-
                    ages for each "occurrence"                         rence" or an offense which may result
                    which are in excess of the                         in a claim. To the extent possible, no-
                    Deductible Amount stated in                        tice should include:
                    Section B. Limits Of Insur-
                    ance, 8. Property Damage                           (1) How, when and where the "oc-
                    To Borrowed Equipment of                               currence" or offense took place;
                    this endorsement. The limits                       (2) The names and addresses of
                    of insurance will not be re-                           any injured persons and wit-
                    duced by the application of                            nesses; and
                    such deductible amount.
                                                                       (3) The nature and location of any
                (b) Section IV - Commercial                                injury or damage arising out of
                    General Liability Condi-                               the "occurrence" or offense.
                    tions, 2. Duties In The
                    Event Of Occurrence, Of-                           This requirement applies only when
                    fense, Claim Or Suit, ap-                          the "occurrence" or offense is known
                    plies to each claim or "suit"                      to an "authorized representative".
                    irrespective of the amount.
                                                             11. Nonowned Aircraft
                (c) We may pay any part or all
                    of the deductible amount to                   The following is added to Exclusion 2.g.
                    effect settlement of any                      Aircraft, Auto Or Watercraft under Sec-
                    claim or "suit" and, upon no-                 tion I - Coverage A - Bodily Injury And
                    tification of the action taken,               Property Damage Liability:
                    you shall promptly reim-                      This exclusion does not apply to an air-
                    burse us for such part of the                 craft you do not own, provided that:
                    deductible amount as has
                    been paid by us.                              a.   The pilot in command holds a current
                                                                       effective certificate, issued by a duly
                                                                       constituted authority of the United

                                 Includes copyrighted material of Insurance
GCP 203 09 17                     Services Office, Inc., with its permission.                  Page 12 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 145 of 304 PAGEID #: 164

             States of America or Canada, desig-                    Property Damage Liability is replaced by
             nating that person as a commercial or                  the following:
             airline transport pilot;
                                                                    This exclusion does not apply to "bodily
        b. The aircraft is rented with a trained,                   injury" or "property damage" resulting from
             paid crew; and                                         the use of reasonable force to protect per-
                                                                    sons or property.
        c.   The aircraft does not transport per-
             sons or cargo for a charge.                       14. Former Employees As Insureds
    12. Bodily Injury Redefined                                     The following is added to Paragraph 2.
                                                                    under Section II - Who Is An Insured:
        Section V - Definitions, 4. "Bodily injury"
        is replaced by the following:                               2.   Each of the following is also an in-
                                                                         sured:
        4.   "Bodily injury" means bodily harm or
             injury, sickness, disease, disability,                      Any of your former "employees", di-
             humiliation, shock, fright, mental an-                      rectors, managers, members, part-
             guish or mental injury, including care,                     ners or "executive officers", including
             loss of services or death resulting                         but not limited to retired, disabled or
             from any of these at any time.                              those on leave of absence, but only
                                                                         for acts within the scope of their em-
    13. Expected Or Intended Injury Redefined                            ployment by you or for duties related
        The last sentence of Exclusion 2.a. Ex-                          to the conduct of your business.
        pected Or Intended Injury under Sec-
        tion I - Coverage A - Bodily Injury And




                                   Includes copyrighted material of Insurance
 GCP 203 09 17                      Services Office, Inc., with its permission.                 Page 13 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 146 of 304 PAGEID #: 165



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PRODUCTS/COMPLETED OPERATIONS HAZARD
                         REDEFINED
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                  SCHEDULE
Description of Premises and Operations:
 FOOD SERVICES




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
With respect to "bodily injury" or "property damage"    Paragraph a. of the definition of "Products - com-
arising out of "your products" manufactured, sold,      pleted operations hazard"       in the DEFINITIONS
handled or distributed:                                 Section is replaced by the following:
1.   On, from or in connection with the use of any           "Products-completed operations hazard":
     premises described in the Schedule, or
                                                             a.   Includes all "bodily injury" and "property
2.   In connection with the conduct of any operation              damage" that arises out of "your products"
     described in the Schedule, when conducted by                 if the "bodily injury" or "property damage"
     you or on your behalf,                                       occurs after you have relinquished pos-
                                                                  session of those products.




CG 24 07 01 96                Copyright, Insurance Services Office, Inc., 1994
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 147 of 304 PAGEID #: 166
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  OHIO LIABILITY COVERAGE ENHANCEMENT
 This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
 The provisions of this endorsement apply only as respects Ohio Liability Coverage afforded hereunder.

 A.   For the purposes of this endorsement only,                              (2) Except when (3) below applies,
      SECTION I - COVERAGES is amended to in-                                     the "bodily injury" occurs during
      clude the following:                                                        the policy period.
      COVERAGE D. OHIO LIABILITY COVER-                                       (3) Provided the "bodily injury" is a
      AGE                                                                         disease, the "bodily injury" is
                                                                                  caused by or aggravated by
      1.   Insuring Agreement                                                     conditions of employment by
           a.   We will pay those sums to which this                              you and the injured "em-
                insurance applies that the insured                                ployee's" last day of last expo-
                becomes legally obligated to pay as                               sure to the conditions causing or
                damages because of "bodily injury"                                aggravating such "bodily injury"
                sustained by any "employee" of the                                occurs during the policy period.
                insured arising out of or in the course                  c.   The damages we will pay, where re-
                of his or her employment by the in-                           covery is permitted by law, include
                sured, provided the "employee", at                            damages:
                the time of the injury, was covered
                under a workers compensation pol-                             (1) For:
                icy and subject to a "workers com-
                pensation law". We will have the right                            (a) Which you are liable to a
                and duty to defend any "suit" seek-                                   third party by reason of a
                ing those damages. However, we will                                   claim or "suit" against you
                have no duty to defend the insured                                    by that third party to recover
                against any "suit" seeking damages                                    the    damages         claimed
                for "bodily injury" to which this insur-                              against such third party as
                ance does not apply. We may, at our                                   a result of injury to your
                discretion, investigate any "occur-                                   "employee";
                rence" and settle any claim or "suit"
                that may result. But:                                             (b) Care and loss of services;
                                                                                      and
                (1) The amount we will pay for
                    damages is limited as described                               (c) Consequential "bodily in-
                    in SECTION III - LIMITS OF IN-                                    jury" to a spouse, child,
                    SURANCE; and                                                      parent, brother or sister of
                                                                                      the injured "employee";
                (2) Our right and duty to defend end
                    when we have used up the ap-                                  provided that these damages
                    plicable limit of insurance in the                            are the direct consequence of
                    payment of judgments or set-                                  "bodily injury" that arises out of
                    tlements under this coverage.                                 and in the course of the injured
                                                                                  "employee's" employment by
                No other obligation or liability to pay                           you; and
                sums or perform acts or services is
                covered unless expressly provided                             (2) Because of "bodily injury" to
                for under SUPPLEMENTARY PAY-                                      your "employee" that arises out
                MENTS.                                                            of and in the course of employ-
                                                                                  ment, claimed against you in a
           b.   This insurance applies to "bodily in-                             capacity other than as employer.
                jury" only if:
                                                                    2.   Exclusions
                (1) The "bodily injury" is caused by
                    an "occurrence" that takes place                     This insurance does not apply to:
                    in the "coverage territory".



                                       Includes copyrighted material of Insurance
 GA 216 OH 03 10                        Services Office, Inc., with its permission.                   Page 1 of 4
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 148 of 304 PAGEID #: 167
       a.   Contractual Liability                                         (1) War, including undeclared or
                                                                              civil war;
            Liability assumed by you under any
            contract or agreement;                                        (2) Warlike action by a military
                                                                              force, including action in hin-
       b.   Punitive Damages                                                  dering or defending against an
            Multiple, exemplary or punitive dam-                              actual or expected attack, by
                                                                              any government, sovereign or
            ages, including but not limited to any
                                                                              other authority using military
            award of attorney fees, costs or in-                              personnel or other agents; or
            terest awarded as a result of an
            award for multiple, exemplary or pu-                          (3) Insurrection, rebellion, revolu-
            nitive damages;                                                   tion, usurped power, or action
                                                                              taken by governmental authority
       c.   Violation of Laws                                                 in hindering or defending
            "Bodily injury" suffered or caused by                             against any of these;
            any "employee" while employed in                         i.   Failure to Comply with Worker's
            violation of law with your actual                             Compensation Law
            knowledge or the actual knowledge
            of an insured;                                                Any claim or "bodily injury" with re-
                                                                          spect to which the insured is:
       d.   Statutory Obligations
                                                                          (1) Deprived of common law de-
            Any obligation of the insured under a                             fenses; or
            workers' compensation, occupational
            disease, unemployment compensa-                               (2) Otherwise subject to penalty;
            tion, or disability benefits law, or any
            similar law;                                                  because of your failure to secure
                                                                          your obligations or other failure to
       e.   Crew Members                                                  comply with any "workers compen-
                                                                          sation law";
            "Bodily injury" to a master or member
            of the crew of any vessel or any                         j.   Asbestos
            member of the flying crew of any air-
            craft;                                                        Damages arising out of, attributable
                                                                          to, or any way related to asbestos in
       f.   Termination,     Coercion     or    Dis-                      any form or transmitted in any man-
            crimination                                                   ner.
            Damages arising out of coercion,                         k.   Federal Laws
            criticism, demotion, evaluation, fail-
            ure to promote, reassignment, disci-                          Any premium, assessment, penalty,
            pline, defamation, harassment, hu-                            fine, benefit, liability or other obliga-
            miliation, discrimination against or                          tion imposed by or granted pursuant
            termination of any "employee", or                             to:
            arising out of other employment or                            (1) The Federal Employer's Liability
            personnel decisions concerning the                                Act (45 USC Section 51-60);
            insured, whether or not accompa-
            nied by a "bodily injury";                                    (2) The Non-appropriated Fund In-
                                                                              strumentalities Act (5 USC Sec-
       g.   Intentional Injury                                                tions 8171-8173);
            "Bodily injury" caused by acts com-                           (3) The Longshore and Harbor
            mitted by or at the direction of an in-                           Workers' Compensation Act (33
            sured with the deliberate intent to                               USC Sections 910-950);
            injure or with the belief that the injury
            was substantially certain to occur. As                        (4) The Outer Continental Shelf
            used in this endorsement, substan-                                Lands Act (43 USC Section
            tially certain means that an insured                              1331-1356);
            acts with deliberate intent to cause                          (5) The Defense Base Act (42 USC
            an "employee" to suffer "bodily in-                               Sections 1651-1654);
            jury".
                                                                          (6) The Federal Coal Mine Health
       h.   War                                                               and Safety Act of 1969 (30 USC
            "Bodily injury", however caused,                                  Sections 901-942);
            arising, directly or indirectly, out of:


                                    Includes copyrighted material of Insurance
GA 216 OH 03 10                      Services Office, Inc., with its permission.                     Page 2 of 4
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 149 of 304 PAGEID #: 168
                (7) The Migrant and Seasonal Agri-                            with respect to their duties as trus-
                    cultural Worker Protection Act                            tees.
                    (29 USC Sections 1801-1872);
                                                                         No person or organization is an insured
                (8) Any other workers compensa-                          with respect to the conduct of any current
                    tion, unemployment compensa-                         or past partnership, joint venture or lim-
                    tion or disability laws or any                       ited liability company that is not shown as
                    similar law; or                                      a Named Insured in the Declarations.
                (9) Any subsequent amendments to               C.   LIMITS OF INSURANCE
                    the laws listed above;
                                                                    For the purposes of this endorsement only,
           l.   Violation of Age Laws or Employ-                    SECTION III - LIMITS OF INSURANCE is
                ment of Minors                                      amended as follows:
                "Bodily injury" suffered or caused by               Item 5. is deleted in its entirety and replaced
                any person:                                         by the following:
                (1) Knowingly employed by you in                    5.   The Each Occurrence Limit is the most
                    violation of any law as to age; or                   we will pay for damages under Coverage
                                                                         D. because of all "bodily injury" arising
                (2) Under the age of 14 years, re-                       out of any one "occurrence".
                    gardless of any such law.
                                                               D.   CONDITIONS
      3.   Supplementary Payments
                                                                    For the purposes of this endorsement only,
           The SUPPLEMENTARY PAYMENTS -                             SECTION IV - COMMERCIAL GENERAL LI-
           COVERAGES A and B also apply to this                     ABILITY CONDITIONS, Items 2. and 5. are
           insurance.                                               deleted in their entirety and replaced by the
 B.   WHO IS AN INSURED                                             following:

      For the purposes of this endorsement only,                    2.   Duties in the Event of Occurrence, In-
      SECTION II - WHO IS AN INSURED is de-                              jury, Claim or Suit
      leted in its entirety and replaced by the fol-                     a.   You must see to it that we or our
      lowing:                                                                 agent are notified as soon as practi-
      1.   If you are designated in the Declarations                          cable of an "occurrence" or "bodily
           as:                                                                injury" which may result in a claim.
                                                                              To the extent possible, notice should
           a.   An individual, you and your spouse                            include:
                are insureds, but only with respect to
                the conduct of a business of which                            (1) How, when and where the "oc-
                you are the sole owner.                                           currence" or "bodily injury" took
                                                                                  place;
           b.   A partnership or joint venture, you
                are an insured. Your members, your                            (2) The names and addresses of
                partners, and their spouses are also                              any injured persons and wit-
                insureds, but only with respect to the                            nesses; and
                conduct of your business.                                     (3) The nature and location of any
           c.   A limited liability company, you are                              injury.
                an insured. Your members are also                        b.   If a claim is made or "suit" is brought
                insureds, but only with respect to the                        against any insured, you must:
                conduct of your business. Your
                managers are insureds, but only with                          (1) Immediately record the specifics
                respect to their duties as your man-                              of the claim or "suit" and the
                agers.                                                            date received; and
           d.   An organization other than a part-                            (2) Notify us as soon as practicable.
                nership, joint venture or limited liabil-
                ity company, you are an insured.                              You must see to it that we receive
                Your "executive officers" and direc-                          written notice of the claim or "suit" as
                tors are insureds, but only with re-                          soon as practicable.
                spect to their duties as your officers                   c.   You and any other involved insured
                or directors. Your stockholders are                           must:
                also insureds, but only with respect
                to their liability as stockholders.                           (1) Immediately send us copies of
                                                                                  any demands, notices, sum-
           e.   A trust, you are an insured. Your                                 monses or legal papers re-
                trustees are also insureds, but only

                                       Includes copyrighted material of Insurance
 GA 216 OH 03 10                        Services Office, Inc., with its permission.                     Page 3 of 4
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 150 of 304 PAGEID #: 169
                 ceived in connection with the                            (2) The total of all deductible and
                 injury, claim, proceeding or                                 self-insured amounts under all
                 "suit";                                                      that other insurance.
             (2) Authorize us to obtain records                           We will share the remaining loss, if
                 and other information;                                   any, with any other insurance that is
                                                                          not described in this Excess Condi-
             (3) Cooperate with us and assist us,                         tion and was not bought specifically
                 as we may request, in the inves-                         to apply in excess of the Limits of In-
                 tigation or settlement of the                            surance shown in the Declarations.
                 claim or "suit";
                                                                     b. Method of Sharing - If all other insur-
             (4) Assist us, upon our request, in                        ance permits contribution by equal
                 the enforcement of any right                           shares, we will follow this method
                 against any person or organiza-                        also. Under this approach each in-
                 tion which may be liable to the                        surer contributes equal amounts until
                 insured because of injury to                           it has paid its applicable limit of insur-
                 which this insurance may also                          ance or none of the loss remains,
                 apply; and                                             whichever comes first.
             (5) Do nothing after an injury occurs         E.   DEFINITIONS
                 that would interfere with our right
                 to recover from others.                        For the purposes of this endorsement only,
                                                                SECTION V - DEFINITIONS is amended as
        d.   No insured will, except at that in-                follows:
             sured's own cost, voluntarily make a
             payment, assume any obligation, or                 1.   Definition 16. is deleted in its entirety and
             incur any expense, other than for                       replaced by the following:
             first aid, without our consent.
                                                                     16. "Occurrence" means a happening or
   5.   Other Insurance                                                  event or continuous or repeated ex-
                                                                         posure to conditions which occur
        a.   Excess - This insurance is excess                           during the policy period which result
             over any other insurance, whether                           in "bodily injury". All such exposure
             primary, excess, contingent or on                           to substantially the same general
             any other basis.                                            conditions shall be deemed one "oc-
             We will have no duty to defend any                          currence".
             claim or "suit" that any other insurer
                                                                2.   The following definition is added:
             has a duty to defend. If no other in-
             surer defends, we will undertake to                     "Workers compensation law" means the
             do so, but will be entitled to the in-                  workers compensation law and any oc-
             sured's right against all those other                   cupational disease law of:
             insurers.
                                                                     a.   The State of Ohio.
             We will pay the amount of the loss
             that exceeds the sum of:                                b.   Another state if the "employee" is
                                                                          injured as a result of operations
             (1) The total amount that all such                           which are necessary or incidental to
                 other insurance would pay for                            the insured's Ohio operations.
                 the loss in the absence of this
                 insurance; and                                      This does not include provisions of any
                                                                     law providing non-occupational disability
                                                                     benefits.




                                   Includes copyrighted material of Insurance
GA 216 OH 03 10                     Services Office, Inc., with its permission.                     Page 4 of 4
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 151 of 304 PAGEID #: 170


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION - ACCESS OR DISCLOSURE OF
           CONFIDENTIAL OR PERSONAL INFORMATION AND
                  DATA-RELATED LIABILITY - WITH
                LIMITED BODILY INJURY EXCEPTION
 This endorsement modifies insurance provided under the following:


     COMMERCIAL GENERAL LIABILITY COVERAGE PART


 A. Exclusion 2.s. of Section I - Coverage A -                             ing out of that which is described in
    Bodily Injury and Property Damage Liability                            Paragraph (1) or (2) above.
     is replaced by the following:
                                                                           However, unless Paragraph (1)
     2.   Exclusions                                                       above applies, this exclusion does
                                                                           not apply to damages because of
          This insurance does not apply to:                                "bodily injury".
          s.   Access or Disclosure of Confiden-             B. The following is added to Paragraph 2. Exclu-
               tial or Personal Information and                 sions of Section I - Coverage B - Personal
               Data-Related Liability                           and Advertising Injury Liability:
               Damages arising out of:                            2.   Exclusions
               (1) Any access to or disclosure of                      This insurance does not apply to:
                   any person's or organization's
                   confidential or personal informa-                   Access or Disclosure of Confidential or
                   tion, including patents, trade se-                  Personal Information
                   crets, processing methods, cus-
                   tomer lists, financial information,                 "Personal and advertising injury" arising
                   credit card information, health in-                 out of any access to or disclosure of any
                   formation or any other type of                      person's or organization's confidential or
                   nonpublic information; or                           personal information, including patents,
                                                                       trade secrets, processing methods, cus-
               (2) The loss of, loss of use of, dam-                   tomer lists, financial information, credit
                   age to, corruption of, inability to                 card information, health information or any
                   access, or inability to manipulate                  other type of nonpublic information.
                   electronic data.
                                                                       This exclusion applies even if damages
               This exclusion applies even if dam-                     are claimed for notification costs, credit
               ages are claimed for notification                       monitoring expenses, forensic expenses,
               costs, credit monitoring expenses, fo-                  public relations expenses or any other
               rensic expenses, public relations ex-                   loss, cost or expense incurred by you or
               penses or any other loss, cost or ex-                   others arising out of any access to or dis-
               pense incurred by you or others aris-                   closure of any person's or organization's
                                                                       confidential or personal information.




                                     Includes copyrighted material of Insurance
 GA 3024 05 14                        Services Office, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 152 of 304 PAGEID #: 171
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

      BODILY INJURY EXCEPTIONS TO POLLUTANT EXCLUSION
 This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
 For purposes of insurance provided by this endorsement:
 1.   Sudden and Accidental Exception                             b.   The injured person is clinically diagnosed
                                                                       or treated by a physician for the "bodily
      Exclusion f. Pollutant, (1)(a) and (1)(d) of                     injury" caused by the exposure to "gase-
      SECTION I - COVERAGES, COVERAGE A.                               ous or airborne pollutants" within one
      BODILY INJURY AND PROPERTY DAMAGE                                year of such first exposure.
      LIABILITY do not apply to "bodily injury" pro-
      vided:                                                 4.   Amended Who Is An Insured
      a.   The "release" of "pollutants" from which               As respects the insurance provided by Para-
           the "bodily injury" arises is "sudden" and             graphs 1. and 3. of this endorsement, the
           "accidental"; and                                      Sudden and Accidental Exception and the
                                                                  Off Premises Exception, SECTION II - WHO
      b.   The injured person's first exposure to                 IS AN INSURED is deleted in its entirety and
           such "pollutants" occurred during the                  replaced by the following:
           policy period; and
                                                                  The coverage afforded shall apply only to
      c.   The injured person is clinically diagnosed             Named Insureds. We shall have no duty to
           or treated by a physician for the "bodily              defend or pay damages for any person or or-
           injury" caused by exposure to such "pol-               ganization that is not a Named Insured.
           lutants" within one year of such first ex-
           posure.                                           5.   SECTION IV - COMMERCIAL GENERAL LI-
                                                                  ABILITY CONDITIONS 5. Other Insurance
 2.   Amendment to On Premises Exception                          b. Excess Insurance is amended to include
      The on premises exception to the Pollutant                  the following:
      Exclusion, f.(1)(a)1) c) of SECTION I - COV-                The insurance provided by Paragraphs 1.
      ERAGES, COVERAGE A. BODILY INJURY                           Sudden and Accidental Exception and 3.
      AND PROPERTY DAMAGE LIABILITY, is                           Off Premises Exception, of this endorsement
      deleted in its entirety and replaced by the fol-            is excess over any other valid and collectible
      lowing:                                                     insurance, whether primary, excess, contin-
      c)   Within one year of such first exposure,                gent or on any other basis, except insurance
           the person injured is clinically diagnosed             written specifically to cover as excess over the
           or treated by a physician for the medical              limits of insurance that apply in this endorse-
           condition caused by the exposure to such               ment.
           vapors. However, Paragraph c) does not            6.   As respects the insurance provided by Para-
           apply if the "bodily injury" is caused by              graphs 1. and 3. of this endorsement, SEC-
           vapors produced by or originating from                 TION V - DEFINITIONS is amended to add
           equipment that is used to heat, cool or                the following:
           dehumidify the building, or equipment
           that is used to heat water for personal                1.   "Accidental" means unintended and un-
           use, by the building's occupants or their                   expected.
           guests.
                                                                  2.   "Gaseous or airborne pollutants" means
 3.   Off Premises Exception                                           "pollutants" which:
      Exclusion f. Pollutant (1)(d) of SECTION I -                     (a) Are a gas, smoke, fume, vapor or
      COVERAGES, COVERAGE A. BODILY IN-                                    other similar airborne substance; and
      JURY AND PROPERTY DAMAGE LIABILITY
      does not apply to "bodily injury" that is caused                 (b) Are the result of the "release" of such
      by "gaseous or airborne pollutants" provided:                        "pollutants" from materials, machin-
                                                                           ery or equipment brought on or to
      a.   The injured person's first exposure to                          the "work site" by any Named In-
           "gaseous or airborne pollutants" occurred                       sured or any "employees", contrac-
           during the policy period; and                                   tors or subcontractors working di-


                                     Includes copyrighted material of Insurance
 GA 478 12 04                         Services Office, Inc., with its permission.                    Page 1 of 2
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 153 of 304 PAGEID #: 172
            rectly or indirectly on any Named In-                  "pollutant" which results from a series of
            sured's behalf.                                        ongoing events which constitute a course
                                                                   of conduct or course of business is not
        "Gaseous or airborne pollutants" does                      "sudden".
        not include asbestos or lead.
                                                              5.   "Work site" means any premises, site or
   3.   "Release" means actual discharge, dis-                     location while a Named Insured or a
        persal, seepage, migration, release, es-                   Named Insured's "employees", contrac-
        cape or emission.                                          tors or subcontractors are performing op-
   4.   "Sudden" means abrupt, immediate and                       erations directly or indirectly on the
        brief as well as unexpected and without                    Named Insured's behalf, provided the
        prior notice. "Sudden" has a temporal                      premises, site or location is not owned or
        element which requires that the "release"                  occupied by or rented or loaned to a
        of "pollutants" begins and ends within a                   Named Insured.
        brief period of time. A "release" of a




                                 Includes copyrighted material of Insurance
GA 478 12 04                      Services Office, Inc., with its permission.                    Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 154 of 304 PAGEID #: 173
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  CinciPak™
               COMMERCIAL GENERAL LIABILITY AMENDATORY
                            ENDORSEMENT
 This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE PART

 I.   SECTION I - COVERAGES, COVERAGE A.                                      tents of such premises, rented to you
      BODILY INJURY AND PROPERTY DAMAGE                                       for a period of 7 or fewer consecutive
      LIABILITY, Paragraph 2. Exclusions is                                   days, for which the amount we will
      amended as follows:                                                     pay is limited to the Damage To
                                                                              Premises Rented To You Limit as
      A. Exclusion j. Damage to Property is de-                               described in SECTION III - LIMITS
          leted in its entirety and replaced by the fol-                      OF INSURANCE.
          lowing:
                                                                              Paragraph (2) of this exclusion does
          j.    Damage to Property                                            not apply if the premises are "your
                "Property damage" to:                                         work" and were never occupied,
                                                                              rented or held for rental by you.
                (1) Property you own, rent or oc-
                    cupy, including any costs or ex-                          Paragraphs (3), (4), (5) and (6) of this
                    penses incurred by you, or any                            exclusion do not apply to liability as-
                    other person, organization or en-                         sumed under a sidetrack agreement.
                    tity, for repair, replacement, en-                        Paragraph (6) of this exclusion does
                    hancement, restoration or main-                           not apply to "property damage" in-
                    tenance of such property for any                          cluded in the "products-completed
                    reason, including prevention of                           operations hazard".
                    injury to a person or damage to
                    another's property;                              B. The last Paragraph of 2. Exclusions is
                                                                         deleted in its entirety and replaced by the
                (2) Premises you sell, give away or                      following:
                    abandon, if the "property dam-
                    age" arises out of any part of                       Exclusions c. through q. do not apply to
                    those premises;                                      "property damage" by fire, explosion,
                                                                         lightning, smoke, soot or water to prem-
                (3) Property loaned to you;                              ises while rented to you or temporarily oc-
                (4) Personal property in the care,                       cupied by you with permission of the
                    custody or control of an insured;                    owner, for which the amount we will pay is
                                                                         limited to the Damage to Premises
                (5) That particular part of real prop-                   Rented To You Limit as described in
                    erty on which you or any contrac-                    SECTION III - LIMITS OF INSURANCE.
                    tors or subcontractors working
                    directly or indirectly on your be-         II.   SECTION I - COVERAGES, SUPPLEMEN-
                    half are performing operations, if               TARY PAYMENTS - COVERAGES A AND B,
                    the "property damage" arises out                 is amended as follows:
                    of those operations; or                          A. Paragraph 2. is deleted in its entirety and
                (6) That particular part of any prop-                    replaced by the following:
                    erty that must be restored, re-                      2.   Up to $1,000 for cost of bail bonds
                    paired or replaced because "your                          required because of accidents or traf-
                    work" was incorrectly performed                           fic law violations arising out of the
                    on it.                                                    use of any vehicle to which the Bodily
                Paragraphs (1), (3) and (4) of this ex-                       Injury Liability Coverage applies. We
                clusion do not apply to "property                             do not have to furnish these bonds.
                damage" (other than damage by fire,                  B. Paragraph 4. is deleted in its entirety and
                explosion, lightning, smoke, soot or                     replaced by the following:
                water) to premises, including the con-

                                        Includes copyrighted material of Insurance
 GCP 201 05 11                           Services Office, Inc. with its permission.                     Page 1 of 2
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 155 of 304 PAGEID #: 174
         4.   All reasonable expenses incurred by                 Insurance Paragraph b.(1)(b) is deleted in its
              the insured at our request to assist us             entirety and replaced by the following:
              in the investigation or defense of the
              claim or "suit", including actual loss of           (b) That is Fire, Explosion, lightning, smoke,
              earnings up to $500 a day because of                     soot or Water Damage insurance for
              time off from work.                                      premises rented to you or temporarily oc-
                                                                       cupied by you with permission of the own-
III. SECTION III - LIMITS OF INSURANCE,                                er;
     Paragraph 6. is deleted in its entirety and re-
    placed by the following:                                 V. SECTION V. - DEFINITIONS, Definition 12.
                                                                "Insured contract" Paragraph a. is deleted in
    6.   Subject to 5. above, the Damage to Prem-                 its entirety and replaced by the following:
         ises Rented to You Limit is the most we
         will pay under COVERAGE A. BODILY                        a.   A contract for a lease of premises. How-
         INJURY AND PROPERTY DAMAGE LI-                                ever, that portion of the contract for a
         ABILITY for damages because of "prop-                         lease of premises that indemnifies any
         erty damage" to any one premises, while                       person or organization for "property dam-
         rented to you, or in the case of damage by                    age" by fire, explosion, lightning, smoke,
         fire, explosion, lightning, smoke, soot or                    soot or water to premises while rented to
         water, while rented to you or temporarily                     you or temporarily occupied by you with
         occupied by you with permission of the                        permission of the owner is not an "insured
         owner.                                                        contract";

IV. SECTION IV - COMMERCIAL GENERAL LI-
    ABILITY CONDITIONS, Condition 5. Other




                                      Includes copyrighted material of Insurance
GCP 201 05 11                          Services Office, Inc. with its permission.                     Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 156 of 304 PAGEID #: 175

             THE CINCINNATI                    INSURANCE COMPANY
                                       A Stock Insurance Company


          OHIO EMPLOYERS LIABILITY DEFENSE EXPENSES
                 COVERAGE PART DECLARATIONS
  Attached to and forming part of POLICY NUMBER: ECP 055 77 79
  Named Insured is the same as it appears in the Common Policy Declarations
  Limits of Insurance

                    $ 1,000,000             Bodily Injury - Each Employee
                    $ 1,000,000             Aggregate

 Class Code Number            ESTIMATED TOTAL                     RATE           ESTIMATED ANNUAL
                              ANNUAL PAYROLL                                          PREMIUM
        20320                 6,240,000                          0.021                      1,310

                                                            MINIMUM PREMIUM      ADVANCE PREMIUM
                                                                            98             1,310
 FORMS AND / OR ENDORSEMENTS APPLICABLE TO EMPLOYERS LIABILITY COVERAGE PART:
 GA106OH  03/10 OHIO EMPLOYERS LIABILITY DEFENSE EXPENSES COVERAGE FORM




 GA 536 OH 03 10                                          ECP 055 77 79                 Page 1 of 1
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 157 of 304 PAGEID #: 176

               OHIO EMPLOYERS LIABILITY DEFENSE EXPENSES
                  COVERAGE FORM - TABLE OF CONTENTS
 Preamble
 SECTION I - COVERAGES .....................................................................................................................................2
 1.    Insuring Agreement........................................................................................................................................ 2
 2.    Exclusions ....................................................................................................................................................... 2
       a.     Contractual Liability................................................................................................................................2
       b.     Violation of Laws .....................................................................................................................................3
       c.     Statutory Obligations..............................................................................................................................3
       d.     Crew Members and Federal Laws.........................................................................................................3
       e.     Other than Intentional Acts ....................................................................................................................3
       f.     Termination, Coercion or Discrimination.............................................................................................3
       g.     War ............................................................................................................................................................3
       h.     Failure to Comply with Worker's Compensation Law ........................................................................3
       i.     Asbestos...................................................................................................................................................3
       j.     Judgments, Settlements or Punitive Damages...................................................................................3
 SECTION II - WHO IS AN INSURED ......................................................................................................................3
 SECTION III - LIMITS OF INSURANCE..................................................................................................................3
 SECTION IV - CONDITIONS ...................................................................................................................................4
 1.    Bankruptcy ...................................................................................................................................................... 4
 2.    Duties in the Event of Intentional Act, Claim or Suit.................................................................................. 4
 3.    Concealment or Fraud.................................................................................................................................... 4
 4.    Legal Action Against Us ................................................................................................................................ 4
 5.    Other Insurance .............................................................................................................................................. 4
 6.    Representations.............................................................................................................................................. 4
 7.    Review of Your Occupational Injuries and Illnesses Records ................................................................. 4
 8.    Separation of Insureds................................................................................................................................... 4
 9.    Transfer of Rights of Recovery Against Others to Us............................................................................... 5
 10.   When We Do Not Renew ................................................................................................................................ 5
 SECTION V - DEFINITIONS ....................................................................................................................................5
 1.    "Bodily Injury".................................................................................................................................................... 5
 2.    "Coverage term" ............................................................................................................................................... 5
 3.    "Defense expenses"......................................................................................................................................... 5
 4.    "Employee" ....................................................................................................................................................... 5
 5.    "Executive officer"............................................................................................................................................. 5
 6.    "Intentional act"................................................................................................................................................. 5
 7.    "Leased worker" ............................................................................................................................................... 5
 8.    "Occurrence"..................................................................................................................................................... 5
 9.    "Suit".................................................................................................................................................................. 5
 10.   "Temporary worker".......................................................................................................................................... 5
 11.   "Workplace" ...................................................................................................................................................... 5
 12.   "Workers compensation law" ........................................................................................................................... 5
 NUCLEAR ENERGY LIABILITY EXCLUSION (Broad Form) ..............................................................................6




 GA 106 OH 03 10                                                                                                                                            Page 1 of 6
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 158 of 304 PAGEID #: 177

Notice: This Coverage Part provides "defense expenses" coverage only. The coverage specified in
this Coverage Part is only for "defense expenses" as defined in SECTION V - DEFINITIONS. Please
read and review the Coverage Part carefully and discuss the coverage with your agent.


          OHIO EMPLOYERS LIABILITY DEFENSE EXPENSES
                      COVERAGE FORM
Various provisions in this Coverage Part restrict coverage. Read the entire Coverage Part carefully to deter-
mine rights, duties and what is and is not covered.
Throughout this Coverage Part the words "you" and "your" refer to the Named Insured shown in the Declara-
tions. The words "we", "us" and "our" refer to the Company providing this insurance.
The word "insured" means any person or organization qualifying as such under SECTION II - WHO IS AN
INSURED.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V - DEFI-
NITIONS.

SECTION I - COVERAGES                                                   (e) When an insured admits to
                                                                            having committed an "intentional
1.   Insuring Agreement                                                     act".
     a.   To the fullest extent permitted by Ohio                   No other obligation or liability to pay sums
          Law, we will pay on an insured's behalf                   or perform acts or services is covered.
          those "defense expenses" that an in-
          sured incurs because of a claim or "suit"            b.   This insurance applies to "bodily injury"
          for "bodily injury" sustained by your "em-                only if:
          ployee" in the "workplace" and caused by
          an alleged "intentional act" to which this                (1) The "bodily injury" is caused by an
          insurance applies. It shall be your duty,                     "occurrence", provided the "em-
          not our duty, to defend any claim or "suit",                  ployee", at the time of the injury, was
          provided you shall only retain counsel as                     covered under a workers compensa-
          mutually agreed upon with us. We shall at                     tion policy and was subject to a
          all times have the right, but not the duty,                   "workers compensation law" of Ohio.
          to associate with the insureds in the in-                 (2) Except when (3) below applies, the
          vestigation or defense of any claim or                        "bodily injury" occurs during the pol-
          "suit" to which this insurance applies.                       icy period.
          But:                                                      (3) Provided the "bodily injury" is a dis-
          (1) The amount we will pay for "defense                       ease, the "bodily injury" is caused by
              expenses" is limited as described in                      or aggravated by conditions of em-
              SECTION III - LIMITS OF INSUR-                            ployment by you and the injured
              ANCE; and                                                 "employee's" last day of last expo-
                                                                        sure to the conditions causing or ag-
          (2) Our duty to pay "defense expenses"                        gravating such "bodily injury" occurs
              ends at the earliest of the following                     during the policy period.
              times:
                                                               c.   If you are sued, the original "suit" and any
                 (a) When the applicable limit of in-               related legal actions for damages for
                     surance is used up;                            "bodily injury" must be brought in the
                                                                    United States of America, its territories or
                 (b) When an insured is convicted of                possessions or Canada.
                     a criminal offense arising from
                     an "intentional act";                2.   Exclusions
                 (c) When an insured pleads guilty             This insurance does not cover:
                     to a criminal offense arising from
                     an "intentional act";                     a.   Contractual Liability

                 (d) When a court of competent ju-                  Liability assumed by you under any con-
                     risdiction has determined that an              tract or agreement;
                     insured committed an "inten-
                     tional act"; or


GA 106 OH 03 10                                                                                   Page 2 of 6
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 159 of 304 PAGEID #: 178
    b.   Violation of Laws                                        defenses or are otherwise subject to
                                                                  penalty because of default in premium
         "Bodily injury" suffered or caused by any                payment under, or any other failure to
         "employee" while employed in violation of                comply with the provisions of any "work-
         law with your actual knowledge or the                    ers compensation law";
         actual knowledge of an insured;
                                                             i.   Asbestos
    c.   Statutory Obligations
                                                                  Damages arising out of, attributable to, or
         Your obligation under a workers' com-                    any way related to asbestos in any form
         pensation, occupational disease, unem-                   or transmitted in any manner;
         ployment compensation, or disability
         benefits law, or any similar law;                   j.   Judgments, Settlements or Punitive
                                                                  Damages
    d.   Crew Members and Federal Laws
                                                                  Any judgments, awards, settlements, pu-
         "Bodily injury":                                         nitive damages, exemplary damages,
         (1) To any member of the flying crew of                  statutory damages, restitution, or fines of
             any aircraft;                                        any type, including but not limited to, any
                                                                  award of attorney fees, costs, or interest
         (2) To any master or member of the                       against the insured.
             crew of any vessel;
                                                        SECTION II - WHO IS AN INSURED
         (3) To any "employee" subject to the
             Longshore and Harbor Workers'              If you are designated in the Declarations as:
             Compensation Act, the Federal Em-               a.   An individual, you and your spouse are
             ployer's Liability Act or the Federal                insureds, but only with respect to the
             Coal Mine Health and Safety Act, or                  conduct of a business of which you are
             any subsequent amendments to                         the sole owner.
             these laws;
                                                             b.   A partnership or joint venture, you are an
    e.   Other than Intentional Acts                              insured. Your members, your partners,
         "Bodily injury" to any "employee" as the                 and their spouses are also insureds, but
         result of negligent, grossly negligent,                  only with respect to the conduct of your
         wanton, reckless or willful misconduct;                  business.

    f.   Termination, Coercion or Discrimina-                c.   A limited liability company, you are an in-
         tion                                                     sured. Your members are also insureds,
                                                                  but only with respect to the conduct of
         Damages arising out of coercion, criti-                  your business. Your managers are in-
         cism, demotion, evaluation, failure to                   sureds, but only with respect to their du-
         promote, reassignment, discipline, defa-                 ties as your managers.
         mation, harassment, humiliation, dis-
         crimination or termination whether or not           d.   An organization other than a partnership,
         accompanied by a "bodily injury";                        joint venture, or limited liability company,
                                                                  you are an insured. Your "executive offi-
    g.   War                                                      cers" and directors are insureds, but only
                                                                  with respect to their duties as your offi-
         "Bodily injury", however caused, arising,                cers or directors. Your stockholders are
         directly or indirectly, out of:                          insureds, but only with respect to their li-
         (1) War, including undeclared or civil                   ability as stockholders.
             war;                                            e.   A trust, you are an insured. Your trustees
         (2) Warlike action by a military force, in-              are also insureds, but only with respect to
             cluding action in hindering or de-                   their duties as trustees.
             fending against an actual or ex-           No person or organization is an insured with re-
             pected attack, by any government,          spect to the conduct of any current or past part-
             sovereign or other authority using         nership, joint venture, or limited liability company
             military personnel or other agents; or     that is not shown as a Named Insured in the Dec-
         (3) Insurrection, rebellion, revolution,       larations.
             usurped power, or action taken by          SECTION III - LIMITS OF INSURANCE
             governmental authority in hindering
             or defending against any of these;         1.   The Limits of Insurance shown in Limits of
                                                             Insurance of the Ohio Employers Liability
    h.   Failure to Comply with Worker's Com-                Defense Expense Coverage Part Declarations
         pensation Law                                       and the rules below fix the most we will pay
         Any claim or "bodily injury" with respect to        regardless of the number of:
         which you are deprived of any defense or

 GA 106 OH 03 10                                                                                Page 3 of 6
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 160 of 304 PAGEID #: 179
     a.   Insureds;                                     3.   Concealment or Fraud
     b.   Claims made or "suits" brought; or                 This Coverage Part shall be void if, whether
                                                             before or after a claim is made, an insured
     c.   Persons or organizations making claims             has:
          or bringing "suits".
                                                             a.   Intentionally concealed or misrepre-
2.   The Bodily Injury - Each "Employee" limit is                 sented any material fact or circumstance;
     the most we will pay for all "defense ex-                    or
     penses" covered by this Coverage Part due to
     or arising out of "bodily injury" sustained by a        b.   Made false statements or engaged in
     single "employee" regardless of the number of                fraudulent conduct;
     insureds alleged to have committed an "inten-
     tional act" resulting in such "bodily injury".          relating to this Coverage Part.

3.   The Aggregate limit is the most we will pay for    4.   Legal Action Against Us
     all "defense expenses" covered by this Cov-             No person or organization has a right under
     erage Part due to or arising out of "bodily in-         this Coverage Part:
     jury" regardless of the number of "employees"
     sustaining such "bodily injury".                        a.   To join us as a party or otherwise bring
                                                                  us into a "suit" asking for "defense ex-
The Limits of Insurance of this Coverage Part ap-                 penses" from an insured; or
ply separately to each "coverage term".
                                                             b.   To sue us on this Coverage Part unless
SECTION IV - CONDITIONS                                           all of its terms have been fully complied
1.   Bankruptcy                                                   with.

     Bankruptcy or insolvency of the insured or of           We will not be liable for "defense expenses"
     the insured's estate will not relieve us of our         that are not payable under the terms of this
     obligations under this Coverage Part.                   Coverage Part or that are in excess of the ap-
                                                             plicable limit of insurance.
2.   Duties In The Event of Intentional Act,
     Claim or Suit                                      5.   Other Insurance

     a.   You must see to it that we are notified            Excess - This insurance is excess over any
          promptly of any claim or "suit" to which           other insurance, whether primary, excess,
          this insurance applies. To the extent pos-         contingent or on any other basis.
          sible, notice should include:                 6.   Representations
          (1) How, when and where the alleged                By accepting this Coverage Part, you agree:
              "intentional act" took place;
                                                             a.   The statements in the Declarations are
          (2) The names and addresses of any                      accurate and complete;
              injured persons and witnesses; and
                                                             b.   Those statements are based upon repre-
          (3) The nature and location of any injury               sentations you made to us; and
              or damages arising out of the alleged
              "intentional act".                             c.   We have issued this Coverage Part in re-
                                                                  liance upon your representations.
     b.   You and any other involved insured must:
                                                        7.   Review of Your Occupational Injuries and
          (1) Immediately send us copies of any              Illnesses Records
              demand notices, summonses or le-
              gal papers received in connection              We will have the right to review your OSHA or
              with the claim or "suit"; and                  other occupational injuries and illnesses rec-
                                                             ords as they relate to this Coverage Part at
          (2) Provide us with all information, as-           any time during the policy period and up to
              sistance and cooperation which we              three years afterward.
              reasonably request and agree that in
              the event of a claim or "suit" no in-     8.   Separation of Insureds
              sured will do anything that may
              prejudice our position or our potential        Except with respect to the Limits of Insurance,
              or actual rights of recovery.                  and any rights or duties specifically assigned
                                                             in this Coverage Part to the first Named In-
     c.   No insured will, except at that insured's          sured, this Coverage Part applies:
          own cost, voluntarily make a "defense
          expenses" payment, assume any "de-                 a.   As if each Named Insured were the only
          fense expenses" obligation, or incur any                Named Insured; and
          "defense expenses" without our consent.            b.   Separately to each insured against whom
                                                                  claim is made or "suit" is brought.


GA 106 OH 03 10                                                                                Page 4 of 6
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 161 of 304 PAGEID #: 180
 9.   Transfer of Rights of Recovery Against               4.   "Employee" includes a "leased worker". "Em-
      Others To Us                                              ployee" does not include a "temporary
                                                                worker".
      If the insured has rights to recover all or part
      of any "defense expenses" we have made               5.   "Executive officer" means a person holding
      under this Coverage Part, those rights are                any of the officer positions created by your
      transferred to us. The insured must do noth-              charter, constitution, by-laws or any other
      ing after loss to impair them. At our request,            similar governing document.
      the insured will bring "suit" or transfer those
      rights to us and help us enforce them.               6.   "Intentional act" means an act committed by
                                                                you, or any of your "employees", during the
 10. When We Do Not Renew                                       course of employment, with the intent to injure
                                                                another or with the belief that the injury was
      If we decide not to renew this Coverage Part,             substantially certain to occur. As used in this
      we will mail or deliver to the first Named In-            Coverage Part, substantially certain means
      sured shown in the Declarations written notice            that you, or your "employee(s)", acted with
      of the nonrenewal not less than 30 days be-               deliberate intent to cause an "employee" to
      fore the expiration date.                                 suffer "bodily injury".
      If notice is mailed, proof of mailing will be suf-        "Intentional act" includes your deliberate re-
      ficient proof of notice.                                  moval of an equipment safety guard and your
 SECTION V - DEFINITIONS                                        deliberate misrepresentation of a toxic or
                                                                hazardous substance provided "bodily injury"
 1.   "Bodily injury" means bodily injury, sickness or          to your "employee" occurs as a direct result.
      disease sustained by a person, including
      death resulting from any of these at any time.       7.   "Leased worker" means a person leased to
                                                                you by a labor leasing firm under an agree-
 2.   "Coverage term" means the following individ-              ment between you and the labor leasing firm,
      ual increment, or if a multi-year policy period,          to perform duties related to the conduct of
      increments, of time, which comprise the policy            your business. "Leased worker" does not in-
      period of this Coverage Part:                             clude a "temporary worker".
      a.   The year commencing on the Effective            8.   "Occurrence" means a happening or event or
           Date of this Coverage Part at 12:01 AM               a continuous or repeated exposure to condi-
           standard time at our mailing address                 tions which occur during the policy period
           shown in the Declarations, and if a multi-           which result in "bodily injury". All such expo-
           year policy, each consecutive annual pe-             sure to substantially the same general condi-
           riod thereafter, or portion thereof if any           tions existing at or emanating from the "work-
           period is for a period of less than 12               place" shall be deemed one "occurrence".
           months, constitute individual "coverage
           terms". The last "coverage term" ends at        9.   "Suit" means a civil proceeding in which "bod-
           12:00 AM standard time at your mailing               ily injury" to which this Coverage Part applies
           address shown in the Declarations on the             are alleged. "Suit" includes:
           earlier of:                                          a.   An arbitration proceeding in which the in-
           (1) The day the policy period shown in                    sured must submit or does submit with
               the Declarations ends; or                             our consent;

           (2) The day the policy to which this Cov-            b.   Any other alternative dispute resolution
               erage Part is attached is terminated                  proceeding to which the insured submits
               or cancelled.                                         with our consent; or

      b.   However, if after the issuance of this               c.   An appeal of a civil proceeding.
           Coverage Part, any "coverage term" is           10. "Temporary worker" means a person who is
           extended for an additional period of less           furnished to you to substitute for a permanent
           than 12 months, that additional period of           "employee" on leave or to meet seasonal or
           time will be deemed to be part of the last          short-term workload conditions.
           preceding "coverage term".
                                                           11. "Workplace" means that place and during
 3.   "Defense expenses" means necessary and                   such hours to which the "employee" sustain-
      reasonable legal fees, costs and expenses                ing "bodily injury" was assigned by the Named
      incurred by an insured as a result of an inves-          Insured to work on the date of "occurrence".
      tigation, defense and appeal of a claim or
      "suit". "Defense expenses" shall not include         12. "Workers compensation law" means the
      an insured's remuneration or overhead ex-                workers compensation law and any occupa-
      penses. "Defense expenses" also shall not                tional disease law of the State of Ohio. This
      include costs incurred by an insured as a re-            does not include provisions of any law pro-
      sult of the investigation, defense or appeal of          viding non-occupational disability benefits.
      any criminal or administrative claim or pro-
      ceeding.
 GA 106 OH 03 10                                                                                  Page 5 of 6
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 162 of 304 PAGEID #: 181

                  NUCLEAR ENERGY LIABILITY EXCLUSION
                                               (Broad Form)

1.   The insurance does not apply:                            "Hazardous properties" include radioactive,
                                                              toxic, or explosive properties;
     a.   Under any Liability Coverage, to "bodily
          injury":                                            "Nuclear material" means "source material",
                                                              "special nuclear material" or "by-product ma-
          (1) With respect to which an insured un-            terial";
              der the policy is also an insured un-
              der a nuclear energy liability policy           "Source material", "special nuclear material",
              issued by Nuclear Energy Liability              and "by-product material" have the meanings
              Insurance     Association,     Mutual           given them in the Atomic Energy Act of 1954
              Atomic Energy Liability Underwriters            or in any law amendatory thereof;
              or Nuclear Insurance Association of
              Canada, or would be an insured un-              "Spent fuel" means any fuel element or fuel
              der any such policy but for its termi-          component, solid or liquid, which has been
              nation upon exhaustion of its limit of          used or exposed to radiation in a "nuclear re-
              liability; or                                   actor";

          (2) Resulting from the "hazardous prop-             "Waste" means any waste material (a) con-
              erties" of "nuclear material" and with          taining "by-product material" other than the
              respect to which (a) any person or              tailings or wastes produced by the extraction
              organization is required to maintain            or concentration of uranium or thorium from
              financial protection pursuant to the            any ore processed primarily for its "source
              Atomic Energy Act of 1954, or any               material" content, and (b) resulting from the
              law amendatory thereof, or (b) the              operation by any person or organization of
              "insured" is, or had this policy not            any "nuclear facility" included under the first
              been issued would be, entitled to in-           two paragraphs of the definition of "nuclear
              demnity from the United States of               facility";
              America, or any agency thereof, un-             "Nuclear facility" means:
              der any agreement entered into by
              the United States of America, or any            (a) Any "nuclear reactor";
              agency thereof, with any person or
              organization.                                   (b) Any equipment or device designed or
                                                                  used for (1) separating the isotopes of
     b.   Under any Liability Coverage to "bodily                 uranium or plutonium, (2) processing or
          injury" resulting from the "hazardous                   utilizing "spent fuel", or (3) handling,
          properties" of "nuclear material", if:                  processing or packaging "waste";
          (1) The "nuclear material" (a) is at any            (c) Any equipment or device used for the
              "nuclear facility" owned by, or oper-               processing, fabricating or alloying of
              ated by or on behalf of, an "insured"               "special nuclear material" if at any time
              or (b) has been discharged or dis-                  the total amount of such material in the
              persed therefrom;                                   custody of the "insured" at the premises
                                                                  where such equipment or device is lo-
          (2) The "nuclear material" is contained in              cated consists of or contains more than
              "spent fuel" or "waste" at any time                 25 grams of plutonium or uranium 233 or
              possessed, handled, used, proc-                     any combination thereof, or more than
              essed, stored, transported or dis-                  250 grams of uranium 235;
              posed of by or on behalf of an "in-
              sured"; or                                      (d) Any structure, basin, excavation, prem-
                                                                  ises or place prepared or used for the
          (3) The "bodily injury" arises out of the               storage or disposal of "waste";
              furnishing by an insured of services,
              materials, parts or equipment in con-               and includes the site on which any of the
              nection with the planning, construc-                foregoing is located, all operations con-
              tion, maintenance, operation or use                 ducted on such site and all premises
              of any "nuclear facility", unless such              used for such operations:
              facility is located within the United
              States of America, its territories or               "Nuclear reactor" means any apparatus
              possessions or Canada.                              designed or used to sustain nuclear fis-
                                                                  sion in a self-supporting chain reaction or
2.   As used in this endorsement:                                 to contain a critical mass of fissionable
                                                                  material.


GA 106 OH 03 10                                                                                 Page 6 of 6
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 163 of 304 PAGEID #: 182

                THE CINCINNATI                  INSURANCE COMPANY
                                      A Stock Insurance Company


         LIQUOR LIABILITY COVERAGE PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: ECP 055 77 79
 Named Insured is the same as it appears in the Common Policy Declarations
 Legal Entity / Business Description
 LIMITED LIABILITY COMPANY
 LIMITS OF INSURANCE
   Each Common Cause Limit                $ 1,000,000
   Aggregate Limit                        $ 1,000,000
       CLASSIFICATION                CODE NO.     PREMIUM BASE          RATE     ADVANCE PREMIUM
  RESTAURANTS, TAVERNS,               58162         1,466,000          1.949        2,857
  HOTELS, MOTELS

                                                            TOTAL PREMIUM      $ 2,857
FORMS AND / OR ENDORSEMENTS APPLICABLE TO LIQUOR LIABILITY COVERAGE PART:
GA115       12/04      LIQUOR LIABILITY COVERAGE FORM
CG0305      01/96      DEDUCTIBLE LIABILITY INSURANCE




 GA 539 07 08                           ECP 055 77 79                                    Page 1 of 1
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 164 of 304 PAGEID #: 183

                         LIQUOR LIABILITY COVERAGE FORM
 Various provisions in this Coverage Part restrict                           jury" had occurred or had begun to
 this insurance. Read the entire Coverage Part                               occur, in whole or in part.
 carefully to determine rights, duties and what is
 and is not covered.                                                c.   "Injury" which:

 Throughout this Coverage Part the words "you"                           (1) Occurs during the "coverage term";
 and "your" refer to the Named Insured shown in                              and
 the Declarations, and any other person or organi-                       (2) Was not, prior to the "coverage
 zation qualifying as a Named Insured under this                             term", known by you, per Paragraph
 Coverage Part. The words "we", "us" and "our"                               1.d. below, to have occurred;
 refer to the Company providing this insurance.
                                                                         includes any continuation, change or re-
 The word "insured" means any person or organi-                          sumption of that "injury" after the end of
 zation qualifying as such under SECTION II - WHO                        the "coverage term" in which it first be-
 IS AN INSURED.                                                          came known by you.
 Other words and phrases that appear in quotation                   d.   You will be deemed to know that "injury"
 marks have special meaning. Refer to SECTION                            has occurred at the earliest time when
 V - DEFINITIONS.                                                        any "authorized representative":
 SECTION I - LIQUOR LIABILITY COVERAGE                                   (1) Reports all, or any part, of the "injury"
 1.   Insuring Agreement                                                     to us or any other insurer;

      a.   We will pay those sums that the insured                       (2) Receives a written or verbal demand
           becomes legally obligated to pay as                               or claim for damages because of the
           damages because of "injury" to which this                         "injury";
           insurance applies if liability for such "in-                  (3) First observes, or reasonably should
           jury" is imposed on the insured by reason                         have first observed, the "injury";
           of the selling, serving or furnishing of any
           alcoholic beverage. We will have the                          (4) Becomes aware, or reasonably
           right and duty to defend the insured                              should have become aware, by any
           against any "suit" seeking those dam-                             means other than as described in (3)
           ages. However, we will have no duty to                            above, that "injury" had occurred or
           defend the insured against any "suit"                             had begun to occur; or
           seeking damages for "injury" to which this
           insurance does not apply. We may, at                          (5) Becomes aware, or reasonably
           our discretion, investigate any "injury"                          should have become aware, of a
           and settle any claim or "suit" that may re-                       condition from which "injury" is sub-
           sult. But:                                                        stantially certain to occur.

           (1) The amount we will pay for damages              2.   Exclusions
               is limited as described in SECTION                   This insurance does not apply to:
               III - LIMITS OF INSURANCE; and
                                                                    a.   Expected or Intended Injury
           (2) Our right and duty to defend ends
               when we have used up the applica-                         "Injury" which may reasonably be ex-
               ble limit of insurance in the payment                     pected to result from the intentional or
               of judgments or settlements.                              criminal acts of the insured or which is in
                                                                         fact expected or intended by the insured,
           No other obligation or liability to pay sums                  even if the "injury" is of a different degree
           or perform acts or services is covered                        or type than actually expected or in-
           unless expressly provided for under                           tended. This exclusion does not apply to
           SUPPLEMENTARY PAYMENTS.                                       "bodily injury" resulting from the use of
      b.   This insurance applies to "injury" only if:                   reasonable force to protect persons or
                                                                         property.
           (1) The "injury" occurs during the policy
               period in the "coverage territory";                  b.   Workers' Compensation and Similar
               and                                                       Laws

           (2) Prior to the "coverage term" in which                     Any obligation of the insured under a
               "injury" occurs, you did not know, per                    workers' compensation, disability benefits
               Paragraph 1.d. below, that the "in-                       or unemployment compensation law or
                                                                         any similar law.

                                       Includes copyrighted material of Insurance
 GA 115 12 04                           Services Office, Inc., with its permission.                     Page 1 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 165 of 304 PAGEID #: 184
     c.   Employer's Liability                                        (1) War, including undeclared or civil
                                                                          war;
          "Bodily injury" to:
                                                                      (2) Warlike action by a military force, in-
          (1) An "employee" of the insured sus-                           cluding action in hindering or de-
              tained in the "workplace";                                  fending against an actual or ex-
          (2) An "employee" of the insured arising                        pected attack, by any government,
              out of the performance of duties re-                        sovereign or other authority using
              lated to the conduct of the insured's                       military personnel or other agents; or
              business; or                                            (3) Insurrection, rebellion, revolution,
          (3) The spouse, child, parent, brother or                       usurped power, or action taken by
              sister of that "employee" as a conse-                       governmental authority in hindering
              quence of Paragraphs (1) or (2)                             or defending against any of these.
              above.                                        SUPPLEMENTARY PAYMENTS
          This exclusion applies:                           We will pay, with respect to any claim we investi-
          (1) Whether the insured may be liable             gate or settle, or any "suit" against an insured we
              as an employer or in any other ca-            defend:
              pacity; and                                   1.   All expenses we incur.
          (2) To any obligation to share damages            2.   The cost of bonds to release attachments, but
              with or repay someone else who                     only for bond amounts within the applicable
              must pay damages because of the                    limit of insurance. We do not have to furnish
              "injury".                                          these bonds.
     d.   Liquor License Not in Effect                      3.   All reasonable expenses incurred by the in-
          "Injury" arising out of any alcoholic bev-             sured at our request to assist us in the inves-
          erage sold, served or furnished while any              tigation or defense of the claim or "suit", in-
          required license is not in effect.                     cluding actual loss of earnings up to $250 a
                                                                 day because of time off from work.
     e.   Your Product
                                                            4.   All costs taxed against the insured in the
          "Injury" arising out of "your product". This           "suit".
          exclusion does not apply to "injury" for
          which the insured or the insured's indem-         5.   Prejudgment interest awarded against the
          nitees may be held liable by reason of:                insured on that part of the judgment we be-
                                                                 come obligated to pay and which falls within
          (1) Causing or contributing to the intoxi-             the applicable limit of insurance. If we make
              cation of any person;                              an offer to pay the applicable limit of insur-
                                                                 ance, we will not pay any prejudgment interest
          (2) The furnishing of alcoholic bever-                 based on that period of time after the offer.
              ages to a person under the legal
              drinking age or under the influence           6.   All interest on the full amount of any judgment
              of alcohol; or                                     that accrues after entry of the judgment and
                                                                 before we have paid, offered to pay, or de-
          (3) Any statute, ordinance or regulation               posited in court the part of the judgment that
              relating to the sale, gift, distribution           is within the applicable limit of insurance.
              or use of alcoholic beverages.
                                                            7.   Expenses incurred by the insured for first aid
     f.   Other Insurance                                        administered to others at the time of an event
          Any "injury" with respect to which other               to which this insurance applies.
          insurance is afforded, or would be af-            These payments will not reduce the limits of insur-
          forded but for the exhaustion of the limits       ance.
          of insurance.
                                                            SECTION II - WHO IS AN INSURED
          This exclusion does not apply if the other
          insurance responds to liability for "injury"      1.   If you are designated in the Declarations as:
          imposed on the insured by reason of the
          selling, serving or furnishing of any alco-            a.   An individual, you and your spouse are
          holic beverage.                                             insureds.

     g.   War                                                    b.   A partnership or joint venture, you are an
                                                                      insured. Your members, your partners,
        "Injury", however caused, arising, directly                   and their spouses are also insureds, but
        or indirectly, out of:                                        only with respect to the conduct of your
                                                                      business.
                                 Includes copyrighted material of Insurance
 GA 115 12 04                      Services Office, Inc., with its permission.                      Page 2 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 166 of 304 PAGEID #: 185
      c.   A limited liability company, you are an in-            b.   Any person or organization having proper
           sured. Your members are also insureds,                      temporary custody of your property if you
           but only with respect to the conduct of                     die, but only:
           your business. Your managers are in-
           sureds, but only with respect to their du-                  (1) With respect to liability arising out of
           ties as your managers.                                          the maintenance or use of that prop-
                                                                           erty; and
      d.   An organization other than a partnership,
           joint venture or limited liability company,                 (2) Until your legal representative has
           you are an insured. Your "executive offi-                       been appointed.
           cers" and directors are insureds, but only             c.   Your legal representative if you die, but
           with respect to their duties as your offi-                  only with respect to duties as such. That
           cers or directors. Your stockholders are                    representative will have all your rights
           also insureds, but only with respect to                     and duties under this Coverage Part.
           their liability as stockholders.
                                                             3.   Any organization you newly acquire or form,
 2.   Each of the following is also an insured:                   other than a partnership, joint venture or lim-
      a.   Your "employees", other than either your               ited liability company, and over which you
           "executive officers" (if you are an organi-            maintain ownership or majority interest, will
           zation other than a partnership, joint                 qualify as a Named Insured if there is no other
           venture or limited liability company) or               similar insurance available to that organiza-
           your managers (if you are a limited liabil-            tion. However:
           ity company), but only for acts within the             a.   Insurance under this provision is afforded
           scope of their employment by you or                         only until the 90th day after you acquire
           while performing duties related to the                      or form the organization or the end of the
           conduct of your business.         However,                  policy period, whichever is earlier; and
           none of these "employees" is an insured
           for:                                                   b.   This insurance does not apply to "injury"
                                                                       that occurred before you acquired or
           (1) "Injury":                                               formed the organization.
               (a) To you, to your partners or               No person or organization is an insured with re-
                   members (if you are a partner-            spect to the conduct of any current or past part-
                   ship or joint venture), to your           nership, joint venture or limited liability company
                   members (if you are a limited li-         that is not shown as a Named Insured in the Dec-
                   ability company), or to a co-             larations.
                   "employee" while that co-
                   "employee" is either in the               SECTION III - LIMITS OF INSURANCE
                   course of his or her employment
                   or performing duties related to           1.   The Limits of Insurance shown in the Declara-
                   the conduct of your business;                  tions and the rules below fix the most we will
                                                                  pay regardless of the number of:
               (b) To the spouse, child, parent,
                   brother or sister of that co-                  a.   Insureds;
                   "employee" as a consequence                    b.   Claims made or "suits" brought; or
                   of Paragraph (1)(a) above; or
                                                                  c.   Persons or organizations making claims
               (c) For which there is any obligation                   or bringing "suits".
                   to share damages with or repay
                   someone else who must pay                 2.   The Aggregate Limit is the most we will pay
                   damages because of the "injury"                for all "injury" as the result of the selling,
                   described in Paragraphs (1)(a)                 serving or furnishing of alcoholic beverages.
                   or (b) above.
                                                             3.   Subject to the Aggregate Limit, the Each
           (2) "Property damage" to property:                     Common Cause Limit is the most we will pay
                                                                  for all "injury" sustained by one or more per-
               (a) Owned or occupied by; or                       sons or organizations as the result of the
               (b) Rented or loaned,                              selling, serving or furnishing of any alcoholic
                                                                  beverage to any one person.
               to that "employee", any of your other
               "employees", by any of your partners          The Limits of Insurance of this Coverage Part ap-
               or members (if you are a partnership          ply separately to each "coverage term".
               or joint venture), or by any of your          SECTION IV - LIQUOR LIABILITY
               members (if you are a limited liability       CONDITIONS
               company).
                                                             1.   Bankruptcy
                                     Includes copyrighted material of Insurance
 GA 115 12 04                         Services Office, Inc., with its permission.                    Page 3 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 167 of 304 PAGEID #: 186
      Bankruptcy or insolvency of the insured or of                  b.   To sue us on this Coverage Part unless
      the insured's estate will not relieve us of our                     all of its terms have been fully complied
      obligations under this Coverage Part.                               with.
 2.   Duties in the Event of Injury, Claim or Suit                   A person or organization may sue us to re-
                                                                     cover on an agreed settlement or on a final
      a.   You must see to it that we are notified as                judgment against an insured; but we will not
           soon as practicable of an "injury" which                  be liable for damages that are not payable
           may result in a claim. To the extent pos-                 under the terms of this Coverage Part or that
           sible, notice should include:                             are in excess of the applicable limit of insur-
           (1) How, when and where the "injury"                      ance. An agreed settlement means a settle-
               took place;                                           ment and release of liability signed by us, the
                                                                     insured and the claimant or the claimant's le-
           (2) The names and addresses of any                        gal representative.
               injured persons and witnesses; and
                                                                4.   Liberalization
           (3) The nature and location of any "in-
               jury".                                                If, within 60 days prior to the beginning of this
                                                                     Coverage Part or during the policy period, we
      b.   If a claim is made or "suit" is brought                   make any changes to any forms or endorse-
           against any insured, you must:                            ments of this Coverage Part for which there is
                                                                     currently no separate premium charge, and
           (1) Immediately record the specifics of                   that change provides more coverage than this
               the claim or "suit" and the date re-                  Coverage Part, the change will automatically
               ceived; and                                           apply to this Coverage Part as of the latter of:
           (2) Notify us as soon as practicable.                     a.   The date we implemented the change in
           You must see to it that we receive written                     your state; or
           notice of the claim or "suit" as soon as                  b.   The date this Coverage Part became ef-
           practicable.                                                   fective; and
      c.   You and any other involved insured must:                  will be considered as included until the end of
           (1) Immediately send us copies of any                     the current policy period. We will make no
               demands, notices, summonses or                        additional premium charge for this additional
               legal papers received in connection                   coverage during the interim.
               with the claim or "suit";                        5.   Other Insurance
           (2) Authorize us to obtain records and                    If other valid and collectible insurance is
               other information;                                    available to the insured for a loss we cover
           (3) Cooperate with us in the investiga-                   under this Coverage Part, our obligations are
               tion or settlement of the claim or de-                limited as follows:
               fense against the "suit"; and                         a.   Primary Insurance
           (4) Assist us, upon our request, in the                        This insurance is primary. Our obliga-
               enforcement of any right against any                       tions are not affected unless any of the
               person or organization which may be                        other insurance is also primary. Then,
               liable to the insured because of "in-                      we will share with all that other insurance
               jury" to which this insurance may                          by the method described in b. below.
               also apply.
                                                                     b.   Method of Sharing
      d.   No insured will, except at that insured's
           own cost, voluntarily make a payment,                          If all of the other insurance permits con-
           assume any obligation, or incur any ex-                        tribution by equal shares, we will follow
           pense, other than for first aid, without our                   this method also. Under this approach
           consent.                                                       each insurer contributes equal amounts
                                                                          until it has paid its applicable limit of in-
 3.   Legal Action Against Us                                             surance or none of the loss remains,
      No person or organization has a right under                         whichever comes first.
      this Coverage Part:                                                 If any of the other insurance does not
      a.   To join us as a party or otherwise bring                       permit contribution by equal shares, we
           us into a "suit" asking for damages from                       will contribute by limits.         Under this
           an insured; or                                                 method, each insurer's share is based on
                                                                          the ratio of its applicable limit of insurance
                                                                          to the total applicable limits of insurance
                                                                          of all insurers.
                                      Includes copyrighted material of Insurance
 GA 115 12 04                          Services Office, Inc., with its permission.                          Page 4 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 168 of 304 PAGEID #: 187
 6.   Premium Audit                                               If this Coverage Part and any other Coverage
                                                                  Form, Coverage Part or policy issued to you
      a.   We will compute all premiums for this                  by us or any company affiliated with us apply
           Coverage Part in accordance with our                   to the same "injury", the aggregate maximum
           rules and rates.                                       limit of insurance under all the Coverage
      b.   Premium shown in this Coverage Part as                 Forms, Coverage Parts or policies shall not
           advance premium is a deposit premium                   exceed the highest applicable limit of insur-
           only. At the close of each audit period we             ance under any one Coverage Form, Cover-
           will compute the earned premium for that               age Part or policy. This condition does not
           period and send notice to the first Named              apply to any Coverage Form, Coverage Part
           Insured. The due date for audit and ret-               or policy issued by us or an affiliated company
           rospective premiums is the date shown                  specifically to apply as excess insurance over
           as the due date on the bill. If:                       this Coverage Part.

           (1) The earned premium is less than the           11. When We Do Not Renew
               deposit premium, we will return the                If we decide not to renew this Coverage Part,
               excess to the first Named Insured; or              we will mail or deliver to the first Named In-
           (2) The earned premium is greater than                 sured shown in the Declarations written notice
               the deposit premium, the difference                of the nonrenewal not less than 30 days be-
               will be due and payable to us by the               fore the expiration date.
               first Named Insured upon notice from               If notice is mailed, proof of mailing will be suf-
               us.                                                ficient proof of notice.
      c.   The first Named Insured must keep rec-            SECTION V - DEFINITIONS
           ords of the information we need for pre-
           mium computation, and send us copies at           1.   "Authorized representative" means:
           such times as we may request.
                                                                  a.   If you are designated in the Declarations
 7.   Representations                                                  as:
      By accepting this Coverage Part, you agree:                      (1) An individual, you and your spouse
                                                                           are "authorized representatives".
      a.   The statements in the Declarations are
           accurate and complete;                                      (2) A partnership or joint venture, your
                                                                           members, your partners, and their
      b.   Those statements are based upon repre-                          spouses are "authorized representa-
           sentations you made to us; and                                  tives".
      c.   We have issued this Coverage Part in re-                    (3) A limited liability company, your
           liance upon your representations.                               members and your managers are
 8.   Separation of Insureds                                               "authorized representatives".

      Except with respect to the Limits of Insurance,                  (4) An organization other than a part-
      and any rights or duties specifically assigned                       nership, joint venture or limited liabil-
      in this Coverage Part to the first Named In-                         ity company, your "executive offi-
      sured, this insurance applies:                                       cers" and directors are "authorized
                                                                           representatives". Provided you are
      a.   As if each Named Insured were the only                          not a publicly traded organization,
           Named Insured; and                                              your stockholders are also "author-
                                                                           ized representatives".
      b.   Separately to each insured against whom
           claim is made or "suit" is brought.                    b.   Your "employees":
 9.   Transfer of Rights of Recovery Against                           (1) Assigned to manage your insurance
      Others to Us                                                         program; or
      If the insured has rights to recover all or part                 (2) Responsible for giving or receiving
      of any payment we have made under this                               notice of an "injury", claim or "suit";
      Coverage Part, those rights are transferred to
      us. The insured must do nothing after loss to                    are also "authorized representatives".
      impair them. At our request, the insured will          2.   "Bodily injury" means bodily injury, sickness or
      bring "suit" or transfer those rights to us and             disease sustained by a person, including
      help us enforce them.                                       death resulting from any of these at any time.
 10. Two or More Coverage Forms or Policies                  3.   "Coverage term" means the following individ-
     Issued by Us                                                 ual increment, or if a multi-year policy period,

                                     Includes copyrighted material of Insurance
 GA 115 12 04                         Services Office, Inc., with its permission.                     Page 5 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 169 of 304 PAGEID #: 188
      increments, of time, which comprise the policy            damage", and including damages for care,
      period of this Coverage Part:                             loss of services or loss of support. "Injury"
                                                                does not include civil or criminal fines or pen-
      a.   The year commencing on the Effective                 alties imposed by law.
           Date of this Coverage Part at 12:01 AM
           standard time at your mailing address           8.   "Leased worker" means a person leased to
           shown in the Declarations, and if a multi-           you by a labor leasing firm under an agree-
           year policy period, each consecutive an-             ment between you and the labor leasing firm,
           nual period thereafter, or portion thereof if        to perform duties related to the conduct of
           any period is for a period of less than 12           your business. "Leased worker" includes su-
           months, constitute individual "coverage              pervisors furnished to you by the labor leasing
           terms". The last "coverage term" ends at             firm. "Leased worker" does not include a
           12:00 AM standard time at your mailing               "temporary worker".
           address shown in the Declarations on the
           earlier of:                                     9.   "Property damage" means:

           (1) The day the policy period shown in               a.   Physical injury to tangible property, in-
               the Declarations ends; or                             cluding all resulting loss of use of that
                                                                     property. All such loss of use shall be
           (2) The day the policy to which this Cov-                 deemed to occur at the time of the physi-
               erage Part is attached is terminated                  cal injury that caused it; or
               or cancelled.
                                                                b.   Loss of use of tangible property that is
      b.   However, if after the issuance of this                    not physically injured. All such loss of
           Coverage Part, any "coverage term" is                     use shall be deemed to occur at the time
           extended for an additional period of less                 of the occurrence that caused it.
           than 12 months, that additional period of
           time will be deemed to be part of the last      10. "Suit" means a civil proceeding in which
           preceding "coverage term".                          money damages because of "injury" to which
                                                               this insurance applies are alleged. "Suit" in-
 4.   "Coverage territory" means:                              cludes:
      a.   The United States of America (including              a.   An arbitration proceeding in which such
           its territories and possessions), Puerto                  damages are claimed and to which the
           Rico and Canada;                                          insured must submit or does submit with
                                                                     our consent;
      b.   International waters or airspace, but only
           if the "injury" occurs in the course of              b.   Any other alternative dispute resolution
           travel or transportation between any                      proceeding in which such damages are
           places included in a. above; or                           claimed and to which the insured submits
                                                                     with our consent; or
      c.   All other parts of the world if the "injury"
           arises out of:                                       c.   An appeal of a civil proceeding.
           (1) Goods or products made or sold by           11. "Temporary worker" means a person who is
               you in the territory described in a.            furnished to you to substitute for a permanent
               above; or                                       "employee" on leave or to meet seasonal or
                                                               short-term workload conditions.
           (2) The activities of a person whose
               home is in the territory described in       12. "Workplace" means that place and during
               a. above, but is away for a short time          such hours to which the "employee" sustain-
               on your business provided the in-               ing "bodily injury" was assigned by you, or
               sured's responsibility to pay dam-              any other person or entity acting on your be-
               ages is determined in a "suit" on the           half, to work on the date of "injury".
               merits, in the territory described in a.
               above or in a settlement to which we        13. "Your product":
               agree.                                           a.   Means:
 5.   "Employee" includes a "leased worker". "Em-                    (1) Any goods or products, other than
      ployee" does not include a "temporary                              real property, manufactured, sold,
      worker".                                                           handled, distributed or disposed of
 6.   "Executive Officer" means a person holding                         by:
      any of the officer positions created by your                       (a) You;
      charter, constitution, by-laws or any other
      similar governing document.                                        (b) Others trading under your name;
                                                                             or
 7. "Injury" means all damages, including dam-
    ages because of "bodily injury" and "property
                                  Includes copyrighted material of Insurance
 GA 115 12 04                      Services Office, Inc., with its permission.                    Page 6 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 170 of 304 PAGEID #: 189
             (c) A person or organization whose                   (1) Warranties or representations made
                 business or assets you have                          at any time with respect to the fit-
                 acquired; and                                        ness, quality, durability, performance
                                                                      or use of "your product"; and
         (2) Containers (other than vehicles),
             materials, parts or equipment fur-                   (2) The providing of or failure to provide
             nished in connection with such                           warnings or instructions.
             goods or products.
                                                             c.   Does not include vending machines or
    b.   Includes:                                                other property rented to or located for the
                                                                  use of others but not sold.




                                Includes copyrighted material of Insurance
 GA 115 12 04                    Services Office, Inc., with its permission.                    Page 7 of 7
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 171 of 304 PAGEID #: 190

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         DEDUCTIBLE LIABILITY INSURANCE
 This endorsement modifies insurance provided under the following:
      LIQUOR LIABILITY COVERAGE PART
                                                   SCHEDULE
 Location




 Coverage                                                              Amount and Basis of Deductible
                                                                       PER CLAIM or PER COMMON CAUSE
 Liquor Liability                                                      $ 500            $
 (If no entry appears above, information required to complete this endorsement will be shown in the Declara-
 tions as applicable to this endorsement.)
 APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If
 no limitation is entered, the deductibles apply to damages for "injury", however caused):

                                                                       all damages because of "injury" as the
 A.   Our obligation under the Liquor Liability Cov-                   result of the selling, serving or furnishing
      erage to pay damages on your behalf applies                      of any alcoholic beverage to any one
      only to the amount of damages in excess of                       person, regardless of the number of per-
      any deductible amount stated in the Schedule                     sons or organizations who sustain dam-
      above.                                                           ages.
 B.   You may select a deductible amount on either           C.   The terms of this insurance, including those
      a per claim or a per common cause basis.                    with respect to:
      Your selected deductible applies to the Liquor
      Liability Coverage and to the basis of the de-              1.   Our right and duty to defend the insured
      ductible indicated by the placement of the de-                   against any "suit" seeking those dam-
      ductible amount in the Schedule above. The                       ages; and
      deductible amount stated in the Schedule
      above applies as follows:                                   2.   Your duties in the event of an "injury",
                                                                       claim or "suit"
      1.   PER CLAIM BASIS. If the deductible
           amount indicated in the Schedule above                 apply irrespective of the application of the de-
           is on a per claim basis, that deductible               ductible amount.
           applies under Liquor Liability Coverage,
           to all "injuries" sustained by any one per-       D.   We may pay any part or all of the deductible
           son or organization.                                   amount to effect settlement of any claims or
                                                                  "suit" and, upon notification of the action
      2.   PER COMMON CAUSE BASIS. If the                         taken, you shall promptly reimburse us for
           deductible amount indicated in the                     such part of the deductible amount as has
           Schedule above is on a per common                      been paid by us.
           cause basis, that deductible amount ap-
           plies under Liquor Liability Coverage to




 CG 03 05 01 96                      Copyright, Insurance Office, Inc., 1994
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 172 of 304 PAGEID #: 191
                      THE CINCINNATI                                  INSURANCE COMPANY
                                                         A Stock Insurance Company


     ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE
                   FORM DECLARATIONS
 NOTICE: INSURANCE COVERAGE UNDER ANY PARTICULAR COVERAGE INCLUDED WITHIN THIS
         FORM IS NOT IN FORCE UNLESS THE CORRESPONDING SECTION OF THESE
         DECLARATIONS HAS BEEN COMPLETED.
 Attached to and forming a part of POLICY NUMBER: ECP 055 77 79
 Named Insured is the same as it appears in the Common Policy Declarations
 COVERAGE PROVISIONS (Only those items marked by an x , where so indicated, are applicable):
                                            Limits of Insurance:
                                                                                  Limit of Insurance:
                                                                                      Blanket:
   X Coverage A - Electronic Data Processing Property: ................................................. $
                                                                                                                                 X See Scheduled
                                                                                                                                     Premises
                                                                                                                                     Endorsement
   X Coverage A - Coverage Extensions:
                                                                                  Limit of Insurance - Unless Otherwise Stated:
        a. Debris Removal: .............................................................. $50,000             -        $
        b. Duplicate and Backup Electronic Media and
           Records: ............................................................................ $10,000      -        $        25,000
        c. Off Premises: 20% of the Coverage A Limit of
           Insurance subject to a maximum of: $50,000                                                                  $
        d. Pollutant Clean Up and Removal .................................. $10,000                          -        $
        e. Recharge or Refill of a Fire Protection
           Device: ............................................................................. $50,000      -        $
        f. Third Party Host: ............................................................. $10,000            -        $
                                                                                                                               Limit of Insurance:
                                                                                                                                  Blanket:
   X Coverage B - Business Income and Extra Expense: ................................................ $
                                                                                                                                 X See Scheduled
                                                                                                                                     Premises
                                                                                                                                     Endorsement
   X Coverage C - Additional Coverages:
                                                                                  Limit of Insurance - Unless Otherwise Stated:
     1. Denial of Service ............................................................. $ 10,000 -                                $
     2. Loss Establishment Expenses ..................................... $ 5,000 -                                               $
     3. Malicious Code ................................................................ $ 10,000 -                                $
     4. Unauthorized Use ........................................................... $ 10,000 -                                   $
     Note: The maximum aggregate Limit of Insurance for any Additional Coverage in any one "coverage
           term" is three times the Limit of Insurance stated here.
                                                                       Deductibles:
                                                                                                                                            Deductible:
 Coverage A:
     Basic: ............................................................................................................................... $           500
     Specified Losses: .......................................................................................................... $                   1,000
 Coverage B:                                                                                                                                (Hours)         24
 FORMS AND / OR ENDORSEMENTS APPLICABLE TO ELECTRONIC DATA PROCESSING
 COVERAGE FORM:
 MA123              08/07 ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE FORM (EDP) -
                          TABLE OF CONTENTS
 MA4050             04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
 CM0140             04/08 OHIO CHANGES
 CM9904             07/88 TENTATIVE RATE
 MA135              11/99 COMMERCIAL INLAND MARINE CONDITIONS
 MA4015             06/07 SCHEDULED PREMISES ENDORSEMENT




 MA 573 06 07                                          ECP 055 77 79                                                                   Page 1 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 173 of 304 PAGEID #: 192

 LOSS PAYEE (if any)
 SPECIAL PROVISIONS (if any)




 MA 573 06 07                  ECP 055 77 79                              Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 174 of 304 PAGEID #: 193

                      ELECTRONIC DATA PROCESSING EQUIPMENT
                          COVERAGE FORM (EDP) - TABLE OF
                                    CONTENTS
 Coverage Part Provision:                                                                                                                      Begins on Page:
 Preamble .....................................................................................................................................................3
 Section I - Coverages: ...............................................................................................................................3
       Coverage A - Electronic Data Processing Property: .....................................................................3
       1.      Insuring Agreement.......................................................................................................................3
       2.      Covered Property ..........................................................................................................................3
       3.      Property Not Covered ...................................................................................................................3
       4.      Covered Causes of Loss ..............................................................................................................3
       5.      Coverage Extensions:...................................................................................................................3
               a. Debris Removal .....................................................................................................................3
               b. Duplicate and Backup Electronic Media and Records ........................................................4
               c. Off Premises ..........................................................................................................................4
               d. Pollutant Clean Up and Removal..........................................................................................4
               e. Preservation of Property........................................................................................................4
               f. Recharge or Refill of a Fire Protection Device .....................................................................5
               g. Third Party Host .....................................................................................................................5
               h. Newly Acquired Property.......................................................................................................5
       Coverage B - Business Income and Extra Expense:.....................................................................5
       1.      Insuring Agreement.......................................................................................................................5
       2.      Covered Property ..........................................................................................................................5
       3.      Property Not Covered ...................................................................................................................5
       4.      Covered Causes of Loss ..............................................................................................................5
       5.      Additional Coverage:.....................................................................................................................5
               Extended Business Income..........................................................................................................5
       Coverage C - Additional Coverages:................................................................................................5
       1.      Denial of Service ...........................................................................................................................6
       2.      Loss Establishment Expenses .....................................................................................................6
       3.      Malicious Code..............................................................................................................................6
       4.      Unauthorized Use .........................................................................................................................6
 Section II - Exclusions ...............................................................................................................................6
 Section III - Limits of Insurance and Deductibles: .................................................................................8
 1.    Limits of Insurance: ..............................................................................................................................8
 2.    Deductibles: ..........................................................................................................................................8
            a. Coverage A............................................................................................................................8
            b. Coverage B............................................................................................................................8
            c. Coverage C............................................................................................................................8
 Section IV - Additional Conditions: ..........................................................................................................8
 1.    Coverage A - Electronic Data Processing Property - Conditions:......................................................8
       Valuation ...............................................................................................................................................9
 2.    Coverage B - Business Income and Extra Expense - Conditions: ....................................................9
       a. Appraisal........................................................................................................................................9
       b. Loss Determination .......................................................................................................................9
       c. Resumption of Operations............................................................................................................10
 3.    Common Conditions:............................................................................................................................10
       a. Duties in the Event of Loss ...........................................................................................................10
       b. Blanket Insurance .........................................................................................................................11
       c. Joint Insured..................................................................................................................................11
       d. Legal Action Against Us................................................................................................................11

                                        Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07                        American Association of Insurance Services with their permission.                                                Page 1 of 15
         Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 175 of 304 PAGEID #: 194

                    ELECTRONIC DATA PROCESSING EQUIPMENT
                        COVERAGE FORM (EDP) - TABLE OF
                                  CONTENTS
      e.     Loss Payee ................................................................................................................................... 11
      f.     Multi-Year Policies ........................................................................................................................ 11
      g.     Non-Accumulation of Limits of Insurance.................................................................................... 12
      h.     Other Insurance............................................................................................................................ 12
      i.     Protective Safeguards.................................................................................................................. 12
      j.     Recoveries.................................................................................................................................... 12
      k.     Transfer of Your Rights of Recovery Against Others to Us........................................................ 12
Section V - Definitions: ............................................................................................................................. 12
1.    "Actual cash value" .............................................................................................................................. 12
2.    "Business income" ............................................................................................................................... 13
3.    "Computer system" .............................................................................................................................. 13
4.    "Coverage term"................................................................................................................................... 13
5.    "Coverage territory".............................................................................................................................. 13
6.    "Denial of service"................................................................................................................................ 13
7.    "Electronic media and records" ........................................................................................................... 13
8.    "Electronic securities" .......................................................................................................................... 13
9.    "Evidences of debt".............................................................................................................................. 13
10.   "Extra expense" ................................................................................................................................... 13
11.   "Hardware" ........................................................................................................................................... 13
12.   "Loss" ................................................................................................................................................... 13
13.   "Loss establishment expenses" .......................................................................................................... 14
14.   "Malicious code"................................................................................................................................... 14
15.   "Mechanical breakdown" ..................................................................................................................... 14
16.   "Money" ................................................................................................................................................ 14
17.   "Occurrence" ........................................................................................................................................ 14
18.   "Operations" ......................................................................................................................................... 14
19.   "Other property" ................................................................................................................................... 14
20.   "Period of restoration".......................................................................................................................... 14
21.   "Pollutants" ........................................................................................................................................... 14
22.   "Premises"............................................................................................................................................ 14
23.   "Production equipment" ....................................................................................................................... 14
24.   "Securities" ........................................................................................................................................... 14
25.   "Service agreement" ............................................................................................................................ 14
26.   "Specified causes of loss" ................................................................................................................... 14
27.   "Sudden and accidental" ..................................................................................................................... 15
28.   "Suspension"........................................................................................................................................ 15
29.   "Telecommunications equipment"....................................................................................................... 15
30.   "Temporarily"........................................................................................................................................ 15
31.   "Unauthorized use" .............................................................................................................................. 15
32.   "Valuable papers and records" ........................................................................................................... 15




                                       Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07                        American Association of Insurance Services with their permission.                                                 Page 2 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 176 of 304 PAGEID #: 195


               ELECTRONIC DATA PROCESSING EQUIPMENT
                          COVERAGE FORM

 Various provisions in this Coverage Part restrict              a.   "Electronic media and records" that can-
 this insurance. Read the entire Coverage Part                       not be replaced with similar property of
 carefully to determine rights, duties and what is                   like kind and quality.
 and is not covered.
                                                                b.   Property that you have rented or leased
 Throughout this Coverage Part the words "you"                       to another person or organization and is
 and "your" refer to the Named Insured shown in                      not at your "premises".
 the Declarations. The words "we", "us" and "our"
 refer to the company providing this insurance.                 c.   Contraband or property in the course of
                                                                     illegal transit or trade.
 Other words and phrases that appear in quotation
 marks have special meaning. Refer to Section V -               d.   "Production equipment".
 Definitions.                                                   e.   Copyrights, patents, trademarks, trade
 Section I - Coverages                                               secrets or other intellectual property.

 Coverage A - Electronic Data Processing Prop-                  f.   Personally identifiable information of per-
 erty                                                                sons or entities other than you or your
                                                                     employees.
 1.   Insuring Agreement
                                                                g.   Property held as samples or for sale.
      We will pay for "loss" to Covered Property re-
      sulting from a Covered Cause of Loss.                     h.   Records of accounts receivable.

 2.   Covered Property                                          i.   Any machine or apparatus that is used
                                                                     for research, medical, diagnostic, surgi-
      Covered Property, as used in Coverage A of                     cal, dental or pathological purposes.
      this Coverage Part, means the following type
      of property:                                              j.   "Electronic securities", "evidences      of
                                                                     debt", "money" and "securities".
      a.   Your "hardware";
                                                                k.   "Valuable papers and records".
      b.   Climate control equipment, and other
           electrical equipment, used exclusively          4.   Covered Causes of Loss
           with your "hardware";                                Covered Causes of Loss, with respect to
      c.   Your "electronic media and records";                 Coverage A, means risks of direct "loss" to
                                                                Covered Property except those causes of
      d.   Your "telecommunications equipment";                 "loss" listed in Section II - Exclusions.
      e.   Your programming documentation and              5.   Coverage Extensions
           instruction manuals; and
                                                                Unless stated otherwise, the Limits of Insur-
      f.   Similar property of others in your care,             ance referenced in the following Coverage
           custody or control,                                  Extensions are in addition to, and not included
                                                                within, Section III - Limits of Insurance and
      While located:                                            Deductibles, 1. Limits of Insurance for Cov-
      a.   On your "premises" or within one thou-               erage A.
           sand (1,000) feet thereof (except as may             a.   Debris Removal
           be provided in the Section I - Cover-
           ages, Coverage A - Electronic Data                        (1) We will pay your expense to remove
           Processing Property, 5. Coverage Ex-                          the debris of Covered Property
           tensions); and                                                caused by or resulting from a Cov-
                                                                         ered Cause of Loss that occurs dur-
      b.   In the "coverage territory" (except as may                    ing the policy period. The expenses
           be provided in the Section I - Cover-                         will be paid only if they are reported
           ages, Coverage A - Electronic Data                            to us in writing within one hundred-
           Processing Property, 5. Coverage Ex-                          eighty (180) days of the date of di-
           tensions).                                                    rect "loss".
 3.   Property Not Covered
      Covered Property does not include:

                            Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07            American Association of Insurance Services with their permission.       Page 3 of 15
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 177 of 304 PAGEID #: 196

        (2) The most we will pay under this                        (2) "Temporarily" in storage; or
            Coverage Extension is twenty-five
            (25) percent (%) of:                                   (3) In the custody of your employee for
                                                                       the purpose of conducting your busi-
            (a) The amount we pay for the di-                          ness.
                rect "loss" to Covered Property;
                plus                                               This is not an additional Limit of Insur-
                                                                   ance. It is included within the Coverage A
            (b) The deductible in this Coverage                    Limit of Insurance.
                Part applicable to that "loss".
                                                                   This Coverage Extension applies to Cov-
            This Coverage Extension is included                    ered Property whether or not it is located
            within the Limit of Insurance shown                    within the "coverage territory".
            in the Declarations for Coverage A.
            However, if:                                           If the Limit of Insurance stated in the
                                                                   Declarations is other than the $50,000
            (a) The sum of direct "loss" and de-                   maximum stated, then the Limit of Insur-
                bris removal expense exceeds                       ance that applies to all "loss" in any one
                the Limit of Insurance for Cover-                  "occurrence" is the greater of the limit
                age A; or                                          stated or the twenty percent (20%) of the
                                                                   Coverage A Limit of Insurance limitation.
            (b) The debris removal expense
                exceeds the amount payable                    d.   Pollutant Clean Up and Removal
                under the twenty-five (25) per-
                cent (%) limitation in this Cover-                 (1) We will pay your expenses to extract
                age Extension;                                         "pollutants" from land or water at the
                                                                       "premises" if the discharge, disper-
            we will pay up to the additional Limit                     sal, seepage, migration, release, es-
            of Insurance for Debris Removal                            cape or emission of the "pollutants":
            stated in the Declarations for each
            "premises" in any one "occurrence".                        (a) Is from Covered Property;

        (3) This Coverage Extension does not                           (b) Is caused by a Covered Cause
            apply to costs to:                                             of Loss; and

            (a) Extract "pollutants" from land or                      (c) Occurs during the policy period.
                water; or                                              The expenses will be paid only if
            (b) Remove, restore or         replace                     they are reported to us in writing
                polluted land or water.                                within one hundred eighty (180) days
                                                                       of the date on which the Covered
   b.   Duplicate and Backup Electronic Media                          Cause of Loss occurs.
        and Records
                                                                   (2) This Coverage Extension does not
        We will pay up to the Limit of Insurance                       apply to costs to test for, monitor or
        for Duplicate and Backup Electronic Me-                        assess the existence, concentration
        dia and Records stated in the Declara-                         or effects of "pollutants". But we will
        tions in any one "occurrence" for "loss" to                    pay for testing which is performed in
        "electronic media and records" due to a                        the course of extracting the "pollut-
        Covered Cause of Loss while such prop-                         ants" from the land or water.
        erty is stored away from your "premises"
        other than "temporarily".                                  (3) The most we will pay under this
                                                                       Coverage Extension for each
        This Coverage Extension does not apply                         "premises" for the sum of all covered
        to "loss" insured under the Third Party                        expenses arising out of Covered
        Host Coverage Extension.                                       Causes of Loss during each "cover-
                                                                       age term" is the Limit of Insurance
   c.   Off Premises                                                   stated in the Declarations for Pollut-
        We will pay up to the Limit of Insurance                       ant Clean Up and Removal.
        for Off Premises stated in the Declara-               e.   Preservation of Property
        tions in any one "occurrence" for "loss" to
        Covered Property due to a Covered                          If it is necessary to move Covered Prop-
        Cause of Loss while such property is                       erty from the "premises" to preserve it
        away from your "premises":                                 from "loss" by a Covered Cause of Loss,
                                                                   we will pay for any direct "loss" to that
        (1) "Temporarily" in transit;                              property:

                          Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07           American Association of Insurance Services with their permission.       Page 4 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 178 of 304 PAGEID #: 197

         (1) While it is being moved or while                           but in no event shall we pay more
             "temporarily" stored at a location                         than $250,000 under this Coverage
             other than a "premises"; and                               Extension for any one "loss".
         (2) Only if the "loss" occurs within thirty                    You will report such newly acquired
             (30) days after the property is first                      property, or Covered Property al-
             moved.                                                     ready insured by this policy which is
                                                                        moved to a newly acquired location,
         This Coverage Extension is included                            to us within 90 days from the date
         within the Limit of Insurance shown in the                     the Covered Property is acquired or
         Declarations for Coverage A.                                   moved, as the case may be, and pay
    f.   Recharge or Refill of a Fire Protection                        any additional premium due. If you
         Device                                                         do not report such property or
                                                                        movement of property , coverage will
         We will pay for your expense to recharge                       cease automatically after the 90
         or refill any fire protective devices that are                 days has elapsed. However, in no
         designed specifically to protect Covered                       event shall coverage be extended
         Property when these devices have been                          beyond the expiration of this policy.
         discharged in a "loss" insured by Cover-
         age A of this Coverage Part or have been         Coverage B - Business Income and Extra Ex-
         accidentally discharged. The most we will        pense
         pay in any one "loss" or "sudden and ac-         1.   Insuring Agreement
         cidental" discharge is the Limit of Insur-
         ance for Recharge or Refill of a Fire Pro-            We will pay your actual loss of "business in-
         tection Device stated in the Declarations.            come" as well as "extra expense" that results
                                                               from the necessary "suspension" of your "op-
    g.   Third Party Host                                      erations" during the "period of restoration" due
         We will pay up to the Limit of Insurance              to "loss" to Covered Property resulting from a
         for Third Party Host stated in the Declara-           Covered Cause of Loss.
         tions in any one "occurrence" for "loss"         2.   Covered Property
         to:
                                                               Covered Property, as used in Coverage B of
         Your "electronic media and records"                   this Coverage Part, is the same as that appli-
         away from your "premises" due to a Cov-               cable to Coverage A.
         ered Cause of Loss, but only while such
         "electronic media and records" are               3.   Property Not Covered
         hosted in the "hardware" of a third party
         information technology provider, with                 Covered Property does not include Property
         whom you have directly contracted for                 Not Covered under Coverage A.
         such service.                                    4.   Covered Causes of Loss
         This is not an additional Limit of Insur-             Covered Causes of Loss, with respect to
         ance. It is included within the Coverage A            Coverage B, means risks of direct "loss" to
         Limit of Insurance.                                   Covered Property except those causes of
         This Coverage Extension:                              "loss" listed in Section II - Exclusions.

         (1) Applies to "electronic media and rec-        5.   Additional Coverage
             ords" whether or not they are located             This Additional Coverage does not provide
             within the "coverage territory"; and              additional Limits of Insurance.
         (2) Does not apply to "loss" insured un-              Extended Business Income
             der the Duplicate and Backup Elec-
             tronic Media and Records Coverage                 If the necessary "suspension" of your "opera-
             Extension.                                        tions" produces a "business income" loss
                                                               payable under this Coverage Part, we will pay
    h.   Newly Acquired Property                               for the actual loss of "business income" you
         We will provide coverage as follows:                  incur during the period that:

         (1) On newly acquired Covered Property                a.   Begins on the date Covered Property is
             up to the total limit shown on the                     actually repaired, rebuilt or replaced and
             Declarations Page for Total Covered                    "operations" are resumed; and
             Property whether located at a current             b.   Ends on the earlier of:
             location or newly acquired location,

                           Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07           American Association of Insurance Services with their permission.       Page 5 of 15
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 179 of 304 PAGEID #: 198

         (1) The date you could restore your "op-                (6) Your members, if you are a limited liability
             erations", with reasonable speed, to                    company; or
             the level which would generate the
             "business income" that would have                   (7) A person or organization, other than your
             existed if no direct "loss" to Covered                  employees, to whom you have entrusted
             Property due to a Covered Cause of                      Covered Property.
             Loss had occurred; or                          4.   Unauthorized Use
         (2) Sixty (60) consecutive days after the               We will pay up to the Limit of Insurance stated
             date determined in 5.a. above.                      in the Declarations for Unauthorized Use for
     However, Extended Business Income does                      all "loss", loss of "business income" or "extra
     not apply to loss of "business income" in-                  expense" under Coverages A and B arising
     curred as a result of unfavorable business                  from "unauthorized use" by any person or or-
     conditions caused by the impact of the Cov-                 ganization other than:
     ered Cause of Loss in the area where your                   (1) You;
     "premises" are located.
                                                                 (2) Your partners;
Coverage C - Additional Coverages
                                                                 (3) Your directors;
The Limits of Insurance provided in the following
Additional Coverages are included within and are                 (4) Your officers;
not in addition to the Limits of Insurance applicable
to Coverages A or B, unless stated otherwise                     (5) Your trustees;
therein.                                                         (6) Your members, if you are a limited liability
1.   Denial of Service                                               company; or

     We will pay up to the Limit of Insurance stated             (7) A person or organization, other than your
     in the Declarations for Denial of Service for                   employees, to whom you have entrusted
     loss of "business income" or "extra expense"                    Covered Property.
     under Coverage B caused by a "denial of                Section II - Exclusions
     service".
                                                            Coverage A - Electronic Data Processing Prop-
2.   Loss Establishment Expenses                            erty and Coverage B - Business Income and
     Subsequent to the detection of a potential             Extra Expense - Exclusions
     "loss" insured under Coverage A or B, we will          The following exclusions apply to Coverages A
     pay up to the Limit of Insurance stated in the         and B, unless stated otherwise herein:
     Declarations for "loss establishment ex-
     penses" incurred within ninety (90) days of the        1.   We will not pay for a "loss", loss of "business
     detection of the "loss" or potential "loss".                income" or "extra expense" caused directly or
                                                                 indirectly by any of the following. Such "loss",
     This Limit of Insurance is in addition to the               loss of "business income" or "extra expense"
     Limits of Insurance for Coverages A and B.                  is excluded regardless of any other cause or
3.   Malicious Code                                              event that contributes concurrently or in any
                                                                 sequence to the "loss", loss of "business in-
     We will pay up to the Limit of Insurance stated             come" or "extra expense":
     in the Declarations for Malicious Code for all
     "loss", loss of "business income" or "extra ex-             a.   Governmental Action
     pense" under Coverages A and B arising                           Seizure or destruction of property by or-
     from the introduction of a "malicious code" to                   der of governmental authority.
     your "electronic media and records" or "hard-
     ware" by any person or organization other                        But we will pay for acts of destruction or-
     than:                                                            dered by governmental authority and
                                                                      taken at the time of a fire to prevent its
     (1) You;                                                         spread if the fire would be covered under
     (2) Your partners;                                               this Coverage Part.

     (3) Your directors;                                         b.   Nuclear Hazard

     (4) Your officers;                                               (1) Any weapon employing atomic fis-
                                                                          sion or fusion; or
     (5) Your trustees;



                             Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07              American Association of Insurance Services with their permission.       Page 6 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 180 of 304 PAGEID #: 199

           (2) Nuclear reaction or radiation, or ra-             d.   Interruption, disruption, or slow down in
               dioactive contamination from any                       normal network service or function due to
               other cause.                                           activity on the network or network server.
      c.   Satellite Communications                                   This exclusion does not apply to "denial
                                                                      of service".
           The disruption or failure of any satellite
           communication system, or any part                     e.   Voluntary parting with any property by
           thereof.                                                   you or anyone entrusted with the property
                                                                      if induced to do so by any fraudulent
      d.   War and Military Action                                    scheme, trick, device or false pretense.
           (1) War, including undeclared or civil                f.   Unauthorized instructions to transfer
               war;                                                   property to any person or to any place.
           (2) Warlike action by a military force, in-           g.   Bookkeeping, accounting or billing errors
               cluding action in hindering or de-                     or omissions.
               fending against an actual or ex-
               pected attack, by any government,                 h.   Any processing or work upon Covered
               sovereign or other authority using                     Property. But if "loss" by fire results, we
               military personnel or other agents; or                 will pay for that resulting "loss", loss of
                                                                      "business income" or "extra expense".
           (3) Insurrection, rebellion, revolution,
               usurped power or action taken by                  i.   "Denial of service", "malicious code" or
               governmental authority in hindering                    "unauthorized use".
               or defending against any of these.
                                                                      However, this exclusion shall not apply to
      e.   Utility Interruption                                       the extent that insurance coverage is
                                                                      provided under Section I - Coverages,
           The intentional suspension of any utility                  Coverage C - Additional Coverages.
           service by you or the utility provider.
                                                            3.   We will not pay for a "loss", loss of "business
      f.   Tidal Wave or Tsunami                                 income" or "extra expense" caused by or re-
           Tidal wave or tsunami, even if attributable           sulting from any of the following. But if "loss",
           to an earthquake or volcanic eruption.                loss of "business income" or "extra expense"
                                                                 caused by a Covered Cause of Loss results,
 2.   We will not pay for "loss", loss of "business              we will pay for that resulting "loss", loss of
      income" or "extra expense" caused by or re-                "business income" or "extra expense":
      sulting from any of the following:
                                                                 a.   Acts or decisions, including the failure to
      a.   Delay or loss of market, except as may                     act or decide, of any person, group, or-
           be provided under Coverage B.                              ganization or governmental body.
      b.   Dishonest or criminal acts by you, any of             b.   Wear and tear, hidden or latent defect,
           your partners, directors, trustees, officers,              gradual deterioration, or depreciation.
           members or managers (if you are a lim-
           ited liability company) or anyone en-                 c.   The failure of "hardware" or "electronic
           trusted with the property, except employ-                  media and records" to function as de-
           ees, whether or not acting alone or in                     signed or anticipated to function by you
           collusion with others or whether or not                    or any other person or organization pro-
           occurring during the hours of employ-                      viding, designing or recommending said
           ment. But this exclusion does not apply to                 "hardware" or "electronic media and rec-
           a carrier for hire.                                        ords" to you.

      c.   Discharge, dispersal, seepage, migration,                  However, this exclusion will not apply if
           release, escape or emission of "pollut-                    the failure of "hardware" or "electronic
           ants" unless the discharge, dispersal,                     media and records" to function is caused
           seepage, migration, release, escape or                     by:
           emission is itself caused by any of the                    (1) A Covered Cause of Loss emanating
           "specified causes of loss". But if the dis-                    from a source external to the "hard-
           charge, dispersal, seepage, migration,                         ware" or "electronic media and rec-
           release, escape or emission of "pollut-                        ords"; or
           ants" results in a "specified cause of
           loss", we will pay for the "loss" caused by                (2) The "sudden and accidental" "me-
           that "specified cause of loss".                                chanical breakdown" of "hardware".


                             Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07             American Association of Insurance Services with their permission.        Page 7 of 15
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 181 of 304 PAGEID #: 200

4.   Insurance provided by Coverages A and B                            plicable to the Additional Coverages
     does not apply to:                                                 applicable to the "loss".
     a.   Payment of costs, fees, or other ex-                      (3) The most we will pay for all "loss" in
          penses you incur in establishing either                       any "coverage term" for each Addi-
          the existence or the amount of "loss",                        tional Coverage is three times the
          loss of "business income" or "extra ex-                       Limit of Insurance stated for each in
          pense", except as provided for under                          the Declarations.
          Section I - Coverages, Coverage C -
          Additional Coverages, 2. Loss Estab-            2.   Deductibles
          lishment Expenses.                                   a.   Coverage A
     b.   "Loss", loss of "business income" or "ex-                 We will not pay for "loss" in any one "oc-
          tra expense", or any part thereof, the                    currence" until the amount of the adjusted
          proof of which as to its existence or                     "loss" before applying the applicable Lim-
          amount is dependent solely upon:                          its of Insurance exceeds the Deductible
          (1) An inventory computation;                             shown in the Deductible section of the
                                                                    Declarations for Coverage A. We will then
          (2) A profit and loss computation; or                     pay the amount of the adjusted "loss" in
                                                                    excess of the Deductible, up to the appli-
          (3) An audit of records.                                  cable Limit of Insurance.
5.   Insurance provided by Coverage A does not                      (1) The Basic Deductible shown on the
     apply to loss of "business income" or "extra                       Declarations applies to "loss" from all
     expense".                                                          Covered Causes of Loss except
Section III - Limits of Insurance and Deductibles                       those referenced in (2) below.

1.   Limits of Insurance                                            (2) The Specified Losses Deductible
                                                                        shown on the Declarations applies to
     a.   The most we will pay for any one "occur-                      "loss" caused by "sudden and acci-
          rence" is the applicable Limits of Insur-                     dental" "mechanical breakdown" or
          ance for Coverages A and B and Cover-                         artificially generated electrical distur-
          age C - Additional Coverages, 2. Loss                         bance.
          Establishment Expenses stated in the
          Declarations or any endorsement amen-                b.   Coverage B
          datory thereof.                                           We will not pay your actual loss of "busi-
     b.   With respect to Section I - Coverages,                    ness income" or "extra expense" arising
          Coverage C - Additional Coverages:                        from any one "loss" until and unless the
                                                                    necessary "suspension" of your "opera-
          (1) Under Coverage C - Additional                         tions" has exceeded the Deductible in
              Coverages, 2. Loss Establishment                      hours stated in the Declarations for Cov-
              Expenses, we will not pay more than                   erage B. We will then pay the amount of
              the lesser of:                                        your actual loss of "business income" or
                                                                    "extra expense" in excess of the Deducti-
              (a) The Limit of Insurance stated in                  ble, up to the Limit of Insurance.
                  the Declarations for Loss Estab-
                  lishment Expenses; or                        c.   Coverage C
              (b) The actual cost of the "loss" in-                 We will not pay for "loss", loss of "busi-
                  sured under Coverages A or B                      ness income", "extra expenses" or "loss
                  in "Loss establishment ex-                        establishment expenses" under Section I
                  penses".                                          - Coverages, Coverage C - Additional
                                                                    Coverages unless and until an insured
          (2) In the event that a single "occur-                    "loss", loss of "business income" or "extra
              rence" involves one or more of the                    expenses" under Coverage A or B ex-
              following:                                            ceeds their deductible.
              (a) "Denial of service";                    Section IV - Additional Conditions
              (b) "Malicious code"; or                    The following Conditions apply in addition to the
              (c) "Unauthorized use",                     Commercial Inland Marine Conditions and the
                                                          Common Policy Conditions:
              the most we will pay in total is the
              single highest Limit of Insurance ap-       1.   Coverage A - Electronic Data Processing
                                                               Property - Conditions

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.        Page 8 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 182 of 304 PAGEID #: 201

    The following Condition applies to Coverage                          ment of your "electronic media and
    A only:                                                              records" or that led to the develop-
                                                                         ment of any proprietary or confiden-
    Valuation                                                            tial information or intellectual prop-
    In the COMMERCIAL INLAND MARINE                                      erty.
    CONDITIONS, GENERAL CONDITIONS, F.                              (3) If you do not replace or reproduce
    Valuation is replaced by the following with re-                     the "electronic media and records",
    spect to Covered Property under Coverage A:                         the most we will pay is the cost of
    a.   Valuation of Covered Property under                            blank "electronic media and rec-
         Coverage A, other than that described in                       ords".
         Paragraph b. below:                                        The most we will pay is the Limit of Insur-
         If you repair or replace this property with                ance shown on the Declarations.
         due diligence following "loss", the prop-        2.   Coverage B - Business Income and Extra
         erty will be valued at the full cost of repair        Expense - Conditions
         or replacement. However, the most we
         will pay is the least of the following:               The following Conditions apply to Coverage B
                                                               only:
         (1) The cost of replacing that property
             with property of similar or greater               a.   Appraisal
             quality and function, provided the
             cost is no greater than the original                   In the COMMERCIAL INLAND MARINE
             purchase price of the property plus                    CONDITIONS, LOSS CONDITIONS, B.
             twenty (20) percent (%);                               Appraisal is replaced by the following:

         (2) The amount you actually and neces-                     If you and we disagree on the amount of
             sarily spend to repair or replace the                  Net Income and operating expense or the
             property; or                                           amount of loss, either may make a written
                                                                    demand for an appraisal of the loss. In
         (3) The Limit of Insurance applicable to                   this event, each party will select a com-
             the property.                                          petent and impartial appraiser.
         If you do not repair or replace this prop-                 The two appraisers will select an umpire.
         erty with due diligence following "loss",                  If they cannot agree, either may request
         the most we will pay will be the least of                  that a judge of a court having jurisdiction
         the following:                                             make selection. The appraisers will state
                                                                    separately the amount of Net Income and
              (a) The "actual cash value" of the                    operating expense or amount of loss. If
                  property;                                         they fail to agree, they will submit their
              (b) The "actual cash value" of re-                    differences to the umpire. A decision
                  pairs with material of like kind                  agreed to by any two will be binding.
                  and quality; or                                   Each will:

              (c) The Limit of Insurance applica-                   (1) Pay its chosen appraiser; and
                  ble to the property.                              (2) Bear the other expenses of the ap-
         We reserve the right to repair or replace                      praisal and umpire equally.
         the property or to pay for the property in                 If there is an appraisal, we will still retain
         "money".                                                   our right to deny the claim.
         In the event of "loss", the value of prop-            b.   Loss Determination
         erty will be determined as of the date of
         "loss".                                                    (1) The amount of "business income"
                                                                        loss will be determined based on:
    b.   Valuation of "electronic media and rec-
         ords":                                                          (a) The Net Income of the business
                                                                             before the Covered Cause of
         (1) We will not pay for more than the                               Loss occurred;
             actual reproduction costs of covered
             "electronic media and records".                             (b) The likely Net Income of the
                                                                             business if no Covered Cause of
         (2) But we will not pay the cost to dupli-                          Loss had occurred, but not in-
             cate research or operations that                                cluding any Net Income that
             were developed away from your                                   likely would have resulted from
             "premises" that led to the develop-                             an increase in the volume of

                           Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07           American Association of Insurance Services with their permission.         Page 9 of 15
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 183 of 304 PAGEID #: 202

                business due to favorable busi-                            or stock) at the "premises" or
                ness conditions caused by the                              elsewhere.
                impact of the Covered Cause of
                Loss on customers or on other                         (b) "Extra expense" loss to the ex-
                businesses;                                               tent you can return "operations"
                                                                          to normal and discontinue such
            (c) The operating expenses, in-                               "extra expense".
                cluding payroll expenses, nec-
                essary to resume "operations"                     (2) If you do not resume "operations" or
                with the same quality of service                      do not resume "operations" as
                that existed just before the Cov-                     quickly as possible, we will pay
                ered Cause of Loss; and                               based on the length of time it should
                                                                      have taken with due diligence to re-
            (d) Other relevant sources of infor-                      sume operations as quickly as pos-
                mation, including:                                    sible.
                1)   Your financial records and         3.   Common Conditions
                     accounting procedures;
                                                             The following Conditions apply to all Cover-
                2)   Bills, invoices and other               ages provided under this Coverage Part:
                     vouchers; and
                                                             a.   Duties in the Event of Loss
                3)   Deeds, liens or contracts.
                                                                  In the COMMERCIAL INLAND MARINE
        (2) The amount of "extra expense" will                    CONDITIONS, LOSS CONDITIONS, C.
            be determined based on:                               Duties in the Event of Loss is replaced
                                                                  by the following:
            (a) All necessary and reasonable
                expenses that exceed the nor-                     (1) In the event of:
                mal operating expenses that
                would have been incurred by                           (a) "Loss" to Covered Property; or
                "operations" during the "period                       (b) Loss of, or loss from damage to
                of restoration" if no Covered                             Covered Property, or a situation
                Cause of Loss had occurred.                               that may result in loss of, or loss
                We will deduct from the total of                          from damage to Covered Prop-
                such expenses:                                            erty,
                1)   The salvage value that re-                       You must see that the following are
                     mains of any property                            done:
                     bought for temporary use
                     during the "period of resto-                     1)   Notify the police if a law may
                     ration", once "operations"                            have been broken.
                     are resumed; and
                                                                      2)   Notify us as soon as possible.
                2)   Any "extra expense" that is                           Include a description of any
                     paid for by other insurance,                          property involved.
                     except for insurance that is
                     written subject to the same                      3)   As soon as possible, give us a
                     plan, terms, conditions and                           description of how, when and
                     provisions as this insur-                             where the loss occurred.
                     ance; and                                        4)   Take all reasonable steps to
            (b) All necessary and reasonable                               protect the Covered Property
                expenses that reduce the "busi-                            from further damage, and keep
                ness income" loss that other-                              a record of your expenses nec-
                wise would have been incurred.                             essary to protect the Covered
                                                                           Property. This will not increase
   c.   Resumption of Operations                                           the Limit of Insurance. However,
                                                                           we will not pay for any subse-
        (1) We will reduce the amount of your:                             quent loss resulting from a
            (a) "Business income" loss other                               cause of loss that is not a Cov-
                than "extra expense", to the ex-                           ered Cause of Loss. Also, if fea-
                tent you can resume your "op-                              sible, set the damaged property
                erations", in whole or in part, by                         aside in the best possible order
                using damaged or undamaged                                 for examination.
                property (including merchandise

                         Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07          American Association of Insurance Services with their permission.      Page 10 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 184 of 304 PAGEID #: 203

             5)   As often as may be reasonably                          sured will act for itself and for every
                  required, permit us to:                                other Insured for all purposes of this
                                                                         insurance. If the first Named Insured
                  a)   Inspect the property proving                      ceases to be covered under this
                       the loss;                                         policy, then the next Named Insured
                  b)   Examine your books, rec-                          will become the first Named Insured.
                       ords, "electronic media and                   (2) If any Insured or partner, officer, or
                       records" and "hardware";                          member or manager (applicable to
                  c)   Take samples of damaged                           limited liability companies) of that In-
                       and undamaged property                            sured has knowledge of any infor-
                       for inspection, testing and                       mation relevant to this insurance,
                       analysis; and                                     that knowledge is considered knowl-
                                                                         edge of every Insured.
                  d)   Make copies from your
                       books, records, "electronic                   (3) An employee of any Insured is con-
                       media and records" and                            sidered to be an employee of every
                       "hardware".                                       Insured.

             6)   Send us signed, sworn proof of                     (4) If this insurance or any of its cover-
                  loss containing the information                        ages is cancelled or terminated as to
                  we request to investigate the                          any Insured, loss sustained by that
                  claim. You must do this within 60                      Insured is covered only if discovered
                  days after our request. We will                        no later than one year from the date
                  supply you with the necessary                          of that cancellation or termination.
                  forms.                                             (5) We will not pay more for loss sus-
             7)   Cooperate with us in the investi-                      tained by more than one Insured
                  gation or settlement of the claim.                     than the amount we would pay if all
                                                                         the loss had been sustained by one
             8)   If you intend to continue your                         Insured.
                  business, you must resume all
                  or part of your "operations" as               d.   Legal Action Against Us
                  quickly as possible.                               In the COMMERCIAL INLAND MARINE
             9)   Make no statement that will as-                    CONDITIONS, GENERAL CONDITIONS,
                  sume any obligation or admit                       B. Legal Action Against Us is replaced
                  any liability, for any loss for                    by the following:
                  which we may be liable, without                    No one may bring legal action against us
                  our prior written consent.                         under this Coverage Part unless:
             10) Promptly send us any legal pa-                      (1) There has been full compliance with
                 pers or notices received con-                           all the terms of this Coverage Part;
                 cerning the loss.
                                                                     (2) At least ninety (90) days has passed
         (2) We may examine any insured under                            since you filed proof of loss with us;
             oath, while not in the presence of                          and
             any other insured and at such times
             as may be reasonably required,                          (3) Brought within two (2) years from the
             about any matter relating to this in-                       date you discover the loss in ques-
             surance or the claim, including an in-                      tion.
             sured's books and records. In the
             event of an examination, an in-                    e.   Loss Payee
             sured's answers must be signed.                         For Covered Property in which both you
    b.   Blanket Insurance                                           and a Loss Payee listed in the Declara-
                                                                     tions have an insurable interest, we will:
         If blanket insurance is indicated ( x ) in
         the Declarations, the Limit of Insurance                    (1) Adjust "losses" with you; and
         for that Coverage applies to all "prem-                     (2) Pay any claim for insured "loss"
         ises" within the "coverage territory".                          jointly to you and the Loss Payee, as
    c.   Joint Insured                                                   interests may appear.

         (1) If more than one Insured is named in               f.   Multi-Year Policies
             the Declarations, the first Named In-

                            Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07            American Association of Insurance Services with their permission.       Page 11 of 15
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 185 of 304 PAGEID #: 204

          If this Coverage Part is issued for more                  Coverage for which the protective safe-
          than one annual policy period, the pre-                   guards apply is automatically suspended
          mium may be adjusted at the inception of                  at that "premises" if you fail to notify us
          each following "coverage term" based on                   immediately. This suspension will last un-
          our rates in effect at that time.                         til the equipment or services are back in
                                                                    operation.
   g.     Non-Accumulation of Limits of Insur-
          ance                                                 j.   Recoveries
          Regardless of the number of "coverage                     In the COMMERCIAL INLAND MARINE
          terms" this insurance remains in force or                 CONDITIONS, LOSS CONDITIONS, I.
          the number of premiums paid, no Limit of                  Recoveries is replaced by the following:
          Insurance accumulates from year to year
          or period to period.                                      (1) Any recoveries, less the cost of ob-
                                                                        taining them, made after settlement
   h.     Other Insurance                                               of loss covered by this insurance will
                                                                        be distributed as follows:
          In the COMMERCIAL INLAND MARINE
          CONDITIONS, LOSS CONDITIONS, F.                               (a) To you, until you are reimbursed
          Other Insurance is replaced by the fol-                           for any loss that you sustain that
          lowing:                                                           exceeds the Limit of Insurance
                                                                            plus the Deductible Amount, if
          (1) If you have other insurance subject                           any;
              to the same plan, terms, conditions
              and provisions as the insurance un-                       (b) Then to us, until we are reim-
              der this Coverage Part, we will pay                           bursed for the settlement made;
              our share of the covered loss or
              damage. Our share is the proportion                       (c) Then to you, until you are reim-
              that the applicable Limit of Insurance                        bursed for that part of loss equal
              under this Coverage Part bears to                             to the Deductible Amount, if any.
              the Limits of Insurance of all insur-                 (2) You will pay us the amount of all re-
              ance covering on the same basis.                          coveries you receive for a "loss" paid
          (2) If there is other insurance covering                      by us. But any recoveries in excess
              the same loss or damage, other than                       of the amount we have paid belong
              that described in (1) above, we will                      to you.
              pay only for the amount of covered                    (3) Recoveries do not include any re-
              loss or damage in excess of the                           covery from insurance, suretyship,
              amount due from that other insur-                         reinsurance, security or indemnity
              ance, whether you can collect on it                       taken for our benefit.
              or not. But we will not pay more than
              the applicable Limit of Insurance.               k.   Transfer of Your Rights of Recovery
                                                                    Against Others to Us
          (3) Irrespective of Paragraphs h.(1) or
              (2) above, this Coverage Part is al-                  In the COMMERCIAL INLAND MARINE
              ways excess of a "service agree-                      CONDITIONS, LOSS CONDITIONS, K.
              ment". We will pay only the amount                    Transfer of Rights of Recovery Against
              of insured "loss" that is not covered                 Others to Us is replaced by the following:
              by the "service agreement" in the
              form of repairs or other compensa-                    You must transfer to us all of your rights
              tion. But we will not pay more than                   of recovery against any person or organi-
              the applicable Limit of Insurance.                    zation for any loss you sustained and for
                                                                    which we have paid or settled. You must
   i.     Protective Safeguards                                     also do everything necessary to secure
                                                                    those rights and do nothing after loss to
          You must maintain the protective safe-                    impair them.
          guards stated by you to be in effect at a
          "premises" when this coverage began.            Section V - Definitions
          If you fail to keep the protective safe-        The following terms, when appearing in quotation
          guards:                                         marks, have the following meanings wherever
                                                          used in this Coverage Part:
          1)   In working condition at a "premises";
               and                                        1.   "Actual cash value" means replacement cost
                                                               less a deduction that reflects depreciation,
          2)   In operation when you are closed to             age, condition and obsolescence.
               business;

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.      Page 12 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 186 of 304 PAGEID #: 205

 2.   "Business income" means the:                               b.   Impeding Internet access of authorized
                                                                      external users to your "computer sys-
      a.   Net Income (net profit or loss before in-                  tem".
           come taxes) that would have been
           earned or incurred; and                          7.   "Electronic media and records" means infor-
                                                                 mation, facts, instructions, concepts and pro-
      b.   Continuing normal operating expenses                  grams converted and stored in a form usable
           incurred, including payroll.                          in "hardware". It also includes the materials,
 3.   "Computer system" means a configuration of                 such as magnetic tapes, disc packs, paper
      "hardware" and "electronic media and rec-                  tapes and cards, floppy discs and compact
      ords", including "telecommunications equip-                discs, upon which such information, facts, in-
      ment" which may be integrated into or con-                 structions, concepts and programs are re-
      nected to such "hardware", purposely de-                   corded and stored.
      signed to perform a particular function or            8.   "Electronic securities" means any share, par-
      functions.                                                 ticipation, or other interest in property of, or an
 4.   "Coverage term" means the following individ-               enterprise of, the issuer or an obligation of the
      ual increment, or if a multi-year policy period,           issuer which:
      increments, of time, which comprise the policy             a.   Is a type commonly dealt in upon securi-
      period of this Coverage Part:                                   ties exchanges or markets;
      a.   The year commencing on the Effective                  b.   Is either one of a class or series or by its
           Date of this Coverage Part at 12:01 AM                     terms divisible into a class or series of
           standard time at your mailing address                      shares, participations, interests, or obli-
           shown in the Declarations, and if a multi-                 gations; and
           year policy period, each consecutive an-
           nual period thereafter, or portion thereof if              (1) Is not represented by an instrument;
           any period is for a period of less than 12
           months, constitute individual "coverage                    (2) Is part of a master or global certifi-
           terms". The last "coverage term" ends at                       cate; or
           12:00 AM standard time at your mailing                     (3) Represents a paper certificate that
           address shown in the Declarations on the                       has been surrendered by a financial
           earlier of:                                                    institution and which paper certificate
           (1) The day the policy period shown in                         has been combined into a master
               the Declarations ends; or                                  depository note and the paper certifi-
                                                                          cates are immobilized and such se-
           (2) The day the policy to which this Cov-                      curity is shown as an electronic entry
               erage Part is attached is terminated                       on the account of the transferor,
               or cancelled.                                              pledgor, or pledgee on the books of
                                                                          a Central Depository.
      b.   However, if after the issuance of this
           Coverage Part, any "coverage term" is            9.   "Evidences of debt" means instruments exe-
           extended for an additional period of less             cuted by your customer and held by you
           than 12 months, that additional period of             which in the regular course of business are
           time will be deemed to be part of the last            treated as evidencing the customer's debt to
           preceding "coverage term".                            you, including records of charges and ac-
                                                                 counts receivable.
 5.   "Coverage territory" means the United States
      of America (including its territories and pos-        10. "Extra expense" means the necessary and
      sessions), Puerto Rico and Canada.                        reasonable expenses you incur during the
                                                                "period of restoration" that you would not have
 6.   "Denial of service" means the malicious and               incurred if there had been no "loss" due to a
      intentional inundating of your "computer sys-             Covered Cause of Loss to Covered Property.
      tem" with messages, instructions, queries or
      requests that deplete resources enough to re-         11. "Hardware" means an assemblage of elec-
      strict, limit or prevent access for the purposes          tronic machine components capable of ac-
      of nuisance, sabotage or malicious tampering              cepting and processing "electronic media and
      which has the effect of:                                  records" for the purpose of producing desired
                                                                results.
      a.   Depleting system resources available
           through the Internet to authorized exter-             However, "hardware" does not include "tele-
           nal users of your "computer system"; and              communications equipment".
                                                            12. "Loss" means:


                             Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07             American Association of Insurance Services with their permission.        Page 13 of 15
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 187 of 304 PAGEID #: 206

    a.   "Sudden and accidental" physical loss or                       erty due to a Covered Cause of Loss
         physical damage; and                                           had occurred; or
    b.   With respect only to "denial of service",                  (2) As long as it would reasonably take
         "malicious code" or "unauthorized use",                        to repair, rebuild or replace the dam-
         also includes "sudden and accidental"                          aged Covered Property.
         damage, loss of use, loss of access or
         loss of functionality.                           21. "Pollutants" means any solid, liquid, gaseous
                                                              or thermal irritant or contaminant, including
13. "Loss establishment expenses" means actual                smoke, vapor, soot, fumes, acids, alkalis,
    and necessary expenses incurred at our re-                chemicals, petroleum, petroleum products
    quest to assist you in establishing either the            and petroleum by-products, and waste. Waste
    existence or the amount of loss insured under             includes materials to be recycled, recondi-
    this Coverage Part.                                       tioned or reclaimed. "Pollutants" include but
                                                              are not limited to substances which are gen-
14. "Malicious code" means a computer code                    erally recognized in industry or government to
    created for the purpose of destroying, cor-               be harmful or toxic to persons, property, or the
    rupting or otherwise adversely affecting a                environment regardless of whether injury or
    "computer system".                                        damage is caused directly or indirectly by the
15. "Mechanical breakdown" means the malfunc-                 "pollutants" and whether:
    tion or failure of moving or electronic parts,             a.   You are regularly or otherwise engaged
    component failure, faulty installation or blow-                 in activities which taint or degrade the
    out.                                                            environment; or
16. "Money" means:                                             b.   You use, generate or produce the "pol-
    a.   Currency, coins, and bank notes in cur-                    lutant".
         rent use and having a face value;                22. "Premises" means any building you lease,
    b.   Travelers checks, registered checks, and             rent or own and while you occupy it in con-
         money orders held for sale to the public;            ducting your business.
         and                                              23. "Production equipment" means any machin-
    c.   Electronic cash equivalents.                         ery and related components, including any
                                                              integrated or dedicated "computer system",
17. "Occurrence" means an act or event or a se-               which is used, or can be used, to produce or
    ries of related acts or events that result in a           process other tangible property.
    Covered Cause of Loss.
                                                          24. "Securities" means negotiable and non-
18. "Operations" means your business activities               negotiable instruments or contracts repre-
    occurring at the "premises".                              senting either "money" or "other property" and
                                                              includes:
19. "Other property" means any tangible property
    of value other than "money", "securities",                 a.   Tokens, tickets, revenue and other
    "electronic securities", or "electronic media                   stamps (whether represented by actual
    and records".                                                   stamps or unused value in a meter) in
                                                                    current use; and
    However, "other property" does not include
    copyrights, patents, trademarks, trade secrets             b.   "Evidences of debt" issued in connection
    or other intellectual property.                                 with credit or charge cards not issued by
                                                                    you.
20. "Period of restoration" means that period of
    time that:                                            25. "Service agreement" means a service plan or
                                                              warranty, or other similar service or warranty
    a.   Begins with the end of the time deductible           agreement, even if it is characterized as in-
         for Coverage B referenced in the Decla-              surance.
         rations. Such deductible commences on
         the date and time of direct "loss" to Cov-       26. "Specified causes of loss" means: Fire; light-
         ered Property due to a Covered Cause of              ning; explosion; windstorm or hail; smoke; air-
         Loss; and                                            craft or vehicles; riot or civil commotion; van-
                                                              dalism; leakage from fire extinguishing
    b.   Ends on the earlier of:                              equipment; sinkhole collapse; volcanic action;
         (1) The date you could restore your "op-             falling objects; weight of snow, ice or sleet;
             erations", with reasonable speed, to             water damage.
             the condition that would have existed             a.   Sinkhole collapse means the "sudden
             if no direct "loss" to Covered Prop-                   and accidental" sinking or collapse of

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.     Page 14 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 188 of 304 PAGEID #: 207

          land into underground empty spaces cre-               voice or "electronic media and records" com-
          ated by the action of water on limestone              munications over telephone lines, data lines
          or dolomite. This cause of "loss" does not            or air waves.
          include:
                                                                However, "telecommunications       equipment"
          (1) The cost of filling sinkholes; or                 does not include "hardware".
          (2) Sinking or collapse of land into             30. "Temporarily" means:
              manmade underground cavities.
                                                                a.   Not permanently; and
     b.   Falling objects does not include "loss" to:
                                                                b.   For a period of 30 consecutive days or
          (1) Covered Property in the open; or                       less.
          (2) The interior of a building or structure,     31. "Unauthorized use" means:
              or property inside a building or
              structure, unless the roof or an out-             a.   Illegal or malicious entry into your "com-
              side wall of the building or structure                 puter system" by a person not authorized
              is first damaged by a falling object.                  to do so by you which results in the dis-
                                                                     tortion or corruption of such "computer
     c.   Water damage means "sudden and acci-                       system"; or
          dental" discharge or leakage of water or
          steam as the direct result of the breaking            b.   Entry into or use of your "computer sys-
          apart or cracking of any part of a system                  tem" by a party:
          or appliance (other than a sump system                     (1) Not authorized by you to do so; or
          including its related equipment and parts)
          containing water or steam.                                 (2) Authorized by you to do so, but who
                                                                         does so to use it in an unauthorized
 27. "Sudden and accidental" means abrupt, im-                           manner,
     mediate and brief as well as unintended and
     unexpected and without prior notice.                            Which results in the distortion or corrup-
                                                                     tion of your "computer system".
 28. "Suspension" means the complete or partial
     cessation of your business activities.                32. "Valuable papers and records" means in-
                                                               scribed, printed or written documents, manu-
 29. "Telecommunications equipment" means                      scripts or records, including abstracts, books,
     telephones, including any related switching               deeds, drawings, films, maps or mortgages.
     systems or similar equipment, fax machines
     and other similar equipment used to transmit




                            Includes copyrighted material of ISO Properties, Inc., and
 MA 123 08 07            American Association of Insurance Services with their permission.     Page 15 of 15
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 189 of 304 PAGEID #: 208
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                     COMPLIANCE ENDORSEMENT
 This endorsement modifies insurance provided under the following:
     ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE PART
 Section IV - Additional Conditions, 3. Common Conditions is amended to include the following:
 Office of Foreign Assets Control (OFAC) Compliance
 Whenever insurance coverage provided by this policy would be in violation of any United States economic or
 trade sanctions, such insurance coverage shall be null and void.




 MA 4050 04 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 190 of 304 PAGEID #: 209
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          OHIO CHANGES
 This endorsement modifies insurance provided under the following:
      COMMERCIAL INLAND MARINE COVERAGE PART
 Loss Condition E. Loss Payment in the Commer-                  4.   We may elect to defend you against suits
 cial Inland Marine Conditions is replaced by the                    arising from claims of owners of property.
 following:                                                          We will do this at our expense.
 E.   Loss Payment                                              5.   Provided you have complied with all the
                                                                     terms of this policy, we will pay for cov-
      1.   We will give you notice, within 21 days                   ered loss or damage within:
           after we receive a properly executed
           proof of loss, that we:                                   a.   10 days after we accept your claim if
                                                                          such acceptance occurs within the
           a.   Accept your claim;                                        first 21 days after we receive a prop-
           b.   Deny your claim; or                                       erly executed proof of loss, unless
                                                                          the claim involves an action by a
           c.   Need more time to investigate your                        probate court or other extraordinary
                claim.                                                    circumstances as documented in the
                                                                          claim file; or
           If we need more time to investigate your
           claim, we will provide an explanation for                 b.   Five days after we accept your claim
           our need for more time. We will continue                       if such acceptance occurs more than
           to notify you again in writing, at least                       21 days after we receive a properly
           every 45 days, of the status of the inves-                     executed proof of loss, and
           tigation and of the continued time needed
           for the investigation.                                         (1) An appraisal award has been
                                                                              made; or
      2.   We will not pay you more than your fi-
           nancial interest in the Covered Property.                      (2) We have reached an agreement
                                                                              with you on the amount of loss
      3.   We may adjust losses with the owners of                            that was in dispute.
           lost or damaged property if other than
           you. If we pay the owners, such pay-                 6.   We will not be liable for any part of a loss
           ments will satisfy your claim against us                  that has been paid or made good by oth-
           for the owners' property. We will not pay                 ers.
           the owners more than their financial in-
           terest in the Covered Property.




 CM 01 40 04 08                            © ISO Properties, Inc., 2007
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 191 of 304 PAGEID #: 210
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        TENTATIVE RATE
 The rates used in the development of the premium for the Commercial Inland Marine Coverage Part are ten-
 tative. We will adjust the premium effective from the inception date of the applicable coverage once the rates
 are promulgated.


 3      2845 SHORT VINE ST
        CINCINNATI, OH 45219-2020




 CM 99 04 07 88                Copyright, Insurance Services Office, Inc., 1987
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 192 of 304 PAGEID #: 211
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  COMMERCIAL INLAND MARINE CONDITIONS
 The following conditions apply in addition to the Common Policy Conditions and applicable Additional Condi-
 tions in Commercial Inland Marine Coverage Forms:


 LOSS CONDITIONS                                                    7.   If requested, permit us to question you
                                                                         under oath, at such times as may be rea-
 A.   Abandonment                                                        sonably required, about any matter relat-
                                                                         ing to this insurance or your claim, in-
      There can be no abandonment of any prop-                           cluding your books and records. In such
      erty to us.                                                        event, your answers must be signed.
 B.   Appraisal                                                     8.   Send us a signed, sworn statement of
      If we and you disagree on the value of the                         "loss" containing the information we re-
      property or the amount of "loss", either may                       quest to settle the claim. You must do
      make written demand for an appraisal of the                        this within 60 days after our request. We
      "loss". In this event, each party will select a                    will supply you with the necessary forms.
      competent and impartial appraiser. The two                    9.   Promptly send us any legal papers or no-
      appraisers will select an umpire. If they can-                     tices received concerning the "loss".
      not agree, either may request that selection
      be made by a judge of a court having jurisdic-                10. Cooperate with us in the investigation or
      tion. The appraisers will state separately the                    settlement of the claim.
      value of the property and amount of "loss". If
      they fail to agree, they will submit their differ-       D.   Insurance Under Two or More Coverages
      ences to the umpire. A decision agreed to by
      any two will be binding. Each party will:                     If two or more of this policy's coverages apply
                                                                    to the same "loss", we will not pay more than
      1.   Pay its chosen appraiser; and                            the actual amount of the "loss".
      2.   Bear the other expenses of the appraisal            E.   Loss Payment
           and umpire equally.
                                                                    We will pay or make good any "loss" covered
      If there is an appraisal, we will still retain our            under this Coverage Part within 30 days after:
      right to deny the claim.
                                                                    1.   We reach agreement with you;
 C.   Duties in the Event of Loss
                                                                    2.   The entry of final judgment; or
      You must see that the following are done in
      the event of "loss" to Covered Property:                      3.   The filing of an appraisal award.
      1.   Notify the police if a law may have been                 We will not be liable for any part of a "loss"
           broken.                                                  that has been paid or made good by others.
      2.   Give us prompt notice of the "loss". In-            F.   Other Insurance
           clude a description of the property in-
           volved.                                                  If you have other insurance covering the
                                                                    same "loss" as the insurance under this Cov-
      3.   As soon as possible, give us a descrip-                  erage Part, we will pay only the excess over
           tion of how, when and where the "loss"                   what you should have received from the other
           occurred.                                                insurance. We will pay the excess whether
                                                                    you can collect on the other insurance or not.
      4.   Take all reasonable steps to protect the
           Covered Property from further damage                G. Pair, Sets or Parts
           and keep a record of your expenses
           necessary to protect the Covered Prop-                   1.   Pair or Set
           erty, for consideration in the settlement of                  In case of "loss" to any part of a pair or
           the claim. This will not increase the Limit
           of Insurance. However, we will not pay                        set we may:
           for any subsequent "loss" resulting from a                    a.   Repair or replace any part to restore
           cause of loss that is not a Covered                                the pair or set to its value before the
           Cause of Loss. Also if feasible, set the                           "loss"; or
           damaged property aside and in the best
           possible order for examination.                               b.   Pay the difference between the value
                                                                              of the pair or set before and after the
      5.   Make no statement that will assume any                             "loss".
           obligation or admit any liability, for any
           "loss" for which we may be liable, without               2.   Parts
           our consent.
                                                                         In case of "loss" to any part of Covered
      6.   Permit us to inspect the property and re-                     Property consisting of several parts when
           cords proving "loss".
                                                                         complete, we will only pay for the value of
                                                                         the lost or damaged part.
                                       Includes copyrighted material of Insurance
 MA 135 11 99                           Services Office, Inc., with its permission.                   Page 1 of 2
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 193 of 304 PAGEID #: 212
H.   Privilege to Adjust with Owner                              3.   Your interest in the Covered Property; or
     In the event of "loss" involving property of                4.   A claim under this Coverage Part.
     others in your care, custody or control, we
     have the right to:                                     B.   Legal Action Against Us
     1.   Settle the "loss" with the owners of the               No one may bring a legal action against us
          property. A receipt for payment from the               under this Coverage Part unless:
          owners of that property will satisfy any
          claim of yours.                                        1.   There has been full compliance with all
                                                                      the terms of this Coverage Part; and
     2.   Provide a defense for legal proceedings
          brought against you. If provided, the ex-              2.   The action is brought within 2 years after
          pense of this defense will be at our cost                   you first have knowledge of the "loss".
          and will not reduce the applicable Limit of       C.   Liberalization
          Insurance under this insurance.
                                                                 If, within 45 days prior to the beginning of this
I.   Recoveries                                                  Coverage Part or during the policy period, we
     Any recovery or salvage on a "loss" will ac-                make any changes to any forms or endorse-
     crue entirely to our benefit until the sum paid             ments of this Coverage Part for which there is
     by us has been made up.                                     currently no separate premium charge, and
                                                                 that change provides more coverage than this
J.   Reinstatement of Limit After Loss                           Coverage Part, the change will be considered
                                                                 as included until the end of the current policy
     The Limit of Insurance will not be reduced by               period. We will make no additional premium
     the payment of any claim, except for total                  charge for this additional coverage during the
     "loss" of a scheduled item, in which event we               interim.
     will refund the unearned premium on that
     item.                                                  D.   No Benefit to Bailee
K.   Transfer of Rights of Recovery Against                      No person or organization, other than you,
     Others to Us                                                having custody of Covered Property, will
                                                                 benefit from this insurance.
     If any person or organization to or for whom
     we make payment under this insurance has               E.   Policy Period
     rights to recover damages from another,
     those rights are transferred to us to the extent            We cover "loss" commencing during the pol-
     of our payment. That person or organization                 icy period shown in the Declarations.
     must do everything necessary to secure our             F.   Valuation
     rights and must do nothing after "loss" to im-
     pair them.                                                  The value of property will be the least of the
                                                                 following amounts:
GENERAL CONDITIONS
                                                                 1.   The actual cash value of that property;
A.   Concealment, Misrepresentation or Fraud
                                                                 2.   The cost of reasonably restoring that
     This Coverage Part is void in any case of                        property to its condition immediately be-
     fraud, intentional concealment or misrepre-                      fore "loss"; or
     sentation of a material fact, by you or any
     other insured, at any time, concerning:                     3.   The cost of replacing that property with
                                                                      substantially identical property.
     1.   This Coverage Part;
                                                                 In the event of "loss", the value of property will
     2.   The Covered Property;                                  be determined as of the time of "loss".




                                    Includes copyrighted material of Insurance
MA 135 11 99                         Services Office, Inc., with its permission.                    Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 194 of 304 PAGEID #: 213
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      SCHEDULED PREMISES ENDORSEMENT
 This endorsement modifies insurance provided under the following:
       ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE PART
 I.                                    Schedule:
               Location Number                    Coverage A                     Coverage B
                                               Limit of Insurance             Limit of Insurance
                     1-1                          25,000                           10,000
                     2-1                          25,000                           10,000
                     3-1                          25,000                           10,000
                     4-1                          25,000                           10,000
                     5-1                          25,000                           10,000
                     6-1                          25,000                           10,000
                     7-1                          25,000                           10,000
                     8-1                          25,000                           10,000
                                                 Blanket Insurance:
               Location Number                    Coverage A                     Coverage B
                                               Limit of Insurance             Limit of Insurance

                                              Newly Acquired Property
       Limit of Insurance: $250,000 - Unless Otherwise Stated
 II.   Section I - Coverages is amended as follows:
       Section I - Coverages, Coverage A - Electronic Data Processing Property, Paragraph 5. Coverage
       Extensions is amended to include the following:
       NEWLY ACQUIRED PROPERTY
       (1) We will pay up to the Limit of Insurance for Newly Acquired Property stated in the Schedule of this
           endorsement in any one "occurrence" for "loss" to "newly acquired" Covered Property due to a Cov-
           ered Cause of Loss:
            (a) In excess of the Limit of Insurance for Coverage A applicable to the "premises" stated in the
                Schedule of this endorsement; or
            (b) At a location you lease, rent or own in the "coverage territory" and while you occupy it in con-
                ducting your business, but which has not yet been reported to us as a "premises".
       (2) You will report such "newly acquired" Covered Property to us within ninety (90) days of its acquisition
           and pay any additional premium due. Insurance coverage under this Coverage Extension ceases at
           the earlier of:
            (a) Ninety (90) days elapsing from the date of acquisition; or
            (b) The expiration of the policy period.
 III. Section IV - Additional Conditions is amended as follows:
       3.   Common Conditions, b. Blanket Insurance is hereby deleted and replaced by the following:




                                         Includes copyrighted material of ISO
 MA 4015 06 07                            Properties, Inc., with its permission.                    Page 1 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 195 of 304 PAGEID #: 214
         b.   Blanket Insurance
              If blanket insurance is indicated by ( X ) in the Schedule of the Scheduled Premises Endorsement,
              the Limit of Insurance for each Coverage applies to all "premises" listed in the endorsement.
     IV. Section V - Definitions is amended as follows:
         A.   Definition 22. "Premises" is hereby deleted and replaced by the following:
              22. "Premises" means any building located at an address referenced in the Schedule of the Sched-
                  uled Premises Endorsement you lease, rent or own and while you occupy it in conducting your
                  business.
         B.   The following definition is added:
              "Newly acquired" means:
              a.   First acquired; or
              b.   First moved to a new location within the "coverage territory" not yet reported to us as a "premi-
                   ises",
              since the inception of the current "coverage term".




                                        Includes copyrighted material of ISO
 MA 4015 06 07                           Properties, Inc., with its permission.                 Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 196 of 304 PAGEID #: 215

               THE CINCINNATI                     INSURANCE COMPANY
                                            A Stock Insurance Company


        CRIME AND FIDELITY COVERAGE PART DECLARATIONS
                     (COMMERCIAL ENTITIES)

Attached to and forming part of POLICY NUMBER:       ECP 055 77 79
Named Insured is the same as it appears in the Common Policy Declarations
 Item   Location (address)
        REFER TO CA911



 Employee Benefit Plan(s) Included as Insureds:
 RETIRE LIKE A BELGIUM 401K PLAN

 Coverage is Written:
  Ẍ Primary                 ¨ Excess                   ¨ Coindemnity                  ¨ Concurrent

 Coverage is provided only for the Crime Coverage for which a Limit of Insurance is shown below:
                                                                   Limit of             Deductible
 Insuring Agreements Forming Part of This Coverage Part            Insurance            Amount
                                                                    Per Occurrence       Per Occurrence

 1.     Employee Theft                                              $     200,000        $         500
 2.     Forgery or Alteration                                       $      25,000        $         500
 3.     Inside the Premises - Theft of Money and Securities         $      15,000        $         500
 4.     Inside the Premises - Robbery or Safe Burglary of           $                    $
        Other Property
 5.     Outside the Premises                                        $          5,000     $         500
 6.     Computer Fraud                                              $                    $
 7.     Funds Transfer Fraud                                        $                    $
 8.     Money Orders and Counterfeit Money                          $      10,000        $         500

                                                                    $                    $

Forms and endorsements applicable to this Coverage Part at policy inception.
CR0020       05/06   COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
CCP401       02/14   CINCIPAK™ COMMERCIAL CRIME AMENDATORY ENDORSEMENT
CA440        08/07   COMMERCIAL CRIME COVERAGE FORM AMENDATORY ENDORSEMENT
CA481OH      10/12   OHIO CHANGES - LEGAL ACTION AGAINST US
CA911        08/07   CRIME AND FIDELITY SCHEDULE OF LOCATIONS
The Crime and Fidelity Coverage Part (Commercial Entities) consist of this Declaration Form and the
Commercial Crime Coverage Form.




  CA 516 03 09                                                      ECP 055 77 79                  Page 1 of   1
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 197 of 304 PAGEID #: 216

                      COMMERCIAL CRIME COVERAGE FORM
                             (DISCOVERY FORM)
 Various provisions in this policy restrict coverage.                       forged or altered, and you have our
 Read the entire policy carefully to determine rights,                      written consent to defend against the
 duties and what is or is not covered.                                      suit, we will pay for any reasonable
                                                                            legal expenses that you incur and
 Throughout this policy the words "you" and "your"                          pay in that defense. The amount that
 refer to the Named Insured shown in the Declara-                           we will pay is in addition to the Limit
 tions. The words "we", "us" and "our" refer to the                         of Insurance applicable to this In-
 Company providing this insurance.                                          suring Agreement.
 Other words and phrases that appear in quotation                 3.   Inside The Premises - Theft of Money
 marks have special meaning. Refer to Section F.                       and Securities
 Definitions.
                                                                       a.   We will pay for loss of "money" and
 A.   Insuring Agreements                                                   "securities" inside the "premises" or
      Coverage is provided under the following In-                          "banking premises":
      suring Agreements for which a Limit of Insur-                         (1) Resulting directly from "theft"
      ance is shown in the Declarations and applies                             committed by a person present
      to loss that you sustain resulting directly from                          inside such "premises" or
      an "occurrence" taking place at any time                                  "banking premises"; or
      which is "discovered" by you during the Policy
      Period shown in the Declarations or during the                        (2) Resulting directly from disap-
      period of time provided in the Extended Pe-                               pearance or destruction.
      riod to Discover Loss Condition E.1.g.:
                                                                       b.   We will pay for loss from damage to
      1.   Employee Theft                                                   the "premises" or its exterior result-
                                                                            ing directly from an actual or at-
           We will pay for loss of or damage to                             tempted "theft" of "money" and "se-
           "money", "securities" and "other property"                       curities", if you are the owner of the
           resulting directly from "theft" committed                        "premises" or are liable for damage
           by an "employee", whether identified or                          to it.
           not, acting alone or in collusion with other
           persons.                                                    c.   We will pay for loss of or damage to
                                                                            a locked safe, vault, cash register,
           For the purposes of this Insuring Agree-                         cash box or cash drawer located in-
           ment, "theft" shall also include forgery.                        side the "premises" resulting directly
      2.   Forgery or Alteration                                            from an actual or attempted "theft" of
                                                                            or unlawful entry into those contain-
           a.   We will pay for loss resulting directly                     ers.
                from "forgery" or alteration of checks,
                drafts, promissory notes, or similar              4.   Inside the Premises - Robbery or Safe
                written promises, orders or directions                 Burglary of Other Property
                to pay a sum certain in "money" that                   a.   We will pay for loss of or damage to
                are:                                                        "other property":
                (1) Made or drawn by or drawn                               (1) Inside the "premises" resulting
                    upon you; or                                                directly from an actual or at-
                (2) Made or drawn by one acting as                              tempted "robbery" of a "custo-
                    your agent;                                                 dian"; or

                or that are purported to have been                          (2) Inside the "premises" in a safe
                so made or drawn.                                               or vault resulting directly from an
                                                                                actual or attempted "safe bur-
                For the purposes of this Insuring                               glary".
                Agreement, a substitute check as
                defined in the Check Clearing for the                  b.   We will pay for loss from damage to
                21st Century Act shall be treated the                       the "premises" or its exterior result-
                same as the original it replaced.                           ing directly from an actual or at-
                                                                            tempted "robbery" or "safe burglary"
           b.   If you are sued for refusing to pay                         of "other property", if you are the
                any instrument covered in Paragraph                         owner of the "premises" or are liable
                2.a., on the basis that it has been                         for damage to it.

 CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 1 of 13
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 198 of 304 PAGEID #: 217
          c.   We will pay for loss of or damage to               one of those Insuring Agreements or Cover-
               a locked safe or vault located inside              ages.
               the "premises" resulting directly from
               an actual or attempted "robbery" or           C.   Deductible
               "safe burglary".                                   We will not pay for loss resulting directly from
     5.   Outside the Premises                                    an "occurrence" unless the amount of loss
                                                                  exceeds the Deductible Amount shown in the
          a.   We will pay for loss of "money" and                Declarations. We will then pay the amount of
               "securities" outside the "premises" in             loss in excess of the Deductible Amount, up to
               the care and custody of a "messen-                 the Limit of Insurance.
               ger" or an armored motor vehicle
               company resulting directly from               D.   Exclusions
               "theft", disappearance or destruction.             1.   This insurance does not cover:
          b.   We will pay for loss of or damage to                    a.   Acts Committed by You, Your
               "other property" outside the "prem-                          Partners or Your Members
               ises" in the care and custody of a
               "messenger" or an armored motor                              Loss resulting from "theft" or any
               vehicle company resulting directly                           other dishonest act committed by:
               from an actual or attempted "rob-
               bery".                                                       (1) You; or

     6.   Computer Fraud                                                    (2) Any of your partners or "mem-
                                                                                bers";
          We will pay for loss of or damage to
          "money", "securities" and "other property"                        whether acting alone or in collusion
          resulting directly from the use of any                            with other persons.
          computer to fraudulently cause a transfer                    b.   Acts of Employees Learned of by
          of that property from inside the "prem-                           You Prior to the Policy Period
          ises" or "banking premises":
                                                                            Loss caused by an "employee" if the
          a.   To a person (other than a "messen-                           "employee" had also committed
               ger") outside those "premises"; or                           "theft" or any other dishonest act
          b.   To a place outside those "premises".                         prior to the effective date of this in-
                                                                            surance and you or any of your part-
     7.   Funds Transfer Fraud                                              ners, "members", "managers", offi-
                                                                            cers, directors or trustees, not in
          We will pay for loss of "funds" resulting di-                     collusion with the "employee",
          rectly from a "fraudulent instruction" di-                        learned of that "theft" or dishonest
          recting a financial institution to transfer,                      act prior to the Policy Period shown
          pay or deliver "funds" from your "transfer                        in the Declarations.
          account".
                                                                       c.   Acts Of Employees, Managers, Di-
     8.   Money Orders and Counterfeit Money                                rectors, Trustees or Representa-
          We will pay for loss resulting directly from                      tives
          your having accepted in good faith, in ex-                        Loss resulting from "theft" or any
          change for merchandise, "money" or                                other dishonest act committed by
          services:                                                         any of your "employees", "manag-
          a.   Money orders issued by any post of-                          ers", directors, trustees or authorized
               fice, express company or bank that                           representatives:
               are not paid upon presentation; or                           (1) Whether acting alone or in collu-
          b.   "Counterfeit money" that is acquired                             sion with other persons; or
               during the regular course of busi-                           (2) While performing services for
               ness.                                                            you or otherwise;
B.   Limit of Insurance                                                     except when covered under Insuring
     The most we will pay for all loss resulting di-                        Agreement A.1.
     rectly from an "occurrence" is the applicable                     d.   Confidential Information
     Limit of Insurance shown in the Declarations.
                                                                            Loss resulting from:
     If any loss is covered under more than one
     Insuring Agreement or Coverage, the most we                            (1) The unauthorized disclosure of
     will pay for such loss shall not exceed the                                your confidential information in-
     largest Limit of Insurance available under any                             cluding, but not limited to, pat-

CR 00 20 05 06                              © ISO Properties, Inc., 2005                            Page 2 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 199 of 304 PAGEID #: 218
                  ents, trade secrets, processing                   j.   War and Military Action
                  methods or customer lists; or
                                                                         Loss or damage resulting from:
             (2) The unauthorized use or disclo-
                 sure of confidential information                        (1) War, including undeclared or
                 of another person or entity                                 civil war;
                 which is held by you including,                         (2) Warlike action by a military
                 but not limited to, financial in-                           force, including action in hin-
                 formation, personal information,                            dering or defending against an
                 credit card information or similar                          actual or expected attack, by
                 non-public information.                                     any government, sovereign or
        e.   Governmental Action                                             other authority using military
                                                                             personnel or other agents; or
             Loss resulting from seizure or de-
             struction of property by order of gov-                      (3) Insurrection, rebellion, revolu-
             ernmental authority.                                            tion, usurped power, or action
                                                                             taken by governmental authority
        f.   Indirect Loss                                                   in hindering or defending
                                                                             against any of these.
             Loss that is an indirect result of an
             "occurrence" covered by this insur-               2.   Insuring Agreement A.1. does not cover:
             ance including, but not limited to,
             loss resulting from:                                   a.   Inventory Shortages

             (1) Your inability to realize income                        Loss, or that part of any loss, the
                 that you would have realized                            proof of which as to its existence or
                 had there been no loss of or                            amount is dependent upon:
                 damage to "money", "securities"                         (1) An inventory computation; or
                 or "other property".
                                                                         (2) A profit and loss computation.
             (2) Payment of damages of any
                 type for which you are legally li-                      However, where you establish wholly
                 able. But, we will pay compen-                          apart from such computations that
                 satory damages arising directly                         you have sustained a loss, then you
                 from a loss covered under this                          may offer your inventory records and
                 insurance.                                              actual physical count of inventory in
                                                                         support of the amount of loss
             (3) Payment of costs, fees or other                         claimed.
                 expenses you incur in estab-
                 lishing either the existence or                    b.   Trading
                 the amount of loss under this in-
                 surance.                                                Loss resulting from trading, whether
                                                                         in your name or in a genuine or ficti-
        g.   Legal Fees, Costs and Expenses                              tious account.
             Fees, costs and expenses incurred                      c.   Warehouse Receipts
             by you which are related to any legal
             action, except when covered under                           Loss resulting from the fraudulent or
             Insuring Agreement A.2.                                     dishonest signing, issuing, cancelling
                                                                         or failing to cancel, a warehouse re-
        h.   Nuclear Hazard                                              ceipt or any papers connected with
                                                                         it.
             Loss or damage resulting from nu-
             clear reaction or radiation or radioac-           3.   Insuring Agreements A.3., A.4. and A.5.
             tive contamination, however caused.                    do not cover:
        i.   Pollution                                              a.   Accounting or Arithmetical Errors
                                                                         or Omissions
             Loss or damage caused by or re-
             sulting from pollution. Pollution                           Loss resulting from accounting or ar-
             means the discharge, dispersal,                             ithmetical errors or omissions.
             seepage, migration, release or es-
             cape of any solid, liquid, gaseous or                  b.   Exchanges or Purchases
             thermal irritant or contaminant, in-                        Loss resulting from the giving or sur-
             cluding smoke, vapor, soot, fumes,                          rendering of property in any ex-
             acids, alkalis, chemicals and waste.                        change or purchase.
             Waste includes materials to be recy-
             cled, reconditioned or reclaimed.

 CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 3 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 200 of 304 PAGEID #: 219
       c.   Fire                                                                     (ii) Weaknesses in the
                                                                                          source code within
            Loss or damage resulting from fire,                                           your computer system.
            however caused, except:
                                                                            (2) But, this Exclusion does not ap-
            (1) Loss of or damage to "money"                                    ply under Insuring Agreement
                and "securities"; and                                           A.5. to loss of "money", "securi-
            (2) Loss from damage to a safe or                                   ties" or "other property" while
                vault.                                                          outside the "premises" in the
                                                                                care and custody of a "messen-
       d.   Money Operated Devices                                              ger" if you:
            Loss of property contained in any                                   (a) Had no knowledge of any
            money operated device unless the                                        threat at the time the con-
            amount of "money" deposited in it is                                    veyance began; or
            recorded by a continuous recording
            instrument in the device.                                           (b) Had knowledge of a threat
                                                                                    at the time the conveyance
       e.   Motor Vehicles or Equipment and                                         began, but the loss was not
            Accessories                                                             related to the threat.
            Loss of or damage to motor vehicles,                       g.   Vandalism
            trailers or semi-trailers or equipment
            and accessories attached to them.                               Loss from damage to the "premises"
                                                                            or its exterior, or to any safe, vault,
       f.   Transfer or Surrender of Property                               cash register, cash box, cash drawer
                                                                            or "other property" by vandalism or
            (1) Loss of or damage to property                               malicious mischief.
                after it has been transferred or
                surrendered to a person or                             h.   Voluntary Parting of Title to or
                place outside the "premises" or                             Possession of Property
                "banking premises":
                                                                            Loss resulting from your, or anyone
                   (a) On the basis of unauthor-                            acting on your express or implied
                       ized instructions;                                   authority, being induced by any dis-
                                                                            honest act to voluntarily part with title
                   (b) As a result of a threat to do                        to or possession of any property.
                       bodily harm to any person;
                                                                  4.   Insuring Agreement A.6. does not cover:
                   (c) As a result of a threat to do
                       damage to any property;                         a.   Credit Card Transactions
                   (d) As a result of a threat to in-                       Loss resulting from the use or pur-
                       troduce a denial of service                          ported use of credit, debit, charge,
                       attack into your computer                            access, convenience, identification,
                       system;                                              stored-value or other cards or the
                                                                            information contained on such cards.
                   (e) As a result of a threat to in-
                       troduce a virus or other ma-                    b.   Funds Transfer Fraud
                       licious instruction into your
                       computer system which is                             Loss resulting from a "fraudulent in-
                       designed to damage, de-                              struction" directing a financial institu-
                       stroy or corrupt data or                             tion to transfer, pay or deliver "funds"
                       computer programs stored                             from your "transfer account".
                       within your computer sys-                       c.   Inventory Shortages
                       tem;
                                                                            Loss, or that part of any loss, the
                   (f)   As a result of a threat to                         proof of which as to its existence or
                         contaminate, pollute or ren-                       amount is dependent upon:
                         der substandard your prod-
                         ucts or goods; or                                  (1) An inventory computation; or
                   (g) As a result of a threat to                           (2) A profit and loss computation.
                       disseminate, divulge or util-
                       ize:
                         (i)   Your confidential infor-
                               mation; or



CR 00 20 05 06                               © ISO Properties, Inc., 2005                            Page 4 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 201 of 304 PAGEID #: 220
      5.   Insuring Agreement A.7. does not cover:                           (2) For the first 90 days after the
                                                                                 effective date of such consolida-
           COMPUTER FRAUD                                                        tion, merger or purchase or ac-
           Loss resulting from the use of a computer                             quisition of assets or liabilities,
           to fraudulently cause a transfer of                                   the coverage provided by this
           "money", "securities" or "other property".                            insurance shall apply to such
                                                                                 consolidated or merged entity or
 E.   Conditions                                                                 such purchased or acquired as-
                                                                                 sets or liabilities, provided that
      The following Conditions apply in addition to                              all "occurrences" causing or
      the Common Policy Conditions:                                              contributing to a loss involving
      1.   Conditions Applicable to all Insuring                                 such consolidation, merger or
           Agreements                                                            purchase or acquisition of as-
                                                                                 sets or liabilities, must take
           a.   Additional Premises or Employees                                 place after the effective date of
                                                                                 such consolidation, merger or
                If, while this insurance is in force, you                        purchase or acquisition of as-
                establish any additional "premises"                              sets or liabilities.
                or hire additional "employees", other
                than through consolidation or merger                    d.   Cooperation
                with, or purchase or acquisition of
                assets or liabilities of, another entity,                    You must cooperate with us in all
                such "premises" and "employees"                              matters pertaining to this insurance
                shall automatically be covered under                         as stated in its terms and conditions.
                this insurance. Notice to us of an in-                  e.   Duties in the Event of Loss
                crease in the number of "premises"
                or "employees" need not be given                             After you "discover" a loss or a situa-
                and no additional premium need be                            tion that may result in loss of or
                paid for the remainder of the Policy                         damage to "money", "securities" or
                Period shown in the Declarations.                            "other property" you must:
           b.   Concealment,       Misrepresentation                         (1) Notify us as soon as possible. If
                or Fraud                                                         you have reason to believe that
                                                                                 any loss (except for loss cov-
                This insurance is void in any case of                            ered under Insuring Agreement
                fraud by you as it relates to this in-                           A.1. or A.2.) involves a violation
                surance at any time. It is also void if                          of law, you must also notify the
                you or any other Insured, at any                                 local law enforcement authori-
                time, intentionally conceal or misrep-                           ties.
                resent a material fact concerning:
                                                                             (2) Submit to examination under
                (1) This insurance;                                              oath at our request and give us
                (2) The property covered under this                              a signed statement of your an-
                    insurance;                                                   swers.

                (3) Your interest in the property                            (3) Produce for our examination all
                    covered under this insurance; or                             pertinent records.

                (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                                 of loss within 120 days.
           c.   Consolidation - Merger or Acquisi-
                tion                                                         (5) Cooperate with us in the investi-
                                                                                 gation and settlement of any
                If you consolidate or merge with, or                             claim.
                purchase or acquire the assets or li-
                abilities of, another entity:                           f.   Employee Benefit Plans

                (1) You must give us written notice                          (1) The "employee benefit plans"
                    as soon as possible and obtain                               shown in the Declarations
                    our written consent to extend                                (hereafter referred to as Plan)
                    the coverage provided by this                                are included as Insureds under
                    insurance to such consolidated                               Insuring Agreement A.1.
                    or merged entity or such pur-                            (2) If any Plan is insured jointly with
                    chased or acquired assets or li-                             any other entity under this in-
                    abilities. We may condition our                              surance, you or the Plan Ad-
                    consent by requiring payment of                              ministrator must select a Limit of
                    an additional premium; but                                   Insurance for Insuring Agree-

 CR 00 20 05 06                               © ISO Properties, Inc., 2005                           Page 5 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 202 of 304 PAGEID #: 221
                 ment A.1. that is sufficient to                            ance provides coverage for loss
                 provide a Limit of Insurance for                           sustained prior to its effective
                 each Plan that is at least equal                           date.
                 to that required if each Plan
                 were separately insured.                               (2) No later than 1 year from the
                                                                            date of that cancellation with re-
            (3) With respect to loss sustained or                           gard to any "employee benefit
                "discovered" by any such Plan,                              plans".
                Insuring Agreement A.1. is re-
                placed by the following:                           h.   Joint Insured

                 We will pay for loss of or dam-                        (1) If more than one Insured is
                 age to "funds" and "other prop-                            named in the Declarations, the
                 erty" resulting directly from                              first Named Insured will act for
                 fraudulent or dishonest acts                               itself and for every other Insured
                 committed by an "employee",                                for all purposes of this insur-
                 whether identified or not, acting                          ance. If the first Named Insured
                 alone or in collusion with other                           ceases to be covered, then the
                 persons.                                                   next Named Insured will be-
                                                                            come the first Named Insured.
            (4) If the first Named Insured is an
                entity other than a Plan, any                           (2) If any Insured, or partner,
                payment we make for loss sus-                               "member" or officer of that In-
                tained by any Plan will be made                             sured has knowledge of any in-
                to the Plan sustaining the loss.                            formation relevant to this insur-
                                                                            ance, that knowledge is consid-
            (5) If two or more Plans are insured                            ered knowledge of every In-
                under this insurance, any pay-                              sured.
                ment we make for loss:
                                                                        (3) An "employee" of any Insured is
                 (a) Sustained by two or more                               considered to be an "employee"
                     Plans; or                                              of every Insured.
                 (b) Of commingled "funds" or                           (4) If this insurance or any of its
                     "other property" of two or                             coverages is cancelled as to
                     more Plans;                                            any Insured, loss sustained by
                                                                            that Insured is covered only if it
                     resulting directly from an                             is "discovered" by you:
                     "occurrence" will be made
                     to each Plan sustaining loss                           (a) No later than 60 days from
                     in the proportion that the                                 the date of that cancellation.
                     Limit of Insurance required                                However, this extended pe-
                     for each Plan bears to the                                 riod to "discover" loss ter-
                     total Limit of Insurance of all                            minates immediately upon
                     Plans sustaining loss.                                     the effective date of any
                                                                                other insurance obtained by
            (6) The Deductible Amount applica-                                  that Insured, whether from
                ble to Insuring Agreement A.1.                                  us or another insurer, re-
                does not apply to loss sustained                                placing in whole or in part
                by any Plan.                                                    the coverage afforded un-
       g.   Extended Period to Discover Loss                                    der this insurance, whether
                                                                                or not such other insurance
            We will pay for loss that you sus-                                  provides coverage for loss
            tained prior to the effective date of                               sustained prior to its effec-
            cancellation of this insurance, which                               tive date.
            is "discovered" by you:
                                                                            (b) No later than 1 year from
            (1) No later than 60 days from the                                  the date of that cancellation
                date of that cancellation. How-                                 with regard to any "em-
                ever, this extended period to                                   ployee benefit plans".
                "discover" loss terminates im-
                mediately upon the effective                            (5) We will not pay more for loss
                date of any other insurance ob-                             sustained by more than one In-
                tained by you, whether from us                              sured than the amount we would
                or another insurer, replacing in                            pay if all such loss had been
                whole or in part the coverage                               sustained by one Insured.
                afforded under this insurance,
                whether or not such other insur-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 6 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 203 of 304 PAGEID #: 222
             (6) Payment by us to the first                                       (i)   The Limit of Insurance
                 Named Insured for loss sus-                                            and Deductible Amount
                 tained by any Insured, other                                           of that other insurance,
                 than an "employee benefit plan",                                       whether you can collect
                 shall fully release us on account                                      on it or not; or
                 of such loss.
                                                                                  (ii) The Deductible Amount
        i.   Legal Action Against Us                                                   shown in the Declara-
                                                                                       tions;
             You may not bring any legal action
             against us involving loss:                                      whichever is greater. Our pay-
                                                                             ment for loss is subject to the
             (1) Unless you have complied with                               terms and conditions of this in-
                 all the terms of this insurance;                            surance.
             (2) Until 90 days after you have filed                      (2) Excess Insurance
                 proof of loss with us; and
                                                                             (a) When this insurance is
             (3) Unless brought within 2 years                                   written excess over other
                 from the date you "discovered"                                  insurance, we will only pay
                 the loss.                                                       for the amount of loss that
                  If any limitation in this Condition                            exceeds the Limit of Insur-
                  is prohibited by law, such limita-                             ance      and     Deductible
                  tion is amended so as to equal                                 Amount of that other insur-
                  the minimum period of limitation                               ance, whether you can col-
                  provided by such law.                                          lect on it or not. Our pay-
                                                                                 ment for loss is subject to
        j.   Liberalization                                                      the terms and conditions of
                                                                                 this insurance.
             If we adopt any revision that would
             broaden the coverage under this in-                             (b) However, if loss covered
             surance without additional premium                                  under this insurance is
             within 45 days prior to or during the                               subject to a Deductible, we
             Policy Period shown in the Declara-                                 will reduce the Deductible
             tions, the broadened coverage will                                  Amount shown in the Decla-
             immediately apply to this insurance.                                rations, by the sum total of
                                                                                 all such other insurance
        k.   Other Insurance                                                     plus any Deductible Amount
             If other valid and collectible insur-                               applicable to that other in-
             ance is available to you for loss cov-                              surance.
             ered under this insurance, our obli-                   l.   Ownership of Property; Interests
             gations are limited as follows:                             Covered
             (1) Primary Insurance                                       The property covered under this in-
                  When this insurance is written                         surance is limited to property:
                  as primary insurance, and:                             (1) That you own or lease; or
                  (a) You have other insurance                           (2) That you hold for others whether
                      subject to the same terms                              or not you are legally liable for
                      and conditions as this in-                             the loss of such property.
                      surance, we will pay our
                      share of the covered loss.                         However, this insurance is for your
                      Our share is the proportion                        benefit only. It provides no rights or
                      that the applicable Limit of                       benefits to any other person or or-
                      Insurance shown in the                             ganization. Any claim for loss that is
                      Declarations bears to the                          covered under this insurance must
                      total limit of all insurance                       be presented by you.
                      covering the same loss.
                                                                    m. Policy Bridge - Discovery Replac-
                  (b) You have other insurance                         ing Loss Sustained
                      covering the same loss
                      other than that described in                       (1) If this insurance replaces insur-
                      Paragraph (1)(a), we will                              ance that provided you with an
                      only pay for the amount of                             extended period of time after
                      loss that exceeds:                                     cancellation in which to discover
                                                                             loss and which did not terminate


 CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 7 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 204 of 304 PAGEID #: 223
                 at the time this insurance be-                         (2) Recoveries do not include any
                 came effective:                                            recovery:
                 (a) We will not pay for any loss                           (a) From insurance, suretyship,
                     that occurred during the                                   reinsurance, security or in-
                     Policy Period of that prior                                demnity taken for our bene-
                     insurance which is "discov-                                fit; or
                     ered" by you during the
                     extended period to "dis-                               (b) Of original "securities" after
                     cover" loss, unless the                                    duplicates of them have
                     amount of loss exceeds the                                 been issued.
                     Limit of Insurance and De-                    p.   Territory
                     ductible Amount of that prior
                     insurance. In that case, we                        This insurance covers loss that you
                     will pay for the excess loss                       sustain resulting directly from an
                     subject to the terms and                           "occurrence" taking place within the
                     conditions of this policy.                         United States of America (including
                                                                        its territories and possessions),
                 (b) However, any payment we                            Puerto Rico and Canada.
                     make for the excess loss
                     will not be greater than the                  q.   Transfer of Your Rights of Recov-
                     difference between the Limit                       ery Against Others to Us
                     of Insurance and Deductible
                     Amount of that prior insur-                        You must transfer to us all your
                     ance and the Limit of Insur-                       rights of recovery against any person
                     ance shown in the Declara-                         or organization for any loss you
                     tions. We will not apply the                       sustained and for which we have
                     Deductible Amount shown                            paid or settled. You must also do
                     in the Declarations to this                        everything necessary to secure
                     excess loss.                                       those rights and do nothing after loss
                                                                        to impair them.
            (2) The Other Insurance Condition
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.                                              (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
                                                                            policy shall be determined as
            You must keep records of all prop-                              follows:
            erty covered under this insurance so
            we can verify the amount of any loss.                           (a) Loss of "money" but only up
                                                                                to and including its face
       o.   Recoveries                                                          value. We will, at your op-
                                                                                tion, pay for loss of "money"
            (1) Any recoveries, whether ef-                                     issued by any country other
                fected before or after any pay-                                 than the United States of
                ment under this insurance,                                      America:
                whether made by us or you,
                shall be applied net of the ex-                                  (i)   At face value in the
                pense of such recovery:                                                "money" issued by that
                                                                                       country; or
                 (a) First, to you in satisfaction
                     of your covered loss in ex-                                 (ii) In the United States of
                     cess of the amount paid                                          America dollar equiva-
                     under this insurance;                                            lent determined by the
                                                                                      rate of exchange pub-
                 (b) Second, to us in satisfaction                                    lished in The Wall
                     of amounts paid in settle-                                       Street Journal on the
                     ment of your claim;                                              day the loss was "dis-
                 (c) Third, to you in satisfaction                                    covered".
                     of any Deductible Amount;                              (b) Loss of "securities" but only
                     and                                                        up to and including their
                 (d) Fourth, to you in satisfaction                             value at the close of busi-
                     of any loss not covered un-                                ness on the day the loss
                     der this insurance.                                        was "discovered". We may,
                                                                                at our option:



CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 8 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 205 of 304 PAGEID #: 224
                      (i)   Pay the market value of                                     i.    Until the lost or
                            such "securities" or re-                                          damaged property
                            place them in kind, in                                            is actually repaired
                            which event you must                                              or replaced; and
                            assign to us all your
                            rights, title and interest                                  ii.   Unless the repairs
                            in and to those "securi-                                          or     replacement
                            ties"; or                                                         are made as soon
                                                                                              as      reasonably
                      (ii) Pay the cost of any                                                possible after the
                           Lost Securities Bond                                               loss or damage.
                           required in connection
                           with issuing duplicates                                 If the lost or damaged
                           of   the     "securities".                              property is not repaired or
                           However, we will be li-                                 replaced, we will pay on an
                           able only for the pay-                                  actual cash value basis.
                           ment of so much of the                         (2) We will, at your option, settle
                           cost of the bond as                                loss or damage to property other
                           would be charged for a                             than "money":
                           bond having a penalty
                           not    exceeding       the                         (a) In the "money" of the coun-
                           lesser of the:                                         try in which the loss or
                                                                                  damage occurred; or
                            i.    Market value of
                                  the "securities" at                         (b) In the United States of
                                  the close of busi-                              America dollar equivalent of
                                  ness on the day                                 the "money" of the country
                                  the loss was "dis-                              in which the loss or damage
                                  covered"; or                                    occurred determined by the
                                                                                  rate of exchange published
                            ii.   The Limit of Insur-                             in The Wall Street Journal
                                  ance applicable to                              on the day the loss was
                                  the "securities".                               "discovered".
                  (c) Loss of or damage to "other                         (3) Any property that we pay for or
                      property" or loss from dam-                             replace becomes our property.
                      age to the "premises" or its
                      exterior for the replacement              2.   Conditions Applicable         to   Insuring
                      cost of the property without                   Agreement A.1.
                      deduction for depreciation.
                      However, we will not pay                       a.   Termination as to Any Employee
                      more than the least of the                          This Insuring Agreement terminates
                      following:                                          as to any "employee":
                      (i)   The cost to replace the                       (1) As soon as:
                            lost or damaged prop-
                            erty with property of                             (a) You; or
                            comparable     material
                            and quality and used                              (b) Any of your partners,
                            for the same purpose;                                 "members", "managers", of-
                                                                                  ficers, directors or trustees
                      (ii) The amount you actu-                                   not in collusion with the
                           ally spend that is nec-                                "employee";
                           essary to repair or re-
                           place the lost or dam-                             learn of "theft" or any other dis-
                           aged property; or                                  honest act committed by the
                                                                              "employee" whether before or
                      (iii) The Limit of Insurance                            after becoming employed by
                            applicable to the lost or                         you.
                            damaged property.
                                                                          (2) On the date specified in a notice
                      With regard to Paragraphs                               mailed to the first Named In-
                      r.(1)(c)(i) through                                     sured. That date will be at least
                      r.(1)(c)(iii), we will not pay                          30 days after the date of mailing.
                      on a replacement cost basis
                      for any loss or damage:                                 We will mail or deliver our notice
                                                                              to the first Named Insured's last
                                                                              mailing address known to us. If

 CR 00 20 05 06                            © ISO Properties, Inc., 2005                            Page 9 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 206 of 304 PAGEID #: 225
                 notice is mailed, proof of mailing                         (1) Precious metals, precious or
                 will be sufficient proof of notice.                            semi-precious stones, pearls,
                                                                                furs, or completed or partially
        b.   Territory                                                          completed articles made of or
             We will pay for loss caused by any                                 containing such materials that
             "employee" while temporarily outside                               constitute the principal value of
             the territory specified in the Territory                           such articles; or
             Condition E.1.p. for a period of not                           (2) Manuscripts, drawings, or rec-
             more than 90 consecutive days.                                     ords of any kind, or the cost of
   3.   Conditions Applicable          to   Insuring                            reconstructing them or repro-
        Agreement A.2.                                                          ducing any information con-
                                                                                tained in them.
        a.   Deductible Amount
                                                                  5.   Conditions Applicable        to   Insuring
             The Deductible Amount does not                            Agreement A.6.
             apply to legal expenses paid under
             Insuring Agreement A.2.                                   a.   Special Limit of Insurance for
                                                                            Specified Property
        b.   Electronic and Mechanical Signa-
             tures                                                          We will only pay up to $5,000 for any
                                                                            one "occurrence" of loss of or dam-
             We will treat signatures that are pro-                         age to manuscripts, drawings, or re-
             duced or reproduced electronically,                            cords of any kind, or the cost of re-
             mechanically or by other means the                             constructing them or reproducing
             same as handwritten signatures.                                any information contained in them.
        c.   Proof of Loss                                             b.   Territory
             You must include with your proof of                            We will cover loss that you sustain
             loss any instrument involved in that                           resulting directly from an "occur-
             loss, or, if that is not possible, an af-                      rence" taking place anywhere in the
             fidavit setting forth the amount and                           world. Territory Condition E.1.p. does
             cause of loss.                                                 not apply to Insuring Agreement A.6.
        d.   Territory                                       F.   Definitions
             We will cover loss that you sustain                  1.   "Banking premises" means the interior of
             resulting directly from an "occur-                        that portion of any building occupied by a
             rence" taking place anywhere in the                       banking institution or similar safe de-
             world. Territory Condition E.1.p. does                    pository.
             not apply to Insuring Agreement A.2.
                                                                  2.   "Counterfeit money" means an imitation
   4.   Conditions Applicable to            Insuring                   of "money" that is intended to deceive
        Agreements A.4. and A.5.                                       and to be taken as genuine.
        a.   Armored Motor Vehicle Compa-                         3.   "Custodian" means you, or any of your
             nies                                                      partners or "members", or any "em-
                                                                       ployee" while having care and custody of
             Under Insuring Agreement A.5., we                         property inside the "premises", excluding
             will only pay for the amount of loss                      any person while acting as a "watchper-
             you cannot recover:                                       son" or janitor.
             (1) Under your contract with the ar-                 4.   "Discover" or "discovered" means the
                 mored motor vehicle company;                          time when you first become aware of
                 and                                                   facts which would cause a reasonable
             (2) From any insurance or indem-                          person to assume that a loss of a type
                 nity carried by, or for the benefit                   covered by this insurance has been or
                 of customers of, the armored                          will be incurred, regardless of when the
                 motor vehicle company.                                act or acts causing or contributing to such
                                                                       loss occurred, even though the exact
        b.   Special Limit of Insurance for                            amount or details of loss may not then be
             Specified Property                                        known.
             We will only pay up to $5,000 for any                     "Discover" or "discovered" also means
             one "occurrence" of loss of or dam-                       the time when you first receive notice of
             age to:                                                   an actual or potential claim in which it is
                                                                       alleged that you are liable to a third party


CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 10 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 207 of 304 PAGEID #: 226
         under circumstances which, if true, would                      (5) Any natural person who is a
         constitute a loss under this insurance.                            former "employee", partner,
                                                                            "member", "manager", director
    5.   "Employee":                                                        or trustee retained as a consult-
         a.   "Employee" means:                                             ant while performing services for
                                                                            you;
              (1) Any natural person:
                                                                        (6) Any natural person who is a
                  (a) While in your service and                             guest student or intern pursuing
                      for the first 30 days imme-                           studies or duties, excluding,
                      diately after termination of                          however, any such person while
                      service, unless such termi-                           having care and custody of
                      nation is due to "theft" or                           property outside the "premises";
                      any other dishonest act
                      committed by the "em-                             (7) Any "employee" of an entity
                      ployee";                                              merged or consolidated with you
                                                                            prior to the effective date of this
                  (b) Who you compensate di-                                insurance; or
                      rectly by salary, wages or
                      commissions; and                                  (8) Any of your "managers", direc-
                                                                            tors or trustees while:
                  (c) Who you have the right to
                      direct and control while                              (a) Performing acts within the
                      performing services for you;                              scope of the usual duties of
                                                                                an "employee"; or
              (2) Any natural person who is fur-
                  nished temporarily to you:                                (b) Acting as a member of any
                                                                                committee duly elected or
                  (a) To substitute for a perma-                                appointed by resolution of
                      nent "employee" as defined                                your board of directors or
                      in Paragraph a.(1), who is                                board of trustees to perform
                      on leave; or                                              specific, as distinguished
                                                                                from general, directorial
                  (b) To meet seasonal or short-                                acts on your behalf.
                      term work load conditions;
                                                                   b.   "Employee" does not mean any
                  while that person is subject to                       agent, broker, factor, commission
                  your direction and control and                        merchant, consignee, independent
                  performing services for you, ex-                      contractor or representative of the
                  cluding, however, any such per-                       same general character not specified
                  son while having care and cus-                        in Paragraph 5.a.
                  tody of property outside the
                  "premises";                                 6.   "Employee benefit plan" means any wel-
                                                                   fare or pension benefit plan shown in the
              (3) Any natural person who is                        Declarations that you sponsor and which
                  leased to you under a written                    is subject to the Employee Retirement In-
                  agreement between you and a                      come Security Act of 1974 (ERISA) and
                  labor leasing firm, to perform                   any amendments thereto.
                  duties related to the conduct of
                  your business, but does not                 7.   "Forgery" means the signing of the name
                  mean a temporary employee as                     of another person or organization with
                  defined in Paragraph a.(2);                      intent to deceive; it does not mean a sig-
                                                                   nature which consists in whole or in part
              (4) Any natural person who is:                       of one's own name signed with or without
                  (a) A trustee, officer, employee,                authority, in any capacity, for any pur-
                      administrator or manager,                    pose.
                      except an administrator or              8.   "Fraudulent instruction" means:
                      manager who is an inde-
                      pendent contractor, of any                   a.   An electronic, telegraphic, cable,
                      "employee benefit plan";                          teletype, telefacsimile or telephone
                      and                                               instruction which purports to have
                                                                        been transmitted by you, but which
                  (b)     A director or trustee of                      was in fact fraudulently transmitted
                        yours while that person is                      by someone else without your
                        engaged      in   handling                      knowledge or consent;
                        "funds" or "other property"
                        of any "employee benefit                   b.   A written instruction (other than
                        plan";                                          those described in Insuring Agree-
 CR 00 20 05 06                          © ISO Properties, Inc., 2005                          Page 11 of 13
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 208 of 304 PAGEID #: 227
             ment A.2.) issued by you, which was                           (3) A series of acts whether or not
             forged or altered by someone other                                related;
             than you without your knowledge or
             consent, or which purports to have                            committed by a person acting alone
             been issued by you, but was in fact                           or in collusion with other persons, in-
             fraudulently issued without your                              volving one or more instruments,
             knowledge or consent; or                                      during the Policy Period shown in the
                                                                           Declarations, before such Policy Pe-
        c.   An electronic, telegraphic, cable,                            riod or both.
             teletype, telefacsimile, telephone or
             written instruction initially received by               c.    Under All Other Insuring Agree-
             you which purports to have been                               ments:
             transmitted by an "employee" but                              (1) An individual act or event;
             which was in fact fraudulently trans-
             mitted by someone else without your                           (2) The combined total of all sepa-
             or the "employee's" knowledge or                                  rate acts or events whether or
             consent.                                                          not related; or
   9.   "Funds" means "money" and "securities".                            (3) A series of acts or events
                                                                               whether or not related;
   10. "Manager" means a person serving in a
       directorial capacity for a limited liability                        committed by a person acting alone
       company.                                                            or in collusion with other persons, or
                                                                           not committed by any person, during
   11. "Member" means an owner of a limited li-                            the Policy Period shown in the Dec-
       ability company represented by its mem-                             larations, before such Policy Period
       bership interest, who also may serve as a                           or both.
       "manager".
                                                                15. "Other property" means any tangible
   12. "Messenger" means you, or a relative of                      property other than "money" and "securi-
       yours, or any of your partners or "mem-                      ties" that has intrinsic value. "Other prop-
       bers", or any "employee" while having                        erty" does not include computer pro-
       care and custody of property outside the                     grams, electronic data or any property
       "premises".                                                  specifically excluded under this insur-
   13. "Money" means:                                               ance.

        a.   Currency, coins and bank notes in                  16. "Premises" means the interior of that por-
             current use and having a face value;                   tion of any building you occupy in con-
             and                                                    ducting your business.

        b.   Travelers checks, register checks                  17. "Robbery" means the unlawful taking of
             and money orders held for sale to                      property from the care and custody of a
             the public.                                            person by one who has:

   14. "Occurrence" means:                                           a.    Caused or threatened to cause that
                                                                           person bodily harm; or
        a.   Under Insuring Agreement A.1.:
                                                                     b.    Committed an obviously unlawful act
             (1) An individual act;                                        witnessed by that person.
             (2) The combined total of all sepa-                18. "Safe burglary" means the unlawful taking
                 rate acts whether or not related;                  of:
                 or
                                                                     a.    Property from within a locked safe or
             (3) A series of acts whether or not                           vault by a person unlawfully entering
                 related;                                                  the safe or vault as evidenced by
                                                                           marks of forcible entry upon its exte-
             committed by an "employee" acting                             rior; or
             alone or in collusion with other per-
             sons, during the Policy Period shown                    b.    A safe or vault from inside the
             in the Declarations, before such Pol-                         "premises".
             icy Period or both.
                                                                19. "Securities" means negotiable and non-
        b.   Under Insuring Agreement A.2.:                         negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
             (1) An individual act;                                 includes:
             (2) The combined total of all sepa-                     a.    Tokens, tickets, revenue and other
                 rate acts whether or not related;                         stamps (whether represented by
                 or
CR 00 20 05 06                              © ISO Properties, Inc., 2005                          Page 12 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 209 of 304 PAGEID #: 228
             actual stamps or unused value in a                           phone instructions communicated di-
             meter) in current use; and                                   rectly through an electronic funds
                                                                          transfer system; or
        b.   Evidences of debt issued in connec-
             tion with credit or charge cards,                      b.    By means of written instructions
             which cards are not issued by you;                           (other than those described in In-
                                                                          suring Agreement A.2.) establishing
        but does not include "money".                                     the conditions under which such
    20. "Theft" means the unlawful taking of                              transfers are to be initiated by such
        property to the deprivation of the Insured.                       financial institution through an elec-
                                                                          tronic funds transfer system.
    21. "Transfer account" means an account
        maintained by you at a financial institution           22. "Watchperson" means any person you
        from which you can initiate the transfer,                  retain specifically to have care and cus-
        payment or delivery of "funds":                            tody of property inside the "premises"
                                                                   and who has no other duties.
        a.   By means of electronic, telegraphic,
             cable, teletype, telefacsimile or tele-




 CR 00 20 05 06                            © ISO Properties, Inc., 2005                         Page 13 of 13
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 210 of 304 PAGEID #: 229
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               CinciPak™
            COMMERCIAL CRIME AMENDATORY ENDORSEMENT
 This endorsement modifies insurance provided under the following:


       COMMERCIAL CRIME COVERAGE PART

 I.    Section E. Conditions, 1. Conditions Applicable to All Insuring Agreements, f. Employee Benefit
       Plans, (1) is deleted in its entirety and replaced by the following:
                (1) "Employee benefit plans" (hereafter referred to as Plan) are included as Insureds under
                    Insuring Agreement A.1.
 II.   Section F. Definitions is amended by deleting definition 6. "Employee benefit plan" in its entirety and
       replacing it with the following:
       6.   "Employee benefit plan" means any welfare or pension benefit plan that you sponsor and which is
            subject to the Employee Retirement Income Security Act of 1974 (ERISA) and any amendments
            thereto.




                                        Includes copyrighted material of ISO
 CCP 401 02 14                           Properties, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 211 of 304 PAGEID #: 230
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     COMMERCIAL CRIME COVERAGE FORM
                        AMENDATORY ENDORSEMENT
 This endorsement modifies insurance provided under the following:
      COMMERCIAL CRIME COVERAGE FORM
 A.   It is agreed that E. Conditions, 1. Conditions Applicable to all Insuring Agreements, j. Liberalization
      is deleted in its entirety and replaced by the following:
      j.   Liberalization
           If, within 60 days prior to the beginning of this Coverage Part or during the policy period, we make
           any changes to any forms or endorsements of this Coverage Part for which there is currently no
           separate premium charge, and that change provides more coverage than this Coverage Part, the
           change will automatically apply to this Coverage Part as of the latter of:
           a.   The date we implemented the change in your state; or
           b.   The date this Coverage Part became effective; and
           will be considered as included until the end of the current policy period. We will make no additional
           premium charge for this additional coverage during the interim.
 B.   It is agreed that D. Exclusions, 1. i. Pollution is deleted in its entirety and replaced by the following:
      i.   Pollutants
           Loss or damage caused by or resulting from pollutants. Pollutants mean any solid, liquid, gaseous or
           thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, petro-
           leum and petroleum by-products, and waste. Waste includes materials to be recycled, reconditioned
           or reclaimed. Pollutants include but are not limited to substances which are generally recognized in
           industry or government to be harmful or toxic to persons, property, or the environment regardless of
           whether injury or damage is caused directly or indirectly by the "pollutants" and whether:
           a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
           b.   You use, generate or produce the pollutant.




                                      Includes copyrighted material of Insurance
 CA 440 08 07                          Services Office, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 212 of 304 PAGEID #: 231
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               OHIO CHANGES - LEGAL ACTION AGAINST US
 This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE FORM
     GOVERNMENT CRIME COVERAGE FORM
                                ®
     CRIME EXPANDED COVERAGE (XC ) COVERAGE FORM (DISCOVERY FORM)
     HOTEL CRIME EXPANDED COVERAGE COVERAGE FORM (DISCOVERY FORM)

 The Legal Action Against Us Condition is replaced by the following:
 Legal Action Against Us
 You may not bring any legal action against us involving loss unless:
 A. You have complied with all the terms of this insurance; and
 B. The action is brought within two years from the date it accrues.




                                    Includes copyrighted material of Insurance
 CA 481 OH 10 12                     Services Office, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 213 of 304 PAGEID #: 232
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            CRIME AND FIDELITY SCHEDULE OF LOCATIONS
 This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE FORM
     COMMERCIAL CRIME POLICY
     EMPLOYEE THEFT AND FORGERY POLICY
     GOVERNMENT CRIME COVERAGE FORM
     GOVERNMENT CRIME POLICY

 LOC. STREET ADDRESS           CITY    STATE     ZIP CODE
 1     911 E MCMILLAN ST
       CINCINNATI, OH 45206-2007


 2     1133 VINE ST
       CINCINNATI, OH 45202-7226


 3     2845 SHORT VINE ST
       CINCINNATI, OH 45219-2020


 4     3825 EDWARDS RD
       CINCINNATI, OH 45209-1287


 5     16 W FREEDOM WAY
       CINCINNATI, OH 45202-3513


 6     1801 RACE ST
       CINCINNATI, OH 45202-5932


 7     59 SPRUCE ST
       COLUMBUS, OH 43215-1622


 8     2700 O'VARSITY WAY
       CINCINNATI, OH 45206




 CA 911 08 07
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 214 of 304 PAGEID #: 233


                 THE CINCINNATI                        INSURANCE COMPANY
                                                  CINCINNATI, OHIO
                        BUSINESS AUTO COVERAGE PART DECLARATIONS
  ITEM ONE
  Attached to and forming part of POLICY NUMBER: EBA 055 77 79
  Named Insured is the same as it appears in the Common Policy Declarations.
  ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
  This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
  The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
  will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
  coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
  Coverage Form next to the name of the coverage.
                                        COVERED AUTOS                                    LIMIT
                                       (Entry of one or more
           COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                        COVERED AUTOS                           ACCIDENT OR LOSS
                                      Section of the Business
                                       Auto Coverage Form
                                      shows which autos are
                                           covered autos)

 LIABILITY                           7, 8, 9                $   1,000,000                                         INCL
 PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
 (or equivalent No-fault coverage)                          endorsement minus $                   Ded.

 ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
 PROTECTION (or equivalent                                  endorsement
 added No-fault coverage)
 PROPERTY PROTECTION                                        Separately stated in each P. P.I.
 INSURANCE (Michigan only)                                  endorsement minus $                   Ded
                                                            for each accident
 AUTO. MEDICAL PAYMENTS              7
                                                            $   5,000                                             INCL
 UNINSURED MOTORISTS                 7
                                                            $   1,000,000                                         INCL
 UNDERINSURED MOTORISTS
 (When not included in                                      $
 Uninsured Motorists Coverage)

                                                            Actual cash value or cost of repair,
 PHYSICAL DAMAGE                                            Whichever is less minus $ SEE AA4183
 COMPREHENSIVE COVERAGE              7, 8                   Ded. For each covered auto. But no
                                                            Deductible applies to loss caused by                  INCL
                                                            Fire or lightning. See Item Three for hired or
                                                            borrowed "autos"
                                                            Actual cash value or cost of repair,
 PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                  Ded. For
 CAUSES OF LOSS COVERAGE                                    Each covered auto. For loss caused by mischief
                                                            or vandalism. See Item Three for hired or
                                                            borrowed "autos"
 PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
 COLLISION COVERAGE                  7, 8                   Whichever is less minus $ SEE AA4183                  INCL
                                                            Ded for each covered auto. See Item
                                                            Three for hired or borrowed "autos".

 PHYSICAL DAMAGE INSURANCE
 TOWING AND LABOR                                           $                 for each disablement of a
                                                            private passenger auto

 PREMIUM FOR ENDORSEMENTS
                                                                 *ESTIMATED TOTAL PREMIUM
                                                                                                                  INCL

 FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
 AA4183         02/06    AUTOMOBILE SCHEDULE
 AA101          03/06    BUSINESS AUTO COVERAGE FORM
 AA2009         01/17    CHANGES - TOWING AND LABOR
 AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
                           Inc ludes copyrighted material of Insurance
AA 505 03 06                 Services Office, Inc., with its permission. EBA 055 77 79                      Page 1 of 3
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 215 of 304 PAGEID #: 234

 FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
 AA4065OH      08/18 OHIO UNINSURED MOTORISTS COVERAGE - BODILY INJURY
 AA4070OH      09/16 NOTICE TO POLICYHOLDERS UNINSURED MOTORIST PROPERTY DAMAGE
 AA4231        08/08 SUPPLEMENTARY SCHEDULE FOR BUSINESS AUTO--ITEMS FOUR, FIVE, AND
                     SIX
 AA4263        04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
 AP401OH       09/16 IMPORTANT NOTICE TO POLICYHOLDERS REGARDING OHIO UNINSURED AND
                     UNDERINSURED MOTORIST COVERAGE
 AA261         07/14 AUTO MEDICAL PAYMENTS COVERAGE
 AA288         01/16 CINCIPLUS® BUSINESS AUTO XC+® (EXPANDED COVERAGE PLUS) ENDORSEMENT

 * This policy may be subject to final audit




                          Inc ludes copyrighted material of Insurance
AA 505 03 06                Services Office, Inc., with its permission. EBA 055 77 79   Page 2 of 3
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 216 of 304 PAGEID #: 235




                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)



                                                Inc ludes copyrighted material of Insurance
          AA 505 03 06                            Services Office, Inc., with its permission. EBA 055 77 79                                                     Page 3 of 3
            Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 217 of 304 PAGEID #: 236

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   EBA 055 77 79             , effective 11-04-2019
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: OH
Bodily Injury:      1,000,000 CSL                         Property Damage:       INCLUDED
UM/UIM:             1,000,000
Med Pay             5,000

Veh.
No. Vehicle Information
1      2017 FORD TRANSIT CONNECT S/N NM0LS7E78H1318375                                     Class: 01199       Territory 102
       OTC-COMP DED: 1,000                                               Coll Ded: 1,000
                                                                         COST NEW: 24,010           ZIP CODE: 45206

       BI               PD           MP             OTC            COLL            UM                         TOTAL
      955               INCL         71             80             347             64                     1,517
2      2012 MINI MINI COOPER S/N WMWZG3C5XCTY37849                                         Class: 7391        Territory 102
       OTC-COMP DED: 1,000                                               Coll Ded: 1,000
                                                                         COST NEW: 24,900           ZIP CODE: 45206

       BI               PD           MP             OTC            COLL            UM                         TOTAL
      678               INCL         29             61             264             98                     1,130
3      2016 FORD TRANSIT S/N 1FTYR1ZM9GKA70423                                             Class: 01199       Territory 102
       OTC-COMP DED: 1,000                                               Coll Ded: 1,000
                                                                         COST NEW: 31,910           ZIP CODE: 45206

       BI               PD           MP             OTC            COLL            UM                         TOTAL
      1,096             INCL         71             93             424             64                     1,748
       BUSINESS AUTO EXPANDED PLUS ENDORSEMENT                                             Class:             Territory
       OTC-COMP DED: N/A                                                 Coll Ded: N/A



       BI               PD           MP             OTC            COLL            UM                             TOTAL
                                                    200                                                   200
       HIRED AND NON-OWNED                                                                 Class:             Territory
       OTC-COMP DED: N/A                                                 Coll Ded: N/A



       BI               PD           MP             OTC            COLL            UM                         TOTAL
      1,236             INCL         N/A                                                                  1,236




    AA 4183 02 06                                                                                         Page 1 of 2
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 218 of 304 PAGEID #: 237

                                  AUTOMOBILE SCHEDULE
                                             ITEM     THREE (CONTINUED)
   HIRED AUTO PHYSICAL DAMAGE            LIMIT: 50,000                               Class:    Territory
   OTC-COMP DED: 1,000                                             Coll Ded: 1,000



   BI             PD            MP            OTC            COLL           UM                      TOTAL
                                              105            157                              262

  SYMBOLS:
  BI   -- Bodily Injury                               SPEC    -- Specified Perils
  PD   -- Property Damage                             COLL    -- Collision
  MP   -- Medical Payments                            UM      -- Uninsured Motorists
  OTC -- Other Than Collision (ACV Coverage applies   UIM     -- Underinsured Motorists
          unless Stated Amount Value is indicated)    PIP     -- Personal Injury Protection
  CAC -- Combined Additional Coverage                 T&L     -- Towing and Labor Costs
  FT&S -- Fire, Theft, and Supplemental               RR      -- Rental Reimbursement




AA 4183 02 06                                                                                 Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 219 of 304 PAGEID #: 238
                         BUSINESS AUTO COVERAGE FORM

 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
 and what is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the Company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
 DEFINITIONS.
                                     SECTION I - COVERED AUTOS
 ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
 that are covered "autos" for each of your cover-                      are required to have and cannot reject
 ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
 the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
 symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
 rations designate the only "autos" that are covered                   they are subject to the same state unin-
 "autos".                                                              sured motorists requirement.
 A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
      Symbols                                                         Only those "autos" described in ITEM
                                                                      THREE of the Declarations for which a
      SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
      1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                      while attached to a power unit described
      2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
          "autos" you own (and for Liability Cover-
          age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
          tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
          cludes those "autos" you acquire owner-                     This does not include any "auto" you
          ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                      your "employees" or partners (if you are a
      3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
          "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
          senger "autos" you own. This includes                       households.
          those private passenger "autos" you ac-
          quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                      those "autos" you do not own, lease, hire,
      4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
          VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
          Only those "autos" you own that are not                     "autos" owned by your "employees",
          of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
          ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
          own while attached to power units you                       pany), or members of their households
          own). This includes those "autos" not of                    but only while used in your business or
          the private passenger type you acquire                      your personal affairs.
          ownership of after the policy begins.
                                                             B.   Owned Autos You Acquire After the Policy
      5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
          FAULT. Only those "autos" you own that
          are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
          the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
          cipally garaged. This includes those                         Declarations, then you have coverage for
          "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
          the policy begins provided they are re-                      scribed for the remainder of the policy pe-
          quired to have No-Fault benefits in the                      riod.
          state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
          pally garaged.                                               erage in ITEM TWO of the Declarations,
      6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
          COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
          ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
          that because of the law in the state where                        own for that coverage or it replaces

                                     Includes copyrighted material of Insurance
 AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 220 of 304 PAGEID #: 239
               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 221 of 304 PAGEID #: 240
                   quired because of an "accident"                1.   Expected or Intended Injury
                   we cover. We do not have to
                   furnish these bonds.                                "Bodily injury" or "property damage"
                                                                       which may reasonably be expected to re-
               (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                   attachments in any "suit" against                   the "insured" or which is in fact expected
                   the "insured" we defend, but                        or intended by the "insured", even if the
                   only for bond amounts within our                    injury or damage is of a different degree
                   Limit of Insurance.                                 or type than actually expected or in-
                                                                       tended. This exclusion does not apply to
               (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                   curred by the "insured" at our                      reasonable force to protect persons or
                   request, including actual loss of                   property.
                   earnings up to $250 a day be-
                   cause of time off from work.                   2.   Contractual
               (5) All costs taxed against the "in-                    Liability assumed under any contract or
                   sured" in any "suit" against the                    agreement.
                   "insured" we defend.
                                                                       But this exclusion does not apply to liabil-
               (6) All interest on the full amount of                  ity for damages:
                   any judgment that accrues after
                   entry of the judgment in any                        a.   Assumed in a contract or agreement
                   "suit" against the "insured" we                          that is an "insured contract" provided
                   defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                   terest ends when we have paid,                           age" occurs subsequent to the exe-
                   offered to pay or deposited in                           cution of the contract or agreement;
                   court the part of the judgment                           or
                   that is within our Limit of Insur-                  b.   That the "insured" would have in the
                   ance.                                                    absence of the contract or agree-
               These payments will not reduce the                           ment.
               Limit of Insurance.                                3.   Workers' Compensation
          b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
               While a covered "auto" is away from                     the "insured's" insurer may be held liable
               the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                       ability benefits or unemployment com-
               (1) Increase the Limit of Insurance                     pensation law or any similar law.
                   for Liability Coverage to meet
                   the limits specified by a compul-              4.   Employee Indemnification and Em-
                   sory or financial responsibility                    ployer's Liability
                   law of the jurisdiction where the                   "Bodily injury" to:
                   covered "auto" is being used.
                   This extension does not apply to                    a.   An "employee" of the "insured" sus-
                   the limit or limits specified by                         tained in the "workplace";
                   any law governing motor carri-
                   ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                            ing out of the performance of duties
               (2) Provide the minimum amounts                              related to the conduct of the "in-
                   and types of other coverages,                            sured's" business; or
                   such as no-fault, required of out-
                   of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                   tion where the covered "auto" is                         sister of that "employee" as a conse-
                   being used.                                              quence of Paragraph a. or b. above.

               We will not pay anyone more than                        This Exclusion applies:
               once for the same elements of loss                           (1) Whether the "insured" may be
               because of these extensions.                                     liable as an employer or in any
 B.   Exclusions                                                                other capacity; and

      This insurance does not apply to any of the                           (2) To any obligation to share dam-
      following:                                                                ages with or repay someone
                                                                                else who must pay damages
                                                                                because of the injury.


                                     Includes copyrighted material of Insurance
 AA 101 03 06                         Services Office, Inc., with its permission.                   Page 3 of 14
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 222 of 304 PAGEID #: 241
        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 223 of 304 PAGEID #: 242
             (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                 treated or processed in or upon                           tion on which any insured or any
                 the covered "auto";                                       contractors or subcontractors work-
                                                                           ing directly or indirectly on any in-
        b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
             erty in which the "pollutants" are                            tions:
             contained are moved from the place
             where they are accepted by the "in-                           (1) If the "pollutants" are brought on
             sured" for movement into or onto the                              or to the premises, site or loca-
             covered "auto"; or                                                tion in connection with such op-
                                                                               erations by such "insured", con-
        c.   After the "pollutants" or any property                            tractor or subcontractor; or
             in which the "pollutants" are con-
             tained are moved from the covered                             (2) If the operations are to test for,
             "auto" to the place where they are fi-                            monitor, clean up, remove,
             nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
             doned by the "insured".                                           tralize, or in any way respond to,
                                                                               or assess the effects of "pollut-
        Paragraph a. of this exclusion does not                                ants".
        apply to fuels, lubricants, fluids, exhaust
        gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
        needed for or result from the normal                         "bodily injury" or "property damage" aris-
        electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
        tioning of the covered "auto" or its parts,                  or other operating fluids which are
        if:                                                          needed to perform the normal electrical,
                                                                     hydraulic or mechanical functions neces-
             (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                 migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                 persed or released directly from                    or other operating fluids escape from a
                 an "auto" part designed by its                      vehicle part designed to hold, store or re-
                 manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                 ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                 ants"; and                                          ing fluids are intentionally discharged,
             (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                 damage" or "covered pollution                       bricants or other operating fluids are
                 cost or expense" does not arise                     brought on or to the premises, site or lo-
                 out of the operation of any                         cation with the intent to be discharged,
                 equipment listed in Paragraphs                      dispersed or released as part of the op-
                 6.b. and 6.c. of the definition of                  erations being performed by such "in-
                 "mobile equipment".                                 sured", contractor or subcontractor.

        However, this exception to Paragraph a.                  12. War
        does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
        ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
        lutants" are intentionally discharged, dis-
        persed or released.                                          a.    War, including undeclared or civil
                                                                           war;
        Paragraphs b. and c. of this exclusion do
        not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
        from premises owned by or rented to an                             cluding action in hindering or de-
        "insured" with respect to "pollutants" not                         fending against an actual or ex-
        in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                           sovereign or other authority using
             (1) The "pollutants" or any property                          military personnel or other agents; or
                 in which the "pollutants" are
                 contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                 or damaged as a result of the                             usurped power, or action taken by
                 maintenance or use of a cov-                              governmental authority in hindering
                 ered "auto"; and                                          or defending against any of these.
             (2) The discharge, dispersal, seep-                 13. Racing
                 age, migration, release, emis-
                 sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                 ants" is caused directly by such                    fessional or organized racing or demoli-
                 upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                     practicing for such contest or activity. This

                                    Includes copyrighted material of Insurance
 AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 224 of 304 PAGEID #: 243
          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 225 of 304 PAGEID #: 244
                "auto" is returned to use or we pay                              in hindering or defending
                for its "loss".                                                  against any of these.
           b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                        "auto" while used in any professional or
                For Hired Auto Physical Damage, we                      organized racing or demolition contest or
                will pay expenses for which an "in-                     stunting activity, or while practicing for
                sured" becomes legally responsible                      such contest or activity. We will also not
                to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
                rented or hired without a driver, un-                   that covered "auto" is being prepared for
                der a written rental contract or                        such a contest or activity.
                agreement. We will pay for loss of
                use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                        resulting from any of the following unless
                (1) Other than collision only if the                    caused by other "loss" that is covered by
                    Declarations indicate that Com-                     this insurance:
                    prehensive Coverage is pro-
                    vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                             or electrical breakdown; or
                (2) Specified Causes of Loss only if
                    the Declarations indicate that                      b.   Blowouts, punctures or other road
                    Specified Causes of Loss Cov-                            damage to tires.
                    erage is provided for any cov-
                    ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                        following:
                (3) Collision only if the Declarations
                    indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                    is provided for any covered                              audio, visual or data electronic de-
                    "auto".                                                  vices designed for use with audio,
                                                                             visual or data electronic equipment.
                However, the most we will pay for
                any expenses for loss of use is $20                     b.   Any device designed or used to de-
                per day, to a maximum of $600.                               tect speed measuring equipment
                                                                             such as radar or laser detectors and
 B.   Exclusions                                                             any jamming apparatus intended to
                                                                             elude or disrupt speed measurement
      1.   We will not pay for "loss" caused by or                           equipment.
           resulting from any of the following. Such
           "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
           cause or event that contributes concur-                           regard to whether this equipment is
           rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                             or transmits audio, visual or data
           a.   Nuclear Hazard                                               signals and that is not designed
                (1) The explosion of any weapon                              solely for the reproduction of sound.
                    employing atomic fission or fu-                     d.   Any accessories used with the elec-
                    sion; or                                                 tronic equipment described in Para-
                (2) Nuclear reaction or radiation, or                        graph c. above.
                    radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                    ever caused.
                                                                        a.   Equipment designed solely for the
           b.   War or Military Action                                       reproduction of sound and accesso-
                (1) War, including undeclared or                             ries used with such equipment, pro-
                    civil war;                                               vided such equipment is perma-
                                                                             nently installed in the covered "auto"
                (2) Warlike action by a military                             at the time of the "loss" or such
                    force, including action in hin-                          equipment is removable from a
                    dering or defending against an                           housing unit which is permanently
                    actual or expected attack, by                            installed in the covered "auto" at the
                    any government, sovereign or                             time of the "loss", and such equip-
                    other authority using military                           ment is designed to be solely oper-
                    personnel or other agents; or                            ated by use of the power from the
                                                                             "auto's" electrical system, in or upon
                (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                    tion, usurped power or action
                    taken by governmental authority                     b.   Any other electronic equipment that
                                                                             is:

                                      Includes copyrighted material of Insurance
 AA 101 03 06                          Services Office, Inc., with its permission.                  Page 7 of 14
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 226 of 304 PAGEID #: 245
               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 227 of 304 PAGEID #: 246
         c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
              or its equipment you must also do                       ages from another, those rights are
              the following:                                          transferred to us. That person or organi-
                                                                      zation must do everything necessary to
              (1) Promptly notify the police if the                   secure our rights and must do nothing
                  covered "auto" or any of its                        after "accident" or "loss" to impair them.
                  equipment is stolen.
                                                            B.   General Conditions
              (2) Take all reasonable steps to
                  protect the covered "auto" from                1.   Bankruptcy
                  further damage. Also keep a re-
                  cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                  sideration in the settlement of                     or the "insured's" estate will not relieve us
                  the claim.                                          of any obligations under this Coverage
                                                                      Form.
              (3) Permit us to inspect the covered
                  "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                  "loss" before its repair or dispo-                  Fraud
                  sition.                                             This Coverage Form is void in any case
              (4) Agree to examinations under                         of fraud by you at any time as it relates to
                  oath at our request and give us                     this Coverage Form. It is also void if you
                  a signed statement of your an-                      or any other "insured", at any time, inten-
                  swers.                                              tionally conceal or misrepresent a mate-
                                                                      rial fact concerning:
    3.   Legal Action Against Us
                                                                      a.   This Coverage Form;
         No one may bring a legal action against
         us under this Coverage Form until:                           b.   The covered "auto";

         a.   There has been full compliance with                     c.   Your interest in the covered "auto";
              all the terms of this Coverage Form;                         or
              and                                                     d.   A claim under this Coverage Form.
         b.   Under Liability Coverage, we agree                 3.   Liberalization
              in writing that the "insured" has an
              obligation to pay or until the amount                   If within 60 days prior to the beginning of
              of that obligation has finally been                     this Coverage Part or during the policy
              determined by judgment after trial.                     period, we make any changes to any
              No one has the right under this pol-                    forms or endorsements of this Coverage
              icy to bring us into an action to de-                   Part for which there is currently no sepa-
              termine the "insured's" liability.                      rate premium charge, and that change
                                                                      provides more coverage than this Cover-
    4.   Loss Payment - Physical Damage                               age Part, the change will automatically
         Coverages                                                    apply to this Coverage Part as of the lat-
         At our option we may:                                        ter of:

         a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
              or stolen property;                                          change in your state; or

         b.   Return the stolen property, at our                      b.   The date this Coverage Part became
              expense. We will pay for any dam-                            effective; and
              age that results to the "auto" from the                 will be considered as included until the
              theft; or                                               end of the current policy period. We will
         c.   Take all or any part of the damaged                     make no additional premium charge for
              or stolen property at an agreed or                      this additional coverage during the in-
              appraised value.                                        terim.

         If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
         include the applicable sales tax for the                     Coverages
         damaged or stolen property.                                  We will not recognize any assignment or
    5.   Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
         Others to Us                                                 person or organization holding, storing or
                                                                      transporting property for a fee regardless
         If any person or organization to or for                      of any other provision of this Coverage
         whom we make payment under this Cov-                         Form.

                                    Includes copyrighted material of Insurance
 AA 101 03 06                        Services Office, Inc., with its permission.                   Page 9 of 14
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 228 of 304 PAGEID #: 247
   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 229 of 304 PAGEID #: 248
                                         SECTION V - DEFINITIONS
 A.   "Accident" includes continuous or repeated                            where they are accepted by the "in-
      exposure to the same conditions resulting in                          sured" for movement into or onto the
      "bodily injury" or "property damage".                                 covered "auto"; or
 B.   "Auto" means:                                                    c.   After the "pollutants" or any property
                                                                            in which the "pollutants" are con-
      1.   A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
           trailer designed for travel on public roads;                     "auto" to the place where they are fi-
           or                                                               nally delivered, disposed of or aban-
      2.   Any other land vehicle that is subject to a                      doned by the "insured".
           compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
           or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
           where it is licensed or principally ga-                     other similar "pollutants" that are needed
           raged.                                                      for or result from the normal electrical,
      However, "auto" does not include "mobile                         hydraulic or mechanical functioning of the
      equipment".                                                      covered "auto" or its parts, if:

 C.   "Bodily injury" means bodily injury, sickness or                      (1) The "pollutants" escape, seep,
      disease sustained by a person including                                   migrate, or are discharged, dis-
      death resulting from any of these.                                        persed or released directly from
                                                                                an "auto" part designed by its
 D.   "Covered pollution cost or expense" means                                 manufacturer to hold, store, re-
      any cost or expense arising out of:                                       ceive or dispose of such "pollut-
                                                                                ants"; and
      1.   Any request, demand, order or statutory
           or regulatory requirement that the "in-                          (2) The "bodily injury", "property
           sured" or others test for, monitor, clean                            damage" or "covered pollution
           up, remove, contain, treat, detoxify or                              cost or expense" does not arise
           neutralize, or in any way respond to, or                             out of the operation of any
           assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                                6.b. or 6.c. of the definition of
      2.   Any claim or "suit" by or on behalf of a                             "mobile equipment".
           governmental authority for damages be-
           cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
           up, removing, containing, treating, de-                     to "accidents" that occur away from
           toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
           sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
           "pollutants".                                               or upon a covered "auto" if:
      "Covered pollution cost or expense" does not                          (1) The "pollutants" or any property
      include any cost or expense arising out of the                            in which the "pollutants" are
      actual, alleged or threatened discharge, dis-                             contained are upset, overturned
      persal, seepage, migration, release, escape                               or damaged as a result of the
      or emission of "pollutants":                                              maintenance or use of a cov-
                                                                                ered "auto"; and
           a.   That are, or that are contained in any
                property that is:                                           (2) The discharge, dispersal, seep-
                                                                                age, migration, release, escape
                (1) Being transported or towed by,                              or emission of the "pollutants" is
                    handled, or handled for move-                               caused directly by such upset,
                    ment into, onto or from the cov-                            overturn or damage.
                    ered "auto";
                                                              E.   "Diminution in value" means the actual or per-
                (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                    sit by or on behalf of the "in-                which results from a direct and accidental
                    sured";                                        "loss".
                (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                    treated or processed in or upon                ployee" does not include a "temporary
                    the covered "auto"; or                         worker".
           b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
                erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
                contained are moved from the place               sured provision of the applicable coverage.

                                      Includes copyrighted material of Insurance
 AA 101 03 06                          Services Office, Inc., with its permission.                Page 11 of 14
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 230 of 304 PAGEID #: 249
     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 231 of 304 PAGEID #: 250
                (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                         duces the "pollutant".
                (2) Road maintenance, but not con-
                    struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                  of use of tangible property.
                (3) Street cleaning;
                                                               N.   "Suit" means a civil proceeding in which:
           b.   Cherry pickers and similar devices
                mounted on automobile or truck                      1.   Damages because of "bodily injury" or
                chassis and used to raise or lower                       "property damage"; or
                workers; and
                                                                    2.   A "covered pollution cost or expense",
           c.   Air compressors, pumps and gen-
                erators, including spraying, welding,               to which this insurance applies, are alleged.
                building cleaning, geophysical explo-                    "Suit" includes:
                ration, lighting or well servicing
                equipment.                                               a.   An arbitration proceeding in which
                                                                              such damages or "covered pollution
      However, "mobile equipment" does not in-                                costs or expenses" are claimed and
      clude land vehicles that are subject to a com-                          to which the "insured" must submit or
      pulsory or financial responsibility law or other                        does submit with our consent; or
      motor vehicle insurance law where it is li-
      censed or principally garaged. Land vehicles                       b.   Any other alternative dispute resolu-
      subject to a compulsory or financial responsi-                          tion proceeding in which such dam-
      bility law or other motor vehicle insurance law                         ages or "covered pollution costs or
      are considered "autos".                                                 expenses" are claimed and to which
                                                                              the insured submits with our con-
 L.   "Pollutants" means any solid, liquid, gaseous                           sent.
      or thermal irritant or contaminant, including
      smoke, vapor, soot, fumes, acids, alkalis,               O. "Temporary worker" means a person who is
      chemicals, petroleum, petroleum products                    furnished to you to substitute for a permanent
      and their by-products, and waste. Waste in-                 "employee" on leave or to meet seasonal or
      cludes materials to be recycled, reconditioned              short-term workload conditions.
      or reclaimed. "Pollutants" include but are not
      limited to substances which are generally rec-           P.   "Trailer" includes semitrailer.
      ognized in industry or government to be                  Q. "Workplace" means that place and during
      harmful or toxic to persons, property or the                such hours to which the "employee" sustain-
      environment regardless of whether injury or                 ing "bodily injury" was assigned by you, or
      damage is caused directly or indirectly by the              any other person or entity acting on your be-
      "pollutants" and whether:                                   half, to work on the date of the "accident".
      1.   The "insured" is regularly or otherwise
           engaged in activities which taint or de-
           grade the environment; or
                  NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                  (Broad Form)
 1.   The insurance does not apply:                                           respect to which (a) any person or
                                                                              organization is required to maintain
      A.   Under any Liability Coverage, to "bodily                           financial protection pursuant to the
           injury" or "property damage":                                      Atomic Energy Act of 1954, or any
           (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
               under the policy is also an "insured"                          "insured" is, or had this policy not
               under a nuclear energy liability policy                        been issued would be, entitled to in-
               issued by Nuclear Energy Liability                             demnity from the United States of
               Insurance        Association,   Mutual                         America, or any agency thereof, un-
               Atomic Energy Liability Underwriters                           der any agreement entered into by
               or Nuclear Insurance Association of                            the United States of America, or any
               Canada, or would be an "insured"                               agency thereof, with any person or
               under any such policy but for its ter-                         organization.
               mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
               of liability; or                                          to expenses incurred with respect to
           (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
               erties" of "nuclear material" and with
                                       Includes copyrighted material of Insurance
 AA 101 03 06                           Services Office, Inc., with its permission.                   Page 13 of 14
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 232 of 304 PAGEID #: 251
          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 233 of 304 PAGEID #: 252
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CHANGES - TOWING AND LABOR
 This endorsement modifies insurance provided by the following:


      BUSINESS AUTO COVERAGE FORM

 With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
 modified by this endorsement.


 1.   SECTION III - PHYSICAL DAMAGE COV-
      ERAGE, A. Coverage, 2. Towing is deleted
      in its entirety and replaced with:
      2.   Towing
           We will pay up to the limit shown in the
           Declarations for towing and labor costs
           incurred each time a covered "auto" is
           disabled. However, the labor must be per-
           formed at the place of disablement.




 AA 2009 01 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 234 of 304 PAGEID #: 253
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                      EQUIPMENT COVERAGE
 This endorsement modifies insurance provided by the following:


      BUSINESS AUTO COVERAGE FORM

 With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
 modified by this endorsement.


 1.   SECTION III - PHYSICAL DAMAGE COVER-                  2.    SECTION III - PHYSICAL DAMAGE COVER-
      AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
      tirety and replaced with:                                   its entirety and replaced with:
      4.   We will not pay for "loss" to any of the fol-          1.   The most we will pay for:
           lowing:
                                                                       a.   "Loss" to any covered "auto" is the
           a.   Tapes, records, discs or similar au-                        lesser of;
                dio, visual or data electronic devices
                designed for use with audio, visual or                      (1) The actual cash value of the
                data electronic equipment.                                      damaged or stolen property as of
                                                                                the time of the "loss"; or
           b.   Any device designed or used to de-
                tect speed-measuring equipment,                             (2) The cost of repairing or replacing
                such as radar or laser detectors, and                           the damaged or stolen property
                any jamming apparatus intended to                               with other property of like kind or
                elude or disrupt speed-measuring                                quality.
                equipment.                                             b.   All electronic equipment that repro-
           c.   Any electronic equipment, without re-                       duces, receives or transmits audio,
                gard to whether this equipment is                           visual or data signals in any one
                permanently installed, that repro-                          "loss", is up to $1,000, if, at the time
                duces, receives or transmits audio,                         of "loss", such electronic equipment
                visual or data signals.                                     is:

           d.   Any accessories used with the elec-                         (1) Permanently installed in or upon
                tronic equipment described in Para-                             the covered "auto" in a housing,
                graph c. above.                                                 opening or other location that is
                                                                                not normally used by the "auto"
           Exclusions 4.c. and 4.d. do not apply to                             manufacturer for the installation
           equipment designed to be operated solely                             of such equipment;
           by use of the power from the "auto's" elec-
           trical system that, at the time of "loss", is:                   (2) Removable from a permanently
                                                                                installed housing unit as de-
           a.   Permanently installed in or upon the                            scribed in Paragraph b.1. above;
                covered "auto";                                                 or
           b.   Removable from a housing unit which                         (3) An integral part of such equip-
                is permanently installed in or upon                             ment as described in Para-
                the covered "auto";                                             graphs b.(1) and b.(2) above.
           c.   An integral part of the same unit           3.    AUDIO, VISUAL AND DATA ELECTRONIC
                housing any electronic equipment                  EQUIPMENT COVERAGE ADDED LIMITS
                described in Paragraphs a. and b.
                above; or                                         The sub-limit in Paragraph 1.b. above is in ad-
                                                                  dition to the Limit of Insurance shown in the
           d. Necessary for the normal operation                  Schedule of the Audio, Visual and Data
                of the covered "auto" or the monitor-             Equipment Coverage endorsement, if pur-
                ing of the covered "auto's" operating             chased.
                system.


 AA 296 07 12
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 235 of 304 PAGEID #: 254
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   OHIO UNINSURED MOTORIST COVERAGE -
                              BODILY INJURY
 Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
 Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
 including, but not limited to agents, employees, servants, members, shareholders or independent contractors
 of any person or organization shown as a Named Insured on this endorsement.
 For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Ohio, this en-
 dorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     GARAGE COVERAGE FORM
 With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
 modified by this endorsement.
 This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
 another date is indicated below:

  Endorsement Effective:                                   Policy Number:
   11-04-2019                                              EBA 055 77 79
  Named Insured:

  TASTE OF BELGIUM LLC

                                                  SCHEDULE
 Limit of Insurance
 $ SEE AA4183                                 Each "Accident"
 (If no entry appears above, information required to complete this endorsement will be shown in the Declara-
 tions as applicable to this endorsement).


 A. Coverage
                                                                2.   We will pay under this endorsement only if
     1.   We will pay all sums the "insured" is legally              a. or b. below applies:
          entitled to recover as compensatory dam-
          ages from the owner or operator of:                        a.   The limits of insurance under all appli-
                                                                          cable liability bonds or policies have
          a.   An "uninsured motor vehicle" as de-                        been exhausted by payment of judg-
               fined in Paragraph F.4.a., b. and c. be-                   ments or settlements; or
               cause of "bodily injury":
                                                                     b.   A tentative settlement has been made
               (1) Sustained by the "insured"; and                        between an "insured" and a person(s)
                                                                          or organization(s) who may be legally
               (2) Caused by an "accident".                               responsible for the "accident", or the in-
          b.   An "uninsured motor vehicle" as de-                        surer of an uninsured motor vehicle as
               fined in Paragraph F.4.d. because of                       defined in Paragraph F.4.b. or legal
               "bodily injury" sustained by an "in-                       representative of such person(s) or or-
               sured".                                                    ganization(s) and we:

     The owner's or operator's liability for these dam-                   (1) Have been given prompt written
     ages must result from the ownership, mainte-                             notice of such settlement; and
     nance or use of the "uninsured motor vehicle".                       (2) Advance payment to the "insured"
     The "insured" shall be required to prove all ele-                        in an amount equal to the tentative
     ments of the "insureds" claim that are necessary                         settlement within 30 days after re-
     to recover from the owner or operator of the "un-                        ceipt of notification.
     insured motor vehicle".

                                     Includes copyrighted material of Insurance
 AA 4065 OH 08 18                     Services Office, Inc., with its permission.                     Page 1 of 5
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 236 of 304 PAGEID #: 255
   3.   Any judgment for damages arising out of a                  graph F.4.b. or legal representative of such
        "suit" brought without our written consent to              person(s) or organization(s) in accordance
        both the "suit" and the judgment is not bind-              with the procedures described in Paragraph
        ing on us.                                                 A.2.b.
B. Who is an Insured                                          2.   The direct or indirect benefit of any insurer
                                                                   or self-insurer under any personal injury pro-
   The following are "insureds":                                   tection benefits, disability benefits, pension
   1.   If any natural persons are specifically listed             statutes or similar laws.
        as a Named Insured on this endorsement,               3.   "Bodily injury" suffered by any person while
        the following persons are "insureds":                      operating or "occupying" a "motor vehicle"
        a.   Natural persons specifically listed as a              without a reasonable belief that he or she is
             Named Insured on this endorsement;                    entitled to do so. Under no circumstances
                                                                   will a person whose license has been sus-
        b.   "Family members" of natural persons                   pended, revoked, or never issued be held to
             specifically listed as a Named Insured                have a reasonable belief that he or she is
             on this endorsement;                                  entitled to operate a "motor vehicle".
        c.   Any natural person, but only for injuries        4.   Punitive or exemplary damages.
             that occur while "occupying" an "auto"
             for which coverage is provided in the            5.   "Bodily injury" sustained by an "insured"
             Coverage Form or a temporary substi-                  while the "insured" is operating or "occupy-
             tute for such covered "auto". In such                 ing" a "motor vehicle" owned by, furnished
             case, the covered "auto" must be out of               to, or available for the regular use of a
             service because of its break down, re-                Named Insured or, if the Named Insured is
             pair, servicing, "loss" or destruction;               a natural person, a spouse or a resident rel-
             and                                                   ative of such Named Insured, if the "motor
                                                                   vehicle" is not specifically identified in the
        d.   Any natural person, but only for dam-                 policy or is not a newly acquired or replace-
             ages he or she is entitled to recover                 ment "motor vehicle" covered under the
             because of "bodily injury" sustained by               terms of the Coverage Form.
             an "insured" described in Paragraphs
             B.1.a., b. or c.                            D. Limit of Insurance

   2.   If an entity other than a natural person is           1.   Regardless of the number of policies, cov-
        listed as a Named Insured on this endorse-                 ered "autos", "insureds", premiums paid,
        ment, and no natural persons are listed as a               claims made or vehicles involved in the "ac-
        Named Insured in the endorsement, the fol-                 cident", the most we will pay for all damag-
        lowing persons are "insureds":                             es, including damages claimed by any per-
                                                                   son or organization for care, loss of ser-
        a.   Any natural person, but only for injuries             vices, or death due to and arising out of any
             that occur while "occupying" an "auto"                one "accident" is the limit of Uninsured Mo-
             for which coverage is provided in the                 torist Coverage shown in the Schedule or
             Coverage Form or a temporary substi-                  the Declarations.
             tute for such covered "auto". In such
             case, the covered "auto" must be out of          2.   No one will be entitled to receive duplicate
             service because of its break down, re-                payments for the same elements of "loss"
             pair, servicing, "loss" or destruction.               under this endorsement and any Liability
                                                                   Coverage Form or any Medical Payments
        b.   Any natural person is an "insured", but               Coverage Form attached to this Coverage
             only for damages he or she is entitled                Form.
             to recover because of "bodily injury"
             sustained by an "insured" described in                We will not make a duplicate payment under
             Paragraph B.2.a.                                      this endorsement for any element of "loss"
                                                                   for which payment has been made by or for
C. Exclusions                                                      anyone who is legally liable.
   This insurance does not apply to:                               We will not pay for any element of "loss" if a
                                                                   person is entitled to receive payment for the
   1.   Any claim settled without our consent, if set-             same element of "loss" under any workers'
        tlement prejudices our right to recover pay-               compensation, personal injury protection
        ment. However, this Exclusion (C.1.) does                  benefits, disability benefits, pension stat-
        not apply to a settlement made with the per-               utes, or similar laws, including medical
        son(s) or organization(s) legally responsible              payments made under any statute.
        for the "accident" or the insurer of an "unin-
        sured motor vehicle" as defined in Para-

                                   Includes copyrighted material of Insurance
AA 4065 OH 08 18                    Services Office, Inc., with its permission.                    Page 2 of 5
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 237 of 304 PAGEID #: 256
    3.   With respect to coverage provided for dam-                  a.   You or any other involved "insured"
         ages resulting from an “accident” with an                        must promptly notify the police if a hit-
         “uninsured motor vehicle” as defined in Par-                     and-run driver is involved;
         agraph F.4.b., the limit of insurance provid-
         ed in this endorsement shall be reduced by                  b.   You or any other involved "insured"
         all sums available for payment to the "in-                       must promptly send us copies of the le-
         sured" for "bodily injury" under all liability                   gal papers if a "suit" is brought;
         bonds or policies covering persons or or-                   c.   You and any other involved "insured"
         ganizations legally responsible for the "acci-                   must cooperate with us in the investiga-
         dent".                                                           tion, settlement or defense of the claim
 E. Changes in Conditions                                                 or "suit". Cooperation includes, but is
                                                                          not limited to, identifying all parties who
    The Conditions for Ohio Uninsured Motorist                            may be responsible for the "accident"
    Coverage are changed as follows:                                      and all insurers who may be obligated
                                                                          to provide coverage; and
    1.   With respect to an "uninsured motor vehi-
         cle", the Other Insurance Condition in the                  d.   A person seeking Uninsured Motorists
         Business Auto and Garage Coverage                                Coverage must also promptly notify us
         Forms are replaced by the following:                             in writing of a tentative settlement be-
                                                                          tween the "insured" and a person(s) or
         If there is other applicable insurance availa-                   organization(s) who may be legally re-
         ble under one or more policies or provisions                     sponsible for the "accident", or the in-
         of coverage:                                                     surer of an "uninsured motor vehicle"
         a.   The maximum recovery under all cov-                         as defined in Paragraph F.4.b. or legal
              erage forms or policies combined may                        representative of such person(s) or or-
              equal but not exceed the highest appli-                     ganization(s), and allow us 30 days to
              cable limit for any one "motor vehicle"                     advance payment to that "insured" in an
              under any coverage form or policy                           amount equal to the tentative settle-
              providing coverage on either a primary                      ment to preserve our rights against the
              or excess basis.                                            person(s) or organization(s) who may
                                                                          be legally responsible for the "acci-
         b.   Any insurance we provide with respect                       dent", or the insurer of an “uninsured
              to a "motor vehicle" you do not own                         motor vehicle” as defined in Paragraph
              shall be excess over any other collecti-                    F.4.b. or legal representative of such
              ble uninsured motorist insurance. We                        person(s) or organization(s). However,
              will pay only the amount by which the                       this Paragraph (E.2.d.) does not apply if
              limit of insurance for this coverage ex-                    failure to notify us does not prejudice or
              ceeds the limits of such other insur-                       rights against the insurer, owner or op-
              ance.                                                       erator of such “uninsured motor vehi-
                                                                          cle” as defined in Paragraph F.4.b.
         c.   If the coverage under this endorsement
              is provided:                                      3.   Transfer of Rights of Recovery Against
                                                                     Others to Us is amended by adding the fol-
              (1) On a primary basis, we will pay on-                lowing:
                   ly our share of the "loss" that must
                   be paid under insurance providing                 If we make any payment and the "insured"
                   coverage on a primary basis. Our                  recovers from another party, the "insured"
                   share is the proportion that our lim-             shall hold the proceeds in trust for us and
                   it of insurance bears to the total of             pay us back the amount we have paid.
                   all applicable limits of insurance for
                   coverage on a primary basis.                      Our rights do not apply under this provision
                                                                     with respect to Uninsured Motorist Cover-
              (2) On an excess basis, we will pay                    age if we:
                   only our share of the "loss" that
                   must be paid under insurance                      a.   Have been given prompt written notice
                   providing coverage on an excess                        of a tentative settlement between an
                   basis. Our share is the proportion                     "insured" and a person(s) or organiza-
                   that our limit of insurance bears to                   tion(s) who may be legally responsible
                   the total of all applicable limits of                  for the "accident", or the insurer of an
                   insurance for coverage on an ex-                       “uninsured motor vehicle” as defined in
                   cess basis.                                            Paragraph F.4.b. or legal representa-
                                                                          tive of such person(s) or organiza-
    2.   Duties in the Event of Accident, Claim,                          tion(s); and
         Suit or Loss is changed by adding the fol-
         lowing:                                                     b.   Fail to advance payment to the "in-
                                                                          sured" in an amount equal to the tenta-
                                     Includes copyrighted material of Insurance
 AA 4065 OH 08 18                     Services Office, Inc., with its permission.                      Page 3 of 5
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 238 of 304 PAGEID #: 257
             tive settlement within 30 days after re-                     (2) Bear the expenses of the third arbi-
             ceipt of notification.                                            trator equally.
        If we advance payment to the "insured" in                    b.   Unless both parties agree otherwise,
        an amount equal to the tentative settlement                       arbitration will take place in the county
        within 30 days after receipt of notification:                     in which the "insured" lives. Local rules
                                                                          of law as to arbitration procedures and
        a.   That payment will be separate from any                       evidence will apply. A decision agreed
             amount the "insured" is entitled to re-                      to by two of the arbitrators will be bind-
             cover under the provisions of Unin-                          ing as to:
             sured Motorists Coverage; and
                                                                          (1) Whether the "insured" is legally en-
        b.   We also have a right to recover the ad-                           titled to recover damages from a
             vanced payment.                                                   party responsible for the "acci-
   4.   Legal Action Against Us                                                dent"; and

        No lawsuit or action whatsoever or any pro-                       (2) The amount of damages.
        ceeding in arbitration shall be brought            F.   Additional Definitions
        against us for the recovery of any claim un-
        der the provisions of the Uninsured Motorist            As used in this endorsement:
        Coverage of this Coverage Form unless the
        "insured" has satisfied all of the things that          1.   "Family member" means a natural person
        "insured" is required to do under the terms                  who is related to, and is a resident of the
        and conditions of this endorsement. Any                      same household as a natural person shown
        claim or "suit" for Uninsured Motorist Cover-                as a Named Insured on this endorsement.
        age must be brought within three (3) years                   Such relation may be by blood, marriage or
        of the date of the "accident" causing the                    adoption and may include a ward or foster
        "bodily injury" or one (1) year after the date               child.
        the liability insurer of the "uninsured motor           2.   "Motor vehicle" means a self-propelled vehi-
        vehicle" becomes insolvent, whichever is                     cle designed for use and principally used on
        later. Our subrogation rights also must not                  public roads, including an automobile, truck,
        be prejudiced.                                               semi-tractor, motorcycle, and bus. "Motor
   5.   The following Condition is added:                            vehicle" also includes a motor home, pro-
                                                                     vided the motor home is not stationary and
        Arbitration                                                  is not being used as a temporary or perma-
                                                                     nent residence or office. "Motor vehicle"
        a.   If we and an "insured" do not agree:                    does not include a trolley, streetcar, "trailer",
             (1) Whether that person is legally enti-                railroad engine, railroad car, motorized bicy-
                 tled to recover damages from a                      cle, golf cart, off-road recreational vehicle,
                 party responsible for the "acci-                    snowmobile, fork lift, aircraft, watercraft,
                 dent"; or                                           construction equipment, farm tractor or oth-
                                                                     er vehicle designed and principally used for
             (2) As to the amount of damages, that                   agricultural purposes, mobile home, vehicle
                 may be recovered;                                   traveling on treads or rails, or any similar
                                                                     vehicle.
             the matter may be settled by arbitration.
             However, disputes concerning cover-                3.   "Occupying" means in, upon, getting in, on,
             age under this endorsement may not                      out or off.
             be arbitrated.
                                                                4.   "Uninsured motor vehicle" means a land
             The "insured" and we must mutually                      "motor vehicle" or "trailer":
             agree to arbitrate the disagreements. If
             the "insured" and we do not agree to                    a.   For which no liability bond or policy ap-
             arbitrate, then the disagreement will be                     plies at the time of an "accident" to the
             resolved in a court having competent                         "motor vehicle" or "trailer" or the owner
             jurisdiction.                                                or operator of the "motor vehicle" or
                                                                          "trailer".
             If arbitration is used, each party will se-
             lect an arbitrator. The two arbitrators                 b.   Which is an underinsured motor vehi-
             will select a third. If they cannot agree                    cle. An underinsured motor vehicle
             within 30 days as to the third arbitrator,                   means a "motor vehicle" or "trailer" for
             either may request that selection be                         which the sum of the limits of coverage
             made by a judge of a court having ju-                        available for payment to the "insured"
             risdiction. Each party will:                                 under all liability bonds or policies cov-
                                                                          ering person(s) or organization(s) liable
             (1) Pay the expenses it incurs; and
                                    Includes copyrighted material of Insurance
AA 4065 OH 08 18                     Services Office, Inc., with its permission.                       Page 4 of 5
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 239 of 304 PAGEID #: 258
             to the "insured" at the time of the "acci-            is supported by additional evidence that is
             dent" are either:                                     not derived from information, records or
                                                                   statements provided by the “insured.”
             (1) Less than the Limit of Insurance
                 available for payment to the "in-                 However, "uninsured motor vehicle" does
                 sured" under this endorsement; or                 not include any "motor vehicle":
             (2) Reduced by payments to others in-                 a.   Owned or operated by a self-insurer
                 jured in the "accident" to an                          under any applicable motor vehicle law,
                 amount which is less than the Limit                    except a self-insurer who is or be-
                 of Insurance for this endorsement.                     comes insolvent and cannot provide the
                                                                        amounts required by that motor vehicle
        c.   For which an insuring or bonding com-                      law.
             pany denies coverage or is or becomes
             insolvent.                                            b.   Designed for use mainly off public
                                                                        roads while not on public roads.
        d.   That is a hit-and-run vehicle and neither
             the operator nor owner can be identi-                 c.   Owned by or furnished or available for
             fied. The vehicle must either:                             your regular use or that of any "family
                                                                        member" or any other "insured".
             (1) Hit an "insured", a covered "auto"
                 or a vehicle an "insured" is "occu-               d.   Owned by any governmental unit or
                 pying"; or                                             agency, unless the owner or operator of
                                                                        the "uninsured motor vehicle" has:
             (2) Cause "bodily injury" to an "in-
                 sured" without hitting an "insured",                   (1) An immunity under the Ohio Politi-
                 a covered "auto" or a vehicle an                            cal Subdivision Tort Liability Law;
                 "insured" is "occupying".                                   or
        The facts of the accident or intentional act                    (2) A diplomatic immunity.
        must be proved. We will only accept inde-
        pendent corroborative evidence, other than                 e.   For which liability coverage is afforded
        the testimony of an “insured” making a claim                    under this Coverage Form.
        under this coverage unless such testimony




                                    Includes copyrighted material of Insurance
 AA 4065 OH 08 18                    Services Office, Inc., with its permission.                   Page 5 of 5
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 240 of 304 PAGEID #: 259

                         The Cincinnati Insurance Company
                         The Cincinnati Casualty Company
                         The Cincinnati Indemnity Company
                      NOTICE TO POLICYHOLDERS
                UNINSURED MOTORIST PROPERTY DAMAGE
 TO OUR POLICYHOLDERS
 Are you aware that you may purchase Uninsured Motorists Property Damage coverage for any of your
 automobiles on which you have also purchased Uninsured Motorists Bodily Injury coverage?
 Uninsured Motorists Property Damage coverage pays to repair damages to your car occurring as a result of
 your involvement in a collision with an Uninsured Motorist when that party is determined to be at-fault.
 You may purchase this coverage in the amounts of $7,500, $10,000 or $25,000. There is a $250 deductible
 applicable.


 If you are interested in adding this protection to your Cincinnati Companies auto policy, please contact your
 agency.




 AA 4070 OH 09 16
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 241 of 304 PAGEID #: 260

             SUPPLEMENTARY SCHEDULE FOR BUSINESS AUTO - ITEMS FOUR, FIVE, AND SIX
                                                                                        Attached to and forming a part of:
                                                                                        Form AA 505 (Business Auto Coverage Part)

                                                                                         EBA 055 77 79
                                                                                                         NUMBER
 ITEM FOUR SCHEDULE OF HIRED OR
 BORROWED COVERED AUTO COVERAGE AND PREMIUMS.
 LIABILITY COVERAGE--RATING BASIS, COST OF HIRE
                                      ESTIMATED COST OF HIRE         RATE PER EACH $100
              STATE                       FOR EACH STATE                COST OF HIRE                      PREMIUM

                                                                                           TOTAL PREMIUM

 Cost of hire means the total amount you incur for the hire of "autos" you don't own (not including "autos" you borrow or
 rent from your partners or employees or their family members). Cost of hire does not include charges for services
 performed by motor carriers of property or passengers.

 PHYSICAL DAMAGE COVERAGE

                              LIMIT OF INSURANCE                                   RATE PER EACH
  COVERAGES
                             THE MOST WE WILL PAY                   ESTIMATED       $100 ANNUAL MINIMUM PREMIUM
                                  DEDUCTIBLE                         ANNUAL         COST OF HIRE PREMIUM
                                                                   COST OF HIRE
                    ACTUAL CASH VALUE, COST OF REPAIRS OR
                    $ 50,000        WHICHEVER IS LESS
 COMPREHENSIVE                                                                                                             INCL
                    MINUS $ 1,000          DED. FOR EACH
                    COVERED AUTO, FOR ALL LOSS EXCEPT
                    FIRE
                    OR LIGHTNING
                  ACTUAL CASH VALUE, COST OF REPAIRS OR
                  $                WHICHEVER IS LESS
 SPECIFIED CAUSES
 OF LOSS          MINUS $25 DED. FOR EACH COVERED AUTO,
                  FOR LOSS CAUSED BY MISCHIEF OR
                  VANDALISM
                    ACTUAL CASH VALUE, COST OF REPAIRS OR
 COLLISION
                    $ 50,000        WHICHEVER IS LESS
                                                                                                                           INCL
                    MINUS $ 1,000         DED. FOR EACH
                    COVERED AUTO
                                                                                   TOTAL PREMIUM                    INCL


 ITEM FIVE SCHEDULE FOR NONOWNERSHIP LIABILITY

          Named Insured's Business                      Rating Basis                   Number                    Premium
  Other than a                                Number of
  Social Service Agency                       Employees
                                              Number of Partners
  Social Service Agency                       Number of
                                              Employees
                                              Number of Volunteers
                                                                                  TOTAL PREMIUM




                                       Contains copyrighted material of Insurance
                                        Services Office, Inc., with its permission.
 AA 4231 08 08                         Copyright, Insurance Services Office, 1985                                 Page 1 of 2
       Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 242 of 304 PAGEID #: 261

ITEM SIX SCHEDULE FOR GROSS RECEIPTS OR MILEAGE BASIS--LIABILITY COVERAGE--PUBLIC AUTO OR
LEASING RENTAL CONCERNS
    Estimated          RATES
      Yearly            Per $100 of Gross Receipts                                      PREMIUMS
                                   Per Mile
     Gross Receipts
                       LIABILITY      AUTO MEDICAL            LIABILITY                       AUTO MEDICAL
     Mileage                           COVERAGE              PAYMENTS                      COVERAGE PAYMENTS



                                   TOTAL PREMIUMS
                               MINIMUM PREMIUMS

When used as a premium basis:
FOR PUBLIC AUTOS
Gross Receipts means the total amount to which you are entitled for transporting passengers, mail or merchandise during
the policy period regardless of whether you or any other carrier originate the transportation. Gross Receipts does not
include:
A.   Amounts you pay to railroads, steamship lines, airlines and other motor carriers operating under their own ICC or
     PUC permits.
B.   Advertising Revenue.
C.   Taxes which you collect as a separate item and remit directly to a governmental division.
D.   C.O.D. collections for cost of mail or merchandise including collection fees.
Mileage means the total live and dead mileage of all revenue producing units operated during the policy period.
FOR RENTAL OR LEASING CONCERNS
Gross receipts means the total amount to which you are entitled for the leasing or rental of "autos" during the policy period
and includes taxes except those taxes which you collect as a separate item and remit directly to a governmental division.
Mileage means the total of all live and dead mileage developed by all the autos you leased or rented to others during the
policy period.




                                          Contains copyrighted material of Insurance
                                           Services Office, Inc., with its permission.
AA 4231 08 08                             Copyright, Insurance Services Office, 1985                          Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 243 of 304 PAGEID #: 262
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                     COMPLIANCE ENDORSEMENT
 This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     GARAGE COVERAGE FORM
 SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
 COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
 COVERAGE FORM are amended to include the following:
 Office of Foreign Assets Control (OFAC) Compliance
 Whenever insurance coverage provided by this policy would be in violation of any United States economic or
 trade sanctions, such insurance coverage shall be null and void.




 AA 4263 04 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 244 of 304 PAGEID #: 263

                             The Cincinnati Insurance Company
                             The Cincinnati Casualty Company
                             The Cincinnati Indemnity Company

           IMPORTANT NOTICE TO POLICYHOLDERS REGARDING
             OHIO UNINSURED AND UNDERINSURED MOTORIST
                             COVERAGE
       OFFER OF UNINSURED AND UNDERINSURED MOTORIST COVERAGE LIMIT
                                       AND OPTION SELECTION FORM

 This form will attach to and form a part of your auto policy and all subsequent renewal, replacement,
 substitution or amended policies.
 1.   OFFER OF UNINSURED AND UNDERINSURED MOTORIST COVERAGE
 This notice is our offer to you of your Uninsured and Underinsured Motorist Coverage options. You may accept
 this Uninsured and Underinsured Motorist insurance at a limit equal to your Bodily Injury Liability limit, select a
 lower limit of Uninsured and Underinsured Motorist protection or reject Uninsured and Underinsured Motorist
 Bodily Injury Coverage entirely.
 2.   EXPLANATION OF COVERAGE
 Uninsured and Underinsured Motorist Bodily Injury Coverage provides money damages for bodily injury,
 sickness, or disease, including death, which you are legally entitled to recover from the owner or operator of:
      A. A motor vehicle for which no bodily injury liability coverage applies at the time of the accident.
      B. An underinsured motor vehicle. An underinsured motor vehicle is a motor vehicle for which coverage
            applies, but the limits of coverage available for payment under all bodily injury liability bonds and
            insurance policies covering persons liable for the accident are less than the limits of your uninsured
            and underinsured motorist coverage.
      C. A motor vehicle which is a hit-and-run vehicle and whose operator or owner cannot be identified.
            Independent corroborative evidence is required in a hit-and-run situation.
 Please be aware that any summaries of coverage contained in this notice are necessarily general in nature and
 not meant to replace the coverage descriptions provided in the Ohio Uninsured Motorist Coverage policy forms
 filed and used by The Cincinnati Insurance Company, The Cincinnati Casualty Company or The Cincinnati
 Indemnity Company in Ohio. These coverage forms contain specific descriptions, definitions, exclusions and
 conditions as allowed by Ohio law and approved by the Ohio Superintendent of Insurance. Copies of these
 forms are available upon request.
 Please discuss with your insurance agent any questions you may have about the coverage described
 in this notice and your coverage options.
 3.   YOUR SELECTION:
 My auto policy's current Bodily Injury Liability limit is $                                 . Knowing this, I
 make the following selection:


      A.        I SELECT AN UNINSURED AND UNDERINSURED MOTORIST BODILY INJURY
           COVERAGE LIMIT EQUAL TO THE LIMIT OF MY BODILY INJURY LIABILITY COVERAGE.

      B.         I REJECT UNINSURED AND UNDERINSURED MOTORIST BODILY INJURY COVERAGE
           ENTIRELY. NO PREMIUM CHARGE WILL BE MADE FOR UNINSURED AND UNDERINSURED
           MOTORIST BODILY INJURY COVERAGE.




 AP 401 OH 09 16                                                                                       Page 1 of 2
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 245 of 304 PAGEID #: 264

     C.          I SELECT UNINSURED AND UNDERINSURED MOTORIST BODILY INJURY COVERAGE
          AT THE FOLLOWING LIMIT, WHICH I UNDERSTAND IS LOWER THAN MY BODILY INJURY
          LIABILITY LIMIT, SHOWN ABOVE.
          CHOOSE ONLY ONE.

                       COMBINED LIMITS                                         SPLIT LIMITS
                            $25,000                                             $12,500/25,000
                            $32,500                                             $15,000/30,000
                            $35,000                                             $25,000/50,000
                            $50,000                                             $50,000/100,000
                            $100,000                                            $100,000/300,000
                            $125,000                                            $250,000/500,000
                            $150,000                                            $500,000/500,000
                            $250,000                                            $500,000/1,000,000
                            $300,000                                            $1,000,000/1,000,000
                            $350,000                                            $1,000,000/2,000,000
                            $400,000                                            $2,000,000/2,000,000
                            $500,000
                            $600,000
                            $750,000
                            $1,000,000
                            $2,000,000


4.   YOUR ACKNOWLEDGMENT
By signing below, I acknowledge that:
     A. I intend that my selection will apply to me and to all other persons or organizations that may be eligible
          for coverage under this policy.
     B. I understand that my selection applies to all subsequent renewals, replacements, substitutions or
          amendments of my policy unless I request otherwise in writing.
     C. I have read and understand the purpose and content of this form and the consequences of my
          selection.
     D. I am legally authorized to make decisions concerning the purchase of Uninsured and Underinsured
          Motorist Coverage.

     POLICY NUMBER:          EBA 055 77 79
     AGENT:      DRIEHAUS INSURANCE GROUP LLC 34-395

1    NAMED INSURED(S):
     TASTE OF BELGIUM LLC




     PRINTED NAME OF INDIVIDUAL AUTHORIZED TO SIGN                                         Title

     Signature                                                           Date Signed:



AP 401 OH 09 16                                                                                     Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 246 of 304 PAGEID #: 265
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     AUTO MEDICAL PAYMENTS COVERAGE
 Throughout this Coverage Form "you" and "your" refer to the organization and any specifically named natural
 persons shown as the Named Insured in the Business Auto or Garage Coverage Part Declarations. "You" and
 "Your" do not refer to any other persons or organizations, including but not limited to agents, employees, ser-
 vants, members, shareholders or independent contractors of any person or organization shown as the Named
 Insured in the Business Auto or Garage Coverage Part Declarations.
 This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     GARAGE COVERAGE FORM
 With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
 modified by the endorsement.

 A. Coverage                                                         by or furnished or available for the regular
                                                                     use of any "family member".
     We will pay reasonable expenses incurred for
     necessary medical and funeral services to or for           4.   "Bodily injury" to your "employee" arising out
     an "insured" who sustains "bodily injury" caused                of and in the course of employment by you.
     by "accident". We will pay only those expenses                  However, we will cover "bodily injury" to your
     incurred and reported to us, for services ren-                  domestic "employees" if not entitled to
     dered within three years from the date of the                   workers' compensation benefits. For the
     "accident".                                                     purposes of this endorsement, a domestic
                                                                     "employee" is a person engaged in house-
 B. Who is an Insured                                                hold or domestic work performed principally
     1.   You while "occupying" or, while a pedes-                   in connection with a residence premises.
          trian, when struck by any "auto".                     5.   "Bodily injury" to an "insured" while working
     2.   "Family members" of natural persons shown                  in a business of selling, servicing, repairing
          as Named Insureds in the Business Auto or                  or parking "autos" unless that business is
          Garage Coverage Part Declarations while                    yours.
          "occupying" or, while a pedestrian, when              6.   "Bodily injury" arising directly or indirectly out
          struck by any "auto".                                      of:
     3.   Anyone for injuries while "occupying" a cov-               a.   War, including undeclared or civil war;
          ered "auto".
                                                                     b.   Warlike action by a military force, in-
     4.   Anyone for injuries while "occupying" a tem-                    cluding action in hindering or defending
          porary substitute for a covered "auto". The                     against an actual or expected attack, by
          covered "auto" must be out of service be-                       any government, sovereign or other au-
          cause of its breakdown, repair, servicing,                      thority using military personnel or other
          loss or destruction.                                            agents; or
 C. Exclusions                                                       c.   Insurrection,   rebellion,    revolution,
     This insurance does not apply to any of the fol-                     usurped power, or action taken by gov-
     lowing:                                                              ernmental authority in hindering or de-
                                                                          fending against any of these.
     1.   "Bodily injury" sustained by an "insured"
          while "occupying" a vehicle located for use           7.   "Bodily injury" to anyone using a vehicle
          as a premises.                                             without a reasonable belief that the person
                                                                     is entitled to do so.
     2.   "Bodily injury" sustained by you or any "fam-
          ily member" while "occupying" or struck by            8.   "Bodily injury" sustained by an "insured"
          any vehicle (other than a covered "auto")                  while "occupying" any covered "auto" while
          owned by or furnished or available for your                used in any professional racing or demoli-
          regular use.                                               tion contest or stunting activity, or while
                                                                     practicing for such contest or activity. This
     3.   "Bodily injury" sustained by any "family                   insurance also does not apply to any "bodily
          member" while "occupying" or struck by any                 injury" sustained by an "insured" while the
          vehicle (other than a covered "auto") owned                "auto" is being prepared for such a contest
                                                                     or activity.

                                     Includes copyrighted material of Insurance
 AA 261 07 14                         Services Office, Inc., with its permission.                       Page 1 of 2
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 247 of 304 PAGEID #: 266
D. Limit of Insurance      SEE AA4183                         1.   The Transfer of Rights of Recovery
                                                                   Against Others to Us Condition does not
   Regardless of the number of covered "autos",                    apply.
   "insureds", premiums paid, claims made or vehi-
   cles involved in the "accident", the most we will          2.   The reference in Other Insurance in the
   pay for "bodily injury" for each "insured" injured              Business Auto and Garage Coverage
   in any one "accident" is the Limit of Insurance for             Forms to "other collectible insurance" ap-
   Auto Medical Payments Coverage shown in the                     plies only to other collectible auto medical
   Declarations.                                                   payments insurance.
   No one will be entitled to receive duplicate pay-     F.   Additional Definitions
   ments for the same elements of "loss" under this
   coverage and any Liability Coverage Form, Un-              As used in this endorsement:
   insured Motorists Coverage endorsement or Un-              1.   "Family member" means a person related to
   derinsured Motorists Coverage Endorsement at-                   you by blood, marriage or adoption who is a
   tached to this Coverage Part.                                   resident of your household, including a ward
E. Changes in Conditions                                           or foster child.

   The Conditions are changed for Auto Medical                2.   "Occupying" means in, upon, getting in, on,
   Payments Coverage as follows:                                   out or off.




                                   Includes copyrighted material of Insurance
AA 261 07 14                        Services Office, Inc., with its permission.                   Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 248 of 304 PAGEID #: 267
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     CinciPlus®
                                BUSINESS AUTO XC+®
                            (EXPANDED COVERAGE PLUS)
                                  ENDORSEMENT
 This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

 With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
 modified by this endorsement.


 A. Blanket Waiver of Subrogation                                 This provision does not apply unless the valid
                                                                  written contract has been:
     SECTION IV - BUSINESS AUTO CONDI-
     TIONS, A. Loss Conditions, 5. Transfer of                    1.   Executed prior to the accident causing
     Rights of Recovery Against Others to Us is                        "bodily injury" or "property damage"; and
     amended by the addition of the following:
                                                                  2.   Is still in force at the time of the "accident"
     We waive any right of recovery we may have                        causing "bodily injury" or "property dam-
     against any person or organization because of                     age".
     payments we make for "bodily injury" or
     "property damage" arising out of the operation          D. Employee Hired Auto
     of a covered "auto" when you have assumed                    1.   Changes in Liability Coverage
     liability for such "bodily injury" or "property
     damage" under an "insured contract", provid-                      The following is added to the Section II -
     ed the "bodily injury" or "property damage" oc-                   Liability Coverage, A. Coverage, 1.
     curs subsequent to the execution or the "in-                      Who is an Insured:
     sured contract".
                                                                       An "employee" of yours is an "insured"
 B. Noncontributory Insurance                                          while operating an "auto" hired or rented
                                                                       under a contract or agreement in that
     SECTION IV - BUSINESS AUTO CONDI-                                 "employee's" name, with your permission,
     TIONS, B. General Conditions, 5. Other In-                        while performing duties related to the
     surance c. is replaced by the following:                          conduct of your business.
         c.   Regardless of the provisions of Par-                2.   Changes in General Conditions
              agraph a. above, this Coverage
              Form's Liability Coverage is primary                     SECTION IV - BUSINESS AUTO CON-
              and we will not seek contribution                        DITIONS, B. General Conditions, 5.
              from any other insurance for any lia-                    Other Insurance is amended by replac-
              bility assumed under an "insured                         ing Paragraph 5.b. with the following:
              contract" that requires liability to be
              assumed on a primary noncontributo-                      b.   For Hired Auto Physical Damage
              ry basis.                                                     Coverage the following are deemed
                                                                            to be covered "autos" you own:
 C. Additional Insured by Contract
                                                                            (1) Any covered "auto" you lease,
     SECTION II - LIABILITY COVERAGE, A.                                         hire, rent or borrow; and
     Coverage, I. Who is an Insured is amended
     to include as an insured any person or organi-                         (2) Any covered "auto" hired or
     zation with which you have agreed in a valid                                rented by your "employee" under
     written contract to provide insurance as is af-                             a contract in that individual "em-
     forded by this policy.                                                      ployee's" name, with your per-
                                                                                 mission, while performing duties
     This provision is limited to the scope of the                               related to the conduct of your
     valid written contract.                                                     business.


                                       Includes copyrighted material of ISO
 AA 288 01 16                           Properties, Inc., with its permission.                         Page 1 of 4
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 249 of 304 PAGEID #: 268
             However, any "auto" that is leased,                        a.    Is effective on the date of acquisition
             hired, rented or borrowed with a driver                          or formation, and is afforded for 180
             is not a covered "auto".                                         days after such date;
E. Audio, Visual and Data Electronic Equip-                             b.    Does not apply to "bodily injury" or
   ment                                                                       "property damage" resulting from an
                                                                              "accident" that occurred before you
   SECTION III - PHYSICAL DAMAGE COV-                                         acquired or formed the organization;
   ERAGE, C. Limit of Insurance is amended
   by adding the following:                                             c.    Does not apply to any newly acquired
                                                                              or formed organization that is a joint
   4.   The most we will pay for all "loss" to au-                            venture or partnership; and
        dio, visual or data electronic equipment
        and any accessories used with this                              d.    Does not apply to an insured under
        equipment as a result of any one "acci-                               any other automobile liability policy,
        dent" is the lesser of:                                               or would be an insured under such a
                                                                              policy but for the termination of such
        a.    The actual cash value of the dam-                               policy or the exhaustion of such poli-
              aged or stolen property as of the time                          cy's limits of insurance.
              of the "accident";
                                                                   3.   Any of your "employees" while using a
        b.    The cost of repairing or replacing the                    covered "auto" in your business or your
              damaged or stolen property with oth-                      personal affairs, provided you do not own,
              er property of like kind and quality; or                  hire or borrow that "auto".
        c.    $2,500.                                         G. Liability Coverage Extensions - Supple-
        Provided the equipment, at the time of the               mentary Payments - Higher Limits
        "loss" is:                                                 SECTION II - LIABILITY COVERAGE, A.
        a.    Permanently installed in or upon the                 Coverage, 2. Coverage Extensions, a. Sup-
              covered "auto" in a housing, opening                 plementary Payments is amended by:
              or other location that is not normally               1.   Replacing the $2,000 Limit of Insurance
              used by the "auto" manufacturer for                       for bail bonds with $4,000 in (2); and
              the installation of such equipment;
                                                                   2.   Replacing the $250 Limit of Insurance for
        b.    Removable from a permanently in-                          reasonable expenses with $500 in (4).
              stalled housing unit as described in
              Paragraph 2.a. above; or                        H. Amended Fellow Employee Exclusion
        c.    An integral part of such equipment.                  SECTION II - LIABILITY COVERAGE, B. Ex-
                                                                   clusions, 5. Fellow Employee is modified as
F. Who is an Insured - Amended                                     follows:
   SECTION II - LIABILITY COVERAGE, A.                             Exclusion 5. Fellow Employee is deleted.
   Coverage, 1. Who is an Insured is amended
   by adding the following:                                   I.   Hired Auto - Physical Damage
   The following are "insureds":                                   If hired "autos" are covered "autos" for Liability
                                                                   Coverage, then Comprehensive and Collision
   1.   Any subsidiary which is a legally incorpo-                 Physical Damage Coverages as provided un-
        rated entity of which you own a financial                  der SECTION III - PHYSICAL DAMAGE
        interest of more than 50% of the voting                    COVERAGE of this Coverage Part are ex-
        stock on the effective date of this cover-                 tended to "autos" you hire, subject to the fol-
        age form.                                                  lowing:
        However, the insurance afforded by this                    1.   The most we will pay for "loss" to any
        provision does not apply to any subsidiary                      hired "auto" is $50,000 or the actual cash
        that is an "insured" under any other au-                        value or cost to repair or replace, which-
        tomobile liability policy, or would be an                       ever is the least, minus a deductible.
        "insured" under such policy but for termi-
        nation of such policy or the exhaustion of                 2.   The deductible will be equal to the largest
        such policy's limits of insurance.                              deductible applicable to any owned "auto"
                                                                        for that coverage, or $1,000, whichever is
   2.   Any organization that is newly acquired or                      less.
        formed by you and over which you main-
        tain majority ownership. The insurance                     3.   Hired Auto - Physical Damage coverage
        provided by this provision:                                     is excess over any other collectible insur-
                                                                        ance.

                                        Includes copyrighted material of ISO
AA 288 01 16                             Properties, Inc., with its permission.                        Page 2 of 4
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 250 of 304 PAGEID #: 269
      4.   Subject to the above limit, deductible, and         K. Transportation Expense - Higher Limits
           excess provisions we will provide cover-
           age equal to the broadest coverage appli-                SECTION III - PHYSICAL DAMAGE COV-
           cable to any covered "auto" you own in-                  ERAGE, A. Coverage, 4. Coverage Exten-
           sured under this policy.                                 sions is amended by replacing $20 per day
                                                                    with $50 per day, and $600 maximum with
      Coverage includes loss of use of that hired au-               $1,500 maximum in Extension a. Transpor-
      to, provided it results from an "accident" for                tation Expenses.
      which you are legally liable and as a result of
      which a monetary loss is sustained by the                L. Airbag Coverage
      leasing or rental concern. The most we will                   SECTION III - PHYSICAL DAMAGE COV-
      pay for any one "accident" is $3,000.                         ERAGE, B. Exclusions, 3.a. is amended by
      If a limit for Hired Auto - Physical Damage is                adding the following:
      shown in the Schedule, then that limit replac-                However, the mechanical and electrical
      es, and is not added to, the $50,000 limit indi-              breakdown portion of this exclusion does not
      cated above.                                                  apply to the accidental discharge of an airbag.
 J.   Rental Reimbursement                                          This coverage for airbags is excess over any
                                                                    other collectible insurance or warranty.
      SECTION III - PHYSICAL DAMAGE is
      amended by adding the following:                         M. Loan or Lease Gap Coverage

      1.   We will pay for rental reimbursement ex-                 1.   SECTION III - PHYSICAL DAMAGE
           penses incurred by you for the rental of                      COVERAGE, C. Limit of Insurance is
           an "auto" because of a "loss" to a covered                    deleted in its entirety and replaced by the
           "auto". Payment applies in addition to the                    following, but only for private passenger
           otherwise applicable amount of each cov-                      type "autos" with an original loan or lease,
           erage you have on a covered "auto". No                        and only in the event of a "total loss" to
           deductible applies to this coverage.                          such a private passenger type "auto":

      2.   We will pay only for those expenses in-                       a.   The most we will pay for "loss" in any
           curred during the policy period beginning                          one "accident" is the greater of:
           24 hours after the "loss" and ending, re-                          (1) The amount due under the terms
           gardless of the policy's expiration, with                               of the lease or loan to which
           the lesser of the following number of                                   your covered private passenger
           days:                                                                   type "auto" is subject, but will not
           a.   The number of days reasonably re-                                  include:
                quired to repair the covered "auto". If                            (a) Overdue lease or loan pay-
                "loss" is caused by theft, this number                                  ments;
                of days is added to the number of
                days it takes to locate the covered                                (b) Financial penalties imposed
                "auto" and return it to you; or                                         under the lease due to high
                                                                                        mileage, excessive use or
           b.   30 days.                                                                abnormal wear and tear;
      3.   Our payment is limited to the lesser of the                             (c) Security deposits not re-
           following amounts:                                                           funded by the lessor;
           a.   Necessary and actual expenses in-                                  (d) Costs for extended warran-
                curred; or                                                              ties, Credit Life Insurance,
           b.   $50 per day.                                                            Health, Accident or Disabil-
                                                                                        ity Insurance purchased
      4.   This coverage does not apply while there                                     with the loan or lease; and
           are spare or reserve "autos" available to
           you for your operations.                                                (e) Carry-over balances from
                                                                                        previous loans or leases, or
      5.   We will pay under this coverage only that
           amount of your rental reimbursement ex-                            (2) Actual cash value of the stolen
           penses which is not already provided for                                or damaged property.
           under SECTION III - PHYSICAL DAM-                             b.   An adjustment for depreciation and
           AGE COVERAGE, A. Coverage, 4.                                      physical condition will be made in de-
           Coverage Extensions.                                               termining actual cash value at the
                                                                              time of "loss".



                                         Includes copyrighted material of ISO
 AA 288 01 16                             Properties, Inc., with its permission.                         Page 3 of 4
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 251 of 304 PAGEID #: 270
    2.   SECTION V - DEFINITIONS is amended                     P. Unintentional Failure to Disclose Hazards
         by adding the following, but only for the
         purposes of this Loan or Lease Gap                          SECTION IV - BUSINESS AUTO CONDI-
         Coverage:                                                   TIONS, B. General Conditions, 2. Conceal-
                                                                     ment, Misrepresentation or Fraud is
         "Total loss" means a "loss" in which the                    amended by adding the following:
         cost of repairs plus the salvage value ex-
         ceeds the actual cash value.                                However, if you unintentionally fail to disclose
                                                                     any hazards existing on the effective date of
N. Glass Repair - Waiver of Deductible                               this Coverage Form, we will not deny cover-
                                                                     age under this Coverage Form because of
    SECTION III - PHYSICAL DAMAGE COV-                               such failure.
    ERAGE, D. Deductible is amended by adding
    the following:                                              Q. Mental Anguish Resulting from Bodily Inju-
                                                                   ry
    No deductible applies to glass damage if the
    glass is repaired in a manner acceptable to us                   SECTION V - DEFINITIONS, C. "Bodily inju-
    rather than replaced.                                            ry" is deleted in its entirety and replaced by
                                                                     the following:
O. Duties in the Event of an Accident, Claim,
   Suit or Loss - Amended                                            "Bodily injury" means bodily injury, sickness or
                                                                     disease sustained by a person, including men-
    SECTION IV - BUSINESS AUTO CONDI-                                tal anguish and death sustained by the same
    TIONS, A. Loss Conditions, 2. Duties in the                      person that results from such bodily injury,
    Event of Accident, Claim, Suit or Loss, a. is                    sickness or disease. "Bodily injury" does not
    amended by adding the following:                                 include mental anguish or death that does not
    This condition applies only when the "acci-                      result from bodily injury, sickness or disease.
    dent" or "loss" is known to:                                R. Coverage for Certain Operations in Con-
    1.   You, if you are an individual;                            nection with Railroads

    2.   A partner, if you are a partnership;                        With respect to the use of a covered "auto" in
                                                                     operations for or affecting a railroad:
    3.   An executive officer or insurance manag-
         er, if you are a corporation; or                            1.   Section V - Definitions, H. "Insured con-
                                                                          tract", 1.c. is amended to read:
    4.   A member or manager, if you are a lim-
         ited liability company.                                          c.   An easement or license agreement;
                                                                     2.   Section V - Definitions, H. "Insured con-
                                                                          tract", 2.a. is deleted.




                                          Includes copyrighted material of ISO
AA 288 01 16                               Properties, Inc., with its permission.                       Page 4 of 4
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 252 of 304 PAGEID #: 271

                   THE CINCINNATI                            INSURANCE COMPANY
                  COMMERCIAL UMBRELLA LIABILITY COVERAGE
                           PART DECLARATIONS
                                            Previous Policy Number
 Attached t o and forming part of POLICY NUMBER ECP 055 77 79                      Effective Date: 11-04-2019
 NAMED INSURED is the same as it appears in the Common Policy Declarations unless another entry is made here.



 LIMITS OF INSURANCE
 $       4 ,000,000 Each Occurrence Limit                $         4 ,000,000 Aggregate Limit
 ADVANCE PREMIUM $             5,211
 Applicable to Premium, if box is checked:
   ¨ Subject to Annual Adjustment
   ¨ Subject to Audit (see Premium Computation Endorsement for Rating Basis)
                                        SCHEDULE OF UNDERLYING INSURANCE
 Insurer, Policy Number & Period:           Underlying Insurance:                               Underlying Limits:

(a)                                         Employer's Liability                  Bodily Injury by Accident:
                                                                                  $                        Each Accident
                                                                                  Bodily Injury by Disease:
                                                                                  $                        Each Employee
                                                                                  Bodily Injury by Disease:
                                                                                  $                        Policy Limit

(b) CINCINNATI INS. CO.                     ¨
                                            X Commercial General Liability        Bodily Injury and Property Damage Liability:
      ECP 055 77 79                           Including:                          $       1,000,000 Each Occurrence Limit
      11-04-2019 TO 11-04-2020                ¨
                                              X Products-Completed Opera-         $       2,000,000 General Aggregate Limit
                                                tions Coverage                    $       2,000,000 Products-Completed
                                                                                                        Operations Aggregate
                                              ¨ Cemetery Professional                                   Limit
                                              ¨ Druggist Professional
                                              ¨ Funeral Service Provider
                                              ¨ Pedorthists Professional
                                              (X)     Ohio Liability Coverage
                                                      Enhancement

                                                             or                   Personal and Advertising Injury Limit:
                                                                                  $      1,000,000 Any One Person or
                                            ¨ Business Liability Including:                            Organization
                                             ¨ Funeral Service Provider
                                             ¨ Druggist Professional
(c) CINCINNATI INS. CO.                     Automobile Liability                  Bodily Injury Liability Limit:
      EBA 055 77 79                         Including:                            $                         Each Person
      11-04-2019 TO 11-04-2020               ¨
                                             X Owned Autos                        $                         Each Occurrence
                                             ¨
                                             X Non-Owned Autos                    Property Damage Liability Limit:
                                             ¨
                                             X Hired Autos                        $                         Each Occurrence
                                             ¨Any Auto                                            or
                                                                                  Bodily Injury Liability and / or Property Damage
                                                                                  Liability or Both Combined Limit:
                                                                                  $         1,000,000 Each Occurrence




                                                    ECP 055 77 79
       USC513 05 10                                                                                             Page 1 of 2
  Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 253 of 304 PAGEID #: 272

(c) CINCINNATI INS. CO.        Automobile Liability         Bodily Injury Liability Limit:
  EBA0557779                   Including:                   $                         Each Person
  11-04-2019 TO 11-04-2020      ¨
                                X Owned Autos               $                         Each Occurrence
                                ¨
                                X Non-Owned Autos           Property Damage Liability Limit:
                                ¨
                                X Hired Autos               $                         Each Occurrence
                                ¨Any Auto                                   or
                                                            Bodily Injury Liability and / or Property Damage
                                                            Liability or Both Combined Limit:
                                                            $         1,000,000 Each Occurrence
(d)                            Professional                 $
                                                            $                      Aggregate




(e) CINCINNATI INS. CO.        Employee Benefit Liability       $   1,000,000 Each Employee Limit
  ECP 055 77 79                                                 $   3,000,000 Aggregate Limit
  11-04-2019 TO 11-04-2020
(f) CINCINNATI INS. CO.        Liquor Liability                 $   1,000,000 Each Common Cause Limit
  ECP 055 77 79                                                 $   1,000,000 Aggregate Limit
  11-04-2019 TO 11-04-2020
Other




FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
US101        12/04 COMMERCIAL UMBRELLA - TABLE OF CONTENTS
US4074OH     10/07 IMPORTANT NOTICE TO POLICYHOLDERS REGARDING OHIO EXCESS UNINSURED
                   AND UNDERINSURED MOTORIST COVERAGE
US302        12/04 POLLUTANT EXCLUSION - OTHER THAN AUTO
US3038       09/02 PRODUCTS-COMPLETED OPERATIONS HAZARD REDEFINED
US3093       05/14 EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                   INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                   EXCEPTION
US336        12/04 UNINSURED / UNDERINSURED MOTORIST EXCLUSION
US349        12/04 LIQUOR LIABILITY LIMITATION
US4062       11/05 MOBILE EQUIPMENT SUBJECT TO MOTOR VEHICLE INSURANCE LAWS -
                   LIMITATION
US407        12/04 EMPLOYEE BENEFIT LIABILITY
US4098       04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT




                                      ECP 055 77 79
      USC513 05 10                                                                        Page 2 of 2
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 254 of 304 PAGEID #: 273

                 COMMERCIAL UMBRELLA - TABLE OF CONTENTS
 Coverage Part Provision:                                                                                                                           Begins on Page:
 Preamble ................................................................................................................................................................. 3
 SECTION I - COVERAGE: ...................................................................................................................................... 3
        A.     Insuring Agreement ................................................................................................................................ 3
        B.     Exclusions:............................................................................................................................................... 4
               1.     Asbestos ............................................................................................................................................ 4
               2.     Breach of Contract, Failure to Perform, Wrong Description and
                      Violation of Another's Rights ............................................................................................................. 4
               3.     Contractual Liability ........................................................................................................................... 4
               4.     Damage to Impaired Property or Property Not Physically Injured................................................... 4
               5.     Damage to Property .......................................................................................................................... 4
               6.     Damage to Your Product................................................................................................................... 4
               7.     Damage to Your Work....................................................................................................................... 4
               8.     Distribution of Material in Violation of Statutes ................................................................................. 4
               9.     Electronic Chatrooms or Bulletin Boards.......................................................................................... 5
               10.    Electronic Data................................................................................................................................... 5
               11.    Employer's Liability Limitation ........................................................................................................... 5
               12.    Employment-Related Practices......................................................................................................... 5
               13.    Expected or Intended Injury .............................................................................................................. 5
               14.    Falsity, Prior Publication, Criminal Act and Media and Internet Type Businesses ......................... 5
               15.    Infringement of Copyright, Patent, Trademark or Trade Secret ...................................................... 6
               16.    Pollutant - Auto .................................................................................................................................. 6
               17.    Pollutant - Other Than Auto............................................................................................................... 7
               18.    Recall of Products, Work or Impaired Property................................................................................ 8
               19.    Unauthorized Use of Another's Name or Product............................................................................ 9
               20.    War ..................................................................................................................................................... 9
               21.    Workers' Compensation .................................................................................................................... 9
        C.     Defense and Supplementary Payments............................................................................................... 9
 SECTION II - WHO IS AN INSURED .................................................................................................................... 10
 SECTION III - LIMITS OF INSURANCE................................................................................................................ 11
 SECTION IV - CONDITIONS:................................................................................................................................ 12
        1.     Appeals.................................................................................................................................................... 12
        2.     Audit......................................................................................................................................................... 12
        3.     Bankruptcy............................................................................................................................................... 12
        4.     Duties in the Event of Occurrence, Claim or Suit .................................................................................. 13
        5.     First Named Insured................................................................................................................................ 13
        6.     Legal Action Against Us and Loss Payments........................................................................................ 13
        7.     Liberalization ........................................................................................................................................... 13
        8.     Maintenance of Underlying Insurance ................................................................................................... 13
        9.     Other Insurance ...................................................................................................................................... 14
        10.    Premium .................................................................................................................................................. 14
        11.    Representations ...................................................................................................................................... 14
        12.    Separation of Insureds............................................................................................................................ 14
        13.    Transfer of Rights of Recovery Against Others to Us ........................................................................... 14
        14.    When We Do Not Renew........................................................................................................................ 15
 SECTION V - DEFINITIONS:................................................................................................................................. 15
        1.     "Advertisement"....................................................................................................................................... 15
        2.     "Authorized representative" .................................................................................................................... 15
        3.     "Auto" ....................................................................................................................................................... 15
        4.     "Bodily injury"........................................................................................................................................... 15
        5.     "Coverage term"...................................................................................................................................... 15
        6.     "Coverage territory"................................................................................................................................. 15
        7.     "Electronic data" ...................................................................................................................................... 15

                                                             Includes copyrighted material of ISO
 US 101 12 04                                                 Properties, Inc., with its permission.                                                      Page 1 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 255 of 304 PAGEID #: 274
    Coverage Part Provision:                                                                                                                   Begins on Page:
    8.    "Employee" ..............................................................................................................................................15
    9.    "Executive officer"....................................................................................................................................15
    10.   "Hostile fire"..............................................................................................................................................16
    11.   "Impaired property"..................................................................................................................................16
    12.   "Insured contract" ....................................................................................................................................16
    13.   "Leased worker" ......................................................................................................................................17
    14.   "Loading or unloading"............................................................................................................................17
    15.   "Mobile equipment" .................................................................................................................................17
    16.   "Occurrence"............................................................................................................................................18
    17.   "Personal and advertising injury"............................................................................................................18
    18.   "Pollutants"...............................................................................................................................................18
    19.   "Products-completed operations hazard"...............................................................................................18
    20.   "Property damage" ..................................................................................................................................19
    21.   "Subsidiary"..............................................................................................................................................19
    22.   "Suit".........................................................................................................................................................19
    23.   "Temporary worker".................................................................................................................................19
    24.   "Ultimate net loss"....................................................................................................................................19
    25.   "Underlying insurance"............................................................................................................................19
    26.   "Underlying limit"......................................................................................................................................19
    27.   "Workplace" .............................................................................................................................................19
    28.   "Your product"..........................................................................................................................................19
    29.   "Your work" ..............................................................................................................................................20
NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT .......................................................................21




                                                        Includes copyrighted material of ISO
US 101 12 04                                             Properties, Inc., with its permission.                                                     Page 2 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 256 of 304 PAGEID #: 275

       COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM
 Various provisions in this Coverage Part restrict                           injury" offense had been committed
 this insurance. Read the entire Coverage Part                               or had begun to be committed, in
 carefully to determine rights, duties and what is                           whole or in part.
 and is not covered.
                                                                   3.   "Bodily injury" or "property damage"
 Throughout this Coverage Part the words "you"                          which:
 and "your" refer to the Named Insured shown in
 the Declarations, and any other person or organi-                      a.   Occurs during the "coverage term";
 zation qualifying as a Named Insured under this                             and
 Coverage Part. The words "we", "us" and "our"                          b.   Was not, prior to the "coverage
 refer to the Company providing this insurance.                              term", known by you, per Paragraph
 The word "insured" means any person or organi-                              5. below, to have occurred;
 zation qualifying as such under SECTION II - WHO                       includes any continuation, change or re-
 IS AN INSURED.                                                         sumption of that "bodily injury" or "prop-
 Other words and phrases that appear in quotation                       erty damage" after the end of the "cover-
 marks have special meaning. Refer to SECTION                           age term" in which it first became known
 V - DEFINITIONS.                                                       by you.

 SECTION I - COVERAGE                                              4.   "Personal and advertising injury" caused
                                                                        by an offense which:
 A.   Insuring Agreement
                                                                        a.   Was committed during the "coverage
      1.   We will pay on behalf of the insured the                          term"; and
           "ultimate net loss" which the insured is
           legally obligated to pay as damages for                      b.   Was not, prior to the "coverage
           "bodily injury", "personal and advertising                        term", known by you, per Paragraph
           injury" or "property damage" to which this                        5. below, to have been committed;
           insurance applies:                                           includes any continuation, change or re-
           a.   Which is in excess of the "underlying                   sumption of that "personal and advertis-
                insurance"; or                                          ing injury" offense after the end of the
                                                                        "coverage term" in which it first became
           b.   Which is either excluded or not in-                     known by you.
                sured by "underlying insurance".
                                                                   5.   You will be deemed to know that "bodily
      2.   This insurance applies to "bodily injury",                   injury" or "property damage" has oc-
           "personal and advertising injury" or                         curred, or that a "personal and advertis-
           "property damage" only if:                                   ing injury" offense has been committed at
                                                                        the earliest time when any "authorized
           a.   The "bodily injury", "personal and                      representative":
                advertising injury" or "property dam-
                age" is caused by an "occurrence"                       a.   Reports all, or any part, of the "bodily
                that takes place in the "coverage ter-                       injury", "personal and advertising in-
                ritory"; and                                                 jury" or "property damage" to us or
                                                                             any other insurer;
           b.   The "bodily injury" or "property dam-
                age" occurs during the policy period                    b.   Receives a written or verbal demand
                shown in the Declarations; or                                or claim for damages because of the
                                                                             "bodily injury", "personal and adver-
           c.   The "personal and advertising injury"                        tising injury" or "property damage";
                results from an "occurrence" that
                takes place during the policy period                    c.   First observes, or reasonably should
                shown in the Declarations; and                               have first observed, the "bodily in-
                                                                             jury" or "property damage", or the
           d.   Prior to the "coverage term" in which                        offense that caused the "personal
                "bodily injury" or "property damage"                         and advertising injury";
                occurs, or a "personal and advertis-
                ing injury" offense is committed, you                   d.   Becomes aware, or reasonably
                did not know, per Paragraph 5. be-                           should have become aware, by any
                low, that the "bodily injury" or "prop-                      means, other than as described in c.
                erty damage" had occurred or had                             above, that "bodily injury" or "prop-
                begun to occur, in whole or in part, or                      erty damage" had occurred or had
                that the "personal and advertising                           begun to occur, or that the "personal

                                         Includes copyrighted material of ISO
 US 101 12 04                             Properties, Inc., with its permission.                      Page 3 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 257 of 304 PAGEID #: 276
               and advertising injury" offense had                       a.   That the insured would have in the
               been committed or had begun to be                              absence of the contract or agree-
               committed; or                                                  ment; or
          e.   Becomes aware, or reasonably                              b.   Assumed in a contract or agreement
               should have become aware, of a                                 that is an "insured contract", pro-
               condition from which "bodily injury",                          vided the "bodily injury", "personal
               "personal and advertising injury" or                           and advertising injury" or "property
               "property damage" is substantially                             damage" occurs subsequent to the
               certain to occur.                                              execution of the contract or agree-
                                                                              ment.
     6.   The amount we will pay for damages is
          limited as described in SECTION III -                     4.   Damage to Impaired Property or Prop-
          LIMITS OF INSURANCE.                                           erty Not Physically Injured
     No other obligation or liability to pay sums or                     "Property damage" to "impaired property"
     perform acts or services is covered, unless                         or property that has not been physically
     expressly provided for under SECTION I -                            injured, arising out of:
     COVERAGE, C. Defense and Supplemen-
     tary Payments.                                                      a.   A defect, deficiency, inadequacy or
                                                                              dangerous condition in "your prod-
B.   Exclusions                                                               uct" or "your work"; or
     This insurance does not apply to:                                   b.   A delay or failure by you or anyone
                                                                              acting on your behalf to perform a
     1.   Asbestos                                                            contract or agreement in accordance
          Any liability arising out of, attributable to                       with its terms.
          or any way related to asbestos in any                          This exclusion does not apply to the loss
          form or transmitted in any manner.                             of use of other property arising out of
     2.   Breach of Contract, Failure to Perform,                        sudden and accidental physical injury to
          Wrong Description and Violation of                             "your product" or "your work" after it has
          Another's Rights                                               been put to its intended use.

          "Personal and advertising injury":                        5.   Damage to Property

          a.   Arising out of breach of contract, ex-                    "Property damage" to property owned by
               cept an implied contract to use an-                       any insured, including any costs or ex-
               other's advertising idea in your "ad-                     penses incurred by you, or any other
               vertisement";                                             person, organization or entity, for repair,
                                                                         replacement, enhancement, restoration
          b.   Arising out of the failure of goods,                      or maintenance of such property for any
               products or services to conform with                      reason, including prevention of injury to a
               any statement of quality or perform-                      person or damage to another's property.
               ance made in your "advertisement";
                                                                    6.   Damage to Your Product
          c.   Arising out of the wrong description
               of the price of goods, products or                        "Property damage" to "your product"
               services stated in your "advertise-                       arising out of it or any part of it.
               ment"; or                                            7.   Damage to Your Work
          d.   Caused by or at the direction of the                      "Property damage" to "your work" arising
               insured with the knowledge that the                       out of it or any part of it and included in
               act would violate the rights of an-                       the "products-completed operations haz-
               other and would inflict "personal and                     ard".
               advertising injury".
                                                                         This exclusion does not apply if the dam-
     3.   Contractual Liability                                          aged work or the work out of which the
          Any liability for which the insured is obli-                   damage arises was performed on your
          gated to pay damages by reason of the                          behalf by a subcontractor.
          assumption of liability in a contract or                  8.   Distribution of Material in Violation of
          agreement. This exclusion does not ap-                         Statutes
          ply to liability for "bodily injury", "personal
          and advertising injury" or "property dam-                      Any liability arising directly or indirectly
          age":                                                          out of any action or omission that violates
                                                                         or is alleged to violate:


                                          Includes copyrighted material of ISO
US 101 12 04                               Properties, Inc., with its permission.                     Page 4 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 258 of 304 PAGEID #: 277
         a.   The Telephone Consumer Protection                    12. Employment-Related Practices
              Act (TCPA), including any amend-
              ment of or addition to such law;                          Any liability arising from any injury to:

         b.   The CAN-SPAM Act of 2003, includ-                         a.   A person arising out of any:
              ing any amendment of or addition to                            (1) Refusal to employ that person;
              such law; or
                                                                             (2) Termination of       that person's
         c.   Any statute, ordinance or regulation,                              employment; or
              other than the TCPA or CAN-SPAM
              Act of 2003, that prohibits or limits                          (3) Other employment-related prac-
              the sending, transmitting, communi-                                tices, policies, acts or omissions
              cating or distribution of material or                              including but not limited to coer-
              information.                                                       cion,      criticism,    demotion,
                                                                                 evaluation, failure to promote,
    9.   Electronic     Chatrooms       or    Bulletin                           reassignment, discipline, defa-
         Boards                                                                  mation, harassment, humiliation
         "Personal and advertising injury" arising                               or discrimination directed at that
         out of an electronic chatroom or bulletin                               person; or
         board the insured hosts, owns, or over                         b.   The spouse, child, parent, brother or
         which the insured exercises control.                                sister of that person as a conse-
    10. Electronic Data                                                      quence of any injury to that person at
                                                                             whom any of the employment-related
         Damages arising out of the loss of, loss                            practices described in Paragraphs
         of use of, damage to, corruption of, in-                            (1), (2), or (3) above is directed.
         ability to access, or inability to manipulate
         "electronic data".                                             This exclusion applies:

    11. Employer's Liability Limitation                                 a.   Whether the insured may be liable
                                                                             as an employer or in any other ca-
         Any liability arising from any injury to:                           pacity; and
         a.   An "employee" of the insured sus-                         b.   To any obligation to share damages
              tained in the "workplace";                                     with or repay someone else who
                                                                             must pay damages because of the
         b.   An "employee" of the insured arising                           injury.
              out of the performance of duties re-
              lated to the conduct of the insured's                13. Expected or Intended Injury
              business; or
                                                                        "Bodily injury" or "property damage"
         c.   The spouse, child, parent, brother or                     which may reasonably be expected to re-
              sister of that "employee" as a conse-                     sult from the intentional or criminal acts of
              quence of a. or b. above.                                 the insured or which is in fact expected or
                                                                        intended by the insured, even if the injury
         This exclusion applies:                                        or damage is of a different degree or type
         a.   Whether the insured may be liable                         than actually intended or expected.
              as an employer or in any other ca-                        However, this exclusion does not apply
              pacity; and                                               to:
         b.   To any obligation to share damages                        a.   "Bodily injury" resulting from the use
              with or repay someone else who                                 of reasonable force to protect per-
              must pay damages because of the                                sons or property; or
              injury.
                                                                        b.   "Bodily injury" or "property damage"
         This exclusion does not apply when such                             resulting from the use of reasonable
         insurance is provided by valid and col-                             force to prevent or eliminate danger
         lectible "underlying insurance" listed in                           in the operation of "autos" or water-
         the Schedule of Underlying Insurance, or                            craft.
         would have been provided by such listed
         "underlying insurance" except for the ex-                 14. Falsity, Prior Publication, Criminal Act
         haustion by payment of claims of its limits                   and Media and Internet Type Busi-
         of insurance, and then only for such haz-                     nesses
         ards for which coverage is provided by
         such "underlying insurance", unless oth-                       "Personal and advertising injury":
         erwise excluded by this Coverage Part.                         a.   Arising out of oral or written publica-
                                                                             tion of material, if done by or at the
                                         Includes copyrighted material of ISO
 US 101 12 04                             Properties, Inc., with its permission.                      Page 5 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 259 of 304 PAGEID #: 278
            direction of the insured with knowl-                                    sured owns, hires, borrows,
            edge of its falsity;                                                    rents, leases, or that is op-
                                                                                    erated on their behalf in any
       b.   Arising out of oral or written publica-                                 other fashion;
            tion of material whose first publica-
            tion took place before the later of the                             (b) Otherwise in the course of
            following:                                                              transit by or on behalf of the
                                                                                    insured; or
            (1) The inception of this Coverage
                Part; or                                                        (c) Being stored, disposed of,
                                                                                    treated or processed in or
            (2) The "coverage term" in which                                        upon an "auto" that an in-
                insurance coverage is sought;                                       sured owns, hires, borrows,
       c.   Arising out of a criminal act commit-                                   rents, leases, or that is op-
            ted by or at the direction of the in-                                   erated on their behalf in any
            sured; or                                                               other fashion;

       d.   Committed by an insured whose                                 (2) Before the "pollutants" or any
            business is:                                                      property in which the "pollutants"
                                                                              are contained are moved from
            (1) Advertising, broadcasting, pub-                               the place where they are ac-
                lishing or telecasting;                                       cepted by the insured for
                                                                              movement into or onto an "auto"
            (2) Designing or determining con-                                 that an insured owns, hires, bor-
                tent of web-sites for others; or                              rows, rents, leases, or that is
            (3) An Internet search, access,                                   operated on their behalf in any
                content or service provider.                                  other fashion; or

            However, Paragraph d. does not ap-                            (3) After the "pollutants" or any
            ply to Paragraphs 17.a., b., c., d. and                           property in which the "pollutants"
            i. of "personal and advertising injury"                           are contained are moved from
            under SECTION V - DEFINITIONS.                                    an "auto" that an insured owns,
                                                                              hires, borrows, rents, leases, or
            For the purposes of Paragraph d.,                                 that is operated on their behalf
            the placing of frames, borders or                                 in any other fashion to the place
            links, or advertising, for you or others                          where they are finally delivered,
            anywhere on the Internet, is not by                               disposed of or abandoned by
            itself, considered the business of ad-                            the insured.
            vertising, broadcasting, publishing or
            telecasting.                                                  Paragraph (1) above does not apply
                                                                          to "bodily injury" or "property dam-
   15. Infringement of Copyright,          Patent,                        age" arising from fuels, lubricants, or
       Trademark or Trade Secret                                          other operating fluids, exhaust gases
                                                                          or other similar "pollutants" that are
       "Personal and advertising injury" arising                          needed for or result from the normal
       out of the infringement of copyright, pat-                         electrical, hydraulic or mechanical
       ent, trademark, trade secret or other in-                          functioning of an "auto" that an in-
       tellectual property rights.                                        sured owns, hires, borrows, rents,
       However, this exclusion does not apply to                          leases, or that is operated on their
       infringement in your "advertisement", of                           behalf in any other fashion or its
       copyright, trade dress or slogan.                                  parts, if:

   16. Pollutant - Auto                                                   (a) The "pollutants" escape, seep,
                                                                              migrate, or are discharged, dis-
       a.   "Bodily injury" or "property damage"                              persed or released directly from
            arising out of the actual, alleged or                             an "auto" part designed by its
            threatened discharge, dispersal,                                  manufacturer to hold, store, re-
            seepage, migration, release, emis-                                ceive or dispose of such "pollut-
            sion or escape of "pollutants":                                   ants"; and
            (1) That are, or that are contained in                        (b) The "bodily injury" or "property
                any property that is:                                         damage" does not arise out of
                                                                              the operation of any equipment
                (a) Being transported or towed                                listed in Paragraphs f.(2) and (3)
                    by, handled, or handled for                               of the definition of "mobile
                    movement into, onto or                                    equipment".
                    from, an "auto" that an in-
                                      Includes copyrighted material of ISO
US 101 12 04                           Properties, Inc., with its permission.                      Page 6 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 260 of 304 PAGEID #: 279
             However, this exception to Para-                                   (a) "Bodily injury", if sustained
             graph (1) does not apply if the fuels,                                 within a building and
             lubricants, or other operating fluids,                                 caused by smoke, fumes,
             exhaust gases or other similar "pol-                                   vapor or soot produced by
             lutants" are intentionally discharged,                                 or originating from equip-
             dispersed, emitted or released.                                        ment that is used to heat,
                                                                                    cool or dehumidify the
             Paragraphs (2) and (3) above do not                                    building, or equipment that
             apply to an "occurrence" that occurs                                   is used to heat water for
             away from premises owned by or                                         personal use by the build-
             rented to an insured with respect to                                   ing's occupants or their
             "pollutants" not in or upon an "auto"                                  guests;
             that an insured owns, hires, borrows,
             rents, leases, or that is operated on                              (b) "Bodily injury" or "property
             their behalf in any other fashion if:                                  damage" for which you may
                                                                                    be held liable, if you are a
             (a) The "pollutants" or any property                                   contractor, and the owner
                 in which the "pollutants" are                                      or lessee of such premises,
                 contained are upset, overturned                                    site or location has been
                 or damaged as a result of the                                      added to your "underlying
                 maintenance or use of an "auto"                                    insurance" as an additional
                 that an insured owns, hires, bor-                                  insured with respect to your
                 rows, rents, leases, or that is                                    ongoing operations or "your
                 operated on their behalf in any                                    work" performed for that
                 other fashion; and                                                 additional insured at that
             (b) The discharge, dispersal, seep-                                    premises, site or location
                 age, migration, release, emis-                                     and such premises, site or
                 sion or escape of the "pollut-                                     location is not and never
                 ants" is caused directly by such                                   was owned or occupied by,
                 upset, overturn or damage.                                         or rented or loaned to, any
                                                                                    insured, other than that ad-
        b.   Any liability caused by "pollutants"                                   ditional insured; or
             and arising from the operation,
             maintenance, use, "loading or un-                                  (c) "Bodily injury" or "property
             loading" of an "auto", for which in-                                   damage" arising out of heat,
             surance coverage is excluded by                                        smoke or fumes from a
             "underlying insurance".                                                "hostile fire";

    17. Pollutant - Other Than Auto                                       (2) At or from any premises, site or
                                                                              location which is or was at any
        a.   "Bodily injury" or "property damage"                             time used by or for any insured
             arising out of the actual, alleged or                            or others for the handling, stor-
             threatened discharge, dispersal,                                 age, disposal, processing or
             seepage, migration, release, emis-                               treatment of waste;
             sion or escape of "pollutants":
                                                                          (3) Which are or were at any time
             (1) At or from any premises, site or                             transported, handled, stored,
                 location which is or was at any                              treated, disposed of, or proc-
                 time owned or occupied by, or                                essed as waste by or for any in-
                 rented or loaned to, any insured.                            sured or any person or organi-
                                                                              zation for whom you may be le-
                 However, Paragraph a.(1) of this                             gally responsible;
                 exclusion does not apply to the
                 following if such liability is cov-                      (4) At or from any premises, site or
                 ered by "underlying insurance"                               location on which any insured or
                 listed in the Schedule of Under-                             any contractors or subcontrac-
                 lying Insurance, but only to the                             tors working directly or indirectly
                 extent insurance is provided at                              on any insured's behalf are
                 the "underlying limit" specified in                          performing operations, if the
                 the Schedule of Underlying In-                               "pollutants" are brought on or to
                 surance for the "underlying in-                              the premises, site or location in
                 surance" listed and subject to all                           connection with such operations
                 its terms, limitations and condi-                            by such insured, contractor or
                 tions:                                                       subcontractor.



                                      Includes copyrighted material of ISO
 US 101 12 04                          Properties, Inc., with its permission.                     Page 7 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 261 of 304 PAGEID #: 280
               However, Paragraph a.(4) of this                               tors working directly or indirectly
               exclusion does not apply to the                                on any insured's behalf are
               following if such liability is cov-                            performing operations, if the op-
               ered by "underlying insurance"                                 erations are to test for, monitor,
               listed in the Schedule of Under-                               clean up, remove, contain, treat,
               lying Insurance, but only to the                               detoxify or neutralize, or in any
               extent insurance is provided at                                way respond to or assess the
               the "underlying limit" specified in                            effects of, "pollutants".
               the Schedule of Underlying In-
               surance for the "underlying in-                     b.   "Personal and advertising injury"
               surance" listed and subject to all                       arising out of the actual, alleged or
               its terms, limitations and condi-                        threatened discharge, dispersal,
               tions:                                                   seepage, migration, release, escape
                                                                        or emission of "pollutants" at any
               (a) "Bodily injury" or "property                         time.
                   damage" arising out of the
                   escape of fuels, lubricants                     c.   Any loss, cost or expense arising out
                   or other operating fluids                            of any:
                   which are needed to per-                             (1) Request, demand, order or
                   form the normal electrical,                              statutory or regulatory require-
                   hydraulic or mechanical                                  ment that any insured or others
                   functions necessary for the                              test for, monitor, clean up, re-
                   operation of "mobile equip-                              move, contain, treat, detoxify or
                   ment" or its parts, if such                              neutralize, or in any way re-
                   fuels, lubricants or other                               spond to, or assess the effects
                   operating fluids escape                                  of, "pollutants"; or
                   from a vehicle part de-
                   signed to hold, store or re-                         (2) Claim or suit by or on behalf of a
                   ceive them. This exception                               governmental authority for dam-
                   does not apply if the "bodily                            ages because of testing for,
                   injury" or "property damage"                             monitoring, cleaning up, remov-
                   arises out of the intentional                            ing, containing, treating, detoxi-
                   discharge, dispersal or re-                              fying or neutralizing, or in any
                   lease of the fuels, lubricants                           way responding to, or assessing
                   or other operating fluids, or                            the effects of, "pollutants".
                   if such fuels, lubricants or
                   other operating fluids are                           However, this Paragraph c. does not
                   brought on or to the prem-                           apply to liability for damages be-
                   ises, site or location with the                      cause of "property damage" that the
                   intent that they be dis-                             insured would have in the absence
                   charged, dispersed or re-                            of such request, demand, order or
                   leased as part of the opera-                         statutory or regulatory requirement,
                   tions being performed by                             or such claim or "suit" by or on behalf
                   such insured, contractor or                          of a governmental authority.
                   subcontractor;                                  d.   Any liability caused by "pollutants",
               (b) "Bodily injury" or "property                         for which insurance coverage is ex-
                   damage" sustained within a                           cluded by "underlying insurance".
                   building and caused by the                 18. Recall of Products, Work or Impaired
                   release of gases, fumes or                     Property
                   vapors      from    materials
                   brought into that building in                   Any liability or damages claimed for any
                   connection with operations                      loss, cost or expense incurred by you or
                   being performed by you or                       others for the loss of use, withdrawal, re-
                   on your behalf by a con-                        call, inspection, repair, replacement, ad-
                   tractor or subcontractor; or                    justment, removal or disposal of:
               (c) "Bodily injury" or "property                    a.   "Your product";
                   damage" arising out of heat,
                   smoke or fumes from a                           b.   "Your work"; or
                   "hostile fire"; or                              c.   "Impaired Property";
           (5) At or from any premises, site or                    if such product, work or property is with-
               location on which any insured or                    drawn or recalled from the market or from
               any contractors or subcontrac-                      use by any person or organization be-

                                    Includes copyrighted material of ISO
US 101 12 04                         Properties, Inc., with its permission.                       Page 8 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 262 of 304 PAGEID #: 281
           cause of a known or suspected defect,                              jury" or "property damage" which are
           deficiency, inadequacy or dangerous                                not covered by "underlying insur-
           condition in it.                                                   ance" or other insurance.
      19. Unauthorized Use of Another's Name                        2.   Our right and duty to defend ends when
          or Product                                                     the applicable Limits of Insurance, as
                                                                         stated in the Declarations, has been ex-
           "Personal and advertising injury" arising                     hausted by payment of claims.
           out of the unauthorized use of another's
           name or product in your e-mail address,                  3.   We have no duty to investigate, settle or
           domain name or metatag or any other                           defend any claim or "suit" other than
           similar tactics to mislead another's poten-                   those circumstances described in Para-
           tial customers.                                               graph C.1. However, we do have the
                                                                         right to participate in the investigation,
      20. War                                                            settlement or defense of any claim or
           Any liability, however caused, arising di-                    "suit" to which this insurance applies. If
           rectly or indirectly, out of:                                 we exercise this right, we will do so at our
                                                                         expense.
           a.   War, including undeclared or civil
                war;                                                4.   If there is no underlying insurer or other
                                                                         insurance obligated to do so, we will pay
           b.   Warlike action by a military force, in-                  the following when we provide a defense:
                cluding action in hindering or de-
                fending against an actual or ex-                         a.   All expenses we incur.
                pected attack by any government,                         b.   The cost of bail bonds up to $3,000.
                sovereign or authority using military                         We do not have to furnish these
                personnel or other agents; or                                 bonds.
           c.   Insurrection, rebellion, revolution,                     c.   The cost of bonds to appeal a judg-
                usurped power or action taken by                              ment or award in any claim or "suit"
                governmental authority in hindering                           we defend and the cost of bonds to
                or defending against any of these.                            release attachments, but only for
      21. Workers' Compensation                                               bond amounts within the applicable
                                                                              Limits of Insurance. We do not have
           Any liability or obligation of the insured                         to furnish these bonds.
           under any workers' compensation, un-
           employment compensation, disability                           d.   Reasonable expenses incurred by
           benefits or similar law. However, this ex-                         the insured at our request to assist
           clusion does not apply to liability of others                      us in the investigation or defense of
           assumed by you under an "insured con-                              the claim or "suit", including the ac-
           tract" in existence at the time of "occur-                         tual loss of earnings.
           rence".                                                       e.   All costs taxed against the insured in
 C.   Defense and Supplementary Payments                                      the "suit".

      1.   We will have the right and duty to defend                5.   If there is no underlying insurer obligated
           the insured against any "suit" seeking                        to do so, we will pay the following for an
           damages because of "bodily injury", "per-                     "occurrence" to which this insurance ap-
           sonal and advertising injury" or "property                    plies, even if we have no duty to provide
           damage" to which this insurance applies.                      a defense:
           We will have no duty to defend the in-                        a.   Prejudgment       interest     awarded
           sured against any "suit" seeking dam-                              against the insured on that part of
           ages for "bodily injury", "personal and ad-                        the judgment we become obligated
           vertising injury" or "property damage" to                          to pay and which falls within the ap-
           which this insurance does not apply. We                            plicable Limit of Insurance. If we
           may, at our discretion, investigate any                            make an offer to pay the applicable
           "occurrence" and settle any claim or "suit"                        Limits of Insurance, we will not pay
           that may result when:                                              any prejudgment interest based on
           a.   The applicable limits of the "underly-                        the period of time after the offer.
                ing insurance" and any other insur-                      b.   All interest awarded against the in-
                ance have been exhausted by pay-                              sured on the full amount of any
                ment of claims; or                                            judgment that accrues:
           b.   Damages are sought for "bodily in-                            (1) After entry of the judgment; and
                jury", "personal and advertising in-

                                          Includes copyrighted material of ISO
 US 101 12 04                              Properties, Inc., with its permission.                      Page 9 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 263 of 304 PAGEID #: 282
              (2) Before we have paid, offered to                            (a) Any "subsidiary" company of
                  pay or deposited in court the                                  such organization, including any
                  part of the judgment that is                                   "subsidiary" of such "subsidi-
                  within the applicable Limit of In-                             ary":
                  surance.
                                                                                   1)   Existing at the inception of
     6.   The payments described in Paragraphs                                          this Coverage Part; or
          4. and 5. above will not reduce the Limits
          of Insurance provided by this Coverage                                   2)   Formed or acquired on or
          Part when defense or supplementary                                            after the inception of this
          payments provided by the "underlying in-                                      Coverage Part.
          surance" do not reduce their Limits of In-                         (b) Any other company controlled
          surance. However, when defense or                                      and actively managed by such
          supplementary payments provided by the                                 organization or any "subsidiary"
          "underlying insurance" reduce their Limits                             thereof:
          of Insurance then such expense pay-
          ments paid by us will reduce the Limits of                               1)   At the inception of this Cov-
          Insurance provided by this Coverage                                           erage Part; or
          Part.
                                                                                   2)   If the control and active
     7.   If we are prevented by law or otherwise                                       management thereof is ac-
          from carrying out any of the provisions of                                    quired on or after the incep-
          SECTION I - COVERAGE, C. Defense                                              tion of this Coverage Part.
          and Supplementary Payments, we will
          pay any expense incurred with our written                      (5) A trust, you are an insured. Your
          consent.                                                           trustees are also insureds, but only
                                                                             with respect to their duties as trus-
SECTION II - WHO IS AN INSURED                                               tees.
1.   Except for liability arising out of the ownership,             b.   Each of the following is also an insured:
     maintenance, occupancy or use of an "auto":
                                                                         (1) Any "employee" of yours while acting
     a.   If you are designated in the Declarations                          within the scope of their duties as
          as:                                                                such.
          (1) An individual, you and your spouse                         (2) Any person or organization while
              are insureds, but only with respect to                         acting as your real estate manager.
              the conduct of a business of which
              you are the sole owner.                                    (3) Any person or organization having
                                                                             proper temporary custody of your
          (2) A partnership or joint venture, you                            property if you die, but only:
              are an insured.      Your members,
              partners and their spouses are also                            (a) With respect to liability arising
              insureds, but only with respect to the                             out of the maintenance or use of
              conduct of your business.                                          that property; and

          (3) A limited liability company, you are                           (b) Until your legal representative
              an insured. Your members are also                                  has been appointed.
              insureds, but only with respect to the                     (4) Your legal representative if you die,
              conduct of your business.        Your                          but only with respect to duties as
              managers are insureds, but only with                           such.
              respect to their duties as your man-
              agers.                                           2.   Only with respect to liability arising out of the
                                                                    ownership, maintenance, occupancy or use of
          (4) An organization other than a part-                    an "auto":
              nership, joint venture, or limited li-
              ability company, you are an insured.                  a.   You are an insured.
              Your "executive officers" and direc-
              tors are insureds, but only with re-                  b.   Anyone else while using with your per-
              spect to their duties as your officers                     mission an "auto" you own, hire or borrow
              or directors. Your stockholders are                        is also an insured except:
              also insureds, but only with respect                       (1) The owner or any other person or
              to their liability as stockholders. Each                       organization (except your "executive
              of the following is also a Named In-                           officers" or principals) from whom
              sured:                                                         you hire or borrow an "auto", unless
                                                                             such persons or organizations are
                                                                             insureds in your "underlying insur-
                                         Includes copyrighted material of ISO
US 101 12 04                              Properties, Inc., with its permission.                     Page 10 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 264 of 304 PAGEID #: 283
               ance" listed in the Schedule of Un-             SECTION III - LIMITS OF INSURANCE
               derlying Insurance, and then only for
               such hazards for which coverage is              1.   The Limits of Insurance shown in the Declara-
               provided by such "underlying insur-                  tions and the rules below fix the most we will
               ance". This exception does not ap-                   pay regardless of the number of:
               ply if the "auto" is a trailer or semi-              a.   Insureds;
               trailer connected to an "auto" you
               own.                                                 b.   Claims made or "suits" brought; or
           (2) Your "employee", if the "auto" is                    c.   Persons or organizations making claims
               owned by that "employee" or a                             or bringing "suits".
               member of his or her household,
               unless:                                         2.   The Aggregate Limit is the most we will pay
                                                                    for all damages:
               (a) Such "employee" is an insured
                   with respect to that "auto" in the               a.   Included in the "products-completed op-
                   "underlying insurance" listed in                      erations hazard";
                   the Schedule of Underlying In-                   b.   Because of "bodily injury" by disease
                   surance, and then only for such                       sustained by your "employees" arising
                   hazards for which coverage is                         out of and in the course of their employ-
                   provided by such "underlying in-                      ment by you; or
                   surance"; or
                                                                    c.   Because of "bodily injury", "personal and
               (b) The "bodily injury" or "property                      advertising injury" or "property damage"
                   damage" is sustained by a co-                         not included within a. or b. above. How-
                   "employee" of such "employee".                        ever, this Aggregate Limit will not apply to
           (3) Someone using an "auto" while he or                       damages which are not subject to an Ag-
               she is working in a business of sell-                     gregate Limit in the "underlying insur-
               ing, servicing, repairing, parking or                     ance".
               storing "autos", unless that business                The Aggregate Limit applies separately to a.,
               is yours.                                            b. and c. The Aggregate Limit described in c.
           (4) Anyone other than your "employ-                      will apply only to damages not subject to a. or
               ees", partners (if you are a partner-                b. above.
               ship), members (if you are a limited            3.   Subject to the Limit of Insurance described in
               liability company), or a lessee or bor-              2.c. above:
               rower or any of their "employees",
               while moving property to or from an                  a.   Only in the event that "underlying insur-
               "auto".                                                   ance" specifically listed in the Schedule of
                                                                         Underlying Insurance provides an annual
      c.   Anyone liable for the conduct of an in-                       Aggregate Limit of Insurance for dam-
           sured described in Paragraphs 2.a. and                        ages that would not be subject to 2.a. or
           b. above is also an insured, but only if                      b. above that is applicable separately to
           they are provided insurance coverage for                      each:
           such liability by valid and collectible "un-
           derlying insurance" listed in the Schedule                    (1) Location owned by, or rented or
           of Underlying Insurance and then only for                         leased to you solely with respect to
           such hazards for which coverage is pro-                           damages which are the result of a
           vided by such "underlying insurance".                             claim or "suit" for "bodily injury" or
                                                                             "property damage" which can be at-
 3.   At your option and subject to the terms of this                        tributed to operations at only a single
      insurance, any additional insureds not ad-                             location, then the Aggregate Limit
      dressed by Paragraphs 1. and 2. above cov-                             described in 2.c. above applies
      ered in the "underlying insurance" listed in the                       separately to each location owned
      Schedule of Underlying Insurance are also in-                          by, or rented or leased to you.
      sureds, but only to the extent that insurance is
      provided for such additional insureds there-                       (2) Of your construction projects solely
      under.                                                                 with respect to damages which are
                                                                             the result of a claim or "suit" for "bod-
 No person or organization is an insured with re-                            ily injury" or "property damage"
 spect to the conduct of any current or past part-                           which can be attributed only to on-
 nership, joint venture, or limited liability company                        going operations and only at a single
 that is not shown as a Named Insured in the Dec-                            construction project, then the Aggre-
 larations.                                                                  gate Limit described in 2.c. above


                                         Includes copyrighted material of ISO
 US 101 12 04                             Properties, Inc., with its permission.                     Page 11 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 265 of 304 PAGEID #: 284
              applies separately to each of your              6.   The Limits of Insurance of this Coverage Part
              construction projects.                               apply separately to each "coverage term".
     b.   Only with respect to the application of             SECTION IV - CONDITIONS
          Limits of Insurance described in 3.a.
          above, the following terms location and             1.   Appeals
          construction project will have the follow-               If the insured or any insurer who provides the
          ing meanings:                                            applicable "underlying insurance" elects not to
          (1) Location means premises involving                    appeal a judgment which exceeds the "un-
              the same or connecting lots, or                      derlying limit", we may elect to do so at our
              premises whose connection is inter-                  own expense. We shall be liable for the tax-
              rupted only by a street, roadway,                    able costs and disbursements and interest in-
              waterway or right-of-way of a rail-                  cidental thereto, but in no event shall this pro-
              road.                                                vision increase our liability beyond:

          (2) Construction project means a loca-                   a.   Our applicable Limits of Insurance for all
              tion you do not own, rent or lease                        "ultimate net loss";
              where ongoing improvements, al-                      b.   Our applicable Defense and Supple-
              terations, installation, demolition or                    mentary Payments as described in SEC-
              maintenance work is performed by                          TION I - COVERAGE, C. Defense and
              you or on your behalf. All connected                      Supplementary Payments; and
              ongoing improvements, alterations,
              installation, demolition or mainte-                  c.   The expense of such appeal.
              nance work performed by you or on
              your behalf at the same location for            2.   Audit
              the same persons or entities, no                     If this Coverage Part is subject to Audit, as in-
              matter how often or under how many                   dicated in the Declarations, then the following
              different contracts, will be deemed to               Condition applies:
              be a single construction project.
                                                                   a.   The premium shown in the Premium
4.   Subject to the limits described in 2. and 3.                       Computation Endorsement as Advance
     above, the Each Occurrence Limit is the most                       Premium is a deposit premium. At the
     we will pay for the "ultimate net loss":                           close of each audit period, we will com-
     a.   In excess of the applicable limits of "un-                    pute the earned premium for that period.
          derlying insurance"; or                                       If:

     b.   If an "occurrence" is not covered by "un-                     (1) The earned premium is less than the
          derlying insurance", but covered by the                           deposit premium, we will return the
          terms and conditions of this Coverage                             excess to the first Named Insured; or
          Part,                                                         (2) The earned premium is greater than
     Because of all "bodily injury", "personal and                          the deposit premium, the difference
     advertising injury" and "property damage"                              will be due and payable to us by the
     arising out of any one "occurrence".                                   first Named Insured upon notice from
                                                                            us. The due date for audit and retro-
     We will not pay more than the Limit of Insur-                          spective premiums is the date shown
     ance shown in this Coverage Part's Declara-                            as the due date on the bill.
     tions for each "occurrence" because any Per-
     sonal Umbrella Liability Policy(ies) is / are at-                  However, in no event will the earned
     tached to this policy.                                             premium be less than the Minimum Pre-
                                                                        mium stated in the Premium Computation
5.   Subject to the limits described in 2., 3. and 4.                   Endorsement.
     above and to the terms and conditions of the
     "underlying insurance":                                       b.   The first Named Insured must keep rec-
                                                                        ords of the information we need for pre-
     a.   If the limits of "underlying insurance"                       mium computation, and send us copies at
          have been reduced by payment of                               such times as we may request.
          claims, this Coverage Part will continue in
          force as excess of the reduced "underly-            3.   Bankruptcy
          ing insurance"; or                                       Bankruptcy or insolvency of the insured or the
     b.   If the limits of "underlying insurance"                  insured's estate shall not relieve us of any ob-
          have been exhausted by payment of                        ligations under this Coverage Part.
          claims, this Coverage Part will continue in
          force as "underlying insurance".

                                        Includes copyrighted material of ISO
US 101 12 04                             Properties, Inc., with its permission.                    Page 12 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 266 of 304 PAGEID #: 285
 4.   Duties in the Event of Occurrence, Claim or              6.   Legal Action Against Us and Loss Pay-
      Suit                                                          ments
      a.   You must see to it that we are notified as               a.   No legal action may be brought against
           soon as practicable of an "occurrence"                        us unless there has been full compliance
           which may result in a claim or "suit". To                     with all the terms of this Coverage Part
           the extent possible, notice should in-                        nor until the amount of the insured's obli-
           clude:                                                        gation to pay has been finally determined
                                                                         as provided below. No person or organi-
           (1) How, when and where the "occur-                           zation has any right under this Coverage
               rence" took place;                                        Part to bring us into any action to deter-
           (2) The names and addresses of any                            mine the liability of the insured.
               injured persons and witnesses; and                   b.   We shall be liable for payment of the "ul-
           (3) The nature and location of any injury                     timate net loss" for any "occurrence" to
               or damage arising out of the "occur-                      which this Coverage Part applies:
               rence".                                                   (1) For "occurrences" not covered by
           This requirement applies only when the                            "underlying insurance"; or
           "occurrence" is known to an "authorized                       (2) In excess of the "underlying limit"
           representative".                                                  applicable to the "occurrence" only
      b.   If a claim is made or "suit" is brought                           after the insurers who provide the
           against any insured that is likely to in-                         applicable "underlying insurance"
           volve this Coverage Part, you must:                               have paid or become obligated to
                                                                             pay the amount of the "underlying
           (1) Immediately record the specifics of                           limit" applicable to the "occurrence".
               the claim or "suit" and the date re-
               ceived; and                                               Our payment will be made following final
                                                                         determination of the amount of the in-
           (2) Notify us as soon as practicable.                         sured's obligation to pay either by final
                                                                         judgment against the insured or by writ-
           This requirement will not be considered                       ten agreement with the insured, the
           breached unless the breach occurs after                       claimant, the underlying insurers and us.
           such claim or "suit" is known to an
           "authorized representative".                        7.   Liberalization
      c.   You and any other involved insured must:                 If, within 60 days prior to the beginning of this
                                                                    Coverage Part or during the policy period, we
           (1) Immediately send us copies of any                    make any changes to any forms or endorse-
               demands, notices, summonses or                       ments of this Coverage Part for which there is
               legal papers received in connection                  currently no separate premium charge, and
               with the claim or "suit";                            that change provides more coverage than this
           (2) Authorize us to obtain records and                   Coverage Part, the change will automatically
               other information;                                   apply to this Coverage Part at the latter of:

           (3) Cooperate with us in the investiga-                  a.   The date we implemented the change in
               tion or settlement of the claim or de-                    your state; or
               fense against the "suit"; and                        b.   The date this Coverage Part became ef-
           (4) Assist us, upon our request, in the                       fective; and
               enforcement of any right against any                 Will be considered as included until the end of
               person or organization which may be                  the current policy period. We will make no
               liable to the insured because of in-                 additional premium charge for this additional
               jury or damage to which this insur-                  coverage during the interim.
               ance may also apply.
                                                               8.   Maintenance of Underlying Insurance
      d.   No insured will, except at that insured's
           own cost, voluntarily make a payment,                    a.   While this Coverage Part is in effect, the
           assume any obligation, or incur any ex-                       insured shall maintain in force the "un-
           pense, other than for first aid, without our                  derlying insurance" listed in the Schedule
           consent.                                                      of Underlying Insurance as collectible in-
                                                                         surance. The terms, conditions and en-
 5.   First Named Insured                                                dorsements of "underlying insurance" will
      The person or organization first named in the                      not materially change and renewals or
      Declarations will act on behalf of all other in-                   replacements of "underlying insurance"
      sureds where indicated in this Coverage Part.                      will not be more restrictive in coverage.

                                         Includes copyrighted material of ISO
 US 101 12 04                             Properties, Inc., with its permission.                    Page 13 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 267 of 304 PAGEID #: 286
     b.   Limits of "underlying insurance" will not                    derlying Insurance, it will also apply to
          be reduced, except for any reduction or                      this Coverage Part:
          exhaustion in the aggregate limits of in-
          surance due to payment of claims which                       Based on our reliance upon your repre-
          are in accordance with SECTION I -                           sentations as to existing hazards, if un-
          COVERAGE, A. Insuring Agreement,                             intentionally you should fail to disclose all
          Paragraph 2. of this Coverage Part.                          such hazards at the inception date of this
                                                                       Coverage Part, we will not reject cover-
     c.   In the event you fail or neglect to maintain                 age under this Coverage Part based
          "underlying insurance" as required, this                     solely on such failure.
          Coverage Part will apply as though such
          "underlying insurance" was in force and             12. Separation of Insureds
          collectible at the time a claim is presented            Except with respect to the Limits of Insurance,
          to us which is in accordance with SEC-                  and any rights or duties specifically assigned
          TION I - COVERAGE, A. Insuring                          in this Coverage Part to the first Named In-
          Agreement, Paragraph 2. of this Cover-                  sured, this insurance applies:
          age Part.
                                                                  a.   As if each Named Insured were the only
     d.   The limits of "underlying insurance" shall                   Named Insured; and
          be deemed applicable, regardless of any
          defense which the insurer who provides                  b.   Separately to each insured against whom
          the "underlying insurance" may assert                        claim is made or "suit" is brought.
          because of the insured's failure to comply
          with any Condition of the policy or the in-         13. Transfer of Rights of Recovery Against
          ability of the insurer to pay by reason of              Others to Us
          bankruptcy or insolvency.                               a.   If the insured has rights to recover all or
9.   Other Insurance                                                   part of any payment we have made un-
                                                                       der this Coverage Part, those rights are
     This insurance is excess over, and shall not                      transferred to us. The insured must do
     contribute with any other insurance, whether                      nothing after loss to impair them. At our
     primary, excess, contingent or on any other                       request, the insured will bring "suit" or
     basis. This condition will not apply to insur-                    transfer those rights to us and help us
     ance specifically written as excess over this                     enforce them.
     Coverage Part.
                                                                  b.   Any recoveries shall be applied as fol-
10. Premium                                                            lows:
     The premium for this Coverage Part shall be                       (1) First, we will reimburse anyone, in-
     as stated in the Declarations. The advance                            cluding the insured, the amounts
     and anniversary premiums are not subject to                           actually paid by them that were in
     adjustment, except as stated in the Declara-                          excess of our payments;
     tions, or as stated in an endorsement issued
     by us to form a part of this Coverage Part.                       (2) Next, we will be reimbursed to the
                                                                           extent of our actual payment; and
     You shall maintain records of such information
     as is necessary for premium computation, and                      (3) Lastly, any amounts left after meet-
     shall, if requested by us, send copies of such                        ing the obligations outlined in (1) and
     records to us at the end of the "coverage                             (2) above will be distributed to any-
     term" and at such times during the policy pe-                         one else known to us at the time a
     riod as we may direct.                                                recovery is made and who is legally
                                                                           entitled to such recovery.
11. Representations
                                                                       Expenses incurred in the recovery shall
     a.   By acceptance of this Coverage Part, you                     be apportioned among all interests in the
          agree that the statements in the Declara-                    ratio of their respective recoveries as fi-
          tions are your agreements and repre-                         nally settled. If there is no recovery as a
          sentations, that this Coverage Part is is-                   result of our attempts, we shall bear all of
          sued in reliance upon the truth of such                      the recovery expenses.
          representations and that this Coverage
          Part embodies all agreements existing                   c.   If prior to an "occurrence" to which this
          between you and us or any of our agents                      Coverage Part would apply, you and the
          relating to this insurance.                                  issuer of your applicable "underlying in-
                                                                       surance" listed specifically in the Sched-
     b.   However, to the extent that the following                    ule of Underlying Insurance waive any
          applies in the "underlying insurance"                        right of recovery against a person or or-
          listed specifically in the Schedule of Un-                   ganization for injury or damage, we will

                                        Includes copyrighted material of ISO
US 101 12 04                             Properties, Inc., with its permission.                    Page 14 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 268 of 304 PAGEID #: 287
           also waive any rights we may have                         a.   Any land motor vehicle, trailer or semi-
           against such person or organization.                           trailer designed for travel on public roads;
                                                                          or
 14. When We Do Not Renew
                                                                     b.   Any other land vehicle that is subject to a
      If we decide not to renew this Coverage Part,                       compulsory or financial responsibility law
      we will mail or deliver to the first Named In-                      or other motor vehicle insurance law
      sured shown in the Declarations written notice                      where it is licensed or principally ga-
      of the nonrenewal not less than 30 days be-                         raged.
      fore the expiration date.
                                                                     "Auto" does not include "mobile equipment".
      If notice is mailed, proof of mailing will be suf-
      ficient proof of notice.                                  4.   "Bodily injury" means bodily harm or injury,
                                                                     sickness, disease, disability, humiliation,
 SECTION V - DEFINITIONS                                             shock, fright, mental anguish or mental injury,
 1.   "Advertisement" means a notice that is broad-                  including care, loss of services or death re-
      cast or published to the general public or spe-                sulting from any of these at any time.
      cific market segments about your goods,                   5.   "Coverage term" means the following individ-
      products or services for the purpose of at-                    ual increment, or if a multi-year policy period,
      tracting customers or supporters. "Adver-                      increments, of time, which comprise the policy
      tisement" includes a publicity article. For the                period of this Coverage Part:
      purposes of this definition:
                                                                     a.   The year commencing on the Effective
      a.   Notices that are published include mate-                       Date of this Coverage Part at 12:01 AM
           rial placed on the Internet or on similar                      standard time at your mailing address
           electronic means of communication; and                         shown in the Declarations, and if a multi-
      b.   Regarding web-sites, only that part of a                       year policy period, each consecutive an-
           web-site that is about your goods, prod-                       nual period thereafter, or portion thereof if
           ucts or services for the purposes of at-                       any period is for a period of less than 12
           tracting customers or supporters is con-                       months, constitute individual "coverage
           sidered an "advertisement".                                    terms". The last "coverage term" ends at
                                                                          12:00 AM standard time at your mailing
 2.   "Authorized representative" means:                                  address shown in the Declarations on the
                                                                          earlier of:
      a.   If you are:
                                                                          (1) The day the policy period shown in
           (1) An individual, you and your spouse                             the Declarations ends; or
               are "authorized representatives".
                                                                          (2) The day the policy to which this Cov-
           (2) A partnership or joint venture, your                           erage Part is attached is terminated
               members, your partners, and their                              or cancelled.
               spouses are "authorized representa-
               tives".                                               b.   However, if after the issuance of this
                                                                          Coverage Part, any "coverage term" is
           (3) A limited liability company, your                          extended for an additional period of less
               members and your managers are                              than 12 months, that additional period of
               "authorized representatives".                              time will be deemed to be part of the last
           (4) An organization other than a part-                         preceding "coverage term".
               nership, joint venture or limited liabil-        6.   "Coverage territory" means anywhere.
               ity company, your "executive offi-
               cers" and directors are "authorized              7.   "Electronic data" means information, facts or
               representatives". Provided you are                    programs stored as or on, created or used on,
               not a publicly traded organization,                   or transmitted to or from computer software,
               your stockholders are also "author-                   including systems and applications software,
               ized representatives".                                hard or floppy disks, CD-ROMS, tapes, drives,
                                                                     cells, data processing devices or any other
           (5) A trust, your trustees are "authorized                media which are used with electronically con-
               representatives".                                     trolled equipment.
      b.   Your "employees" assigned to manage                  8.   "Employee" includes a "leased worker". "Em-
           your insurance program, or assigned to                    ployee" does not include a "temporary
           give or receive notice of an "occurrence",                worker".
           claim or "suit" are also "authorized repre-
           sentatives".                                         9.   "Executive officer" means a person holding
                                                                     any of the officer positions created by your
 3.   "Auto" means:

                                          Includes copyrighted material of ISO
 US 101 12 04                              Properties, Inc., with its permission.                     Page 15 of 22
         Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 269 of 304 PAGEID #: 288
    charter, constitution, by-laws or any similar                         pertaining to the rental or lease, by you or
    governing document.                                                   any of your "employees", of any "auto".
                                                                          However, such contract or agreement
10. "Hostile fire" means one that becomes un-                             shall not be considered an "insured con-
    controllable or breaks out from where it was                          tract" to the extent that it obligates you or
    intended to be.                                                       any of your "employees" to pay for "prop-
11. "Impaired property" means tangible property,                          erty damage" to any "auto" rented or
    other than "your product" or "your work", that                        leased by you or any of your "employ-
    cannot be used or is less useful because:                             ees".

    a.     It incorporates "your product" or "your                        Paragraphs f. and g. do not include that
           work" that is known or thought to be de-                       part of any contract or agreement:
           fective, deficient, inadequate or danger-                      (1) That indemnifies a railroad for "bodily
           ous; or                                                            injury", "property damage" or "per-
    b.     You have failed to fulfill the terms of a                          sonal and advertising injury" arising
           contract or agreement,                                             out of construction or demolition op-
                                                                              erations, within 50 feet of any rail-
    if such property can be restored to use by:                               road property and affecting any rail-
                                                                              road bridge or trestle, tracks, road-
    a.     The repair, replacement, adjustment or                             beds, tunnel, underpass or crossing.
           removal of "your product" or "your work";                          However, if such liability is insured by
           or                                                                 valid and collectible "underlying in-
    b.     Your fulfilling the terms of the contract or                       surance" as listed in the Schedule of
           agreement.                                                         Underlying Insurance, this Para-
                                                                              graph (1) shall not apply for such
12. "Insured contract" means:                                                 hazards for which insurance cover-
                                                                              age is afforded by such "underlying
    a.     A contract for a lease of premises. How-                           insurance";
           ever, that portion of the contract for a
           lease of premises that indemnifies any                         (2) That indemnifies an architect, engi-
           person or organization for "property                               neer or surveyor for injury or damage
           damage" by fire or explosion to premises                           arising out of:
           while rented to you or temporarily occu-
           pied by you with permission of the owner                            (a) Preparing, approving or failing to
           is not an "insured contract";                                           prepare or approve maps, shop
                                                                                   drawings, opinions, reports, sur-
    b.     A sidetrack agreement;                                                  veys, field orders, change or-
                                                                                   ders or drawings and specifica-
    c.     Any easement or license agreement, ex-                                  tions; or
           cept in connection with construction or
           demolition operations on or within 50 feet                          (b) Giving directions or instructions,
           of a railroad;                                                          or failing to give them, if that is
                                                                                   the primary cause of the injury
    d.     An obligation, as required by ordinance,                                or damage;
           to indemnify a municipality, except in
           connection with work for a municipality;                       (3) Under which the insured, if an archi-
                                                                              tect, engineer or surveyor, assumes
    e.     An elevator maintenance agreement;                                 liability for injury or damage arising
    f.     That part of any other contract or agree-                          out of the insured's rendering or fail-
           ment pertaining to your business, other                            ure to render professional services,
           than a contract or agreement pertaining                            including those listed in Paragraph
           to the rental or lease of any "auto", (in-                         (2) above and supervisory, inspec-
           cluding an indemnification of a municipal-                         tion, architectural or engineering ac-
           ity in connection with work performed for                          tivities;
           a municipality) under which you assume                         (4) That indemnifies an advertising, pub-
           the tort liability of another party to pay for                     lic relations or media consulting firm
           "bodily injury", "property damage" or                              for "personal and advertising injury"
           "personal and advertising injury" to a third                       arising out of the planning, execution
           person or organization.          Tort liability                    or failure to execute marketing com-
           means a liability that would be imposed                            munications programs. Marketing
           by law in the absence of any contract or                           communications programs include
           agreement; or                                                      but are not limited to comprehensive
    g.     That part of any contract or agreement                             marketing campaigns; consumer,
           entered into, as part of your business,                            trade and corporate advertising for

                                           Includes copyrighted material of ISO
US 101 12 04                                Properties, Inc., with its permission.                    Page 16 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 270 of 304 PAGEID #: 289
              all media; media planning, buying,                  a.   After it is moved from the place where it is
              monitoring and analysis; direct mail;                    accepted for movement into or onto an
              promotion; sales materials; design;                      aircraft, watercraft or "auto";
              presentations; point-of-sale materi-
              als; market research; public relations              b.   While it is in or on an aircraft, watercraft
              and new product development;                             or "auto"; or

          (5) Under which the insured, if an adver-               c.   While it is being moved from an aircraft,
              tising, public relations or media con-                   watercraft or "auto" to the place where it
              sulting firm, assumes liability for                      is finally delivered;
              "personal and advertising injury"                   but "loading or unloading" does not include
              arising out of the insured's rendering              the movement of property by means of a me-
              or failure to render professional                   chanical device, other than a hand truck, that
              services, including those services                  is not attached to the aircraft, watercraft or
              listed in Paragraph (4), above;                     "auto".
          (6) That indemnifies a web-site designer            15. "Mobile equipment" means any of the follow-
              or content provider, or Internet                    ing types of land vehicles, including any at-
              search, access, content or service                  tached machinery or equipment:
              provider for injury or damage arising
              out of the planning, execution or fail-             a.   Bulldozers, farm machinery, forklifts and
              ure to execute Internet services.                        other vehicles designed for use princi-
              Internet Services include but are not                    pally off public roads;
              limited to design, production, distri-
              bution, maintenance and administra-                 b.   Vehicles maintained for use solely on or
              tion of web-sites and web-banners;                       next to premises you own or rent;
              hosting web-sites; registering do-                  c.   Vehicles that travel on crawler treads;
              main names; registering with search
              engines; marketing analysis; and                    d.   Vehicles, whether self-propelled or not,
              providing access to the Internet or                      maintained primarily to provide mobility to
              other similar networks;                                  permanently mounted:
          (7) Under which the insured, if a web-                       (1) Power cranes, shovels, loaders, dig-
              site designer or content provider, or                        gers or drills; or
              Internet search, access, content or
              service provider, assumes liability for                  (2) Road construction or resurfacing
              injury or damage arising out of the                          equipment such as graders, scrap-
              insured's rendering or failure to ren-                       ers or rollers;
              der Internet services, including those              e.   Vehicles not described in a., b., c. or d.
              listed in Paragraph (6), above;                          above that are not self-propelled and are
          (8) That pertains to the loan, lease     or                  maintained primarily to provide mobility to
              rental of an "auto" to you or any    of                  permanently attached equipment of the
              your "employees", if the "auto"      is                  following types:
              loaned, leased or rented with         a                  (1) Air compressors, pumps and gen-
              driver; or                                                   erators, including spraying, welding,
          (9) That holds a person or organization                          building cleaning, geophysical explo-
              engaged in the business of trans-                            ration, lighting and well-servicing
              porting property by "auto" for hire                          equipment; or
              harmless for your use of an "auto"                       (2) Cherry pickers and similar devices
              over a route or territory that person                        used to raise or lower workers;
              or organization is authorized to serve
              by public authority.                                f.   Vehicles not described in a., b., c. or d.
                                                                       above maintained primarily for purposes
 13. "Leased worker" means a person leased to                          other than the transportation of persons
     you by a labor leasing firm under an agree-                       or cargo.
     ment between you and the labor leasing firm
     to perform duties related to the conduct of                       However, self-propelled vehicles with the
     your business. "Leased worker" includes su-                       following types of permanently attached
     pervisors furnished to you by the labor leasing                   equipment are not "mobile equipment"
     firm. "Leased worker" does not include a                          but will be considered "autos":
     "temporary worker".
                                                                       (1) Equipment designed primarily for:
 14. "Loading or unloading" means the handling of
     property:                                                              (a) Snow removal;

                                        Includes copyrighted material of ISO
 US 101 12 04                            Properties, Inc., with its permission.                    Page 17 of 22
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 271 of 304 PAGEID #: 290
             (b) Road maintenance, but not con-                        or organization's goods, products or
                 struction or resurfacing; or                          services;
             (c) Street cleaning;                                 f.   Oral or written publication, in any manner,
                                                                       of material that violates a person's right of
         (2) Cherry pickers and similar devices                        privacy;
             mounted on automobile or truck
             chassis and used to raise or lower                   g.   The use of another's advertising idea in
             workers; and                                              your "advertisement";
         (3) Air compressors, pumps and gen-                      h.   Infringing upon another's copyright, trade
             erators, including spraying, welding,                     dress or slogan in your "advertisement";
             building cleaning, geophysical explo-                     or
             ration, lighting and well servicing
             equipment.                                           i.   Discrimination, unless insurance cover-
                                                                       age therefor is prohibited by law or stat-
    However, "mobile equipment" does not in-                           ute.
    clude any land vehicles that are subject to a
    compulsory or financial responsibility law or             18. "Pollutants" mean any solid, liquid, gaseous,
    other motor vehicle insurance law in the state                or thermal irritant or contaminant, including
    where it is licensed or principally garaged.                  smoke, vapor, soot, fumes, acids, alkalis,
    Land vehicles subject to a compulsory or fi-                  chemicals, petroleum, petroleum products
    nancial responsibility law or other motor vehi-               and petroleum by-products, and waste.
    cle insurance law are considered "autos".                     Waste includes materials to be recycled, re-
                                                                  conditioned or reclaimed. "Pollutants" in-
16. "Occurrence" means:                                           clude, but are not limited to, substances which
                                                                  are generally recognized in industry or gov-
    a.   An accident, including continuous or re-                 ernment to be harmful or toxic to persons,
         peated exposure to substantially the                     property or the environment regardless of
         same general harmful conditions, that re-                whether the injury or damage is caused di-
         sults in "bodily injury" or "property dam-               rectly or indirectly by the "pollutants" and
         age"; or                                                 whether:
    b.   An offense that results in "personal and                 a.   The insured is regularly or otherwise en-
         advertising injury".                                          gaged in activities which taint or degrade
    All damages arising from the same accident,                        the environment; or
    continuous or repeated exposure to substan-                   b.   The insured uses, generates or produces
    tially the same general harmful conditions, act                    the "pollutant".
    or offense shall be deemed to arise from one
    "occurrence" regardless of:                               19. "Products-completed operations hazard":
         (1) The frequency of repetition;                         a.   Includes all "bodily injury" and "property
                                                                       damage" occurring away from premises
         (2) The number or kind of media used;                         you own or rent and arising out of "your
             or                                                        product" or "your work" except:
         (3) The number of claimants.                                  (1) Products that are still in your physical
17. "Personal and advertising injury" means in-                            possession; or
    jury, including "bodily injury", arising out of                    (2) Work that has not yet been com-
    one or more of the following offenses:                                 pleted or abandoned.         However,
    a.   False arrest, detention or imprisonment;                          "your work" will be deemed com-
                                                                           pleted at the earliest of the following
    b.   Malicious prosecution;                                            times:
    c.   Abuse of process;                                                  (a) When all of the work called for in
                                                                                your contract has been com-
    d.   The wrongful eviction from, wrongful entry                             pleted.
         into, or invasion of the right of private oc-
         cupancy of a room, dwelling or premises                            (b) When all of the work to be done
         that a person occupies, committed by or                                at the site has been completed,
         on behalf of its owner, landlord or lessor;                            if your contract calls for work at
                                                                                more than one site.
    e.   Defamation of character, including oral or
         written publication, in any manner, of                             (c) When that part of the work done
         material that slanders or libels a person                              at a job site has been put to its
         or organization or disparages a person's                               intended use by any person or
                                                                                organization other than another
                                        Includes copyrighted material of ISO
US 101 12 04                             Properties, Inc., with its permission.                    Page 18 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 272 of 304 PAGEID #: 291
                   contractor   or   subcontractor                a.   Substitute for a permanent "employee"
                   working on the same project.                        on leave; or
               Work that may need service, main-                  b.   Meet seasonal or short-term workload
               tenance, correction, repair or re-                      conditions.
               placement, but which is otherwise
               complete, will be treated as com-              24. "Ultimate net loss" means the sum actually
               pleted.                                            paid or payable in the settlement or satisfac-
                                                                  tion of the insured's legal obligation for dam-
     b.   Does not include "bodily injury" or "prop-              ages, covered by this insurance, either by
          erty damage" arising out of:                            adjudication or compromise. "Ultimate net
                                                                  loss" does not include Defense and Supple-
          (1) The transportation of property, un-                 mentary Payments as described in SECTION
              less the injury or damage arises out                I - COVERAGE, C. Defense and Supplemen-
              of a condition in or on a vehicle not               tary Payments of this Coverage Part.
              owned or operated by you, and that
              condition was created by the "load-             25. "Underlying insurance" means the insurance
              ing or unloading" of that vehicle by                listed in the Schedule of Underlying Insurance
              any insured; or                                     and the insurance available to the insured
                                                                  under all other insurance policies applicable
          (2) The existence of tools, uninstalled                 to the "occurrence". "Underlying insurance"
              equipment or abandoned or unused                    also includes any type of self-insurance or
              materials.                                          alternative method by which the insured ar-
 20. "Property damage" means:                                     ranges for funding of legal liabilities that af-
                                                                  fords coverage that this Coverage Part cov-
     a.   Physical injury to or destruction of tangi-             ers.
          ble property including all resulting loss of
          use.     All such loss of use shall be              26. "Underlying limit" means the total of the appli-
          deemed to occur at the time of the physi-               cable limits of all "underlying insurance" less
          cal injury or destruction that caused it; or            the amount, if any, by which the applicable
                                                                  limit of the applicable policy listed in the
     b.   Loss of use of tangible property that is                Schedule of Underlying Insurance has been
          not physically injured. All such loss of                reduced solely by payment of loss resulting
          use shall be deemed to occur at the time                from claims which are in accordance with
          of the "occurrence" that caused it.                     SECTION I - COVERAGE, A. Insuring
                                                                  Agreement, Paragraph 2. of this Coverage
     For the purposes of this insurance, "electronic              Part.
     data" is not tangible property.
                                                              27. "Workplace" means that place and during
 21. "Subsidiary" means any organization in which                 such hours to which the "employee" sustain-
     more than 50% of the outstanding securities                  ing injury was assigned by you, or any other
     or voting rights representing the present right              person or entity acting on your behalf, to work
     to vote for election of directors is owned or                on the date of "occurrence".
     controlled, directly or indirectly, in any combi-
     nation, by one or more of the Named In-                  28. "Your product":
     sureds.
                                                                  a.   Means:
 22. "Suit" means a civil proceeding in which
     money damages because of "bodily injury",                         (1) Any goods or products, other than
     "personal and advertising injury" or "property                        real property, manufactured, sold,
     damage" to which this insurance applies are                           handled, distributed or disposed of
     alleged. "Suit" includes:                                             by:

     a.   An arbitration proceeding in which such                           (a) You;
          money damages are claimed and to                                  (b) Others trading under your name;
          which the insured must submit or does                                 or
          submit with our consent;
                                                                            (c) A person or organization whose
     b.   Any other alternative dispute resolution                              business or assets you have
          proceeding in which such money dam-                                   acquired; and
          ages are claimed and to which the in-
          sured submits with our consent; or                           (2) Containers (other than vehicles),
                                                                           materials, parts or equipment fur-
     c.   An appeal of a civil proceeding.                                 nished in connection with such
 23. "Temporary worker" means a person who is                              goods or products.
     furnished to you to:                                         b.   Includes:

                                        Includes copyrighted material of ISO
 US 101 12 04                            Properties, Inc., with its permission.                   Page 19 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 273 of 304 PAGEID #: 292
         (1) Warranties or representations made                       (1) Work or operations performed by
             at any time with respect to the fit-                         you or on your behalf; and
             ness, quality, durability, performance
             or use of your product; and                              (2) Materials, parts or equipment fur-
                                                                          nished in connection with such work
         (2) The providing of or failure to provide                       or operations.
             warnings or instructions.
                                                                 b.   Includes:
    c.   Does not include vending machines or
         other property rented to or located for the                  (1) Warranties or representations made
         use of others but not sold.                                      at any time with respect to the fit-
                                                                          ness, quality, durability, performance
29. "Your work":                                                          or use of "your work"; and
    a.   Means:                                                       (2) The providing of or failure to provide
                                                                          warnings or instructions.




                                       Includes copyrighted material of ISO
US 101 12 04                            Properties, Inc., with its permission.                  Page 20 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 274 of 304 PAGEID #: 293

      NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
 This endorsement modifies insurance provided under the following:
      COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

 A.   SECTION I - COVERAGE, B. Exclusions is                                    ries or possessions or Canada, this
      modified to add the following:                                            Exclusion c. applies only to "property
                                                                                damage" to such "nuclear facility"
      This insurance does not apply to:                                         and any property thereat.
      1.   Any liability:                                        B.   SECTION V - DEFINITIONS is hereby modi-
           a.   With respect to which an insured un-                  fied to add the following definitions:
                der the policy is also an insured un-                 1.   "Hazardous properties" include radioac-
                der a nuclear energy liability policy                      tive, toxic or explosive properties;
                issued by Nuclear Energy Liability
                Insurance     Association,       Mutual               2.   "Nuclear material" means "source mate-
                Atomic Energy Liability Underwriters                       rial", "special nuclear material" or "by-
                or Nuclear Insurance Association of                        product material";
                Canada, or any of their successors,
                or would be an insured under any                      3.   "Source material", "special nuclear mate-
                such policy but for its termination                        rial" and "by-product material" have the
                upon exhaustion of its limit of liability;                 meanings given them in the Atomic En-
                or                                                         ergy Act of 1954 or in any law amenda-
                                                                           tory thereof;
           b.   Resulting from the "hazardous prop-
                erties" of "nuclear material" and with                4.   "Spent fuel" means any fuel element or
                respect to which (1) any person or                         fuel component, solid or liquid, which has
                organization is required to maintain                       been used or exposed to radiation in a
                financial protection pursuant to the                       "nuclear reactor";
                Atomic Energy Act of 1954, or any                     5.   "Waste" means any waste material (a)
                law amendatory thereof, or (2) the                         containing "by-product material" other
                insured is, or had this policy not                         than the tailings or wastes produced by
                been issued would be, entitled to in-                      the extraction or concentration of uranium
                demnity from the United States of                          or thorium from any ore processed pri-
                America, or any agency thereof, un-                        marily for its "source material" content,
                der any agreement entered into by                          and (b) resulting from the operation by
                the United States of America, or any                       any person or organization of any "nu-
                agency thereof, with any person or                         clear facility" included under the first two
                organization.                                              paragraphs of the definition of "nuclear
      2.   Any liability resulting from the "hazardous                     facility".
           properties" of "nuclear material", if                      6.   "Nuclear facility" means:
           a.   The "nuclear material" (1) is at any                       a.   Any "nuclear reactor";
                "nuclear facility" owned by, or oper-
                ated by or on behalf of, an insured or                     b.   Any equipment or device designed
                (2) has been discharged or dis-                                 or used for (1) separating the iso-
                persed therefrom,                                               topes of uranium or plutonium, (2)
                                                                                processing or utilizing "spent fuel",
           b.   The "nuclear material" is contained in                          (3) or handling, processing or pack-
                "spent fuel" or "waste" at any time                             aging "waste";
                possessed, handled, used, proc-
                essed, stored, transported or dis-                         c.   Any equipment or device used for
                posed of by or on behalf of an in-                              the processing, fabricating or alloy-
                sured; or                                                       ing of "special nuclear materials", if
                                                                                at any time the total amount of such
           c.   The injury or damage arises out of                              material in the custody of the insured
                the furnishing by an insured of serv-                           at the premises where such equip-
                ices, materials, parts or equipment in                          ment or device is located consists of
                connection with the planning, con-                              or contains more than 25 grams of
                struction, maintenance, operation or                            plutonium or uranium 233 or any
                use of any "nuclear facility", but if                           combination thereof, or more than
                such facility is located within the                             250 grams of uranium 235;
                United States of America, its territo-

                                           Includes copyrighted material of ISO
 US 101 12 04                               Properties, Inc., with its permission.                       Page 21 of 22
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 275 of 304 PAGEID #: 294
       d.   Any structure, basin, excavation,                7.   "Nuclear reactor" means any apparatus
            premises or place prepared or used                    designed or used to sustain nuclear fis-
            for the storage or disposal of                        sion in a self-supporting chain reaction or
            "waste";                                              to contain a critical mass of fissionable
                                                                  material;
       and includes the site on which any of the
       foregoing is located, all operations con-             8.   "Property damage" includes all forms of
       ducted on such site and all premises                       radioactive contamination of property.
       used for such operations;




                                   Includes copyrighted material of ISO
US 101 12 04                        Properties, Inc., with its permission.                   Page 22 of 22
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 276 of 304 PAGEID #: 295

    IMPORTANT NOTICE TO POLICYHOLDERS REGARDING
  OHIO EXCESS UNINSURED AND UNDERINSURED MOTORIST
                      COVERAGE
 A.   PURPOSE
 The purpose of this notice is to explain that you can choose to purchase Excess Uninsured and Underinsured
 Motorist Bodily Injury insurance:
      ä    at a limit that is equal to the umbrella or excess policy limit of insurance;
      ä    at a limit that is lower than the umbrella or excess policy limit of insurance; or
      ä    reject Excess Uninsured and Underinsured Motorist Bodily Injury insurance entirely.
 B.   WHAT IS EXCESS UNINSURED AND UNDERINSURED MOTORIST BODILY INJURY INSURANCE?
 Excess Uninsured and Underinsured Motorist Bodily Injury Coverage provides money damages for bodily
 injury, sickness, or disease, including death, that you are legally entitled to recover from the owner or operator
 of:
      1.   A motor vehicle for which no bodily injury liability coverage applies at the time of the accident.
      2.   An underinsured motor vehicle. An underinsured motor vehicle is a motor vehicle for which coverage
           applies, but the limits of coverage available for payment to the insured under all bodily injury liability
           bonds and insurance policies covering persons liable for the accident are less than the limits of your
           uninsured and underinsured motorist coverage.
      3.   A motor vehicle which is a hit-and-run vehicle and whose operator or owner cannot be identified.
           Independent corroborative evidence is required in a hit-and-run situation.
 The coverage provided under Excess Uninsured and Underinsured Motorist Coverage is excess over any
 primary Uninsured and Underinsured Motorist Coverage you have purchased.
 Please be aware that any summaries of coverage contained in this notice are necessarily general in nature
 and not meant to replace the coverage description provided in the Ohio Excess Uninsured Motorist Coverage
 forms filed and used by The Cincinnati Insurance Company, The Cincinnati Casualty Company and The
 Cincinnati Indemnity Company in Ohio. These coverage forms contain specific descriptions, definitions,
 exclusions and conditions as allowed by Ohio law and approved by the Ohio Superintendent of Insurance.
 Copies of these forms are available upon request.
 Please discuss with your insurance agent any questions you may have about the coverage described
 in this notice and your coverage options.




 US 4074 OH 10 07
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 277 of 304 PAGEID #: 296
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                POLLUTANT EXCLUSION - OTHER THAN AUTO
 This endorsement modifies insurance provided under the following:
      COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
 SECTION I - COVERAGE, B. Exclusions (and in                            (b) If insurance is provided to the insured
 the Professional Umbrella Liability Coverage Part                          by "underlying insurance" specifically
 and the Professional Umbrella Liability Coverage                           listed in the Schedule of Underlying
 Part - Claims-Made only: Subparagraph 1.) is                               Insurance at the "underlying limit"
 modified as follows:                                                       scheduled, but only to the extent
                                                                            "bodily injury" or "property damage"
 Exclusion 17. Pollutant - Other Than Auto (Ex-                             coverage is provided by that "under-
 clusion 1.q. in the Professional Umbrella Liability                        lying insurance" specifically listed in
 Coverage Part and the Professional Umbrella Li-                            the Schedule of Underlying Insur-
 ability Coverage Part - Claims-Made) is hereby                             ance and subject to all its terms and
 deleted and replaced by the following:                                     conditions.
 Pollutant - Other Than Auto                                       (5) At or from any premises, site or location
 This insurance does not apply to:                                      on which any insured or any contractors
                                                                        or subcontractors working directly or indi-
 a.   "Bodily injury" or "property damage" arising                      rectly on any insured's behalf are per-
      out of the actual, alleged or threatened dis-                     forming operations if the operations are to
      charge, dispersal, seepage, migration, re-                        test for, monitor, clean up, remove, con-
      lease, emission or escape of "pollutants":                        tain, treat, detoxify or neutralize, or in any
                                                                        way respond to or assess the effects of,
      (1) At or from any premises, site or location                     "pollutants".
          which is or was at any time owned or oc-
          cupied by, or rented or loaned to, any in-          b.   "Personal and advertising injury" arising out of
          sured.                                                   the actual, alleged or threatened discharge,
                                                                   dispersal, seepage, migration, release, es-
      (2) At or from any premises, site or location                cape emission of "pollutants" at any time.
          which is or was at any time used by or for
          any insured or others for the handling,             c.   Any loss, cost or expense arising out of any:
          storage, disposal, processing or treatment
          of waste;                                                (1) Request, demand, order or statutory or
                                                                        regulatory requirement that any insured or
      (3) Which are or were at any time trans-                          others test for, monitor, clean up, remove,
          ported, handled, stored, treated, disposed                    contain, treat, detoxify or neutralize, or in
          of, or processed as waste by or for any                       any way respond to, or assess the effects
          insured or any person or organization for                     of, "pollutants"; or
          whom you may be legally responsible; or
                                                                   (2) Claim or "suit" by or on behalf of a gov-
      (4) At or from any premises, site or location                     ernmental authority for damages because
          on which any insured or any contractors                       of testing for, monitoring, cleaning up,
          or subcontractors working directly or indi-                   removing, containing, treating, detoxifying
          rectly on any insured's behalf are per-                       or neutralizing, or in any way responding
          forming operations if the "pollutants" are                    to, or assessing the effects of, "pollut-
          brought on or to the premises, site or lo-                    ants".
          cation in connection with such operations
          by such insured, contractor or subcon-                   However, this paragraph does not apply to li-
          tractor.                                                 ability for damages because of "property dam-
                                                                   age" that the insured would have in the ab-
      Subparagraphs a.(1) and a.(4) do not apply:                  sence of such request, demand, order or
                                                                   statutory or regulatory requirement, or such
          (a) To "bodily injury" or "property dam-                 claim or "suit" by or on behalf of a governmen-
              age" arising out of heat, smoke or                   tal authority.
              fumes from a "hostile fire"; or
                                                                   d.   Any liability caused by "pollutants" ex-
                                                                        cluded by "underlying insurance".


                                        Includes copyrighted material of ISO
 US 302 12 04                            Properties, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 278 of 304 PAGEID #: 297

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  PRODUCTS-COMPLETED OPERATIONS HAZARD REDEFINED
 This endorsement modifies insurance provided under the following:
      COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

                                                        SCHEDULE
 Description of Premises and Operations:
 FOOD SERVICES




 (If no entry appears above, information required to complete this endorsement will be shown in the
 Declarations as applicable to this endorsement.)
 With respect to "bodily injury" or "property damage" arising out of "your products" manufactured, sold, handled
 or distributed:
 1.   On, from or in connection with the use of any premises described in the Schedule, or
 2.   In connection with the conduct of any operation described in the Schedule, when conducted by you or on
      your behalf,
 Paragraph a. of the definition of "Products-completed operations hazard" in SECTION V - DEFINITIONS is
 replaced by the following:
      "Products-completed operations hazard":
      a.   Includes all "bodily injury" and "property damage" that arises out of "your products" if the "bodily injury"
           or "property damage" occurs after you have relinquished possession of those products.




                                          Includes copyrighted material of ISO
 US 3038 09 02                             Properties, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 279 of 304 PAGEID #: 298
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL
  OR PERSONAL INFORMATION AND DATA-RELATED LIABILITY
         - WITH LIMITED BODILY INJURY EXCEPTION
 This endorsement modifies insurance provided under the following:


     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

 SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
 Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to delete
 Exclusion 10. Electronic Data in its entirety and replace it with the following:
 This insurance does not apply to:
 10. Access or Disclosure of Confidential or Personal Information and Data-Related Liability
     Any liability arising out of:
     a.   Any access to or disclosure of any person's or organization's confidential or personal information,
          including patents, trade secrets, processing methods, customer lists, financial information, credit card
          information, health information or any other type of nonpublic information; or
     b.   The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
          "electronic data".
     This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses,
     forensic expenses, public relations expenses or any other loss, cost or expense incurred by you or others
     arising out of that which is described in Paragraph a. or b. above.
     However, this exclusion does not apply:
          (1) To damages because of "bodily injury", unless Paragraph a. above applies; and
          (2) When such insurance is provided by valid and collectible "underlying insurance" listed in the
               Schedule of Underlying Insurance, or would have been provided by such listed "underlying
               insurance" except for the exhaustion by payment of claims of its limits of insurance, and then only
               for such hazards for which coverage is provided by such "underlying insurance", unless otherwise
               excluded by this Coverage Part.




                                     Includes copyrighted material of Insurance
 US 3093 05 14                        Services Office, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 280 of 304 PAGEID #: 299
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       UNINSURED / UNDERINSURED MOTORIST EXCLUSION
 This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
 SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
 Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
 following:
 This insurance does not apply to:
 Any liability or obligation to any insured or anyone else under any uninsured motorist, underinsured motorist,
 automobile no-fault or first party personal injury law.




 US 336 12 04
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 281 of 304 PAGEID #: 300
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              LIQUOR LIABILITY LIMITATION
 This endorsement modifies insurance provided under the following:
      COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
 SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
 Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
 following:
 This insurance does not apply to:
 Any liability for which any insured may be held liable by reason of:
 a.   Causing or contributing to the intoxication of any person;
 b.   The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
      alcohol; or
 c.   Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
 If such liability is covered by valid and collectible "underlying insurance" as listed in the Schedule of Underly-
 ing Insurance, this exclusion shall not apply for such hazards for which coverage is afforded by such "under-
 lying insurance".




                                         Includes copyrighted material of ISO
 US 349 12 04                             Properties, Inc., with its permission.
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 282 of 304 PAGEID #: 301

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          MOBILE EQUIPMENT SUBJECT TO MOTOR VEHICLE
                  INSURANCE LAWS - LIMITATION
 This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
 SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
 Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
 following:
 This insurance does not apply to:
 Any liability arising out of the ownership, maintenance, occupancy, operation, use, "loading or unloading" of
 any land vehicle that would qualify under the definition of "mobile equipment" if it were not subject to a com-
 pulsory or financial responsibility law or other motor vehicle insurance law, unless such liability is covered by
 valid and collectible "underlying insurance" as listed in the Schedule of Underlying Insurance, and then only
 for such hazards for which coverage is afforded by such "underlying insurance", unless otherwise excluded
 by this Coverage Part.




                                   Includes copyrighted material of Insurance
 US 4062 11 05                       Services Office, Inc., with its permission
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 283 of 304 PAGEID #: 302
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EMPLOYEE BENEFIT LIABILITY
 This endorsement modifies insurance provided under the following:
       COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
       PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
       PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
 This policy is modified to add the following:
 I.    SECTION I - COVERAGE, A. Insuring Agreement(s) is modified to add the following:
       EMPLOYEE BENEFIT LIABILITY:
       We will pay on behalf of the insured the "ultimate net loss" which the insured is legally obligated to pay as
       damages because of any negligent act, error or omission of the insured or any other person for whose
       acts the insured is legally liable arising out of the administration of the insured's employee benefit
       programs.
       This insurance applies only to negligent acts, errors or omissions:
       a.   Whose damages are in excess of the "underlying insurance" provided by an Employee Benefit
            Liability policy listed in the Schedule of Underlying Insurance; and
       b.   Which occur during the policy period.
 II.   SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and
       the Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to
       add the following exclusion:
       This insurance does not apply to:
       Any liability arising out of employee benefit programs unless such liability is covered by valid and collectible
       "underlying insurance" as listed in the Schedule of Underlying Insurance, and then only for such hazards
       for which coverage is afforded by such "underlying insurance".




 US 407 12 04
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 284 of 304 PAGEID #: 303
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
 This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

 SECTION - IV CONDITIONS is amended to include the following:
 Office of Foreign Assets Control (OFAC) Compliance
 Whenever insurance coverage provided by this policy would be in violation of any United States economic or
 trade sanctions, such insurance coverage shall be null and void.




 US 4098 04 10
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 285 of 304 PAGEID #: 304

                   THE CINCINNATI INSURANCE COMPANY
                                          A Stock Insurance Company


            CINCINNATI DATA DEFENDER™ COVERAGE PART
                          DECLARATIONS
 THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
 ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
 APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
 DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
 "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
 DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
 AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
 INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
 Attached to and forming part of POLICY NUMBER: ECP 055 77 79               Effective Date 11-04-2019
 Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
 here.

 Retroactive Date:     11-04-2019
                                     Limits of Insurance and Deductible
                                    Annual
      Insuring Agreement           Aggregate                     Sublimit                    Deductible
  A     Response Expenses       $50,000                                                    $1,000
                                                  Forensic IT Review        $25,000
                                                  Legal Review              $25,000
                                                  PR Services               $25,000
  B     Defense and Liability   $50,000                                                    $1,000
                                                  Regulatory Fines and      $25,000
                                                  Penalties
                                                  PCI Fines and             $25,000
                                                  Penalties
  C     Identity Recovery       $25,000                                                    $250
                                                  Lost Wages and            $5,000
                                                  Child and Elder Care
                                                  Mental Health             $1,000
                                                  Counseling
                                                  Miscellaneous             $1,000
                                                  Unnamed Costs

                        TOTAL ANNUAL PREMIUM                                $143
      Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                   Period - Term:                                      Period - Premium:
            1   YEAR                                                        28
            2   YEAR                                                        56
            3   YEAR                                                        74
            4   YEAR                                                        93
            5   YEAR                                                        102
            6   YEAR                                                        111
 FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC102           01/18 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC427OH         01/16 OHIO CHANGES - LOSS INFORMATION


 HC 502 01 18                                                                                     Page 1 of 2
                                                                                        ECP 055 77 79
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 286 of 304 PAGEID #: 305




 HC 502 01 18                                                                  Page 2 of 2
                                                                       ECP 055 77 79
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 287 of 304 PAGEID #: 306

                 CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                  TABLE OF CONTENTS

 Coverage Part Provision:                                                                                                                       Begins on Page:
 Preamble.......................................................................................................................................................3
 SECTION I - COVERAGES...........................................................................................................................3
 A. Insuring Agreements............................................................................................................................3
       1.     Insuring Agreement A - Response Expenses ............................................................................3
       2.     Insuring Agreement B - Defense and Liability ...........................................................................5
       3.     Insuring Agreement C - Identity Recovery .................................................................................5
 B. Exclusions ............................................................................................................................................5
       1.     Applicable to Insuring Agreements A and B ...................................................................................5
              a.     Contractual Liability ..............................................................................................................5
              b.     Criminal Investigations or Proceedings ..............................................................................5
              c.     Deficiency Correction............................................................................................................5
              d.     Extortion .................................................................................................................................6
              e.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
              f.     Non-monetary Relief..............................................................................................................6
              g.     Previously Reported Data Compromises ............................................................................6
              h.     Prior Data Compromises.......................................................................................................6
              i.     Prior or Pending Litigation ...................................................................................................6
              j.     Reckless Disregard ...............................................................................................................6
              k.     Uninsurable ............................................................................................................................6
              l.     Willful Complicity...................................................................................................................6
       2.     Applicable to Insuring Agreement C................................................................................................6
              a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
              b.     Professional or Business Identity........................................................................................6
              c.     Unreported Identity Theft......................................................................................................6
       3.     Applicable to Insuring Agreements A, B and C...............................................................................6
              a.     Nuclear....................................................................................................................................6
              b.     War ..........................................................................................................................................6
 SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
 SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
 SECTION IV - CONDITIONS ........................................................................................................................8
       1.     Bankruptcy ....................................................................................................................................8
       2.     Due Diligence ................................................................................................................................8
       3.     Duties in the Event of a Claim, Regulatory Proceeding or Loss ..............................................9
       4.     Help Line ...................................................................................................................................... 10
       5.     Legal Action Against Us .............................................................................................................10
       6.     Legal Advice ................................................................................................................................10
       7.     Liberalization ............................................................................................................................... 10
       8.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
       9.     Other Insurance...........................................................................................................................11
       10.    Pre-Notification Consultation ....................................................................................................11
       11.    Representations .......................................................................................................................... 11
       12.    Separation of Insureds ...............................................................................................................11
       13.    Service Providers........................................................................................................................11
       14.    Services .......................................................................................................................................11
       15.    Subrogation ................................................................................................................................. 12
       16.    Valuation - Settlement ................................................................................................................ 12
       17.    When We Do Not Renew ............................................................................................................12


                                                       Includes copyrighted material of Insurance
 HC 102 01 18                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
        Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 288 of 304 PAGEID #: 307


                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................13
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Named insured" ...........................................................................................................................16
      17.   "Personal data compromise".........................................................................................................16
      18.   "Personally identifying information"...............................................................................................17
      19.   "Personally sensitive information" .................................................................................................17
      20.   "Policy period" ...............................................................................................................................17
      21.   "Regulatory proceeding"................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 18                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 289 of 304 PAGEID #: 308

           CINCINNATI DATA DEFENDER™ COVERAGE FORM
 THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
 FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
 THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
 EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
 DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
 JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
 CAREFULLY.

 Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
 coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
 to determine rights, duties and what is and is not
 covered.                                                                  (1) Forensic IT Review
 Throughout this Coverage Part the words "you" and                              Professional information tech-
 "your" refer to the "named insured" shown in the                               nologies review if needed to de-
 Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
 to the company providing this insurance.                                       what is possible and reasonable,
                                                                                the nature and extent of the
 Other words and phrases that appear in quotation                               "personal data compromise" and
 marks have special meaning. Refer to Section VI -                              the number and identities of the
 Definitions.                                                                   "affected individuals".
 SECTION I - COVERAGES                                                          This does not include costs to
                                                                                analyze, research or determine
 A. Insuring Agreements                                                         any of the following:
     Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
     suring Agreements for which an Aggregate                                        procedures or physical se-
     Limit of Insurance is shown in the Declara-                                     curity;
     tions:
                                                                                (b) Compliance with PCI or oth-
     1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
          penses                                                                     ards; or
          a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
               A - Response Expenses applies only                                    or damage to data that is
               if all of the following conditions are                                not "personally identifying in-
               met:                                                                  formation" or "personally
               (1) There has been a "personal data                                   sensitive information".
                   compromise"; and                                             If there is reasonable cause to
               (2) Such "personal data compro-                                  suspect that a covered "personal
                   mise" is first discovered by you                             data compromise" may have oc-
                   during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                                ered under Forensic IT Review,
               (3) Such "personal data compro-                                  even if it is eventually deter-
                   mise" took place in the "cover-                              mined that there was no covered
                   age territory"; and                                          "personal data compromise".
                                                                                However, once it is determined
               (4) Such "personal data compro-                                  that there was no covered "per-
                   mise" is reported to us within 60                            sonal data compromise", we will
                   days after the date it is first dis-                         not pay for any further costs.
                   covered by you.
                                                                           (2) Legal Review
          b.   If the conditions listed in a. above
               have been met, then we will provide                              Professional legal counsel re-
               coverage for the following expenses                              view of the "personal data com-
               when they arise directly from the                                promise" and how you should
               "personal data compromise" de-                                   best respond to it. If there is rea-
               scribed in a. above and are neces-                               sonable cause to suspect that a
               sary and reasonable. Coverages (4)                               covered "personal data com-
               and (5) apply only if there has been a                           promise" may have occurred, we
               notification of the "personal data                               will pay for costs covered under

                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                   Page 3 of 17
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 290 of 304 PAGEID #: 309
               Legal Review, even if it is even-                                    A credit report and an
               tually determined that there was                                     electronic service au-
               no covered "personal data com-                                       tomatically monitoring
               promise". However, once it is de-                                    for activities affecting
               termined that there was no cov-                                      an individual's credit
               ered "personal data compro-                                          records. This service is
               mise", we will not pay for any fur-                                  subject to the "affected
               ther costs.                                                          individual" enrolling for
                                                                                    this service with the
           (3) Notification to Affected Indi-                                       designated service pro-
               viduals                                                              vider.
               We will pay your necessary and                                  2)   Identity  Restoration
               reasonable costs to provide noti-                                    Case Management
               fication of the "personal data
               compromise" to "affected indi-                                       As respects any "af-
               viduals".                                                            fected individual" who is
                                                                                    or appears to be a vic-
           (4) Services to Affected Individu-                                       tim of "identity theft"
               als                                                                  that may reasonably
               We will pay your necessary and                                       have arisen from the
               reasonable costs to provide the                                      "personal data com-
               following services to "affected                                      promise", the services
               individuals":                                                        of an identity restoration
                                                                                    professional who will
               (a) The following services apply                                     assist that "affected in-
                   to any "personal data com-                                       dividual" through the
                   promise".                                                        process of correcting
                                                                                    credit and other records
                   1)   Informational Materials                                     and, within the con-
                        A packet of loss pre-                                       straints of what is pos-
                        vention and customer                                        sible and reasonable,
                        support information.                                        restoring control over
                                                                                    his or her personal
                   2)   Help Line                                                   identity.
                        A toll-free telephone                         (5) PR Services
                        line for "affected indi-
                        viduals" with questions                            We will pay the necessary and
                        about the "personal da-                            reasonable fees and expenses
                        ta compromise". Where                              you incur, with our prior written
                        applicable, the line can                           consent, for a professional public
                        also be used to request                            relations firm review of and re-
                        additional services as                             sponse to the potential impact of
                        listed in (b)1) and 2)                             the "personal data compromise"
                        below.                                             on your business relationships.
                                                                           We will only pay for such fees
                        Note, calls by "affected                           and expenses when such a pub-
                        individuals" or their rep-                         lic relations firm review and re-
                        resentatives to the Help                           sponse is reasonably necessary
                        Line do not constitute                             to avert or mitigate material
                        the making of a "claim"                            damage to your business rela-
                        under Insuring Agree-                              tionships from the "personal data
                        ment B - Defense and                               compromise".
                        Liability.
                                                                           Such fees and expenses include
               (b) The following additional ser-                           costs to implement public rela-
                   vices apply to "personal da-                            tions recommendations of such
                   ta compromise" events in-                               public relations firm. However,
                   volving "personally identify-                           when such recommendations in-
                   ing information".                                       clude advertising and special
                                                                           promotions designed to retain
                   1)   Credit   Report      and                           your relationship with "affected
                        Monitoring                                         individuals", we will not pay for
                                                                           promotions:


                                 Includes copyrighted material of Insurance
HC 102 01 18                      Services Office, Inc. with its permission.                  Page 4 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 291 of 304 PAGEID #: 310
                   (a) Provided to any of your "ex-                         (1) There has been an "identity
                        ecutives" or "employees"; or                            theft" involving the personal
                                                                                identity of an "identity recovery
                   (b) Costing more than $25 per                                insured" under this Coverage
                        "affected individual".                                  Part; and
    2.   Insuring Agreement B - Defense and                                 (2) Such "identity theft" is first dis-
         Liability                                                              covered by the "identity recovery
         a.   Coverage under Insuring Agreement                                 insured" during the "coverage
              B - Defense and Liability applies only                            term"; and
              if all of the following conditions are                        (3) Such "identity theft" took place in
              met:                                                              the "coverage territory"; and
              (1) During the "coverage term" or                             (4) Such "identity theft" is reported
                   any applicable Extended Report-                              to us within 60 days after it is
                   ing Period, you first receive no-                            first discovered by the "identity
                   tice of a "claim" or "regulatory                             recovery insured".
                   proceeding" which arises from a
                   "personal data compromise"                          b.   If the conditions listed in a. above
                   that:                                                    have been met, then we will provide
                                                                            the following to the "identity recovery
                                                                            insured":
                   (a) Took place on or after the                           (1) Services of an "identity recovery
                        Retroactive Date shown in                               case manager" as needed to re-
                        the Declarations and before                             spond to the "identity theft"; and
                        the end of the "policy peri-
                        od";                                                (2) Reimbursement of necessary
                                                                                and reasonable "identity recov-
                   (b) Took place in the "coverage                              ery expenses" incurred as a di-
                        territory"; and                                         rect result of the "identity theft".
                   (c) Was submitted to us and               B. Exclusions
                        covered   under Insuring
                        Agreement A - Response                    1.   Applicable to Insuring Agreements A and
                        Expenses; and                                  B only:
                (2) Such "claim" or "regulatory pro-                   This insurance does not apply to "loss" or
                   ceeding" is reported to us as                       "claims" based upon, attributable to or
                   soon as practicable, but in no                      arising out of:
                   event more than 60 days after
                   the date it is first received by                    a.   Contractual Liability
                   you.                                                     An "insured's" assumption of liability
              b.   If the conditions listed in a.                           by contract or agreement, whether
                   above have been met, then we                             oral or written. However, this exclu-
                   will pay on behalf of the "insured"                      sion shall not apply to:
                   "defense costs" and "data com-                           (1) Any liability that an "insured"
                   promise liability" directly arising                          would have incurred in the ab-
                   from the "claim" or "regulatory                              sence of such contract or
                   proceeding".                                                 agreement; or
         c.   All "claims" or "regulatory proceed-                          (2) Any PCI fines or penalties explic-
              ings" caused by a single "personal                                itly covered under Insuring
              data compromise" will be deemed to                                Agreement B – Defense and Li-
              have been made at the time that no-                               ability.
              tice of the first of those "claims" or
              "regulatory proceedings" is received                     b. Criminal Investigations or Pro-
              by you.                                                     ceedings
    3.   Insuring Agreement C - Identity Recov-                             Any criminal investigations or pro-
         ery                                                                ceedings.
         a.   Coverage under Insuring Agreement                        c.   Deficiency Correction
              C - Identity Recovery applies only if
              all of the following conditions are met:                      Costs to research or correct any defi-
                                                                            ciency. This includes, but is not lim-
                                                                            ited to, any deficiency in your sys-
                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                   Page 5 of 17
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 292 of 304 PAGEID #: 311
            tems, procedures or physical security                  l.   Willful Complicity
            that may have contributed to a "per-
            sonal data compromise".                                     The "insured's" intentional or willful
                                                                        complicity in a "personal data com-
       d. Extortion                                                     promise".
            Any extortion or blackmail. This in-              2.   Applicable to Insuring Agreement C only:
            cludes, but is not limited to, ransom
            payments and private security assis-                   This insurance does not apply to:
            tance.                                                 a.   Fraudulent, Dishonest or Criminal
       e.   Fraudulent, Dishonest or Criminal                           Acts
            Acts                                                        Any fraudulent, dishonest or criminal
            Any criminal, fraudulent or dishonest                       act by an "identity recovery insured"
            act, error or omission, or any inten-                       or any person aiding or abetting an
            tional or knowing violation of the law                      "identity recovery insured", or by any
            by the "insured".                                           "authorized representative" of an
                                                                        "identity recovery insured", whether
       f.   Non-monetary Relief                                         acting alone or in collusion with oth-
                                                                        ers. However, this exclusion shall not
            That part of any "claim" seeking any                        apply to the interests of an "identity
            non-monetary relief.                                        recovery insured" who has no
       g. Previously Reported Data Com-                                 knowledge of or involvement in such
          promises                                                      fraud, dishonesty or criminal act.

            The same facts alleged or contained                    b.   Professional or Business Identity
            in any "claim" which has been report-                       The theft of a professional or busi-
            ed, or in any circumstances of which                        ness identity.
            notice has been given, under any in-
            surance policy of which this Cover-                    c.   Unreported Identity Theft
            age Part is a renewal or replacement.
                                                                        An "identity theft" that is not reported
       h. Prior Data Compromises                                        in writing to the police.
            Any "personal data compromise" first              3.   Applicable to Insuring Agreements A, B
            occurring before the Retroactive Date                  and C:
            shown in the Declarations, or any
            "claim" arising from a "personal data                  This insurance does not apply to "loss" or
            compromise" that first occurred prior                  "claims" based upon, attributable to or
            to the Retroactive Date shown in the                   arising out of:
            Declarations.                                          a.   Nuclear
       i.   Prior or Pending Litigation                                 Nuclear reaction or radiation or radi-
            Any "claim" or other proceeding                             oactive   contamination,     however
            against an "insured" which was pend-                        caused.
            ing or existed prior to the "coverage                  b.   War
            term", or arising out of the same or
            substantially the same facts, circum-                       (1) War, including undeclared or civ-
            stances or allegations which are the                              il war or civil unrest;
            subject of, or the basis for, such
            "claim" or other proceeding.                                (2) Warlike action by military force,
                                                                              including action hindering or de-
       j.   Reckless Disregard                                                fending against an actual or ex-
                                                                              pected attack, by any govern-
            Your reckless disregard for the secu-                             ment, sovereign or other authori-
            rity of "personally identifying infor-                            ty using military personnel or
            mation" or "personally sensitive in-                              other agents; or
            formation" in your care, custody or
            control.                                                    (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
       k.   Uninsurable                                                       taken by government authority in
            Any amount not insurable under ap-                                hindering or defending against
            plicable law.                                                     any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                       Page 6 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 293 of 304 PAGEID #: 312
 SECTION II - LIMITS OF INSURANCE AND DE-                             Part. We may, at our option, pay any part
 DUCTIBLE                                                             or all of the deductible amount in order to
                                                                      respond effectively to a "personal data
 A. Insuring Agreement A - Response Expenses:                         compromise" and, upon notification of the
    1.   The most we will pay under Insuring                          action taken, you shall promptly reimburse
         Agreement A - Response Expenses is the                       us for such part of the deductible amount
         Response Expenses Limit of Insurance                         as has been paid by us.
         stated in the Declarations.                        B. Insuring Agreement B - Defense and Liability:
    2.   The Response Expenses Limit of Insur-                   1.   The most we will pay under Insuring
         ance is an annual aggregate limit. This                      Agreement B - Defense and Liability (oth-
         amount is the most we will pay for the to-                   er than post-judgment interest) is the Limit
         tal of all "loss" covered under Insuring                     of Insurance stated in the Declarations.
         Agreement A - Response Expenses aris-
         ing out of all "personal data compromise"               2.   The Insuring Agreement B - Defense and
         events which are first discovered by you                     Liability Limit of Insurance is an annual
         during the "coverage term". This limit ap-                   aggregate limit. This amount is the most
         plies regardless of the number of "per-                      we will pay for all "loss" covered under In-
         sonal data compromise" events discov-                        suring Agreement B - Defense and Liabil-
         ered by you during that period.                              ity (other than post-judgment interest)
                                                                      arising out of all "claims".
    3.   A "personal data compromise" may be
         first discovered by you in one "coverage                3.   The most we will pay under Insuring
         term" but cause covered "loss" in one or                     Agreement B – Defense and Liability for
         more subsequent "coverage terms". If so,                     "data compromise liability" and "defense
         all covered "loss" arising from such "per-                   costs" related to Regulatory Fines and
         sonal data compromise" will be subject to                    Penalties and PCI Fines and Penalties
         the Response Expenses Limit of Insur-                        coverages arising from any one "claim"
         ance applicable to the "coverage term"                       or "regulatory proceeding" is the applicable
         when the "personal data compromise"                          sublimit for each of those coverages stat-
         was first discovered by you.                                 ed in the Declarations. These sublimits
                                                                      are part of, and not in addition to, the
    4.   The most we will pay under Insuring                          Aggregate Limit of Insurance referenced
         Agreement A - Response Expenses for                          in Paragraph 2.
         Forensic IT Review, Legal Review and PR
         Services coverages for "loss" arising from              4.   The Defense and Liability Limit of Insur-
         any one "personal data compromise" is                        ance for the Extended Reporting Periods
         the applicable sublimit for each of those                    (if applicable) shall be part of, and not in
         coverages stated in the Declarations.                        addition to, the Defense and Liability Limit
         These sublimits are part of, and not in ad-                  for the immediately preceding "coverage
         dition to, the Aggregate Limit of Insurance                  term".
         referenced in Paragraph 2. PR Services
         coverage is also subject to a limit per "af-            5.   The Insuring Agreement B - Defense and
         fected individual" as described in Section                   Liability coverage is subject to the Deduct-
         I., A.1.b.(5) PR Services.                                   ible stated in the Declarations. You shall
                                                                      be responsible for such deductible
    5.   Coverage for Services to "affected indi-                     amount as respects each "claim" or "regu-
         viduals" is limited to costs to provide such                 latory proceeding" covered under this
         services for a period of up to one year                      Coverage Part. We may, at our option,
         from the date of the notification to the "af-                pay any part or all of the deductible
         fected individuals" or the period required                   amount to defend or effect settlement of
         by law, whichever is longer. Notwithstand-                   any "claim", "loss" or "regulatory proceed-
         ing the foregoing, coverage for Identity                     ing" and, upon notification of the action
         Restoration Case Management services                         taken, you shall promptly reimburse us for
         initiated within such period may continue                    such part of the deductible amount as has
         for a period of up to one year from the                      been paid by us.
         date such Identity Restoration Case Man-
         agement services are initiated.                    C. Insuring Agreement C - Identity Recovery:

    6.   Response Expenses coverage is subject                   1.   Case Management Service is available as
         to the Response Expenses Deductible                          needed for any one "identity theft" for up
         stated in the Declarations. You shall be                     to 12 consecutive months from the incep-
         responsible for such deductible amount                       tion of the service. Expenses we incur to
         as respects each "personal data com-                         provide Case Management Service do not
         promise" covered under this Coverage                         reduce the Limit of Insurance available for
                                                                      "identity recovery expenses".
                                     Includes copyrighted material of Insurance
 HC 102 01 18                         Services Office, Inc. with its permission.                   Page 7 of 17
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 294 of 304 PAGEID #: 313
   2.   Coverage under Insuring Agreement C -               The Limits of Insurance apply separately to each
        Identity Recovery is subject to the Annual          "coverage term".
        Aggregate Limit of Insurance stated in the
        Declarations per "identity recovery in-             SECTION III - DEFENSE AND SETTLEMENT
        sured". Regardless of the number of                 The provisions contained within this Section apply
        "identity theft" incidents, this limit is the       only to Insuring Agreement B - Defense and Liabil-
        most we will pay for the total of all "loss"        ity.
        arising out of all "identity thefts" suffered
        by one "identity recovery insured" which            1.   We will have the right and duty to select coun-
        are first discovered by the "identity recov-             sel and defend the "insured" against any
        ery insured" during the "coverage term". If              "claim" or "regulatory proceeding" covered by
        an "identity theft" is first discovered in one           Insuring Agreement B - Defense and Liability,
        "coverage term" and continues into other                 regardless of whether the allegations of such
        "coverage terms", all "loss" arising from                "claim" or "regulatory proceeding" are ground-
        such "identity theft" will be subject to the             less, false or fraudulent. However, we shall
        aggregate Limit of Insurance applicable to               have no duty to defend the "insured" against
        the "coverage term" when the "identity                   any "claim" or "regulatory proceeding" seeking
        theft" was first discovered.                             damages or other relief not insured by Insuring
                                                                 Agreement B - Defense and Liability.
   3.   Legal costs as provided under Item d. of
        the definition of "identity recovery expens-        2.   We may, with your written consent, make any
        es" are part of, and not in addition to, the             settlement of a "claim" or "regulatory proceed-
        aggregate limit described in Paragraph 2.                ing" which we deem reasonable. If you with-
                                                                 hold consent to such settlement, our liability for
   4.   Item e. (Lost Wages) and Item f. (Child                  all "loss" resulting from such "claim" will not
        and Elder Care Expenses) of the defini-                  exceed the amount for which we could have
        tion of "identity recovery expenses" are                 settled such "claim" or "regulatory proceeding"
        jointly subject to the sublimit stated in the            plus "defense costs" incurred as of the date
        Declarations. This sublimit is part of, and              we proposed such settlement in writing to you.
        not in addition to, the aggregate Limit of
        Insurance described in Paragraph 2. Cov-            3.   We shall not be obligated to pay any "loss", or
        erage is limited to wages lost and ex-                   to defend or continue to defend any "claim" or
        penses incurred within 12 months after                   "regulatory proceeding", after the Insuring
        the first discovery of the "identity theft" by           Agreement B - Defense and Liability Limit of
        the "identity recovery insured".                         Insurance has been exhausted.
   5.   Item g. (Mental Health Counseling) of the           4.   We shall pay all interest on that amount of any
        definition of "identity recovery expenses"               judgment within the Insuring Agreement B -
        is subject to the sublimit stated in the                 Defense and Liability Limit of Insurance which
        Declarations. This sublimit is part of, and              accrues:
        not in addition to, the aggregate limit de-
        scribed in Paragraph 2. Coverage is lim-                 a.   After entry of judgment; and
        ited to counseling that takes place within               b.   Before we pay, offer to pay or deposit in
        12 months after the first discovery of the                    court that part of the judgment within the
        "identity theft" by the "identity recovery in-                Insuring Agreement B - Defense and Lia-
        sured".                                                       bility Limit of Insurance or, in any case,
   6.   Item h. (Miscellaneous Unnamed Costs)                         before we pay or offer to pay the entire In-
        of the definition of "identity recovery ex-                   suring Agreement B - Defense and Liabil-
        penses" is subject to the sublimit stated in                  ity Limit of Insurance.
        the Declarations. This sublimit is part of,              These interest payments shall be in addition to
        and not in addition to, the aggregate Limit              and not part of the Defense and Liability Limit.
        of Insurance described in Paragraph 2.
        Coverage is limited to costs incurred with-         SECTION IV – CONDITIONS
        in 12 months after the first discovery of
        the "identity theft" by the "identity recovery      1.   Bankruptcy
        insured".                                                Your bankruptcy, or the bankruptcy of your es-
   7.   Coverage under Insuring Agreement C -                    tate if you are a sole proprietor, will not relieve
        Identity Recovery is subject to the Identity             us of our obligations under this Coverage Part.
        Recovery Deductible stated in the Decla-            2.   Due Diligence
        rations. Each "identity recovery insured"
        shall be responsible for such deductible                 You agree to use due diligence to prevent and
        amount only once during each "coverage                   mitigate "loss" covered under this Coverage
        term". This deductible applies only to                   Part. This includes, but is not limited to, com-
        "identity recovery expenses".                            plying with, and requiring your vendors to
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                     Page 8 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 295 of 304 PAGEID #: 314
      comply with, reasonable         and    industry-                     more than 60 days after the date the
      accepted protocols for:                                              "claim" or "regulatory proceeding" is
                                                                           first received by you.
      a.   Providing and maintaining appropriate
           physical security for your premises, com-                   (3) Immediately send us copies of any
           puter systems and hard copy files;                              demands, notices, summonses or le-
                                                                           gal papers received in connection
      b.   Providing and maintaining appropriate                           with the "claim" or "regulatory pro-
           computer and Internet security;                                 ceeding";
      c.   Maintaining and updating at appropriate                     (4) Authorize us to obtain records and
           intervals backups of computer data;                             other information;
      d.   Protecting transactions, such as pro-                       (5) Cooperate with us in the investiga-
           cessing credit card, debit card and check                       tion, settlement or defense of the
           payments; and                                                   "claim" or "regulatory proceeding";
      e.   Appropriate disposal of files containing                    (6) Assist us, upon our request, in the
           "personally identifying information" or                         enforcement of any right against any
           "personally sensitive information", includ-                     person or organization which may be
           ing shredding hard copy files and destroy-                      liable to you because of "loss" or "de-
           ing physical media used to store electron-                      fense costs" to which this insurance
           ic data.                                                        may also apply; and
 3.   Duties in the Event of a Claim, Regulatory                       (7) Not take any action, or fail to take any
      Proceeding or Loss                                                   required action, that prejudices your
      a.   If, during the "coverage term", the "in-                        rights or our rights with respect to
           sured" first becomes aware of any cir-                          such "claim" or "regulatory proceed-
           cumstance that could reasonably be ex-                          ing".
           pected to give rise to a "claim" or "regula-           c.   In the event of a "personal data compro-
           tory proceeding", the "insured" may give                    mise" covered under Insuring Agreement
           written notice to us. The notice must be                    A - Response Expenses, you must see
           made as soon as practicable, but in no                      that the following are done:
           event more than 60 days after the date
           the circumstance is first discovered by the                 (1) Notify the police if a law may have
           "insured", must be made during the "cov-                        been broken.
           erage term" and must include:
                                                                       (2) Notify us as soon as practicable, but
           (1) The specific details, including the                         in no event more than 60 days after
               date, of the circumstance;                                  the "personal data compromise". In-
                                                                           clude a description of any property
           (2) The alleged injuries or damage sus-                         involved.
               tained or which may be sustained;
                                                                       (3) As soon as possible, give us a de-
           (3) The names of potential claimants;                           scription of how, when and where the
               and                                                         "personal data compromise" oc-
           (4) The manner in which the "insured"                           curred.
               first became aware of the circum-                       (4) As often as may be reasonably re-
               stance.                                                     quired, permit us to:
           Any subsequent "claim" or "regulatory                           (a) Inspect the property proving the
           proceeding" arising out of any circum-                               "personal data compromise";
           stance which is the subject of such a writ-
           ten notice will be deemed to have been                          (b) Examine your books, records,
           made at the time written notice in compli-                           electronic media and records
           ance with these requirements was first re-                           and hardware;
           ceived by us.
                                                                           (c) Take samples of damaged and
      b.   If a "claim" or "regulatory proceeding" is                           undamaged property for inspec-
           brought against any "insured", you must:                             tion, testing and analysis; and
           (1) Immediately record the specifics of                         (d) Make copies from your books,
               the "claim" or "regulatory proceeding"                           records, electronic media and
               and the date received; and                                       records and hardware.
           (2) Provide us with written notice, as                      (5) Send us signed, sworn proof of loss
               soon as practicable, but in no event                        containing the information we request

                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                   Page 9 of 17
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 296 of 304 PAGEID #: 315
              to investigate the "personal data                       that support his or her claim for "identity
              compromise". You must do this within                    recovery expenses".
              60 days after our request. We will
              supply you with the necessary forms.          5.   Legal Action Against Us

          (6) Cooperate with us in the investigation             a.   No person or organization has a right:
              of the "personal data compromise" or                    (1) To join us as a party or otherwise
              settlement of the "loss".                                    bring us into a suit asking for damag-
          (7) If you intend to continue your busi-                         es from an "insured"; or
              ness, you must resume all or part of                    (2) To sue us under this Coverage Part
              your operations as quickly as possi-                         unless all of its terms have been fully
              ble.                                                         complied with.
          (8) Make no statement that will assume                      A person or organization may sue us to
              any obligation or admit any liability,                  recover on an agreed settlement or on a
              for any loss for which we may be lia-                   final judgment against an "insured"; but
              ble, without our prior written consent.                 we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,                    (1) Unless you have complied with all the
          an "insured's" answers must be signed.                           terms of this insurance;
     e.   No "insured" may, except at their own                       (2) Until 90 days after you have filed
          cost, voluntarily make a payment, assume                         proof of "loss" with us; and
          any obligation, or incur any expense with-
          out our prior written consent.                              (3) Unless brought within 2 years from
                                                                           the date you reported the "claim" or
4.   Help Line                                                             "loss" to us.
     For assistance, the "identity recovery insured"             If any limitation in this condition is prohibited by
     should call the Identity Recovery Help Line                 law, such limitation is amended so as to equal
     at 1-866-219-9831. The Identity Recovery                    the minimum period of limitation provided by
     Help Line can provide the "identity recovery                such law.
     insured" with:
                                                            6.   Legal Advice
     a.   Information and advice for how to respond
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
                                                                 tion of what is or is not covered under this
     b.   Instructions for how to submit a service               Coverage Part does not represent advice or
          request for Case Management Service                    counsel from us about what you should or
          and/or a claim form for Expense Reim-                  should not do.
          bursement Coverage.
                                                            7.   Liberalization
          In some cases, we may provide Case
          Management services at our expense to                  If, within 60 days prior to the beginning of this
          an "identity recovery insured" prior to a              Coverage Part or during the "policy period", we
          determination that a covered "identity                 make any changes to any forms or endorse-
          theft" has occurred. Our provision of such             ments of this Coverage Part for which there is
          services is not an admission of liability              currently no separate premium charge, and
          under the policy. We reserve the right to              that change provides more coverage than this
          deny further coverage or service if, after             Coverage Part, the change will automatically
          investigation, we determine that a covered             apply to this Coverage Part at the latter of:
          "identity theft" has not occurred.
                                                                 a.   The date we implemented the change in
          As respects Expense Reimbursement                           your state; or
          Coverage, the "identity recovery insured"
          must send to us, within 60 days after our              b.   The date this Coverage Part became ef-
          request, receipts, bills or other records                   fective; and

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 10 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 297 of 304 PAGEID #: 316
      will be considered as included until the end of                   viduals" without exceeding the available
      the current "policy period". We will make no                      Response Expenses Limit.
      additional premium charge for this additional
      coverage during the interim.                            11. Representations

 8.   Office of Foreign Assets Control (OFAC)                      You represent that all information and state-
      Compliance                                                   ments contained in any application or ques-
                                                                   tionnaire submitted in connection with this
      Whenever insurance coverage provided by                      Coverage Part are true, accurate and com-
      this policy would be in violation of any United              plete. All such information and statements are
      States economic or trade sanctions, such in-                 the basis for our issuing this Coverage Part
      surance coverage shall be null and void.                     and shall be considered as incorporated into
                                                                   and shall constitute a part of this Coverage
 9.   Other Insurance                                              Part. Misrepresentation or omission of any ma-
      a.   If any covered "loss" is covered by any                 terial fact may be grounds for the rescission of
           other valid policy, then this Coverage Part             this Coverage Part.
           shall apply only in excess of the amount           12. Separation of Insureds
           of any deductible, retention and limit of in-
           surance under such other policy whether                 Except with respect to the applicable Limit of
           such other policy is stated to be primary,              Insurance, and any rights or duties specifically
           contributory, excess, contingent or other-              assigned in this Coverage Part or the policy to
           wise, unless such other policy is written               which it is attached, to the first "named in-
           specifically excess of this Coverage Part               sured", this insurance applies separately to
           by reference in such other policy to this               each "insured" against whom a "claim" is
           policy's policy number.                                 made.
      b.   When this insurance is excess, we will             13. Service Providers
           have no duty to defend the "insured"
           against any "claim" if any other insurer                a.   We will only pay under this Coverage Part
           has a duty to defend the "insured" against                   for services that are provided by service
           that "claim". But we will have the right to                  providers approved by us. You must ob-
           associate in the defense and control of                      tain our prior approval for any service pro-
           any "claim" that we reasonably believe is                    vider whose expenses you want covered
           likely to involve the insurance provided                     under this Coverage Part. We will not un-
           under this Coverage Part. If no other in-                    reasonably withhold such approval.
           surer defends, we will undertake to do so,              b.   Prior to the Pre-Notification Consultation
           but we will be entitled to the "insured's"                   described in the Pre-Notification Consulta-
           rights against all those other insurers.                     tion Condition above, you must come to
 10. Pre-Notification Consultation                                      agreement with us regarding the service
                                                                        provider(s) to be used for the Notification
      You agree to consult with us prior to the issu-                   to Affected Individuals and Services to Af-
      ance of notification to "affected individuals".                   fected Individuals. We will suggest a ser-
      We assume no responsibility under this Cov-                       vice provider. If you prefer to use an alter-
      erage Part for any services promised to "af-                      nate service provider, our coverage is
      fected individuals" without our prior agree-                      subject to the following limitations:
      ment. If possible, this pre-notification consulta-
      tion will also include the designated service                     (1) Such alternate service provider must
      provider(s) as agreed to under Condition 12.                          be approved by us;
      Service Providers. You must provide the fol-                      (2) Such alternate service provider must
      lowing at our pre-notification consultation with                      provide services that are reasonably
      you:                                                                  equivalent or superior in both kind
      a.   The exact list of "affected individuals" to                      and quality to the services that would
           be notified, including contact information.                      have been provided by the service
                                                                            provider we had suggested; and
      b.   Information about the "personal data
           compromise" that may appropriately be                        (3) Our payment for services provided by
           communicated with "affected individuals".                        any alternate service provider will not
                                                                            exceed the amount that we would
      c.   The scope of services that you desire for                        have paid using the service provider
           the "affected individuals". For example,                         we had suggested.
           coverage may be structured to provide
           fewer services in order to make those              14. Services
           services available to more "affected indi-              The following conditions apply as respects any
                                                                   services provided to you or any "affected indi-

                                       Includes copyrighted material of Insurance
 HC 102 01 18                           Services Office, Inc. with its permission.                  Page 11 of 17
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 298 of 304 PAGEID #: 317
    vidual" or "identity recovery insured" by us, our            States of America dollars, payment under this
    designees or any service firm paid for in whole              Coverage Part shall be made in United States
    or in part under this Coverage Part:                         dollars at the rate of exchange published in
                                                                 The Wall Street Journal on the date the final
    a.   The effectiveness of such services de-                  judgment is entered, settlement amount is
         pends on the cooperation and assistance                 agreed upon, or the other component of "loss"
         of you, "affected individuals" and "identity            is due, respectively.
         recovery insureds".
                                                            17. When We Do Not Renew
    b.   All services may not be available or appli-
         cable to all individuals. For example, "af-             If we decide not to renew this Coverage Part,
         fected individuals" and "identity recovery              we will mail or deliver to the first "named in-
         insureds" who are minors or foreign na-                 sured" shown in the Declarations written notice
         tionals may not have credit records that                of the nonrenewal not less than 30 days before
         can be provided or monitored. Service in                the expiration date.
         Canada will be different from service in
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.

    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems        The provisions contained within this Section apply
         associated with the covered events.                only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring                1.   You shall have the right to the Extended Re-
         Agreement C - Identity Recovery, which                  porting Periods described in this section, in the
         we will provide directly, you will have a di-           event that:
         rect relationship with the professional ser-
         vice firms paid for in whole or in part un-             a.   You or we cancel this Coverage Part;
         der this Coverage Part. Those firms work
         for you.                                                b.   You or we refuse to renew this Coverage
                                                                      Part; or
15. Subrogation
                                                                 c.   We renew this Coverage Part on other
    With respect to any payment under this Cov-                       than a claims-made basis or with a retro-
    erage Part on behalf of any "insured", we shall                   active date later than the Retroactive Date
    be subrogated to the "insured's" rights of re-                    shown in the Declarations.
    covery to the extent of such payment. The "in-
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to                  a.   An Automatic Extended Reporting Period
    bring suit in the "insured's" name. Any recover-                  of 90 days after the effective date of can-
    ies, less the cost of obtaining them, will be dis-                cellation or nonrenewal at no additional
    tributed as follows:                                              premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" or "regulatory proceeding"
         "loss" you sustain that exceeds the sum of                   of which you first receive notice during
         the applicable Aggregate Limit of Insur-                     said Automatic Extended Reporting Peri-
         ance and the Deductible Amount, if any;                      od for any "personal data compromise"
                                                                      occurring on or after the Retroactive Date
    b.   Then to us, until we are reimbursed for                      shown on the Declarations and before the
         the payment under this Coverage Part;                        end of the "policy period" and which is
                                                                      otherwise covered by this Coverage Part;
    c.   Then to you, until you are reimbursed for                    and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
16. Valuation - Settlement                                            mental Extended Reporting Period for the
    All premiums, Limits of Insurance, Deductible                     term stated in the Supplemental Extended
    Amounts, "loss" and any other monetary                            Reporting Period Endorsement will be
    amounts under this Coverage Part are ex-                          provided immediately following the effec-
    pressed and payable in the currency of the                        tive date of cancellation or nonrenewal in
    United States of America. If judgment is ren-                     which to give to us written notice of a
    dered, settlement is agreed to or another                         "claim" or "regulatory proceeding" of
    component of "loss" under this Coverage Part                      which you first receive notice during said
    is expressed in any currency other than United                    Supplemental Extended Reporting Period

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 12 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 299 of 304 PAGEID #: 318
           for any "personal data compromise" oc-                           (b) The violation of a governmental
           curring on or after the Retroactive Date                              statute or regulation arising from
           shown in the Declarations and before the                              a "personal data compromise"
           end of the "policy period" and which is                               that was covered under Insuring
           otherwise covered by this Coverage Part.                              Agreement A - Response Ex-
                                                                                 penses and in connection with
           To obtain the Supplemental Extended                                   which you submitted a claim to
           Reporting Period, you must request it in                              us and provided notifications and
           writing and pay the additional premium                                services to "affected individuals"
           due, within 60 days of the effective date of                          in consultation with us pursuant
           cancellation or nonrenewal. The additional                            to Insuring Agreement A - Re-
           premium for the Supplemental Extended                                 sponse Expenses.
           Reporting Period shall be fully earned at
           the inception of the Supplemental Ex-                        (2) "Claim" includes:
           tended Reporting Period. If we do not re-
           ceive the written request as required, you                       (a) An    arbitration proceeding in
           may not exercise this right at a later date.                          which such damages are
                                                                                 claimed and to which the "in-
      c.   The Defense and Liability Limit of Insur-                             sured" must submit or does
           ance for the Extended Reporting Periods                               submit with our consent;
           shall be part of, and not in addition to, the
           Defense and Liability Limit of Insurance                         (b) Any other alternative dispute
           for the immediately preceding "coverage                               resolution proceeding in which
           term".                                                                such damages are claimed and
                                                                                 to which the "insured" must
 SECTION VI - DEFINITIONS                                                        submit or does submit with our
                                                                                 consent; or
 1.   "Affected individual" means any person whose
      "personally identifying information" or "person-                      (c) A written demand for money,
      ally sensitive information" is lost, stolen, acci-                         when such demand could rea-
      dentally released or accidentally published by                             sonably result in a civil proceed-
      a "personal data compromise" covered under                                 ing as described in this defini-
      this Coverage Part. This definition is subject to                          tion.
      the following provisions:
                                                                   b.   Does not include any demand or action
      a.   "Affected individual" does not include any                   brought by or on behalf of someone who
           business or organization. Only an individ-                   is:
           ual person may be an "affected individu-
           al".                                                         (1) Your "executive";

      b.   An "affected individual" may reside any-                     (2) Your owner or part-owner; or
           where in the world.                                          (3) A holder of your securities;
 2.   "Authorized representative" means a person or                     in their capacity as such, whether directly,
      entity authorized by law or contract to act on                    derivatively, or by class action. "Claim" will
      behalf of an "identity recovery insured".                         include proceedings brought by such indi-
 3.   "Claim":                                                          viduals in their capacity as "affected indi-
                                                                        viduals", but only to the extent that the
      a.   Means:                                                       damages claimed are the same as would
                                                                        apply to any other "affected individual".
           (1) A civil proceeding in which it is al-
                 leged that the claimant suffered             4.   "Coverage term" means the following individu-
                 damages arising from:                             al increment, or if a multi-year "policy period",
                                                                   increments, of time, which comprise the "poli-
                 (a) A "personal data compromise"                  cy period" of this Coverage Part:
                    that was covered under Insuring
                    Agreement A - Response Ex-                     a.   The year commencing on the Effective
                    penses section of this Coverage                     Date of this Coverage Part at 12:01 AM
                    Part and in connection with                         standard time at your mailing address
                    which you submitted a claim to                      shown in the Declarations, and if a multi-
                    us and provided notifications and                   year "policy period", each consecutive an-
                    services to "affected individuals"                  nual period thereafter, or portion thereof if
                    in consultation with us pursuant                    any period is for a period of less than 12
                    to Insuring Agreement A - Re-                       months, constitute individual "coverage
                    sponse Expenses; or                                 terms". The last "coverage term" ends at
                                                                        12:00 AM standard time at your mailing


                                       Includes copyrighted material of Insurance
 HC 102 01 18                           Services Office, Inc. with its permission.                   Page 13 of 17
      Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 300 of 304 PAGEID #: 319
          address shown in the Declarations on the                    (1) Civil or criminal fines or penalties im-
          earlier of:                                                     posed by law, except for civil fines
                                                                          and penalties expressly covered un-
          (1) The day the "policy period" shown in                        der paragraphs b. and c. above;
              the Declarations ends; or
                                                                      (2) Taxes; or
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                    (3) Matters which may be deemed unin-
              or cancelled.                                               surable under the applicable law.
     b.   However, if after the issuance of this Cov-            e.   With respect to fines and penalties and
          erage Part, any "coverage term" is ex-                      punitive, exemplary and multiplied dam-
          tended for an additional period of less                     ages, the law of the jurisdiction most fa-
          than 12 months, that additional period of                   vorable to the insurability of those fines,
          time will be deemed to be part of the last                  penalties or damages shall control for the
          preceding "coverage term".                                  purpose of resolving any dispute between
                                                                      us and any "insured" regarding whether
5.   "Coverage territory" means:                                      the fines, penalties or damages specified
     a.   With respect to Insuring Agreement A -                      in this definition above are insurable un-
          Response Expenses, anywhere in the                          der this Coverage Part, provided that such
          world.                                                      jurisdiction:

     b.   With respect to Insuring Agreement B -                      (1) Is where those fines, penalties or
          Defense and Liability, anywhere in the                          damages were awarded or imposed;
          world, however, "claims" must be brought                    (2) Is where any "personal data compro-
          in the United States (including its territo-                    mise" took place for which such fines,
          ries and possessions), Puerto Rico or                           penalties or damages were awarded
          Canada.                                                         or imposed;
     c.   With respect to Insuring Agreement C -                      (3) Is where you are incorporated or you
          Identity Recovery, anywhere in the world                        have your principal place of business;
6.   "Data compromise liability":                                         or

     a.   Means the following, when they arise from                   (4) Is where we are incorporated or have
          a "claim" or "regulatory proceeding":                           our principal place of business.

          (1) Damages (including punitive and ex-           7.   "Defense costs":
              emplary damages and the multiple                   a.   Means reasonable and necessary ex-
              portion of any multiplied damage                        penses resulting solely from the investiga-
              award), judgments or settlements;                       tion, defense and appeal of any "claim" or
          (2) Attorney's fees and other litigation                    "regulatory proceeding" against an "in-
              costs added to that part of any judg-                   sured". Such expenses may be incurred
              ment paid by us, when such fees and                     by us. Such expenses may include premi-
              costs are awarded by law or court or-                   ums for any appeal bond, attachment
              der; and                                                bond or similar bond. However, we have
                                                                      no obligation to apply for or furnish such
          (3) Pre-judgment interest on that part of                   bond.
              any judgment paid by us.
                                                                 b.   Does not include the salaries or wages of
     b.   Also includes any Payment Card Industry                     your "employees" or "executives", or your
          (PCI) fine or penalty imposed under a                       loss of earnings.
          contract to which you are a party when
          such fine or penalty arises from a "claim".       8.   "Employee" means any natural person, other
          PCI Fines and Penalties do not include                 than an "executive", who was, now is or will
          any increased transaction costs.                       be:

     c.   Also includes any fine or penalty imposed              a.   Employed on a full- or part-time basis by
          by law, to the extent such fine or penalty                  you;
          is legally insurable under the law of the              b.   Furnished temporarily to you to substitute
          applicable jurisdiction when such fine or                   for a permanent "employee" on leave or to
          penalty arises from a "regulatory proceed-                  meet seasonal or short-term workload
          ing".                                                       conditions;
     d.   Does not include:                                      c.   Leased to you by a labor leasing firm un-
                                                                      der an agreement between you and the
                                                                      labor leasing firm to perform duties relat-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 14 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 301 of 304 PAGEID #: 320
           ed to the conduct of your business, but                      (1) The defense of any civil suit brought
           does not mean a temporary employee as                            against an "identity recovery insured".
           defined in Paragraph 8.b.; or
                                                                        (2) The removal of any civil judgment
      d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
           unpaid interns.                                                  ty recovery insured".
 9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
      was, now is or will be:                                               covery insured" at an audit or hearing
                                                                            by a governmental agency.
      a.   The owner of a sole proprietorship that is
           a "named insured"; or                                        (4) Legal assistance in challenging the
                                                                            accuracy of the "identity recovery in-
      b.   A duly elected or appointed:                                     sured's" consumer credit report.
           (1) Director;                                                (5) The defense of any criminal charges
           (2) Officer;                                                     brought against an "identity recovery
                                                                            insured" arising from the actions of a
           (3) Managing Partner;                                            third party using the personal identity
                                                                            of the "identity recovery insured".
           (4) General Partner;
                                                                   e.   Actual lost wages of the "identity recovery
           (5) Member (if a limited liability compa-                    insured" for time reasonably and neces-
               ny);                                                     sarily taken away from work and away
           (6) Manager (if a limited liability compa-                   from the work premises. Time away from
               ny); or                                                  work includes partial or whole work days.
                                                                        Actual lost wages may include payment
           (7) Trustee,                                                 for vacation days, discretionary days,
                                                                        floating holidays and paid personal days.
           of a "named insured".                                        Actual lost wages does not include sick
 10. "Identity recovery case manager" means one                         days or any loss arising from time taken
      or more individuals assigned by us to assist an                   away from self-employment. Necessary
      "identity recovery insured" with communica-                       time off does not include time off to do
      tions we deem necessary for re-establishing                       tasks that could reasonably have been
      the integrity of the personal identity of the                     done during non-working hours.
      "identity recovery insured". This includes, with             f.   Actual costs for supervision of children or
      the permission and cooperation of the "identity                   elderly or infirm relatives or dependents of
      recovery insured", written and telephone                          the "identity recovery insured" during time
      communications with law enforcement authori-                      reasonably and necessarily taken away
      ties, governmental agencies, credit agencies                      from such supervision. Such care must be
      and individual creditors and businesses.                          provided by a professional care provider
 11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
      ing when they are reasonable and necessary                        ery insured".
      expenses that are incurred as a direct result of             g.   Actual costs for counseling from a li-
      an "identity theft" suffered by an "identity re-                  censed mental health professional. Such
      covery insured":                                                  care must be provided by a professional
      a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
           grants or other credit instruments that are                  "identity recovery insured".
           rejected solely as a result of an "identity             h.   Any other reasonable costs necessarily
           theft".                                                      incurred by an "identity recovery insured"
      b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
           similar documents, long distance tele-                       (1) Such costs include:
           phone calls and postage solely as a result
           of your efforts to report an "identity theft"                    (a) Costs by the "identity recovery
           or amend or rectify records as to your true                           insured" to recover control over
           name or identity as a result of an "identity                          his or her personal identity.
           theft".
                                                                            (b) Deductibles or service fees from
      c.   Costs for credit reports from established                             financial institutions.
           credit bureaus.
                                                                        (2) Such costs do not include:
      d.   Fees and expenses for an attorney ap-
           proved by us for the following:                                  (a) Costs to avoid, prevent or detect
                                                                                 "identity theft" or other loss.

                                       Includes copyrighted material of Insurance
 HC 102 01 18                           Services Office, Inc. with its permission.                   Page 15 of 17
     Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 302 of 304 PAGEID #: 321
               (b) Money lost or stolen.                                    (a) Only for the conduct of the
                                                                                 "named insured's" business with-
               (c) Costs that are restricted or ex-                              in the scope of his or her em-
                    cluded elsewhere in this Cover-                              ployment or duties as an "execu-
                    age Part or policy.                                          tive"; and
12. "Identity recovery insured" means the follow-                           (b) Such "employee" or "executive"
    ing:                                                                         shall not be an "insured" to the
    a.     When the entity insured under this Cover-                             extent his or her actions or
           age Part is a sole proprietorship, the                                omissions are criminal, fraudu-
           "identity recovery insured" is the individual                         lent, dishonest or constitute an
           person who is the sole proprietor of the                              intentional or knowing violation of
           "named insured".                                                      the law.

    b.     When the "named insured" under this                     c.   With respect to Insuring Agreement C -
           Coverage Part is a partnership, the "iden-                   Identity Recovery any "named insured".
           tity recovery insureds" are the current            15. "Loss" means:
           partners.
                                                                   a.   With respect to Insuring Agreement A -
    c.     When the "named insured" under this                          Response Expenses:
           Coverage Part is a corporation or other
           form of organization, other than those de-                   Those expenses enumerated in Section I,
           scribed in a. or b. above, the "identity re-                 A., Paragraph 1.b.
           covery insureds" are all individuals having
           an ownership position of 20% or more of                 b.   With respect to Insuring Agreement B -
           the insured entity. However, if and only if                  Defense and Liability:
           there is no one who has such an owner-                       (1) "Defense costs"; and
           ship position, then the "identity recovery
           insured" shall be:                                           (2) "Data compromise liability".
           (1) The chief executive of the insured en-              c.   With respect to Insuring Agreement C -
               tity; or                                                 Identity Recovery, "identity recovery ex-
                                                                        penses".
           (2) As respects a religious institution, the
               senior ministerial employee.                   16. "Named insured" means the entity or entities
                                                                   shown in the Declarations as a Named In-
    d.     The legally recognized spouse of any in-                sured.
           dividual described in a., b. or c. above.
                                                              17. "Personal data compromise" means the loss,
    An "identity recovery insured" must always be                  theft, accidental release or accidental publica-
    an individual person. The "named insured" un-                  tion of "personally identifying information" or
    der this Coverage Part is not an "identity re-                 "personally sensitive information" as respects
    covery insured".                                               one or more "affected individuals". If the loss,
13. "Identity theft" means the fraudulent use of                   theft, accidental release or accidental publica-
    "personally identifying information". This in-                 tion involves "personally identifying infor-
    cludes fraudulently using such information to                  mation", such loss, theft, accidental release or
    establish credit accounts, secure loans, enter                 accidental publication must result in or have
    into contracts or commit crimes.                               the reasonable possibility of resulting in the
                                                                   fraudulent use of such information. This defini-
    "Identity theft" does not include the fraudulent               tion is subject to the following provisions:
    use of a business name, d/b/a or any other
    method of identifying a business activity.                     a.   At the time of the loss, theft, accidental re-
                                                                        lease or accidental publication, the "per-
14. "Insured" means:                                                    sonally identifying information" or "per-
                                                                        sonally sensitive information" need not be
    a.     With respect to Insuring Agreement A -                       at the insured premises but must be in the
           Response Expenses any "named in-                             direct care, custody or control of:
           sured".
                                                                        (1) You; or
    b.     With respect to Insuring Agreement B -
           Defense and Liability:                                       (2) A professional entity with which you
                                                                            have a direct relationship and to
           (1) Any "named insured"; and                                     which you (or an "affected individual"
           (2) Any "employee" or "executive" of a                           at your direction) have turned over
               "named insured", but:                                        (directly or via a professional trans-
                                                                            mission or transportation provider)
                                                                            such information for storage, pro-
                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 16 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 303 of 304 PAGEID #: 322
              cessing, transmission or transporta-                care or identity of an "affected individual" or
              tion of such information.                           "identity recovery insured". This includes, but
                                                                  is not limited to, Social Security numbers or
     b.   "Personal data compromise" includes dis-                account numbers.
          posal or abandonment of "personally iden-
          tifying information" or "personally sensitive           "Personally identifying information" does not
          information" without appropriate safe-                  mean or include information that is otherwise
          guards such as shredding or destruction,                available to the public, such as names and
          subject to the following provisions:                    addresses.
          (1) The failure to use appropriate safe-           19. "Personally sensitive information" means pri-
              guards must be accidental and not                   vate information specific to an individual the
              reckless or deliberate; and                         release of which requires notification of "af-
                                                                  fected individuals" under any applicable law.
          (2) Such disposal or abandonment must
              take place during the time period for               "Personally sensitive information" does not
              which this Coverage Part is effective.              mean or include "personally identifying
                                                                  information".
     c.   "Personal data compromise" includes sit-
          uations where there is a reasonable                20. "Policy period" means the cumulative total of
          cause to suspect that such "personally                  each individual "coverage term" comprising
          identifying information" or "personally                 the period of time from the inception date of
          sensitive information" has been lost, sto-              this Coverage Part shown in the Declarations
          len, accidentally released or accidentally              to the expiration date shown in the Declara-
          published, even if there is no firm proof.              tions, or its earlier cancellation or termination
                                                                  date.
     d.   All incidents of "personal data compro-
          mise" that are discovered at the same              21. "Regulatory proceeding" means an investiga-
          time or arise from the same cause will be               tion, demand or proceeding alleging a violation
          considered one "personal data compro-                   of law or regulation brought by, or on behalf of,
          mise".                                                  the Federal Trade Commission, Federal
                                                                  Communications Commission or other admin-
 18. "Personally identifying information" means in-               istrative or regulatory agency, or any federal,
     formation, including health information, that                state, local or foreign governmental entity in
     could be used to commit fraud or other illegal               such entity's regulatory or official capacity.
     activity involving the credit, access to health




                                      Includes copyrighted material of Insurance
 HC 102 01 18                          Services Office, Inc. with its permission.                  Page 17 of 17
Case: 1:20-cv-00357-MWM Doc #: 1-2 Filed: 05/05/20 Page: 304 of 304 PAGEID #: 323
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      OHIO CHANGES - LOSS INFORMATION
 This endorsement modifies insurance provided under the following:


     CINCINNATI CYBER DEFENSE™ COVERAGE PART
     CINCINNATI DATA DEFENDER™ COVERAGE PART
     CINCINNATI NETWORK DEFENDER™ COVERAGE PART

 The following is added to SECTION IV - CONDITIONS (SECTION V - CONDITIONS of the Cincinnati Cyber
 Defense™ Coverage Part):
 Loss Information
 We shall, on request, provide to the first "named insured" loss information within 45 days of the first "named
 insured's" request or at the same time as any notice of cancellation or nonrenewal.




                                    Includes copyrighted material of Insurance
 HC 427 OH 01 16                     Services Office, Inc., with its permission.
